Exhibit 10.1

 

Published CUSIP Number: [                      ]

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 23, 2013,

among

 

SPX CORPORATION,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent,

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent for Revolving Commitments, the Term Loan A
and the Delayed Draw Term Loan A

 

BANK OF AMERICA, N.A.,

as Syndication Agent for Foreign Credit Commitments

 

HSBC BANK USA, N.A.,

THE BANK OF NOVA SCOTIA,

JPMORGAN CHASE BANK, N.A.,

COMMERZBANK AKTIENGESELLSCHAFT,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH

And

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers for Revolving Commitments, the Term Loan A
and the Delayed Draw Term Loan A

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Joint Lead Arrangers for Foreign Credit Commitments

 

[Cover Page Continues]

 

--------------------------------------------------------------------------------


 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.,

THE BANK OF NOVA SCOTIA,

J.P. MORGAN SECURITIES LLC,

COMMERZBANK AKTIENGESELLSCHAFT,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I DEFINITIONS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Classification of Loans and Borrowings

40

Section 1.3

Terms Generally

40

Section 1.4

Accounting Terms; GAAP

40

Section 1.5

Exchange Rates

41

Section 1.6

Currency Conversion

41

Section 1.7

Times of Day

42

Section 1.8

Face Amount

42

 

 

 

Article II THE CREDITS

42

 

 

Section 2.1

Commitments; Incremental Facilities

42

Section 2.2

Loans and Borrowings

47

Section 2.3

Requests for Borrowings

47

Section 2.4

Swingline Loans

48

Section 2.5

Letters of Credit

49

Section 2.6

Foreign Credit Instruments

56

Section 2.7

Funding of Borrowings

78

Section 2.8

Interest Elections

78

Section 2.9

Termination and Reduction of Commitments

80

Section 2.10

Evidence of Debt

80

Section 2.11

Repayment of Loans

81

Section 2.12

Prepayment of Loans

82

Section 2.13

Certain Payment Application Matters

83

Section 2.14

Fees

83

Section 2.15

Interest

85

Section 2.16

Alternate Rate of Interest

86

Section 2.17

Increased Costs

87

Section 2.18

Break Funding Payments

88

Section 2.19

Taxes

88

Section 2.19A.

United Kingdom Matters

91

Section 2.20

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

99

Section 2.21

Mitigation Obligations; Replacement of Lenders

101

Section 2.22

Change in Law

102

Section 2.23

Foreign Subsidiary Borrowers

102

Section 2.24

Defaulting Lenders

104

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

106

 

 

 

Section 3.1

Organization; Powers

106

Section 3.2

Authorization; Enforceability

107

Section 3.3

Governmental Approvals; No Conflicts

107

Section 3.4

Financial Condition; No Material Adverse Change

107

Section 3.5

Properties

107

Section 3.6

Litigation and Environmental Matters

108

Section 3.7

Compliance with Laws and Agreements

108

Section 3.8

Investment Company Status

108

Section 3.9

Taxes

108

 

i

--------------------------------------------------------------------------------


 

Section 3.10

ERISA

108

Section 3.11

Disclosure

108

Section 3.12

Subsidiaries

109

Section 3.13

Labor Matters

109

Section 3.14

Solvency

109

Section 3.15

Senior Indebtedness

109

Section 3.16

Security Documents

109

Section 3.17

OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA

110

 

 

 

Article IV CONDITIONS

110

 

 

 

Section 4.1

Effective Date

110

Section 4.2

Each Credit Event

112

 

 

 

Article V AFFIRMATIVE COVENANTS

112

 

 

 

Section 5.1

Financial Statements and Other Information

112

Section 5.2

Notices of Material Events

114

Section 5.3

Information Regarding Collateral

114

Section 5.4

Existence

115

Section 5.5

Payment of Obligations

115

Section 5.6

Maintenance of Properties

115

Section 5.7

Insurance

115

Section 5.8

Books and Records; Inspection and Audit Rights

115

Section 5.9

Compliance with Laws and Contractual Obligations

116

Section 5.10

Use of Proceeds and Letters of Credit and Foreign Credit Instruments

116

Section 5.11

Additional Collateral

116

Section 5.12

Further Assurances

119

 

 

 

Article VI NEGATIVE COVENANTS

119

 

 

Section 6.1

Financial Condition Covenants

119

Section 6.2

Indebtedness

120

Section 6.3

Liens

122

Section 6.4

Fundamental Changes

124

Section 6.5

Investments, Loans, Advances, Guarantees and Acquisitions

125

Section 6.6

Disposition of Assets

127

Section 6.7

Sale and Leaseback Transactions

128

Section 6.8

Restricted Payments

128

Section 6.9

Payments of Certain Subordinated Debt; Certain Derivative Transactions

130

Section 6.10

Transactions with Affiliates

130

Section 6.11

Restrictive Agreements

130

Section 6.12

Amendment of Material Documents, etc.

131

Section 6.13

Sanctions

132

 

 

 

Article VII EVENTS OF DEFAULT

132

 

 

Article VIII THE AGENTS

134

 

 

Section 8.1

Appointment and Authority

134

Section 8.2

Rights as a Lender

135

Section 8.3

Exculpatory Provisions

135

Section 8.4

Reliance by the Agents

136

Section 8.5

Delegation of Duties

137

 

ii

--------------------------------------------------------------------------------


 

Section 8.6

Resignation of Agents

137

Section 8.7

Non-Reliance on Agents and Other Lenders

138

Section 8.8

No Other Duties; Etc.

139

Section 8.9

Administrative Agent May File Proofs of Claim

139

Section 8.10

Collateral and Guaranty Matters

139

 

 

 

Article IX MISCELLANEOUS

140

 

 

Section 9.1

Notices

140

Section 9.2

Waivers; Amendments

141

Section 9.3

Expenses; Indemnity; Damage Waiver

144

Section 9.4

Successors and Assigns; Participations and Assignments

146

Section 9.5

Survival

152

Section 9.6

Counterparts; Integration

152

Section 9.7

Severability

152

Section 9.8

Right of Setoff

152

Section 9.9

Governing Law; Jurisdiction; Consent to Service of Process

153

Section 9.10

Headings

153

Section 9.11

Confidentiality

153

Section 9.12

Waiver of Jury Trial

154

Section 9.13

Release of Collateral

154

Section 9.14

Judgment Currency

155

Section 9.15

USA Patriot Act Notice

156

Section 9.16

No Advisory or Fiduciary Responsibility

156

Section 9.17

Amendment and Restatement

156

Section 9.18

Keepwell

157

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1A

Commitments

1.1B

Material Subsidiaries

1.1C

Foreign Credit Instrument Requirements

1.1D

Additional Currencies

2.6(g)

Obligations of Foreign Issuing Lenders

2.6(k)

Procedures for Release of Foreign Credit Instruments

2.6(m)

Form of Agreement for Joint Signature Foreign Credit Instruments

2.6(r)

Reports

2.23

Foreign Subsidiary Borrowers

3.4

Disclosed Matters

3.12

Subsidiaries

3.16

UCC Filing Jurisdictions

 

 

EXHIBITS:

 

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Closing Certificate

C

Form of Assignment and Assumption

D

Form of Exemption Certificate

E

Form of Borrowing Subsidiary Agreement

F

Form of Borrowing Subsidiary Termination

G

Form of Incremental Facility Activation Notice

H

Form of New Lender Supplement

I

Form of Utilization Request

J

Form of Domestic Revolving Note

K

Form of Global Revolving Note

L

Form of Term A Note

M

Form of Delayed Draw Term A Note

N

Form of Swingline Note

O

Form of Incremental Term Note

P

Form of Compliance Certificate

Q

Form of Foreign Issuing Lender Joinder Agreement

R

Form of UK Tax Certification

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 23, 2013, among SPX
CORPORATION, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as hereinafter defined) party hereto, the Lenders party
hereto, DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility
Agent, and BANK OF AMERICA, N.A., as Administrative Agent.

 

WHEREAS, credit facilities have been established in favor of the Parent Borrower
and affiliated borrowers pursuant to the terms of the Existing Credit Agreement
(as hereinafter defined);

 

WHEREAS, the Parent Borrower has requested certain modifications to and
extension of the credit facilities provided pursuant to the Existing Credit
Agreement;

 

WHEREAS, the Lenders have agreed to the requested modifications and extensions
on the terms and conditions provided herein; and

 

WHEREAS, this Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”:  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acknowledgement and Consent”:  an acknowledgement and consent provided by the
issuer of Capital Stock as Collateral pursuant to the Guarantee and Collateral
Agreement.

 

“Act”:  as defined in Section 9.15.

 

“Additional Commitment Lender”:  as defined in Section 2.6(b)(iii).

 

“Additional Domestic Revolving Commitment Lender”: as defined in
Section 2.1(c)(iii).

 

“Additional Global Revolving Commitment Lender”: as defined in
Section 2.1(d)(iii).

 

“Additional Foreign Issuing Lender”:  as defined in Section 2.6(b)(iv).

 

“Adjusted LIBO Rate”:  with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the LIBO Reserve Percentage.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”:  Bank of America, in its capacity as administrative
agent for the Lenders hereunder; it being understood that matters concerning
Foreign Credit Instruments will be administered by Deutsche Bank (the “Foreign
Trade Facility Agent”) and therefore all notices concerning such Foreign Credit
Instruments will be required to be given at the Foreign Trade Administrative
Office.

 

“Administrative Agent’s Office”:  with respect to any currency, the
Administrative Agent’s address as set forth in Section 9.1(b) with respect to
such currency or such other address with respect to such currency as the
Administrative Agent may from time to time notify to the Parent Borrower and the
Lenders.

 

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender in favor of customers of
the Parent Borrower or any of its Subsidiaries or Joint Ventures for the purpose
of securing the obligation to refund advance payments made by such customers in
the case contractual obligations vis-à-vis such customers are not fulfilled.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Affirmation Agreement”:  that certain Affirmation Agreement dated as of the
Effective Date pursuant to which each of the parties to each Security Document
and each Borrowing Subsidiary Agreement, respectively, affirm their obligations
under each of the foregoing to which it is a party, respectively, with respect
to the Obligations under this Agreement.

 

“Agent Parties”:  as defined in Section 9.1.

 

“Agents”:  the Administrative Agent and the Foreign Trade Facility Agent, and
“Agent” means any one of them.

 

“Agreement”:  this Amended and Restated Credit Agreement.

 

“Alternate Base Rate”:  for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the LIBO Rate plus 1.0%  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Alternative Currency”:  each of Euro, Sterling, each of the currencies of the
countries specified on Schedule 1.1D and any other currency that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market; provided
that such currency is reasonably acceptable to the Administrative Agent and the
applicable Issuing Lender or Incremental Term Lender, as applicable.

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency LC Exposure”:  at any time, the sum of (a) the Dollar
Equivalent of the aggregate outstanding amount of obligations under all
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit”:  a Letter of Credit denominated in an
Alternative Currency.

 

“Applicable Percentage”:  with respect to any Lender, (a) with respect to such
Lender’s Domestic Revolving Commitment at any time, the percentage of the total
Domestic Revolving Commitments represented by such Lender’s Domestic Revolving
Commitment, (b) with respect to such Lender’s Global Revolving Commitment at any
time, the percentage of the total Global Revolving Commitments represented by
such Lender’s Global Revolving Commitment, (c) with respect to such Lender’s
Foreign Credit Commitment at any time, the percentage of the total Foreign
Credit Commitments represented by such Lender’s Foreign Credit Commitment,
(d) with respect to such Lender’s portion of the outstanding Term Loan A at any
time, the percentage of the outstanding principal amount of the Term Loan A held
by such Lender at such time, (e) with respect to such Lender’s Delayed Draw Term
Loan A Commitment at any time during the Delayed Draw Term Loan A Availability
Period, the percentage of the aggregate Delayed Draw Term Loan A Commitments
represented by such Lender’s Delayed Draw Term Loan A Commitment at such time,
and (f) with respect to such Lender’s portion of the outstanding Delayed Draw
Term Loan A at any time, the percentage of the outstanding principal amount of
the Delayed Draw Term Loan A held by such Lender at such time.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.1A or in the Assignment and Assumption or other agreement
pursuant to which such Lender becomes a party hereto, as applicable.  If (w) the
Domestic Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Domestic Revolving Commitments
most recently in effect, giving effect to any assignments, (x) the Global
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Global Revolving Commitments most recently in
effect, giving effect to any assignments, (y) the Foreign Credit Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Foreign Credit Commitments most recently in effect, giving effect to
any assignments or (z) the Delayed Draw Term Loan A Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Delayed Draw Term Loan A Commitments most recently in effect, giving effect to
any assignments.  In the case when a Defaulting Lender shall exist, the
“Applicable Percentage” shall be determined in accordance with
Section 2.24(a)(iv).

 

“Applicable Rate”:  (a) with respect to any Loans (other than Incremental Term
Loans), Delayed Draw Term Loan Commitment Fees, Domestic Revolving Commitment
Fees, Global Revolving Commitment Fees, Letter of Credit Fees, Foreign Credit
Instrument Fees and Foreign Credit Commitment Fees for any day, the applicable
rate per annum set forth below in the applicable grid, based upon the
Consolidated Leverage Ratio as of the most recent Determination Date:

 

3

--------------------------------------------------------------------------------


 

Pricing
Tier

 

Consolidated
Leverage
Ratio

 

Domestic
Revolving
Commitment
Fee and
Delayed Draw
Term Loan A
Commitment
Fee

 

Global
Revolving
Commitment
Fee

 

Letter of
Credit Fee

 

Foreign Credit
Commitment Fee
and Bilateral
Foreign Credit
Commitment Fee

 

Foreign
Credit
Instrument
Fee and
Bilateral
Foreign
Credit
Instrument
Fee

 

Eurocurrency
Loans

 

ABR
Loans

 

1

 

< 1.0 to 1.0

 

0.225

%

0.225

%

1.250

%

0.225

%

0.750

%

1.250

%

0.250

%

2

 

> 1.0 to 1.0
but
< 1.5 to 1.0

 

0.250

%

0.250

%

1.375

%

0.250

%

0.800

%

1.375

%

0.375

%

3

 

> 1.5 to 1.0
but
< 2.0 to 1.0

 

0.275

%

0.275

%

1.500

%

0.275

%

0.875

%

1.500

%

0.500

%

4

 

> 2.0 to 1.0
but
< 3.0 to 1.0

 

0.300

%

0.300

%

1.750

%

0.300

%

1.000

%

1.750

%

0.750

%

5

 

> 3.0 to 1.0

 

0.350

%

0.350

%

2.000

%

0.350

%

1.250

%

2.000

%

1.000

%

 

(b)                                 for any Incremental Term Loans, such per
annum rates as shall be agreed to by the Parent Borrower and the applicable
Incremental Term Lenders as shown in the applicable Incremental Facility
Activation Notice and (c) for Bilateral Foreign Credit Instruments and Bilateral
Joint Signature Foreign Credit Instruments for any day, the applicable rate per
annum set forth above in the applicable grid, based upon the Consolidated
Leverage Ratio as of the most recent Determination Date (or such other rate as
may be agreed in writing from time to time between the Parent Borrower and the
applicable Bilateral Foreign Issuing Lender).

 

For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon the Parent Borrower’s consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (b) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that (i) Pricing Tier 5 shall apply at any time
that an Event of Default has occurred and is continuing or (ii) at the option of
the Administrative Agent or at the request of the Required Lenders, if a
Compliance Certificate is not delivered when due in accordance with
Section 5.1(a) or (b), Pricing Tier 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(a) or (b), whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the Effective Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.1(b) for the
fiscal quarter ending March 31, 2014 shall be determined based upon Pricing Tier
4.  Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.15(f).

 

“Applicable Time”:  with respect to any borrowings and payments in any Qualified
Global Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap”:  the exchange by the Parent Borrower or a Subsidiary of any
portion of its assets for other assets which, or Capital Stock of a Person all
or substantially all of the assets of which, are of a type used in the business
of the Parent Borrower and its Subsidiaries or in a related business, or a
combination of any such assets or Capital Stock of such a Person and cash or
Permitted Investments; provided that in the case of any such exchange involving
the exchange of assets having an aggregate fair market value in excess of
$100,000,000, either (a) the board of directors of the Parent Borrower or
(b) the

 

4

--------------------------------------------------------------------------------


 

chief financial officer of the Parent Borrower shall have determined in good
faith that the aggregate fair market value of the assets and other consideration
received in connection therewith shall at least equal the aggregate fair market
value of the assets so exchanged.

 

“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Assumption Agreement”:  an assumption entered into by an additional grantor
pursuant to Section 5.11(a) and accepted by the Administrative Agent, in
substantially the form of Annex 2 to the Guarantee and Collateral Agreement.

 

“Attributable Debt”:  in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Subsidiary, as lessee, for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).

 

“Bank of America”:  Bank of America, N.A. and its successors.

 

“Bilateral Foreign Credit Commitment Fee”: as defined in Section 2.6(p)(i)(B).

 

“Bilateral Foreign Credit Instrument”:  a Warranty Guarantee, a Performance
Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a General Purpose
Guarantee or a Counter-Guarantee, in each case issued by a Bilateral Foreign
Issuing Lender pursuant to the terms hereof.

 

“Bilateral Foreign Credit Instrument Fee”: as defined in Section 2.6(p)(ii)(B).

 

“Bilateral Foreign Credit Instrument Issuing Commitment”:  with respect to each
Bilateral Foreign Issuing Lender, the commitment of such Bilateral Foreign
Issuing Lender to issue Bilateral Foreign Credit Instruments, as such commitment
may be changed from time to time pursuant to this Agreement.  The amount of each
Bilateral Foreign Issuing Lender’s Bilateral Foreign Credit Instrument Issuing
Commitment as of the Effective Date is set forth on Schedule 1.1A.  The
aggregate principal amount of the Bilateral Foreign Credit Instrument Issuing
Commitments as of the Effective Date is TWO HUNDRED MILLION DOLLARS
($200,000,000).

 

“Bilateral Foreign Credit Reimbursement Obligation”:  the obligation of each
relevant Borrower to reimburse the relevant Bilateral Foreign Issuing Lender
pursuant to Section 2.6(h) for Foreign Credit Disbursements with respect to
Bilateral Foreign Credit Instruments.

 

“Bilateral Foreign Issuing Lender”:  (a) a Lender with a Bilateral Foreign
Credit Instrument Issuing Commitment or with Foreign Trade Exposure related to
Bilateral Foreign Credit Instruments and (b) a Person that has had its Bilateral
Foreign Credit Instrument Issuing Commitment terminated at the election of the
Parent Borrower pursuant to the terms of Section 2.6(b)(i) but that has issued
prior to such termination Bilateral Foreign Credit Instruments and/or Bilateral
Joint Signature Foreign Credit Instruments pursuant to Section 2.6 that continue
to remain outstanding following such termination (for which it has not received
a Counter-Guarantee at the election of the Parent Borrower in its sole
discretion

 

5

--------------------------------------------------------------------------------


 

as credit support for such Bilateral Foreign Credit Instruments and/or Bilateral
Joint Signature Foreign Credit Instruments).

 

“Bilateral Foreign Trade Facility”:  as defined in the definition of Facility.

 

“Bilateral Joint Signature Foreign Credit Instrument”:  a Bilateral Foreign
Credit Instrument issued by two or more Bilateral Foreign Issuing Lenders acting
as several debtors in accordance with Section 2.6(m).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials”: as defined in Section 5.1.

 

“Borrowers”:  the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”:  (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request”:  a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3.

 

“Borrowing Subsidiary Agreement”:  (a) each of (i) that certain Borrowing
Subsidiary Agreement dated as of June 30, 2011 among SPX Cooling Technologies
GmbH, the Parent Borrower, the Foreign Trade Facility Agent and the
Administrative Agent, (ii) that certain Borrowing Subsidiary Agreement dated as
of June 30, 2011 among Balcke-Dürr GmbH, the Parent Borrower, the Foreign Trade
Facility Agent and the Administrative Agent, (iii) that certain Borrowing
Subsidiary Agreement dated as of June 30, 2011 among SPX Flow Technology Crawley
Limited, the Parent Borrower, the Foreign Trade Facility Agent and the
Administrative Agent, (iv) that certain Borrowing Subsidiary Agreement dated as
of October 5, 2011 among SPX Clyde UK Limited, the Parent Borrower, the Global
Revolving Lenders and the Administrative Agent and (v) that certain Borrowing
Subsidiary Agreement dated as of October 13, 2011 among SPX Clyde UK Limited,
the Parent Borrower, the Lenders with Foreign Credit Commitments, the Foreign
Trade Facility Agent and the Administrative Agent and (b) each other Borrowing
Subsidiary Agreement delivered after the Effective Date, substantially in the
form of Exhibit E.

 

“Borrowing Subsidiary Termination”:  a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F.

 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
generally closed in, New York City, with respect to Obligations denominated in
Dollars and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Loans denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market, (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a

 

6

--------------------------------------------------------------------------------


 

Eurocurrency Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency, (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Loan denominated in a currency other than Dollars
or Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency, (e) with respect to the issuance of any Foreign Credit
Instrument by a Foreign Issuing Lender, such day is also a day on which banks
are open for general business at the Foreign Trade Administrative Office and the
Lending Office of such Foreign Issuing Lender, (f) with respect to any
Utilization Reduction Notice given by a Foreign Issuing Lender, such day is also
a day on which banks are open for general business at the Lending Office of such
Foreign Issuing Lender, (g) with respect to any calculation of the Dollar
Equivalent pursuant to Section 2.6(n), the distribution of reports pursuant to
Section 2.6(r) and the determination of a Rebasing Date, such day is also a day
on which banks are open for general business at the Foreign Trade Administrative
Office and (h) in all other cases with respect to the Foreign Trade Facility,
such day is also a day on which banks are open for general business in
Düsseldorf.

 

“Calculation Date”:  (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Loan denominated in a Qualified
Global Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in a Qualified Global Currency pursuant to Section 2.3 and/or
Section 2.8, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Lender under any Letter
of Credit denominated in an Alternative Currency, and (iv) such additional dates
as the Administrative Agent or the applicable Issuing Lender shall determine or
the Required Lenders shall require.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock”:  shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person.

 

“Cash Cover”:  as defined in Section 2.6(o)(iv).

 

“Change in Law”:  (a) the adoption of any law, rule or regulation after June 30,
2011 (or, with respect to any Person that becomes a Lender after June 30, 2011,
after the date that such Person becomes a Lender), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after June 30, 2011 (or, with respect to any Person that
becomes a Lender after June 30, 2011, after the date that such Person becomes a
Lender) or (c) compliance by any Lender, Issuing Lender or Foreign Issuing
Lender (or, for purposes of Section 2.17(b), by any lending office of such
Lender, Issuing Lender or Foreign Issuing Lender or by such Person’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after June 30,
2011 (or, with respect to any Person that becomes a Lender, Issuing Lender or
Foreign Issuing Lender after June 30, 2011, after the date that such Person
becomes a Lender, Issuing Lender or Foreign Issuing Lender, as applicable);
provided, however, that

 

7

--------------------------------------------------------------------------------


 

notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case referred to in clause (i) or (ii) be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the Effective Date) of Capital Stock representing
more than 35% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Capital Stock of the
Parent Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent Borrower by Persons who were
neither (i) nominated by the board of directors of the Parent Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a “Change of
Control” (or any comparable concept) as defined in any Subordinated Debt
Documents or any Other Permitted Debt Documents.

 

“Chinese Loan Facility”:  a working capital facility provided to certain Chinese
Subsidiaries of the Parent Borrower by one or more lenders.

 

“Class”:  when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, the Term Loan A, the Delayed Draw Term Loan
A, Incremental Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Domestic Revolving
Commitment, a Global Revolving Commitment, a Bilateral Foreign Credit Instrument
Issuing Commitment, a Participation Foreign Credit Instrument Issuing
Commitment, Foreign Credit Commitment, a Term Loan A Commitment, a Delayed Draw
Term Loan A Commitment or an Incremental Term Loan Commitment.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Date”:  each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commercial Lifetime”:  with respect to any Foreign Credit Instrument that does
not provide for a specific expiration date, the period from the date of issuance
thereof until the expected maturity of such Foreign Credit Instrument as
indicated by the relevant Borrower in its reasonable discretion in the relevant
Utilization Request determined on the basis of the lifetime of the underlying
obligations.

 

“Commitment”:  a Domestic Revolving Commitment, a Global Revolving Commitment,
the Term Loan A Commitment, the Delayed Draw Term Loan A Commitment, an
Incremental Term Loan Commitment, a Bilateral Foreign Credit Instrument Issuing
Commitment, a Participation Foreign Credit Instrument Issuing Commitment, a
Foreign Credit Commitment or any combination thereof (as the context requires).

 

8

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

 

“Compliance Certificate”:  as defined in Section 5.1(c).

 

“Consideration”:  in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Subsidiaries in
connection therewith (including consideration in the form of issuance of Capital
Stock of the Parent Borrower or any Subsidiary and assumption of Indebtedness
but excluding, for the purposes of any calculation made pursuant to Section 6.5,
consideration in the form of issuance of Capital Stock of the Parent Borrower).

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other premiums, fees and
charges associated with Indebtedness or any Qualified Receivables Transaction or
European Securitization, whether in connection with the Incurrence, prepayment,
redemption, termination or wind-down thereof or otherwise associated with
Indebtedness or any Qualified Receivables Transaction or European Securitization
(including the Loans and net costs under Hedging Agreements), (c) depreciation
and amortization expense, (d) amortization or write-off of intangibles
(including goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or non-cash losses; provided that in the event
that the Parent Borrower or any of its Subsidiaries makes any cash payment in
respect of any such extraordinary or non-recurring non-cash expense, such cash
payment shall be deducted from Consolidated EBITDA in the period in which such
cash payment is made, (f) losses on Dispositions of assets outside of the
ordinary course of business, (g) extraordinary or non-recurring cash charges
resulting from restructuring, severance, plant-closings, integration and other
non-recurring events; provided that the amounts referred to in this clause
(g) shall not, in the aggregate exceed the sum of (i) $50,000,000 in the fiscal
year ending December 31, 2013, $75,000,000 in the fiscal year ending
December 31, 2014, $100,000,000 in the fiscal year ending December 31, 2015,
$125,000,000 in the fiscal year ending December 31, 2016 and $150,000,000 in the
fiscal year ending December 31, 2017 (provided that such cap per fiscal year
shall be increased by $25,000,000 for each fiscal year thereafter) plus (ii) the
cumulative unused amount of permitted add-backs to Consolidated EBITDA pursuant
to this clause (g) from prior years (including for purposes of the fiscal year
ending December 31, 2013, any unused amount for permitted add-backs in the
fiscal year ended December 31, 2012 pursuant to clause (g) of the definition of
Consolidated EBITDA under the Existing Credit Agreement), provided that such
unused amounts carried forward for purposes of this clause (g) shall not exceed
$175,000,000 in the aggregate during the term of this Agreement since the
Effective Date, (h) non-cash compensation expenses and related charges,
including non-cash expenses or charges arising from the contribution, sale or
other use of stock or stock appreciation or tracking rights, the granting of
stock options, the granting of stock appreciation or tracking rights, the
granting of restricted stock or restricted stock units and arrangements similar
to any of the foregoing (including any repricing, amendment, modification,
substitution or change of any such stock, stock option, stock appreciation or
tracking rights, restricted stock or restricted stock units or similar
arrangements), (i) any loss recorded in connection with the designation of a
discontinued operation (exclusive of its operating loss), (j) any loss realized
upon the sale or other disposition of any Capital Stock of any Person, (k) any
increase in the cost of sales or other write-offs or other increased costs
resulting from purchase accounting in relation to any acquisitions net of taxes
and (l) any expense attributable to pension plans and/or post-retirement medical
plans to the extent such expense exceeds service cost and amortization of prior
service costs /credits attributable to pension plans and/or post-retirement
medical plans and minus, without duplication, to the extent included in the
statement of such Consolidated Net Income for such period, (a) any extraordinary
or non-recurring non-cash income or non-cash gains, (b) gains on Dispositions of
assets outside of the ordinary course of business, (c) any gain

 

9

--------------------------------------------------------------------------------


 

recorded in connection with the designation of a discontinued operation
(exclusive of its operating income), (d) any gain realized upon the sale or
other disposition of any Capital Stock of any Person and (e) any income
attributable to pension plans and/or post-retirement medical plans to the extent
such income exceeds service cost and amortization of prior service costs/credits
attributable to pension plans and/or post-retirement medical plans..

 

For the purposes of determining Consolidated EBITDA for any period, the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application) shall be
excluded.  For the purposes of determining Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Parent Borrower
or any Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available), without giving effect (unless permitted for
pro forma financial statements prepared in accordance with Regulation S-X) to
cost savings.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes all or substantially all of the assets of a business, unit or
division of a Person or constitutes all or substantially all of the common stock
(or equivalent) of a Person and (b) involves Consideration in excess of
$25,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that (a) involves all or
substantially all of the assets of a business, unit or division of a Person or
constitutes all or substantially all of the common stock (or equivalent) of a
Subsidiary and (b) yields gross proceeds to the Parent Borrower or any of its
Subsidiaries in excess of $25,000,000.  Notwithstanding the foregoing, for
purposes of calculating Consolidated EBITDA for any period, the amount of
Consolidated EBITDA attributable to Non-Subsidiary Joint Ventures for such
period in excess of the amount of distributions made by such Non-Subsidiary
Joint Ventures to the Parent Borrower or any of its Subsidiaries during such
period shall not exceed ten (10%) percent of total Consolidated EBITDA for such
period.

 

“Consolidated Interest Coverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four fiscal quarters of the
Parent Borrower most recently ended to (b) Consolidated Interest Expense for the
period of four fiscal quarters of the Parent Borrower most recently ended.

 

“Consolidated Interest Expense”:  for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Subsidiaries (including
net cash costs or net cash income under Hedging Agreements in respect of such
Indebtedness to the extent such net cash costs or net cash income, as the case
may be, are allocable to such period in accordance with GAAP), (b) total
dividend payments made by the Parent Borrower or any of its Subsidiaries to any
Person (other than the Parent Borrower or any Wholly Owned Subsidiary Guarantor)
during such period in respect of preferred Capital Stock and (c) to the extent
not otherwise included in “interest expense” (or any like caption) on a
consolidated income statement of the Parent Borrower and its Subsidiaries for
such period, any other discounts, fees and expenses comparable to or in the
nature of interest under any Qualified Receivables Transaction or any European
Securitization; provided that, notwithstanding the foregoing, in no event shall
any of the following constitute “Consolidated Interest Expense”:  (i) premiums
or fees paid by the Parent Borrower or its Subsidiaries in connection with the
prepayment or redemption of Indebtedness, (ii) any net cash costs or any net
cash income, as the case may be, of the Parent Borrower or its Subsidiaries in
connection with termination or wind-down of any Hedging Agreement or (iii) all
commissions, discounts and other fees and charges owed by the Parent Borrower or
any of its Subsidiaries with respect to Foreign Credit Instruments, letters of
credit, bank undertakings and analogous instruments and bankers’ acceptance
financing.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio”:  as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
period of four fiscal quarters of the Parent Borrower most recently ended.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent Borrower, its Subsidiaries and its Non-Subsidiary Joint
Ventures, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or Non-Subsidiary Joint Venture of the
Parent Borrower or is merged into or consolidated with the Parent Borrower or
any of its Subsidiaries and (b) the income (or deficit) of any Person (other
than a Subsidiary or a Non-Subsidiary Joint Venture of the Parent Borrower) in
which the Parent Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Parent
Borrower or such Subsidiary in the form of dividends or similar distributions;
provided further that, solely for purposes of calculating Consolidated Net
Income pursuant to clause (e)(i)(B)(II) of Section 6.8, there shall be excluded
(i) (A) any gain or loss realized upon the sale or other disposition of any
property, plant or equipment of the Parent Borrower or its consolidated
Subsidiaries (including pursuant to any Sale/Leaseback Transaction) which is not
sold or otherwise Disposed of in the ordinary course of business, (B) any gain
or loss recorded in connection with the designation of a discontinued operation
(exclusive of its operating income or loss) and (C) any gain or loss realized
upon the sale or other disposition of any Capital Stock of any Person, (ii) any
extraordinary gain or loss, (iii) the cumulative effect of a change in
accounting principles (effected either through cumulative effect adjustment or a
retroactive application), (iv) any restructuring or special charges appearing on
the face of the statement of operations of the Parent Borrower, (v) any non-cash
compensation expenses and related charges, including non-cash expenses or
charges arising from the contribution, sale or other use of stock or stock
appreciation or tracking rights, the granting of stock options, the granting of
stock appreciation or tracking rights, the granting of restricted stock or
restricted stock units and arrangements similar to any of the foregoing
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation or tracking rights, restricted
stock or restricted stock units or similar arrangements), (vi) any increase in
the cost of sales or other write-offs or other increased costs resulting from
purchase accounting in relation to any acquisitions net of taxes, (vii) any
expense attributable to pension plans and/or post-retirement medical plans to
the extent such expense exceeds service cost and amortization of prior service
costs /credits attributable to pension plans and/or post-retirement medical
plans, and (viii) any income attributable to pension plans and/or
post-retirement medical plans to the extent such income exceeds service cost and
amortization of prior service costs/credits attributable to pension plans and/or
post-retirement medical plans.

 

“Consolidated Senior Secured Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated Total Debt on such day that is secured by a Lien
(including the Obligations that are secured by Collateral) to (b) Consolidated
EBITDA for the period of four fiscal quarters of the Parent Borrower most
recently ended; provided that the proceeds from any increase in Revolving
Commitments or any Incremental Term Loan pursuant to Section 2.1(b) shall not be
included in the calculation of Consolidated Total Debt for purposes of
determining the Consolidated Senior Secured Leverage Ratio.

 

“Consolidated Total Debt”:  at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Subsidiaries at such
date (excluding the face amount of undrawn letters of credit, bank undertakings
or analogous instruments, and bankers’ acceptance financing, in each case
whether or not issued under this Agreement, and other Foreign Credit
Instruments), determined on a consolidated basis in accordance with GAAP,
calculated net of the amount of cash and cash equivalents, in excess of
$50,000,000, that would (in conformity with GAAP) be set forth on a consolidated
balance sheet of the Parent Borrower and its Subsidiaries for such date, plus
(b) without duplication of amounts included in clause (a) above, an amount equal
to the aggregate amount of Receivables Transaction Attributed Indebtedness
associated with any Qualified Receivables Transaction

 

11

--------------------------------------------------------------------------------


 

and/or European Securitization which is outstanding at such date.  For the
avoidance of doubt, if the proceeds of any Incremental Term Loan are maintained
with the Administrative Agent, such cash proceeds shall be netted against
Consolidated Total Debt in accordance herewith, subject to the $50,000,000
aggregate floor specified above.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Counter-Guarantee”:  (a) a customary standby letter of credit, bank guarantee
or surety (each in compliance with the Mandatory Requirements) issued by a
Foreign Issuing Lender as credit support for an Indirect Foreign Credit
Instrument issued by an Indirect Foreign Issuing Lender or (b) a customary
standby letter of credit, bank guarantee or surety (each in compliance with the
Mandatory Requirements) issued by a Foreign Issuing Lender as credit support for
a standby letter of credit, bank guarantee or surety issued by itself or another
financial institution (including one of such Foreign Issuing Lender’s domestic
or foreign branches or affiliates).

 

“Daily Report”:  as defined in Section 2.6(r).

 

“DB Direct Internet Agreement”:  collectively, (i) the db direct internet
agreement, dated November 15, 2005, between the Parent Borrower and the Foreign
Trade Facility Agent regarding the use of the db-direct internet communication
facility, as such agreement may be amended, modified or otherwise supplemented
or replaced from time to time and (ii) any other agreement between the Parent
Borrower and the Foreign Trade Facility Agent regarding any replacement
communication facility for such db-direct internet communication facility, as
such other agreement may be amended, modified or otherwise supplemented or
replaced from time to time.

 

“DBSI”:  Deutsche Bank Securities Inc, in its capacity as a joint lead arranger
and a joint book manager.

 

“Default”:  any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that, as reasonably
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, participations
in respect of Letters of Credit, Swingline Loans, Participation Foreign Credit
Instruments and/or Participation Joint Signature Foreign Credit Instruments,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Parent Borrower, the Administrative Agent or the Foreign
Trade Facility Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Foreign Trade Facility Agent, to
confirm in a manner satisfactory to the Administrative Agent or the Foreign
Trade Facility Agent that it will comply with its funding obligations hereunder,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code of the United States (or
similar debtor relief laws of the United States or other applicable
jurisdictions), (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with

 

12

--------------------------------------------------------------------------------


 

reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided, further, that such
ownership interest by a Governmental Authority does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.

 

“Delayed Draw Term Loan A”:  as defined in Section 2.1(f).

 

“Delayed Draw Term Loan A Availability Period”:  the period from and including
the Effective Date to but excluding the earlier of the date that is one hundred
eighty (180) days after the Effective Date and the date of termination of the
Delayed Draw Term Loan A Commitments.

 

“Delayed Draw Term Loan A Commitment Fee”:  as defined in Section 2.14(c).

 

“Delayed Draw Term Loan A Commitments”:  as to each Lender, its obligation to
make a portion of the Delayed Draw Term Loan A to the Parent Borrower pursuant
to Section 2.1(f), in the principal amount set forth opposite such Lender’s name
on Schedule 1.1A, as such amounts may be adjusted from time to time in
accordance with this Agreement.  The aggregate principal amount of the Delayed
Draw Term Loan A Commitments of all of the Lenders in effect on the Effective
Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).

 

“Delayed Draw Term Loan A Lenders”:  each Lender with a Delayed Draw Term Loan A
Commitment or an outstanding portion of the Delayed Draw Term Loan A.

 

“Delayed Draw Term A Note” as defined in Section 2.10(d)(iv).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Determination Date”:  each date that is two Business Days after any Calculation
Date.

 

“Deutsche Bank”:  Deutsche Bank AG Deutschlandgeschäft Branch and its
successors.

 

“Deutsche Bank Fee Letters”:  the letter agreement, dated December 16, 2013
among the Parent Borrower, Deutsche Bank, Deutsche Bank AG New York Branch, and
DBSI, as amended, and the letter agreement, dated December 16, 2013 between the
Parent Borrower and Deutsche Bank, as amended.

 

“Disclosed Matters”:  the matters disclosed in Schedule 3.4.

 

“Disclosure Letter”:  that certain disclosure letter dated as of the Effective
Date, executed and delivered on or prior to the Effective Date by the Parent
Borrower to the Administrative Agent, for the benefit of the Lenders.

 

“Discontinued Businesses”:  the businesses designated by the Parent Borrower as
discontinued business in the third quarter of the fiscal year ending
December 31, 2013.

 

“Dispensable Requirements”:  the requirements under Part B of Schedule 1.1C.

 

13

--------------------------------------------------------------------------------


 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, contribution to a joint venture or
other disposition thereof.  “Dispose” and “Disposed of” have meanings
correlative thereto.

 

“Dollar Equivalent”:  on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made, (b) with respect to any amount hereunder
denominated in an Alternative Currency or a Qualified Global Currency, the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the most recent Calculation Date by the
Administrative Agent) with respect to such currency, (c) with respect to the
amount of any Foreign Credit Disbursement denominated in a Permitted Currency or
in another currency permitted under Section 2.6(g)(vii), the amount of Dollars
that are required to purchase such amount of such currency at the Exchange Rate
(determined by the applicable Foreign Issuing Lender) with respect to such
currency, and (d) with respect to any calculation hereunder by the Foreign Trade
Facility Agent of the amount of Dollars equivalent to any amount denominated in
another currency, the amount of Dollars calculated by the Foreign Trade Facility
Agent in accordance with the applicable exchange rate provided in
Section 2.6(n).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Revolving Availability Period”:  the period from and including the
Effective Date to but excluding the earlier of the Domestic Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(c)(i)) and the date
of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”:  with respect to each Lender, the commitment,
if any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be changed from time to time pursuant to this Agreement.  The
amount of each Lender’s Domestic Revolving Commitment as of the Effective Date
is set forth on Schedule 1.1A, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Domestic Revolving Commitment, as
applicable.  The aggregate amount of the Domestic Revolving Commitments is THREE
HUNDRED MILLION DOLLARS ($300,000,000) as of the Effective Date.

 

“Domestic Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Domestic Revolving Exposure”:  with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans,
LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Extension Acceptance Notice”: as defined in
Section 2.1(c)(i).

 

“Domestic Revolving Extension Date”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Extension Notice”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Facility”:  as defined in the definition of Facility.

 

14

--------------------------------------------------------------------------------


 

“Domestic Revolving Lender”:  a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

“Domestic Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(i).

 

“Domestic Revolving Maturity Date”:  December 23, 2018 (as such date may be
extended pursuant to Section 2.1(c)).

 

“Domestic Revolving Note”: as defined in Section 2.10(d)(i).

 

“Domestic Revolving Notice Date”: as defined in Section 2.1(c)(i).

 

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied, which date is December 23, 2013.

 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 9.4(b)(iv), (v) and (vi) (subject to such consents, if any, as may
be required under Section 9.4(b)).

 

“Emerson JV”:  EGS LLC.

 

“EMU”:  Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”:  all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the determination that a Plan
is in “at risk status” as defined in Section 430 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent

 

15

--------------------------------------------------------------------------------


 

Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Parent
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Parent Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Euro”:  the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty.

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Securitization”: any transaction or series of transactions that may be
entered into by the Parent Borrower or any Subsidiary pursuant to which the
Parent Borrower or any Subsidiary may sell, convey or otherwise transfer to a
Receivables Entity or any other Person, or may grant a security interest in, any
Receivables (whether now existing or arising in the future) of the Parent
Borrower or any Subsidiary, and any assets related thereto including all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivables, the proceeds of such Receivables and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables.

 

“Events of Default”:  as defined in Article VII.

 

“Excess Amount”:  as defined in Section 2.6(o)(i).

 

“Exchange Rate”:  on any day, (a) with respect to any Alternative Currency or
Qualified Global Currency, the rate at which such Alternative Currency or
Qualified Global Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., New York time, on such day on the applicable Reuters
World Spot Page, as determined by the Administrative Agent or (b) with respect
to any Permitted Currency or other currency for a Foreign Credit Instrument
permitted under Section 2.6(g)(vii), the rate at which such Permitted Currency
or other currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m. Düsseldorf, Germany time, on such day on the applicable Reuters World
Spot Page, as determined by the applicable Foreign Issuing Lender.  In the event
that any such rate does not appear on any Reuters World Spot Page, the Exchange
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates reasonably selected by the Administrative Agent or
the applicable Foreign Issuing Lender, in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent or the
applicable Foreign Issuing Lender, in consultation with the Parent Borrower,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent or the applicable Foreign Issuing Lender,
in the market where its foreign currency exchange operations in respect of such
Alternative Currency, Qualified Global Currency or Permitted Currency or other
currency are then being conducted, at or about 11:00 a.m., local time, on such
day for the purchase of the applicable Alternative Currency, Qualified Global
Currency or Permitted Currency or other currency for delivery two Business Days
later; provided that, if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent or the applicable
Foreign Issuing Lender may use any other reasonable method it

 

16

--------------------------------------------------------------------------------


 

deems appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 9.18 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one Hedging
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such Guarantee
or security interest becomes illegal.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) in the case of any Borrowing by the Parent Borrower or any Foreign
Subsidiary Borrower (other than any Foreign Subsidiary Borrower that becomes a
Borrower hereunder after the Effective Date), with respect to any Lender (other
than an assignee pursuant to a request by a Borrower under Section 2.21(b)), any
withholding tax imposed by the jurisdiction in which such Borrower is located
that is (i) imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement or (ii) attributable to such Lender’s failure
to comply with Section 2.19(e), Section 2.19(f) or 2.19(i), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.19(a) (d) withholding taxes imposed other than (i) any withholding
taxes with respect to SPX Process Equipment Pty. Ltd. and DBT Technologies
(Proprietary) Limited excluded from clause (c) above, (ii) as a result of an
addition of a Foreign Subsidiary Borrower after the Effective Date or (iii) as a
result of a Change in Law and (e) any withholding Taxes imposed on any amount
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements under FATCA to establish that such payment
is exempt from withholding under FATCA.

 

“Exempt Deposit Accounts” shall mean (i) deposit accounts the balance of which
consists exclusively of (a) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Parent Borrower to be paid to the Internal Revenue Service or state or local
government agencies within the following two months with respect to employees of
any of the Loan Parties, and (b) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties, and (ii) all segregated
deposit accounts constituting (and the balance of which consists solely of funds
set aside in connection with) tax accounts, payroll accounts and trust accounts.

 

“Existing Credit Agreement”:  the Credit Agreement dated as of June 30, 2011, as
amended by that certain First Amendment to Credit Agreement dated as of
October 5, 2011, as further amended by that Second Amendment to Credit Agreement
dated as of May 8, 2013 and as further amended, supplemented or otherwise
modified until the Effective Date, among the Parent Borrower, the Foreign

 

17

--------------------------------------------------------------------------------


 

Subsidiary Borrowers party thereto, the lenders party thereto and Bank of
America, N.A., as administrative agent and Deutsche Bank AG Deutschlandgeschäft
Branch, as foreign trade facility agent.

 

“Existing Foreign Credit Instruments”:  any standby letter of credit, bank
guarantee, surety or other foreign credit instrument which is issued by a
Foreign Issuing Lender prior to the Effective Date.

 

“Existing Letters of Credit”:  any standby letter of credit which is issued by
an Issuing Lender prior to the Effective Date.

 

“Extended Domestic Revolving Maturity Date”: as defined in Section 2.1(c)(i).

 

“Extended Foreign Trade Maturity Date”:  as defined in Section 2.6(b)(i).

 

“Extended Global Revolving Maturity Date”: as defined in Section 2.1(d)(i).

 

“Extension Acceptance Notice”:  as defined in Section 2.6(b)(i).

 

“Extension Date”:  as defined in Section 2.6(b)(i).

 

“Extension Notice”:  as defined in Section 2.6(b)(i).

 

“Face Amount”:  with respect to any Foreign Credit Instrument or Letter of
Credit, the principal face amount of such Foreign Credit Instrument or Letter of
Credit in Dollars or, as the case may be, any other currency in which such
Foreign Credit Instrument or Letter of Credit has been issued, such amount
representing the maximum liability of the applicable Foreign Issuing Lender
under such Foreign Credit Instrument or the applicable Issuing Lender under such
Letter of Credit which may only be increased by fees and interest payable with
respect to the secured obligation if, and to the extent, so provided for under
the terms of such Foreign Credit Instrument or such Letter of Credit.

 

“Facility”:  each of (a) the Domestic Revolving Commitments and the Domestic
Revolving Loans made hereunder (the “Domestic Revolving Facility”), (b) the
Global Revolving Commitments and the Global Revolving Loans made hereunder (the
“Global Revolving Facility”), (c) the Participation Foreign Credit Instrument
Issuing Commitments, the Foreign Credit Commitments, the Participation Foreign
Credit Instruments issued hereunder and the Existing Foreign Credit Instruments
governed hereby (the “Foreign Trade Facility”), (d) the Bilateral Foreign Credit
Instrument Issuing Commitments, the Bilateral Joint Signature Foreign Credit
Instruments and the Bilateral Foreign Credit Instruments governed hereby (the
“Bilateral Foreign Trade Facility”), (e) the Term Loan A made hereunder, (f) the
Delayed Draw Term Loan A Commitments and the Delayed Draw Term Loan A made
hereunder and (g) the Incremental Term Loans (the “Incremental Term Loan
Facility”).

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of June 30, 2011 (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any current or future regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward,

 

18

--------------------------------------------------------------------------------


 

if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as reasonably determined by the Administrative
Agent.

 

“Fee Letter”:  the letter agreement, dated December 4, 2013, among the Parent
Borrower, Bank of America and MLPFS.

 

“Financial Officer”:  the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Foreign Credit Commitment”:  with respect to each Lender, the obligation of
such Lender to purchase participations in each Participation Foreign Credit
Instrument hereunder, as such obligation may be changed from time to time
pursuant to this Agreement.  The amount of each Lender’s Foreign Credit
Commitment as of the Effective Date is set forth on Schedule 1.1A, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Foreign Credit Commitment, as applicable.  The aggregate amount of the Foreign
Credit Commitments is EIGHT HUNDRED MILLION DOLLARS ($800,000,000) as of the
Effective Date.

 

“Foreign Credit Commitment Fee”:  as defined in Section 2.6(p)(i)(A).

 

“Foreign Credit Disbursement”:  as defined in Section 2.6(h)(i).

 

“Foreign Credit Exposure”:  at any time, the sum of (a) the aggregate
outstanding amount of all Foreign Credit Instruments at such time plus (b) the
aggregate principal amount of all Participation Foreign Credit Disbursements
that have not yet been reimbursed by or on behalf of the relevant Borrower at
such time.  With respect to the Participation Foreign Credit Instruments, the
Foreign Credit Exposure of any Lender with a Foreign Credit Commitment at any
time shall be its Applicable Percentage of the total Foreign Credit Exposure
with respect to such Participation Foreign Credit Instruments at such time.

 

“Foreign Credit Fronting Fee”:  as defined in Section 2.6(p)(iii).

 

“Foreign Credit Handling Fee”:  as defined in Section 2.6(p)(iv).

 

“Foreign Credit Instrument”:  a Bilateral Foreign Credit Instrument or a
Participation Foreign Credit Instrument.

 

“Foreign Credit Instrument Assuming Person”: as defined in Section 2.6(a)(ii).

 

“Foreign Credit Instrument Fee”:  as defined in Section 2.6(p)(ii).

 

“Foreign Credit Instrument Requirements”:  the Dispensable Requirements and the
Mandatory Requirements.

 

“Foreign Issuing Lender”:  a Bilateral Foreign Issuing Lender or a Participation
Foreign Issuing Lender.

 

“Foreign Issuing Lender Joinder Agreement”:  a joinder agreement, substantially
in the form of Exhibit Q, executed and delivered in accordance with the
provisions of Section 2.6(t).

 

“Foreign Subsidiary”:  any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

19

--------------------------------------------------------------------------------


 

“Foreign Subsidiary Borrower”:  (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section and
(b) with respect to the Foreign Trade Facility, any Foreign Subsidiary of the
Parent Borrower designated as a Foreign Subsidiary Borrower by the Parent
Borrower pursuant to Section 2.23(b) that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.  Part A of Schedule 2.23(1) sets
forth a list of the Foreign Subsidiary Borrowers under the Global Revolving
Facility as of the Effective Date, and Part B of Schedule 2.23 sets forth a list
of the Foreign Subsidiary Borrowers under the Foreign Trade Facility as of the
Effective Date.

 

“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that has no material
assets other than the Capital Stock of one or more Foreign Subsidiaries, and
other assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”:  with respect to any Foreign Subsidiary Borrower,
a legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility, the Foreign Trade Facility Agent) and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent (and,
with respect to any Foreign Subsidiary Borrower under the Foreign Trade
Facility, the Foreign Trade Facility Agent).

 

“Foreign Trade Administrative Office”:  the office of the Foreign Trade Facility
Agent located at Trade Center, Königsalle 45 — 47, 40212 Düsseldorf, Germany, or
such other office as may be designated by the Foreign Trade Facility Agent by
written notice to the Parent Borrower, the Administrative Agent and the Lenders.

 

“Foreign Trade Exposure”:  with respect to any Foreign Issuing Lender at any
time, the sum of (a) the Dollar Equivalent of the aggregate outstanding amount
of such Foreign Issuing Lender’s obligations in respect of all Foreign Credit
Instruments issued by it at such time plus (b) the Dollar Equivalent of the
aggregate principal amount of all Foreign Credit Disbursements made by such
Foreign Issuing Lender that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time.

 

“Foreign Trade Facility”:  as defined in the definition of Facility.

 

“Foreign Trade Facility Agent”:  as defined in the definition of Administrative
Agent.

 

“Foreign Trade Maturity Date”:  December 23, 2018, as such date may be extended
pursuant to Section 2.6(b).

 

“Fronting Exposure”:  at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders with
Domestic Revolving Commitments or cash collateralized in accordance with the
terms hereof, (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders with Domestic Revolving Commitments or cash collateralized in accordance
with the terms hereof and (c) with respect to any Participation Foreign Issuing
Lender, such Defaulting Lender’s Applicable Percentage of the outstanding
Foreign Credit

 

--------------------------------------------------------------------------------

(1)  To include SPX Clyde UK Limited, SPX Cooling Technologies GmbH, Balcke-Dürr
GmbH and SPX Flow Technology Crawley Limited.

 

20

--------------------------------------------------------------------------------


 

Exposure other than Foreign Credit Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders with Foreign
Credit Commitments or cash collateralized in accordance with the terms hereof.

 

“Fund”:  any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“GAAP”:  generally accepted accounting principles in the United States of
America.

 

“General Purpose Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender for the purpose of
supporting any obligations of the Parent Borrower or any of its Subsidiaries or
Joint Ventures, other than (a) Advance Payment Guarantees, (b) Warranty
Guarantees, (c) Performance Guarantees, (d) Tender Guarantees and (e) any other
customary standby letter of credit, bank guarantee or surety issued to secure
obligations which are recognized as Indebtedness, save customs guarantees,
guarantees for rental payments and for the benefit of tax authorities and
guarantees used as collateral in connection with court proceedings.

 

“Global Revolving Availability Period”:  the period from and including the
Effective Date to but excluding the earlier of the Global Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(d)(i)) and the date
of termination of the Global Revolving Commitments.

 

“Global Revolving Commitment”:  with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans hereunder, as such commitment
may be changed from time to time pursuant to this Agreement.  The amount of each
Lender’s Global Revolving Commitment as of the Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Global Revolving Commitment, as applicable.  The
aggregate amount of the Global Revolving Commitments is TWO HUNDRED MILLION
DOLLARS ($200,000,000) as of the Effective Date.

 

“Global Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Global Revolving Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Qualified
Global Currencies.

 

“Global Revolving Extension Date”: as defined in Section 2.1(d)(i).

 

“Global Revolving Extension Acceptance Notice”: as defined in Section 2.1(d)(i).

 

“Global Revolving Extension Notice”: as defined in Section 2.1(d)(i).

 

“Global Revolving Facility”:  as defined in the definition of Facility.

 

“Global Revolving Lender”:  a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(ii).

 

21

--------------------------------------------------------------------------------


 

“Global Revolving Maturity Date”: December 23, 2018 (as such date may be
extended pursuant to Section 2.1(d)).

 

“Global Revolving Note”: as defined in Section 2.10(d)(ii).

 

“Global Revolving Notice Date”: as defined in Section 2.1(d)(i).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any European central bank or other similar
agency, authority or regulatory body), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee:  with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, supplier, purchaser or
customer arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”:  that certain Guarantee and Collateral
Agreement dated as of June 30, 2011 executed and delivered by the Parent
Borrower and the Subsidiary Guarantors in favor of the Administrative Agent, as
amended pursuant to that certain First Amendment to Guaranty and Collateral
Agreement dated as of October 5, 2011 by and among the Grantors (as defined in
the Guarantee and Collateral Agreement) party thereto and the Administrative
Agent and as may be further amended, supplemented or otherwise modified from
time to time.

 

“Hazardous Materials”:  all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” pursuant
to any Environmental Law.

 

“Hedging Agreement”:  any interest rate agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price swap or hedging arrangement or option.

 

“Incremental Facility Activation Notice”:  a notice substantially in the form of
Exhibit G together with such changes to such form as may be agreed to by the
applicable Borrower and the Lenders party to such notice.

 

“Incremental Term Lenders”:  each Lender with an outstanding Incremental Term
Loan.

 

22

--------------------------------------------------------------------------------


 

“Incremental Term Loan Facility”:  as defined in the definition of Facility.

 

“Incremental Term Loan Maturity Date”:  with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
shall be a date no earlier than the earlier of (a) the Domestic Revolving
Maturity Date and (b) the Global Revolving Maturity Date in effect prior to the
delivery of such Incremental Facility Activation Notice.

 

“Incremental Term Loans”:  as defined in Section 2.1(b).

 

“Incremental Term Note”: as defined in Section 2.10(d)(vi).

 

“Incur”:  as defined in Section 6.2.  “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”:  with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments and
representing extensions of credit, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current trade payables Incurred in the
ordinary course of business and payable in accordance with customary practices),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (other than (i) current trade payables or liabilities for
deferred payment for services to employees and former employees, in each case
Incurred in the ordinary course of business and payable in accordance with
customary practices and (ii) unsecured Payables Programs in respect of current
trade payables Incurred in the ordinary course of business, so long as the
aggregate amount at any time outstanding that is owed in respect of such
Payables Programs does not exceed an amount equal to the current trade payables
so financed plus interest (or equivalent), yield, indemnities, fees and expenses
in connection therewith), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all preferred and/or redeemable Capital
Stock of any Subsidiary of such Person that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is six months after the latest maturity date for any Loans or
any Facility hereunder, (k) Receivables Transaction Attributed Indebtedness and
(l) solely for the purposes of Section 6.2, all obligations of such Person in
respect of Hedging Agreements.  The Indebtedness of any Person (i) shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor and (ii) shall exclude customer deposits in the
ordinary course of business.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Indemnitees”:  as defined in Section 9.3(b).

 

“Indirect Foreign Credit Instrument”:  as defined in Section 2.6(g)(iv).

 

23

--------------------------------------------------------------------------------


 

“Indirect Foreign Issuing Lender”:  as defined in Section 2.6(g)(iv).

 

“Information”:  as defined in Section 9.11.

 

“Information Memorandum”:  the Confidential Information Memorandum, dated
December 2013, relating to the Parent Borrower and the Facilities.

 

“Interest Election Request”:  a request by the relevant Borrower to convert or
continue Borrowing of Domestic Revolving Loans or Global Revolving Loans or the
Term Loan A Borrowing, Delayed Draw Term Loan A Borrowing or Incremental Term
Loan Borrowing in accordance with Section 2.8.

 

“Interest Payment Date”:  (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Domestic Revolving Maturity Date, the Global Revolving Maturity
Date, the Term Loan A Maturity Date or any Incremental Term Loan Maturity Date,
as applicable; and (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to such Loan and the Domestic Revolving Maturity
Date, the Global Revolving Maturity Date, the Term Loan A Maturity Date or any
Incremental Term Loan Maturity Date, as applicable; provided, however, that if
any Interest Period for a Eurocurrency Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates.

 

“Interest Period”:  with respect to any Eurocurrency Loan, the period commencing
on the date such Eurocurrency Loan is disbursed or converted to or continued as
a Eurocurrency Loan and ending on the date one, two, three or six months
thereafter, as selected by the Parent Borrower in its Borrowing Request, or
twelve months thereafter, as requested by the Parent Borrower and consented to
by all of the Lenders in the Facility pursuant to which such Eurocurrency Loan
is made, provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing;

 

(c)                                  no Interest Period with respect to any
Global Revolving Loan shall extend beyond the Global Revolving Maturity Date;

 

(d)                                 no Interest Period with respect to any
Domestic Revolving Loan shall extend beyond the Domestic Revolving Maturity
Date;

 

(e)                                  no Interest Period with respect to any
Incremental Term Loan shall extend beyond the Incremental Term Loan Maturity
Date applicable to such Incremental Term Loan; and

 

(f)                                   no Interest Period with respect to the
Term Loan A or the Delayed Draw Term Loan A shall extend beyond the Term Loan A
Maturity Date.

 

24

--------------------------------------------------------------------------------


 

“Investments”:  as defined in Section 6.5.

 

“Issuing Lender”:  as the context may require, (a) Bank of America, with respect
to Letters of Credit issued by it, (b) any other Domestic Revolving Lender that
becomes an Issuing Lender pursuant to Section 2.5(1), with respect to Letters of
Credit issued by it, and (c) any Domestic Revolving Lender that has issued an
Existing Letter of Credit, with respect to such Existing Letter of Credit and,
in each case its successors in such capacity as provided in Section 2.5(i).  Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joint Foreign Issuing Lenders”:  as defined in Section 2.6(m)(i).

 

“Joint Foreign Trade Facility Agent”:  as defined in Section 2.6(m)(ii).

 

“Joint Signature Foreign Credit Instrument”:  a Bilateral Joint Signature
Foreign Credit Instrument or a Participation Joint Signature Foreign Credit
Instrument.

 

“Joint Venture”: any joint venture in which the Parent Borrower or any of its
Subsidiaries owns directly or indirectly at least 40% of the Capital Stock.

 

“Judgment Currency”:  as defined in Section 9.14(a).

 

“Judgment Currency Conversion Rate”:  as defined in Section 9.14(a).

 

“LC Disbursement”:  a payment made by the applicable Issuing Lender pursuant to
a Letter of Credit.

 

“LC Exposure”:  at any time, the sum of (a) the aggregate outstanding amount of
all Letters of Credit that are denominated in Dollars at such time plus (b) the
aggregate principal amount of all LC Disbursements that are denominated in
Dollars that have not yet been reimbursed by or on behalf of the relevant
Borrower at such time plus (c) the Alternative Currency LC Exposure at such
time.  The LC Exposure of any Domestic Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders”:  the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to a New Lender Supplement or an Incremental
Facility Activation Notice and any other Person that hall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes each Domestic
Revolving Lender, each Global Revolving Lender, each Term Loan A Lender, each
Delayed Draw Term Loan A Lender, each Incremental Term Lender, the Swingline
Lender, each Issuing Lender, each Lender with a Foreign Credit Commitment and
each Foreign Issuing Lender.

 

“Lending Office”:  with respect to any Foreign Issuing Lender, the office
designated by such Foreign Issuing Lender by written notice to the Foreign Trade
Facility Agent, the Administrative Agent and the relevant Borrower.

 

“Letter of Credit”:  any standby letter of credit (other than a Foreign Credit
Instrument) issued pursuant to this Agreement, including the Existing Letters of
Credit.

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Assuming Person”: as defined in Section 2.5(a).

 

“Letter of Credit Cash Cover”: as defined in Section 2.5(c).

 

“Letter of Credit Fee”: as defined in Section 2.14(b)(i).

 

“LIBO Rate”:  (a)                                               for any Interest
Period with respect to a LIBO Rate Loan:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period;

 

(ii)                                  denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;

 

(iii)                               denominated in Australian Dollars, the rate
per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iv)                              denominated in New Zealand Dollars, the rate
per annum equal to the Bank Bill Reference Bid Rate (“BKBM”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:45 a.m. (Auckland, New Zealand time) on
the Rate Determination Date with a term equivalent to such Interest Period;

 

(v)                                 denominated in Swedish Krona, the rate per
annum equal to the Stockholm Interbank Offered Rate (“STIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(vi)                              denominated in Danish Krone, the rate per
annum equal to the Copenhagen Interbank Offered Rate (“CIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Reuters

 

26

--------------------------------------------------------------------------------


 

screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date
with a term equivalent to such Interest Period;

 

(vii)                           with respect to any credit extension denominated
in any other Non-LIBOR Quoted Currency, the rate per annum as designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the relevant Lenders; and

 

(b)                                 for any interest rate calculation with
respect to an ABR Loan on any date, the rate per annum equal to the LIBOR Rate,
at or about 11:00 a.m. (London time) determined two (2) Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
deposits in Dollars with a term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“LIBO Reserve Percentage”:  for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Board or any other central banking or financial
regulatory authority for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The LIBO Rate for each outstanding Eurocurrency Loan shall be adjusted
automatically as of the effective date of any change in the LIBO Reserve
Percentage.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, each of the Security Documents, each Note,
each Incremental Facility Activation Notice, each Borrowing Subsidiary
Agreement, the Affirmation Agreement, each Borrowing Subsidiary Termination, the
Fee Letter and the Deutsche Bank Fee Letter.

 

“Loan Parties”:  the Borrowers and the Subsidiary Guarantors.

 

“Long Term Letters of Credit”:  the Existing Letters of Credit with expiry dates
after the Domestic Revolving Maturity Date.

 

“Losses”: as defined in Section 9.3(b).

 

27

--------------------------------------------------------------------------------


 

“Mandatory Requirements”:  the requirements under Part A of Schedule 1.1C.

 

“Material Adverse Effect”:  a material adverse change in or a material adverse
effect on (a) the business, property, operations or condition (financial or
otherwise) of the Parent Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Loan Parties, taken as a whole, to perform any of their
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.

 

“Material Indebtedness”:  Indebtedness (other than the Loans, Letters of Credit
and Foreign Credit Instruments), or obligations in respect of one or more
Hedging Agreements, of any one or more of the Parent Borrower and its
Subsidiaries in an aggregate principal amount exceeding $100,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary”:  (a) any Subsidiary listed on Schedule 1.1B as a Material
Subsidiary and (b) any other Subsidiary of the Parent Borrower created or
acquired after the Effective Date that is (i) either a Domestic Subsidiary or a
Foreign Subsidiary that is directly owned by the Parent Borrower or a Subsidiary
Guarantor, and (ii) that, together with its Subsidiaries, has aggregate assets
(excluding assets that would be eliminated upon consolidation in accordance with
GAAP), at the time of determination, in excess of $50,000,000.

 

“MLPFS”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as
a joint lead arranger and a joint book manager.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Proceeds”:  with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a Disposition of an asset (including pursuant to
a condemnation or similar proceeding), the amount of all payments required to be
made by the Parent Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) or to pay any other Contractual Obligation
secured by such asset or otherwise subject to mandatory prepayment or repayment
as a result of such event, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Parent Borrower and the Subsidiaries (including
all taxes paid in connection with the repatriation of the Net Proceeds of a
Disposition), and (iv) the amount of any reserves established by the Parent
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Parent Borrower).

 

“New Lender Supplement”:  a supplement substantially in the form of Exhibit H.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

28

--------------------------------------------------------------------------------


 

“Non-Subsidiary Joint Venture”: any joint venture of the Parent Borrower or any
of its Subsidiaries which is not a Subsidiary of the Parent Borrower or any of
its Subsidiaries.

 

“Non-U.S. Lender”:  as defined in Section 2.19(e).

 

“Note” or “Notes”:   the Domestic Revolving Notes, the Global Revolving Notes,
the Term A Notes, the Delayed Draw Term A Notes, the Swingline Note and/or the
Incremental Term Notes, individually or collectively, as appropriate.

 

“Notice Date”:  as defined in Section 2.6(b)(i).

 

“Obligation Currency”:  as defined in Section 9.14(a).

 

“Obligations”:  the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, Bilateral Foreign
Credit Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations and all other obligations and liabilities of the Borrowers
(including interest accruing at the then applicable rate provided herein after
the maturity of the Loans, Reimbursement Obligations, Bilateral Foreign Credit
Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations and interest accruing at the then applicable rate provided herein
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower or any
Subsidiary Guarantor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) to any Agent or any Lender (or, in the
case of any Hedging Agreement of any Borrower or any Subsidiary Guarantor or any
Specified Cash Management Agreement, any Lender or any Affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter Incurred, which may arise under, out of, or in connection
with, this Agreement, the other Loan Documents, any Hedging Agreement of any
Borrower or any Subsidiary Guarantor with any Lender or Affiliate of a Lender or
Specified Cash Management Agreement with any Lender or any Affiliate of any
Lender, in each case whether on account of principal, interest, premium,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to any Agent or to any Lender
that are required to be paid by any Borrower or any Subsidiary Guarantor
pursuant to the terms of any of the foregoing agreements); provided, however,
that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Original Foreign Credit Instrument Account Party”: as defined in
Section 2.6(a).

 

“Original Foreign Credit Instrument Agreements”: as defined in Section 2.6(a).

 

“Original Letter of Credit Account Party”: as defined in Section 2.5(a).

 

“Original Letter of Credit Agreements”: as defined in Section 2.5(a).

 

“Other Permitted Debt”:  any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(1).

 

“Other Permitted Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

29

--------------------------------------------------------------------------------


 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document.

 

“Parent Borrower”:  as defined in the preamble.

 

“Participant”:  as defined in Section 9.4(e).

 

“Participant Register”: as defined in Section 9.4(k).

 

“Participating Member State”:  each state so described in any EMU legislation.

 

“Participation Foreign Credit Disbursement”: a payment made by a Participation
Foreign Issuing Lender pursuant to a Participation Foreign Credit Instrument.

 

“Participation Foreign Credit Instrument”:  a Warranty Guarantee, a Performance
Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a General Purpose
Guarantee or a Counter-Guarantee, in each case issued by a Participation Foreign
Issuing Lender pursuant to the terms hereof or an Existing Foreign Credit
Instrument.

 

“Participation Foreign Credit Instrument Issuing Commitment”:  with respect to
each Participation Foreign Issuing Lender, the commitment of such Participation
Foreign Issuing Lender to issue Participation Foreign Credit Instruments, as
such commitment may be changed from time to time pursuant to this Agreement. 
The amount of each Participation Foreign Issuing Lender’s Participation Foreign
Credit Instrument Issuing Commitment as of the Effective Date is set forth on
Schedule 1.1A.  The aggregate principal amount of the Participation Foreign
Credit Instrument Issuing Commitments as of the Effective Date is EIGHT HUNDRED
MILLION DOLLARS ($800,000,000).

 

“Participation Foreign Credit Reimbursement Obligation”:  the obligation of each
relevant Borrower to reimburse the relevant Participation Foreign Issuing Lender
pursuant to Section 2.6(h) for Participation Foreign Credit Disbursements.

 

“Participation Foreign Issuing Lender”:  (a) a Lender with a Participation
Foreign Credit Instrument Issuing Commitment or with Foreign Trade Exposure
related to Participation Foreign Credit Instruments, (b) a Person that has had
its Participation Foreign Credit Instrument Issuing Commitment terminated at the
election of the Parent Borrower pursuant to the terms of Section 2.9 but that
has issued prior to such termination Participation Foreign Credit Instruments
and/or Participation Joint Signature Foreign Credit Instruments pursuant to
Section 2.6 that continue to remain outstanding following such termination (for
which it has not received a Counter-Guarantee at the election of the Parent
Borrower in its sole discretion as credit support for such Participation Foreign
Credit Instruments and/or Participation Joint Signature Foreign Credit
Instruments), (c) any other Lender with a Foreign Credit Commitment that becomes
a Participation Foreign Issuing Lender pursuant to Section 2.6(t), with respect
to Participation Foreign Credit Instruments issued by it, and (d) with respect
to those Existing Foreign Credit Instruments, the Lender designated as the
issuer of any such Existing Foreign Credit Instrument.

 

“Participation Joint Signature Foreign Credit Instrument”:  a Participation
Foreign Credit Instrument issued by two or more Participation Foreign Issuing
Lenders acting as several debtors in accordance with Section 2.6(m).

 

“Payables Programs”:  payables programs established to enable the Parent
Borrower or any Subsidiary to purchase goods and services from vendors.

 

30

--------------------------------------------------------------------------------


 

“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Guarantee”:  a customary standby letter of credit or bank guarantee
or surety issued by a Foreign Issuing Lender in favor of customers of the Parent
Borrower, any of its Subsidiaries or any of its Joint Ventures for the purpose
of supporting the fulfillment of such parties’ performance obligations under any
construction, service or similar agreement.

 

“Permitted Acquisition”:  any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person (including any related Investment in any Subsidiary in order to provide
all or any portion of the Consideration for such acquisition); provided that
(a) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such acquisition had occurred on the first day of each relevant period for
testing such compliance (as demonstrated, in the case of any acquisition for
which the aggregate Consideration is greater than or equal to $100,000,000, in a
certificate of a Financial Officer delivered to the Administrative Agent prior
to the consummation of such acquisition); provided that with respect to any
computation for any acquisition of any Person, all terms of an accounting or
financial nature with respect to such Person and its Subsidiaries shall be
construed in accordance with the financial standards applicable to such Person
and its Subsidiaries, as in effect at the time of such acquisition; (b) no
Specified Default shall have occurred and be continuing, or would occur after
giving effect to such acquisition, (c) substantially all of the property so
acquired (including substantially all of the property of any Person whose
Capital Stock is directly or indirectly acquired) is useful in the business of
the general type conducted by the Parent Borrower and its Subsidiaries on the
Effective Date or businesses reasonably related thereto, (d) the Capital Stock
so acquired (other than any Capital Stock that is not required by Section 5.11
to become Collateral) shall constitute and become Collateral as and when
required by Section 5.11, (e) if the Ratings Event shall have occurred,
substantially all of the property other than Capital Stock so acquired
(including substantially all of the property of any Person whose Capital Stock
is directly or indirectly acquired when such Person becomes a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower in accordance with clause (f),
below, but excluding any assets to the extent such assets are not required by
Section 5.11 to become Collateral) shall constitute and become Collateral,
(f) any Person whose Capital Stock is directly or indirectly acquired shall be,
after giving effect to such acquisition, (i) with respect to any such Person
that is a Domestic Subsidiary, within six (6) months of such acquisition, a
direct or indirect Wholly Owned Subsidiary of the Parent Borrower, and (ii) with
respect to any such Person that is a Foreign Subsidiary, within eighteen (18)
months of such acquisition at least 80% of the Capital Stock of such Foreign
Subsidiary shall be owned directly or indirectly by the Parent Borrower, and
(g) any such acquisition shall have been approved by the board of directors or
comparable governing body of the relevant Person (unless such relevant Person is
a majority owned Subsidiary prior to such acquisition).

 

“Permitted Currencies”:  Dollars, Sterling and Euros.

 

“Permitted Encumbrances”:  (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 5.5; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity, release and appeal bonds, performance or warranty bonds and other
obligations of a like nature, and guarantees

 

31

--------------------------------------------------------------------------------


 

or reimbursement or related obligations thereof, in each case in the ordinary
course of business; (e) deposits securing liabilities to insurance carriers
under insurance or self-insurance arrangements; (f) judgment (including
pre-judgment attachment) Liens not giving rise to an Event of Default;
(g) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Parent Borrower
or any Subsidiary in excess of those set forth by regulations promulgated by the
Board or other applicable Governmental Authority and (ii) such deposit account
is not intended by the Parent Borrower or any Subsidiary to provide collateral
to the depositary institution; (h) Liens arising from UCC financing statement
filings regarding operating leases or consignments entered into by the Parent
Borrower and any Subsidiary in the ordinary course of business; (i) customary
restrictions imposed on the transfer of copyrighted or patented materials or
other intellectual property and customary provisions in agreements that restrict
the assignment of such agreements or any rights thereunder; (j) easements,
leases, subleases, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects or irregularities in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary; and (k) customary unperfected
Liens Incurred in the ordinary course of business that secure current trade
payables Incurred in the ordinary course of business and payable in accordance
with customary practices; provided that such Liens encumber only the assets
related to such current trade payables.  Notwithstanding the foregoing, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Investments”:  (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, credit
ratings from S&P or from Moody’s of at least “A-2” or “P-2”, respectively;
(c) investments in certificates of deposit, banker’s acceptances, overnight bank
deposits, eurodollar time deposits and time deposits maturing within one year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or, in the case of Foreign Subsidiaries, any local
office of any commercial bank organized under the laws of the relevant local
jurisdiction or any OECD country or any political subdivision thereof which has
a combined capital and surplus and undivided profits of not less than
$500,000,000 and cash pooling arrangements among Foreign Subsidiaries (sometimes
intermediated by a commercial bank); (d) marketable general obligations issued
by any State of the United States of America or any political subdivision of any
such State or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of “A” or better from either S&P or Moody’s; (e) repurchase agreements with a
term of not more than 30 days for securities described in clause (a), (c) or
(d) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (f) interests in any investment company or money
market fund which invests substantially all of its assets in instruments of the
type specified in clauses (a) through (e) above; and (g) in the case of Foreign
Subsidiaries (other than any Foreign Subsidiary Holdco), substantially similar
Investments to those set forth in clauses (a) through (f) above denominated in
foreign currencies; provided that references to the United States of America (or
any agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of “A” or better from either S&P or Moody’s.

 

32

--------------------------------------------------------------------------------


 

“Permitted Maturity”:  (i) with respect to any Participation Foreign Credit
Instrument, a maximum tenor of 60 months following the respective issuance date
(which (x) in the case of any Participation Foreign Credit Instrument that is
rolled into this Agreement in accordance with the provisions hereof, shall be
the date of such roll-in, and (y) in the case of any extension of any
Participation Foreign Credit Instrument, shall be the date of the amendment
providing for such extension); provided that (a) not more than 33 1/3% of the
total Participation Foreign Credit Instrument Issuing Commitments may be used
for Participation Foreign Credit Instruments with a tenor of 48 months or more
and (b) no Participation Foreign Credit Instrument may have a maximum tenor that
is more than 36 months after the then effective Foreign Trade Maturity Date. 
For purposes of this definition, “tenor” shall mean the period remaining from
time to time until the maturity of the relevant Participation Foreign Credit
Instrument determined on the basis of the expiration date specified in the
relevant Foreign Credit Instrument in accordance with Section 2.6(c)(iv), or, in
the absence of such specific expiration date, the remaining Commercial Lifetime
and (ii) with respect to any Bilateral Foreign Credit Instrument, the tenor
agreed to by the applicable Borrower and the applicable Bilateral Foreign
Issuing Lender.

 

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 of ERISA, and in respect of which the Parent Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform”: as defined in Section 5.1.

 

“Prepayment Event”:

 

(a)                                 any Disposition of property or series of
related Dispositions of property (excluding any such Disposition permitted by
paragraph (a), (b), (c), (d), (f) or (g) of Section 6.6) that yields aggregate
gross proceeds to the Parent Borrower or any of the Subsidiary Guarantors
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $25,000,000; or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property of the Parent Borrower or any Subsidiary Guarantor
that yields Net Proceeds in excess of $10,000,000; or

 

(c)                                  the Incurrence by the Parent Borrower or
any Subsidiary of any Indebtedness, other than Indebtedness permitted by
Section 6.2;

 

provided, however, notwithstanding anything to the contrary in the foregoing,
that, any Disposition of all or any portion of the Emerson JV, the Thermal
Business or any of the Discontinued Businesses shall not be considered a
“Prepayment Event” hereunder.

 

“Public Lender”:  as defined in Section 5.1.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity

 

33

--------------------------------------------------------------------------------


 

Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Qualified Foreign Global Currency”:  any Qualified Global Currency other than
Dollars borrowed in the United States of America.

 

“Qualified Global Currency”:  (a) Sterling, Euros, Dollars and each of the
currencies of the countries specified on Schedule 1.1D and (b) any other
eurocurrency designated by the Parent Borrower with the consent of the
Administrative Agent and each Global Revolving Lender.

 

“Qualified Global Currency Borrowing”:  any Borrowing comprised of Qualified
Global Currency Loans.

 

“Qualified Global Currency Loan”:  any Loan denominated in a Qualified Global
Currency.

 

“Qualified Receivables Transaction”:  any transaction or series of transactions
that may be entered into by the Parent Borrower or any Subsidiary pursuant to
which the Parent Borrower or any Subsidiary may sell, convey or otherwise
transfer to a Receivables Entity or any other Person, or may grant a security
interest in, any Receivables (whether now existing or arising in the future) of
the Parent Borrower or any Subsidiary, and any assets related thereto including
all collateral securing such Receivables, all contracts and all guarantees or
other obligations in respect of such Receivables, the proceeds of such
Receivables and other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with sales,
factoring or securitizations involving Receivables.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Ratings Event”:  as defined in Section 5.11(b).

 

“Rebasing Date”:  as defined in Section 2.6(o)(i).

 

“Receivable”:  a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the UCC as in effect in the State of New York and any
“supporting obligations” (as so defined) of such items.

 

“Receivables Entity”:  either (a) any Subsidiary or (b) another Person to which
the Parent Borrower or any Subsidiary transfers Receivables and related assets,
in either case which engages in no activities other than in connection with the
financing of Receivables:

 

(i)                                     no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which:

 

34

--------------------------------------------------------------------------------


 

(A)                               is guaranteed by the Parent Borrower or any
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Receivables Undertakings);

 

(B)                               is recourse to or obligates the Parent
Borrower or any Subsidiary in any way other than pursuant to Standard
Receivables Undertakings; or

 

(C)                               subjects any property or asset of the Parent
Borrower or any Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Receivables
Undertakings;

 

(ii)                                  with which neither the Parent Borrower nor
any Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a purchase money note or Qualified
Receivables Transaction permitted by Section 6.6(c) or European Securitization
permitted by Section 6.6(d)) other than (A) on terms, taken as a whole, not
materially less favorable to the Parent Borrower or such Subsidiary than those
that might be obtained at the time from Persons that are not Affiliates of the
Parent Borrower or (B) for the payment of fees in the ordinary course of
business in connection with servicing Receivables; and

 

(iii)                               to which neither the Parent Borrower nor any
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

 

“Receivables Transaction Attributed Indebtedness”:  (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction or
any European Securitization Transaction, but excluding any sale or factoring of
Receivables), the amount of obligations outstanding under the legal documents
entered into as part of such Receivables securitization on any date of
determination that would be characterized as principal if such Receivables
securitization were structured as a secured lending transaction rather than as a
purchase and (b) in the case of any sale or factoring of Receivables, the cash
purchase price paid by the buyer in connection with its purchase of Receivables
(including any bills of exchange) less the amount of collections received in
respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest, in each case
as determined in good faith and in a consistent and commercially reasonable
manner by the Parent Borrower (provided that if such method of calculation is
not applicable to such sale or factoring of Receivables, the amount of
Receivables Transaction Attributed Indebtedness associated therewith shall be
determined in a manner mutually acceptable to the Parent Borrower and the
Administrative Agent).

 

“Reference Period”:  as defined in the definition of Consolidated EBITDA.

 

“Refinanced Term Loans”:  as defined in Section 9.2(c)(i).

 

“Register”:  as defined in Section 9.4(c).

 

“Reimbursement Obligation”:  the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

“Reinvestment Net Proceeds”: as defined in Section 2.12(b).

 

35

--------------------------------------------------------------------------------


 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, general or managing partners, officers,
employees, agents, trustees and advisors of such Person and such Person’s
Affiliates.

 

“Release Date”:  as defined in Section 9.13(a).

 

“Replacement Term Loans”:  as defined in Section 9.2(c)(i).

 

“Required Lenders”:  at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of unfunded Revolving Commitments, unfunded
Delayed Draw Term Loan A Commitments, unfunded Foreign Credit Commitments,
outstanding Loans, participations in outstanding Letters of Credit,
participations in outstanding Participation Foreign Credit Instruments,
participations in Reimbursement Obligations, participations in Participation
Foreign Credit Reimbursement Obligations, Bilateral Foreign Credit Instruments
and Bilateral Foreign Credit Reimbursement Obligations; provided that the
Commitments of, and the portion of the aggregate outstanding amount of all
Loans, LC Exposure and Foreign Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party.

 

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Parent Borrower or any Subsidiary or any option,
warrant or other right (other than convertible or exchangeable debt securities)
to acquire any such Capital Stock of the Parent Borrower or any Subsidiary.

 

“Revolving Commitments”:  the aggregate of the Domestic Revolving Commitments
and the Global Revolving Commitments.

 

“S&P”:  Standard & Poor’s Financial Services, LLC, a subsidiary of The McGraw
Hill Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction”:  as defined in Section 6.7.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority, as applicable to the respective Lenders or Borrowers.

 

“Security Documents”:  the Guarantee and Collateral Agreement, each
Acknowledgement and Consent, each Assumption Agreement and any other security
documents granting a Lien on any property of any Person to secure the
obligations of any Loan Party under any Loan Document.

 

36

--------------------------------------------------------------------------------


 

“Senior Note Indenture”:  the Indenture entered into by the Parent Borrower in
connection with the issuance of the Senior Notes, together with all supplemental
indentures, instruments, agreements and other documents entered into by the
Parent Borrower in connection therewith so long as the foregoing do not increase
the aggregate principal amount of Senior Notes outstanding thereunder.

 

“Senior Notes”:  the collective reference to (a) the 7.625% senior notes due
2014 of the Parent Borrower having an aggregate initial principal amount of
$500,000,000 and (b) the 6.875% senior notes due 2017 of the Parent Borrower
having an aggregate initial principal amount of $600,000,000.

 

“Specified Cash Management Agreement”:  (a) any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transfers of funds or any similar transactions
between the Parent Borrower or any Subsidiary Guarantor and any Lender or
Affiliate thereof, existing on the Effective Date and (b) any agreement
providing for treasury, depositary or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between the Parent Borrower or any Subsidiary Guarantor and any
Lender or Affiliate thereof, which has been designated by the Parent Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery of such agreement by the Parent Borrower or such Subsidiary
Guarantor, as a “Specified Cash Management Agreement”.

 

“Specified Default”:  an Event of Default pursuant to paragraph (a), (b), (f),
(g), (h), (i), (j), (k), (l), (m), (o) or (p) of Article VII.

 

“Specified Indebtedness”:  (a) any Indebtedness Incurred as permitted by
Section 6.2(g), (h) or (k), and (b) any secured Indebtedness Incurred as
permitted by Section 6.2(j) or (q).

 

“Specified Loan Party”: as defined in Section 9.18.

 

“Standard Receivables Undertakings”:  representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Subsidiary which are
reasonably customary in sale, factoring or securitization of Receivables
transactions.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt”:  any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing the Subordinated Debt or providing for
any Guarantee or other right in respect thereof.

 

“Subsidiary”:  with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

37

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor”:  any Subsidiary that has guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement.  For the avoidance of doubt,
no Foreign Subsidiary, Subsidiary of a Foreign Subsidiary, or Receivables Entity
shall be, or shall be required to become, a Subsidiary Guarantor.

 

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure”:  at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender”:  Bank of America, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan”:  a Loan made pursuant to Section 2.4.

 

“Swingline Note”: as defined in Section 2.10(d)(v).

 

“TARGET Day”:  any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Tender Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by a Foreign Issuing Lender in favor of (actual or prospective)
counterparties of the Parent Borrower or any of its Subsidiaries or any of its
Joint Ventures for the purpose of securing the obligations assumed under any
tender, for construction work or other services.

 

“Term A Note”:  as defined in Section 2.10(d)(iii).

 

“Term Loan A”:  as defined in Section 2.1(e).

 

“Term Loan A Commitment”:  as to each Lender, its portion of the Term Loan A
made to the Parent Borrower pursuant to Section 2.1(e), in the principal amount
set forth opposite such Lender’s name on Schedule 1.1A.  The aggregate principal
amount of the Term Loan A Commitments of all of the Lenders as in effect on the
Effective Date is FOUR HUNDRED SEVENTY-FIVE MILLION DOLLARS ($475,000,000).

 

“Term Loan A Lenders”:  each Lender with an outstanding portion of the Term Loan
A.

 

“Term Loan A Maturity Date”:  December 23, 2018.

 

“Term Loans”:  collectively, the Term Loan A, the Delayed Draw Term Loan A and
any Incremental Term Loan.

 

“Thermal Business” means the business segment of the Parent Borrower that
engineers, manufactures and services thermal heat transfer products through
primary offerings that include dry,

 

38

--------------------------------------------------------------------------------


 

evaporative and hybrid cooling systems, rotating and stationary heat exchangers
and pollution control systems for power generation, HVAC and industrial markets,
as well as oil and gas fired boilers, heating and ventilation products and
ancillary equipment for commercial and residential markets.

 

“Thermal Credit Support” means, after the consummation of the Disposition of all
or any substantial portion of the Thermal Business, any Guarantee by the Parent
Borrower (or any Subsidiary), any Foreign Credit Instrument, any Letters of
Credit and any surety bond or similar instrument provided by third parties (and
in each case related reimbursement agreements) for the benefit of, or issued or
provided for the account of, the Thermal Business and/or its customers,
suppliers, governmental or customs authorities or other Persons doing business
with the Thermal Business, in each case so long as such Guarantee by the Parent,
such Foreign Credit Instrument, such Letters of Credit and/or such surety bonds
or similar instruments provided by third parties (and such related reimbursement
agreement) (x) was in existence prior to the Disposition of the relevant portion
of the Thermal Business and (y) was provided or incurred in the ordinary course
of business.

 

“Total Consolidated Assets”:  as at any date of determination, the total assets
of the Parent Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as of the last day of the fiscal quarter ended immediately
prior to the date of such determination for which financial statements have been
(or are required pursuant to Section 5.1(a) or (b) to have been) delivered to
the Administrative Agent pursuant to Section 5.1(a) or (b).

 

“Total Domestic Exposure”:  at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Foreign Trade Exposure”:  at any time, the sum of the total Foreign Trade
Exposures.

 

“Total Global Exposure”:  at any time, the sum of the total Global Revolving
Exposures.

 

“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit and Foreign Credit
Instruments hereunder.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

“Type”:  when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated.  For purposes hereof, “rate” shall
include the Adjusted LIBO Rate and the Alternate Base Rate, and “currency” shall
include Dollars and any Qualified Global Currency permitted hereunder.

 

“UCC”:  for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“Utilization Date”:  as defined in Section 2.6(g)(i).

 

“Utilization Reduction Notice”:  as defined in Section 2.6(k)(i).

 

“Utilization Request”:  as defined in Section 2.6(c).

 

39

--------------------------------------------------------------------------------


 

“Warranty Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by a Foreign Issuing Lender in favor of customers of the Parent
Borrower or any of its Subsidiaries or any of its Joint Ventures for the purpose
of securing any warranty obligations of the Parent Borrower or such Subsidiary.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

Section 1.2                                   Classification of Loans and
Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

Section 1.3                                   Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) where applicable, any amount (including
minimum borrowing, prepayment or repayment amounts) expressed in Dollars shall,
when referring to any currency other than Dollars, be deemed to mean an amount
of such currency having a Dollar Equivalent approximately equal to such amount.

 

Section 1.4                                   Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after December 31, 2012 there shall
occur any change in respect of GAAP from that used in the preparation of audited
financial statements referred to in Section 5.1 in a manner that would have a
material effect on any matter under Article VI, the Parent Borrower and the
Administrative Agent will, within five Business Days of notice from the
Administrative Agent or the Parent Borrower, as the case may be, to that effect,
commence, and continue in good faith, negotiations with a view towards making
appropriate amendments to the provisions hereof acceptable to the Required
Lenders, to reflect as nearly as possible the effect of Article VI as in effect
on the Effective Date; provided further that, until

 

40

--------------------------------------------------------------------------------


 

such notice shall have been withdrawn or the relevant provisions amended in
accordance herewith, Article VI shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective.

 

Notwithstanding the foregoing, during the period from the date of any
acquisition of any Person in accordance with the terms hereof through the last
day of the fiscal quarter of the Parent Borrower in which the acquisition of
such Person is consummated only, at the election of the Parent Borrower, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the accounting standards
applicable to such Person and its Subsidiaries, as in effect during such time
period.

 

Section 1.5                                   Exchange Rates.

 

(a)                                 The Administrative Agent or the applicable
Issuing Lender, as applicable, shall determine the Exchange Rates as of each
Calculation Date to be used for calculating Dollar Equivalent amounts of credit
extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Exchange Rates shall become effective as of such Calculation Date and shall be
the Exchanges Rates employed in converting any amounts between the applicable
currencies until the next Calculation Date to occur.  Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than for the purpose of converting into
Dollars, under Sections 2.5(d), (e), (h), (j) and (k) and 2.14(b), the
obligations of the Borrowers and the Domestic Revolving Lenders in respect of LC
Disbursements that have not been reimbursed when due) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable Issuing Lender, as applicable.

 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Global Revolving Exposure or the Alternative Currency LC Exposure, as the case
may be, on such date (after giving effect to any Global Revolving Loans to be
made or any Alternative Currency Letters of Credit to be issued, renewed,
extended or terminated in connection with such determination) and (ii) notify
the Parent Borrower and, if applicable, each Issuing Lender of the results of
such determination.

 

(c)                                  Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Loan
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be.

 

Section 1.6                                   Currency Conversion.

 

(a)                                 If more than one currency or currency unit
are at the same time recognized by the central bank of any country as the lawful
currency of that country, then (i) any reference in the Loan Documents to, and
any obligations arising under the Loan Documents in, the currency of that
country shall be translated into or paid in the currency or currency unit of
that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent or
the Foreign Trade Facility Agent, as applicable, as it deems appropriate.

 

(b)                                 If a change in any currency of a country
occurs, this Agreement shall be amended (and each party hereto agrees to enter
into any supplemental agreement necessary to effect any such

 

41

--------------------------------------------------------------------------------


 

amendment) to the extent that the Administrative Agent specifies to be necessary
to reflect the change in currency and to put the Lenders in the same position,
so far as possible, that they would have been in if no change in currency had
occurred.

 

Section 1.7                                   Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

 

Section 1.8                                   Face Amount.

 

Unless otherwise specified herein, the Face Amount of a Letter of Credit,
Foreign Credit Instrument or Joint Signature Foreign Credit Instrument at any
time shall be deemed to be the stated amount of such Letter of Credit, Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument in effect at such
time; provided, however, that with respect to any Letter of Credit, Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument that, by its
terms or the terms of any form of letter of credit application or other
agreement submitted by a Borrower to, or entered into by a Borrower with, the
applicable Issuing Lender or Foreign Issuing Lender, as applicable, relating to
such Letter of Credit, Foreign Credit Instrument or Joint Signature Foreign
Credit Instrument, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit, Foreign Credit Instrument
or Joint Signature Foreign Credit Instrument shall be deemed to be the maximum
stated amount of such Letter of Credit, Foreign Credit Instrument or Joint
Signature Foreign Credit Instrument after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

THE CREDITS

 

Section 2.1                                   Commitments; Incremental
Facilities.

 

(a)                                 Subject to the terms and conditions set
forth herein, each relevant Lender agrees (i) to severally make Domestic
Revolving Loans in Dollars to the Parent Borrower from time to time during the
Domestic Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Domestic Revolving Exposure exceeding such
Lender’s Domestic Revolving Commitment and (ii) to severally make Global
Revolving Loans in Dollars or one or more other Qualified Global Currencies (as
specified in the Borrowing Requests with respect thereto) to any Borrower from
time to time during the Global Revolving Availability Period in an aggregate
principal amount that will not result in such Lender’s Global Revolving Exposure
exceeding such Lender’s Global Revolving Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Domestic Revolving Loans, and any
Borrower may borrow, prepay and reborrow Global Revolving Loans.

 

(b)                                 So long as no Default or Event of Default
(including, on a pro forma basis, pursuant to Section 6.1) shall be in existence
or would be caused thereby, the Parent Borrower and any one or more Lenders may
from time to time agree that such Lenders (or any other additional bank,
financial institution or other entity which becomes a Lender pursuant to this
Section 2.1(b)) shall add one or more term loan facilities (the loans
thereunder, the “Incremental Term Loans”) and/or increase the Commitments in
respect of any of the Facilities by executing and delivering to the
Administrative Agent and, in the case of any increase in the Foreign Credit
Commitments, the Foreign Trade Facility Agent an Incremental Facility Activation
Notice specifying (i) the amount of such Incremental Term Loans and/or
Commitment increase, and (ii) in the case of any Incremental Term Loans, (A) the
applicable Incremental Term Loan Maturity Date, (B) the amortization schedule
for such Incremental Term Loans, which shall comply with Section 2.11(a),
(C) the Applicable Rate (and/or other pricing terms) for such Incremental Term
Loans

 

42

--------------------------------------------------------------------------------


 

and (D) the requested currency (which may be in Dollars or any Alternative
Currency); provided that the aggregate principal amount of borrowings of
Incremental Term Loans outstanding at any time and Commitment increases pursuant
to this subsection (b) in effect at any time shall not exceed (x) $1,000,000,000
or (y) such greater amount that (tested solely on the date of funding of any
Incremental Term Loan or establishment of any increase in the Commitments as set
forth in the Incremental Facility Activation Notice and not any time thereafter)
does not cause the Consolidated Senior Secured Leverage Ratio as of the last day
of the fiscal quarter of the Parent Borrower most recently ended for which the
Parent Borrower has delivered financial statements pursuant to Section 5.1(a) or
(b) to be greater than 2.75:1.00 after giving effect to such Commitment increase
(assuming the Revolving Commitments are fully drawn) and/or such Incremental
Term Loan (assuming such Incremental Term Loan is fully drawn, even if some
portion of such Incremental Term Loan will be available on a delayed draw basis)
on a pro forma basis (it being understood and agreed that (i) if the Parent
Borrower has previously or concurrently reduces the Foreign Credit Commitment
pursuant to Section 2.9 at such time as it increases the Bilateral Foreign
Credit Issuing Commitment pursuant to this subsection (b), such increase of the
Bilateral Foreign Credit Issuing Commitment shall be included in the calculation
of the amount in this subsection (b) only to the extent that such increase in
the Bilateral Foreign Credit Issuing Commitment exceeds the reduction in the
Foreign Credit Commitment and (ii) if any Borrower repays any Incremental Term
Loans and/or permanently terminates any Commitments provided pursuant to this
subsection (b) the Parent Borrower shall have new availability under this
subsection (b) for additional Incremental Term Loans and Commitment increases
pursuant to this subsection (b) in the amount of such prepayment and/or
termination up to the aggregate amount permitted above).  If the Bilateral
Foreign Credit Issuing Commitment is increased, subject to Section 2.6(u), the
Parent Borrower shall have the option of transferring existing Foreign Credit
Instruments from the Participation Foreign Credit Instrument Issuing Commitment
to the Bilateral Foreign Credit Issuing Commitment.  In the case of any increase
in the Commitments under any Facility (other than any Incremental Term Loan
Facility), the terms applicable to such increased Commitments and the Loans
thereunder shall be the same as the terms applicable to the Facility being so
increased.  In the case of any increase of the Domestic Revolving Facility or
the Global Revolving Facility, any new Lender added in connection with such
increase must be reasonably acceptable to the Administrative Agent and the
applicable Issuing Lenders (but not the Domestic Revolving Lenders or Global
Revolving Lenders, as applicable).  In the case of any increase of the Foreign
Trade Facility, any new Lender added in connection with such increase must be
reasonably acceptable to the Administrative Agent, the Foreign Trade Facility
Agent and the applicable Foreign Issuing Lenders (but not the Lenders with
Foreign Credit Commitments).  No Lender shall have any obligation to participate
in any Incremental Term Loan or other increase described in this paragraph
unless it agrees to do so in its sole discretion.  Any additional bank,
financial institution or other entity which, with the consent of the Parent
Borrower and the Administrative Agent, and, if applicable, the Foreign Trade
Facility Agent (which consent shall not be unreasonably withheld), elects to
become a “Lender” under this Agreement in connection with the making of any
Incremental Term Loan or the making of any additional Commitment shall execute a
New Lender Supplement, whereupon such bank, financial institution or other
entity shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

 

(c)                                  Extension Option for Domestic Revolving
Commitments.

 

(i)                                     The Parent Borrower may from time to
time during the term of this Agreement, by written notice to the Administrative
Agent (such notice being a “Domestic Revolving Extension Notice”) delivered no
later than 60 days prior to the Domestic Maturity Date (the date of such notice,
the “Domestic Revolving Notice Date”), request the Domestic Revolving Lenders to
extend the then applicable Domestic Revolving Maturity Date for an additional
year (the “Extended Domestic Revolving Maturity Date”).  The Administrative
Agent shall promptly transmit any Domestic Revolving Extension Notice to each
Domestic Revolving Lender.  Each

 

43

--------------------------------------------------------------------------------


 

Domestic Revolving Lender shall notify the Administrative Agent whether it
wishes to extend the then applicable Domestic Revolving Maturity Date at least
30 days (or such earlier date as directed by the Parent Borrower) prior to the
then applicable Domestic Revolving Maturity Date, and any such notice given by a
Domestic Revolving Lender to the Administrative Agent, once given, shall be
irrevocable as to such Domestic Revolving Lender.  The Administrative Agent
shall promptly notify the Parent Borrower of the notice of each Domestic
Revolving Lender that it wishes to extend (each, a “Domestic Revolving Extension
Acceptance Notice”).  Any Domestic Revolving Lender which does not expressly
notify the Administrative Agent on or before the date that is 30 days (or such
earlier date as directed by the Parent Borrower) prior to the then applicable
Domestic Revolving Maturity Date that it wishes to so extend the then applicable
Domestic Revolving Maturity Date shall be deemed to have rejected the Parent
Borrower’s request for extension of such Domestic Revolving Maturity Date.  If
all the Domestic Revolving Lenders have elected (in their sole and absolute
discretion) to so extend the then applicable Domestic Revolving Maturity Date,
the Administrative Agent shall notify the Parent Borrower of such election by
the Domestic Revolving Lenders no later than five Business Days after the date
when Domestic Revolving Extension Acceptance Notices are due, and effective on
the date of such notice by the Administrative Agent to the Parent Borrower (the
“Domestic Revolving Extension Date”), the Domestic Revolving Maturity Date shall
be automatically and immediately so extended to the Extended Domestic Revolving
Maturity Date.  No extension of the Domestic Revolving Maturity Date will be
permitted hereunder without the consent of all the Domestic Revolving Lenders
(after giving effect to the replacement of any non-extending Domestic Revolving
Lender pursuant to paragraph (iii) below, as applicable) unless, at the election
of the Parent Borrower, in writing to the Administrative Agent, the Parent
Borrower removes from the Domestic Revolving Facility each Domestic Revolving
Lender that has not so consented to the Extended Domestic Revolving Maturity
Date, in which case the Domestic Revolving Commitments of each such removed
Domestic Revolving Lender will be automatically terminated as of the then
applicable Domestic Revolving Maturity Date (not giving effect to the proposed
extension), and the aggregate Domestic Revolving Commitments shall be reduced by
the amounts of the Domestic Revolving Commitments of such removed Domestic
Revolving Lenders; provided, that, (x) after giving effect to any such removal
by the Parent Borrower and resulting termination of the Domestic Revolving
Commitment any such removed Domestic Revolving Lender, (A) the total Domestic
Revolving Exposure of the Domestic Revolving Lenders does not exceed the total
Domestic Revolving Commitments of all the extending Domestic Revolving Lenders,
and (B) the Borrowers and the Administrative Agent shall have entered into such
agreements, if any, as any of them shall have reasonably requested to reflect
such extension of the Domestic Revolving Facility with reduced Domestic
Revolving Commitments reflecting the removal of such Domestic Revolving Lenders
(and any participations purchased under this Agreement shall be automatically
appropriately adjusted in amount to reflect such changed Commitments) and
(y) any such removed Domestic Revolving Lender shall have received payment of
all amounts owing to such removed Domestic Revolving Lender with respect to its
Domestic Revolving Commitment, including the repayment of an amount equal to the
outstanding funded participations of all LC Disbursements made by such removed
Domestic Revolving Lender, any accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents in
connection with such Commitment.  Upon the delivery of a Domestic Revolving
Extension Notice and upon the extension of the Domestic Revolving Maturity Date
pursuant to this Section 2.1(c)(i), the Parent Borrower shall be deemed to have
represented and warranted on and as of the Domestic Revolving Notice Date and
the Domestic Revolving Extension Date, as the case may be, that no Default or
Event of Default has occurred and is continuing.  Notwithstanding anything
contained in this Agreement to the contrary, no Issuing Lender shall have any
obligation to issue Letters of

 

44

--------------------------------------------------------------------------------


 

Credit beyond the Domestic Revolving Maturity Date unless such Issuing Lender
agrees in writing to issue Letters of Credit until the Extended Domestic
Revolving Maturity Date.

 

(ii)                                  If the Domestic Revolving Maturity Date
shall have been extended in accordance with Section 2.1(c)(i), all references
herein to the “Domestic Revolving Maturity Date” shall refer to the Extended
Domestic Revolving Maturity Date.

 

(iii)                               The Parent Borrower shall have the right on
or before the applicable Domestic Revolving Maturity Date to replace each
non-extending Domestic Revolving Lender with one or more Persons (A) reasonably
satisfactory to the Parent Borrower and the Administrative Agent and
(B) satisfactory to the Issuing Lenders in their sole discretion (the
“Additional Domestic Revolving Commitment Lender”), as provided in
Section 2.21(b), each of which such Additional Domestic Revolving Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Domestic Revolving Commitment Lender shall, effective as of the
applicable Domestic Revolving Maturity Date, undertake a Domestic Revolving
Commitment (and if any such Additional Domestic Revolving Commitment Lender is
already a Lender, its new Domestic Revolving Commitment shall be in addition to
any other Commitment of such Lender on such date).

 

(d)                                 Extension Option for Global Revolving
Commitments.

 

(i)                                     The Parent Borrower may from time to
time during the term of this Agreement, by written notice to the Administrative
Agent (such notice being a “Global Revolving Extension Notice”) delivered no
later than 60 days prior to the Global Maturity Date (the date of such notice,
the “Global Revolving Notice Date”), request the Global Revolving Lenders to
extend the then applicable Global Revolving Maturity Date for an additional year
(the “Extended Global Revolving Maturity Date”).  The Administrative Agent shall
promptly transmit any Global Revolving Extension Notice to each Global Revolving
Lender.  Each Global Revolving Lender shall notify the Administrative Agent
whether it wishes to extend the then applicable Global Revolving Maturity Date
at least 30 days (or such earlier date as directed by the Parent Borrower) prior
to the then applicable Global Revolving Maturity Date, and any such notice given
by a Global Revolving Lender to the Administrative Agent, once given, shall be
irrevocable as to such Global Revolving Lender.  The Administrative Agent shall
promptly notify the Parent Borrower of the notice of each Global Revolving
Lender that it wishes to extend (each, an “Global Revolving Extension Acceptance
Notice”).  Any Global Revolving Lender which does not expressly notify the
Administrative Agent on or before the date that is 30 days (or such earlier date
as directed by the Parent Borrower) prior to the then applicable Global
Revolving Maturity Date that it wishes to so extend the then applicable Global
Revolving Maturity Date shall be deemed to have rejected the Parent Borrower’s
request for extension of such Global Revolving Maturity Date.  If all the Global
Revolving Lenders have elected (in their sole and absolute discretion) to so
extend the then applicable Global Revolving Maturity Date, the Administrative
Agent shall notify the Parent Borrower of such election by the Global Revolving
Lenders no later than five Business Days after the date when Global Revolving
Extension Acceptance Notices are due, and effective on the date of such notice
by the Administrative Agent to the Parent Borrower (the “Global Revolving
Extension Date”), the Global Revolving Maturity Date shall be automatically and
immediately so extended to the Extended Global Revolving Maturity Date.  No
extension of the Global Revolving Maturity Date will be permitted hereunder
without the consent of all the Global Revolving Lenders (after giving effect to
the replacement of any non-extending Global Revolving Lender pursuant to
paragraph (iii) below, as applicable) unless, at the election of the Parent
Borrower, in writing to the Administrative Agent, the Parent Borrower removes
from the Global Revolving Facility each Global Revolving Lender that has not so
consented to

 

45

--------------------------------------------------------------------------------


 

the Extended Global Revolving Maturity Date, in which case the Global Revolving
Commitments of each such removed Global Revolving Lender will be automatically
terminated as of the then applicable Global Revolving Maturity Date (not giving
effect to the proposed extension), and the aggregate Global Revolving
Commitments shall be reduced by the amounts of the Global Revolving Commitments
of such removed Global Revolving Lenders; provided, that, (x) after giving
effect to any such removal by the Parent Borrower and resulting termination of
the Global Revolving Commitment any such removed Global Revolving Lender, the
Borrowers and the Administrative Agent shall have entered into such agreements,
if any, as any of them shall have reasonably requested to reflect such extension
of the Global Revolving Facility with reduced Global Revolving Commitments
reflecting the removal of such Global Revolving Lenders (and any participations
purchased under this Agreement shall be automatically appropriately adjusted in
amount to reflect such changed Commitments) and (y) any such removed Global
Revolving Lender shall have received payment of all amounts owing to such
removed Global Revolving Lender with respect to its Global Revolving Commitment,
including the repayment of any accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents in
connection with such Commitment.  Upon the delivery of a Global Revolving
Extension Notice and upon the extension of the Global Revolving Maturity Date
pursuant to this Section 2(c)(i), the Parent Borrower shall be deemed to have
represented and warranted on and as of the Global Revolving Notice Date and the
Global Revolving Extension Date, as the case may be, that no Default or Event of
Default has occurred and is continuing.

 

(ii)                                  If the Global Revolving Maturity Date
shall have been extended in accordance with Section 2.1(d)(i), all references
herein to the “Global Revolving Maturity Date” shall refer to the Extended
Global Revolving Maturity Date.

 

(iii)                               The Parent Borrower shall have the right on
or before the applicable Global Revolving Maturity Date to replace each
non-extending Global Revolving Lender with one or more Persons reasonably
satisfactory to the Parent Borrower and the Administrative Agent (the
“Additional Global Revolving Commitment Lender”), as provided in
Section 2.21(b), each of which such Additional Global Revolving Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Global Revolving Commitment Lender shall, effective as of the
applicable Global Revolving Maturity Date, undertake a Global Revolving
Commitment (and if any such Additional Global Revolving Commitment Lender is
already a Global Revolving Lender, its new Global Revolving Commitment shall be
in addition to any other Commitment of such Lender on such date).

 

(e)                                  Term Loan A.  Subject to the terms and
conditions set forth herein, each Lender severally has made its portion of a
term loan (the “Term Loan A”) to the Parent Borrower in Dollars in an amount
equal to such Lender’s Term Loan A Commitment.  Amounts repaid on the Term Loan
A may not be reborrowed.  The Term Loan A may consist of ABR Loans or
Eurocurrency Loans or a combination thereof, as further provided herein,
provided, however, all Borrowings made on the Effective Date shall be made as
ABR Loans unless the Parent Borrower shall have delivered a funding indemnity
letter in effect on the Effective Date to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.

 

(f)                                   Delayed Draw Term Loan A.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make its
portion of a term loan (the “Delayed Draw Term Loan A”) to the Parent Borrower
in Dollars in one advance during the Delayed Draw Term Loan A Availability
Period in an amount specified in the Parent Borrower’s Borrowing Request not to
exceed such Lender’s Delayed Draw Term Loan A Commitment; provided, that, before
an advance may be made under this Section 2.1(f), the Parent Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible

 

46

--------------------------------------------------------------------------------


 

Officer of the Parent Borrower in form and substance reasonably satisfactory to
the Administrative Agent certifying that (a) upon giving effect to the requested
Borrowing on a pro forma basis, the Parent Borrower shall be in compliance with
the financial covenants set forth in Section 6.1 and (b) no Default or Event of
Default has occurred or is continuing.  Amounts repaid on the Delayed Draw Term
Loan A may not be reborrowed.  The Delayed Draw Term Loan may consist of ABR
Loans or Eurocurrency Loans, or a combination thereof, as further provided
herein.

 

Section 2.2                                   Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder.

 

(b)                                 Subject to Section 2.16, (i) each Revolving
Borrowing denominated in Dollars, the Term Loan A Borrowing, the Delayed Draw
Term Loan A Borrowing and each Incremental Term Loan Borrowing shall consist
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith and (ii) each Qualified Global Currency Borrowing shall
consist entirely of Eurocurrency Loans.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Loan to any Borrower by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000.  At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that (i) a Borrowing of ABR Domestic Revolving Loans may be
in an aggregate amount that is equal to the entire unused balance of the total
Domestic Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.5(e) and (ii) a Borrowing of
ABR Global Revolving Loans may be in an aggregate amount that is equal to the
entire unused balance of the total Global Revolving Commitments.  Each Swingline
Loan shall be in an amount that is an integral multiple of $500,000 and not less
than $500,000.  No more than 10 Eurocurrency Borrowings may be outstanding at
any one time under each Facility.

 

(d)                                 Notwithstanding any other provision of this
Agreement, a Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Domestic Revolving Maturity Date, Global Revolving Maturity
Date the Term Loan A Maturity Date or Incremental Term Loan Maturity Date, as
applicable.

 

Section 2.3                                   Requests for Borrowings.

 

To request a Borrowing of Domestic Revolving Loans, Global Revolving Loans, the
Delayed Draw Term Loan A or an Incremental Term Loan Borrowing, the relevant
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time three Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a
Qualified Global Currency (other than Dollars, in which case the notice
requirements of the foregoing clause (a) shall apply), not later than
11:00 a.m., New York City time four Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the Business Day of the proposed Borrowing;
provided that any such notice of a Borrowing of ABR Domestic Revolving Loans to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.

 

47

--------------------------------------------------------------------------------


 

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and (x) signed
by the Parent Borrower or (y) in the case of Borrowings by a Foreign Subsidiary
Borrower, signed by the Parent Borrower or such Foreign Subsidiary Borrower, as
specified by the Parent Borrower by prior written notice to the Administrative
Agent.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:  (i) the applicable
Borrower requesting such Borrowing (and be signed on behalf of such Borrower);
(ii) the Class and Type of the requested Borrowing; (iii) the aggregate amount
of such Borrowing; (iv) the date of such Borrowing, which shall be a Business
Day; (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto; (vi) the location and number of the relevant Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.7; and (vii) the currency of such Borrowing (which
shall be in Dollars in the case of the Delayed Drawn Term Loan A, any
Incremental Term Loans, Domestic Revolving Loans and Swingline Loans, and
otherwise shall be in Dollars or a Qualified Global Currency).  If no election
as to the currency of a Borrowing of Global Revolving Loans is specified in any
such notice, then the requested Borrowing shall be denominated in Dollars.  If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing if denominated in Dollars or a Eurocurrency
Borrowing if denominated in a Qualified Global Currency.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
relevant Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.4                                   Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the Parent
Borrower from time to time during the Domestic Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$40,000,000 or (ii) the sum of the total Domestic Revolving Exposures exceeding
the total Domestic Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Parent Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)                                 To request a Swingline Loan, notwithstanding
anything herein to the contrary, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy
promptly thereafter), not later than 12:00 noon, New York City time, on the day
of a proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Parent Borrower.  The
Swingline Lender shall make each Swingline Loan available to the Parent Borrower
by wiring the amount to the account designated by the Parent Borrower in the
request for such Swingline Loan (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.5(e),
by remittance to the applicable Issuing Lender) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, New York City time,
on any Business Day require the Domestic Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Domestic Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Domestic
Revolving Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loans.  Each Domestic Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans.  Each Domestic Revolving

 

48

--------------------------------------------------------------------------------


 

Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Domestic Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Domestic Revolving Lenders.  The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Parent Borrower
of its obligation to repay such Swingline Loan.

 

Section 2.5                                   Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Lender, at any time and from
time to time during the Domestic Revolving Availability Period.  Notwithstanding
the foregoing, the account party for each Letter of Credit shall be the Parent
Borrower or the relevant Foreign Subsidiary Borrower or Subsidiary or Joint
Venture, as specified by the Administrative Agent and the applicable Issuing
Lender in consultation with the Parent Borrower.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the applicable
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  The Existing Letters of Credit shall be deemed to
be “Letters of Credit” for all purposes of this Agreement and the other Loan
Documents, and the Parent Borrower shall be obligated to reimburse the
applicable Issuing Lender hereunder for any drawings under such Letters of
Credit.  Furthermore, if (v) any letter of credit has been previously issued by
an Issuing Lender, (w) the reimbursement obligations of the account party (the
“Original Letter of Credit Account Party”) relating to such letter of credit
have been or are assumed in writing by the Parent Borrower or any Subsidiary
(such assuming Person, the “Letter of Credit Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under the Credit Agreement,
(x) there is sufficient availability hereunder for the inclusion of such letter
of credit as a Letter or Credit hereunder, (y) such letter of credit satisfies
all of the requirements of a Letter of Credit hereunder, and (z) the conditions
of Sections 4.2(a) and 4.2(b) are satisfied, then upon the written request
(which written request shall include a statement that the foregoing requirements
(v) through (z), inclusive, have been satisfied) of the Parent Borrower to such
Issuing Lender (consented to in writing by such Issuing Lender) and the
submission by the Parent Borrower to the Administrative Agent of a copy of such
request bearing such consent, such letter of credit shall be (from the date of
such consent of such Issuing Lender) deemed a Letter of Credit for all purposes
of this Agreement and the other Loan Documents and considered issued hereunder
pursuant to the terms hereof (the terms hereof and of the other Loan Documents
shall govern and prevail in the case of any conflict with the provisions of the
agreement(s) pursuant to which such letter of credit had been issued (such
agreement(s), the “Original Letter of Credit Agreements”), and such Issuing
Lender shall be deemed to have released the Original Letter of Credit

 

49

--------------------------------------------------------------------------------


 

Account Party and the Letter of Credit Assuming Person from the Original Letter
of Credit Agreements to the extent of such conflict).  Notwithstanding that any
such assumed letter of credit is in support of any obligations of, or is for the
account of, a Subsidiary or Joint Venture, the Parent Borrower agrees that it
shall be obligated to reimburse the applicable Issuing Lender hereunder for any
and all drawings under such letter of credit.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
relevant Borrower shall deliver to the applicable Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice specifying the name of the relevant
Borrower and requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated (which shall be
Dollars or, subject to Section 2.22, an Alternative Currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Lender, the relevant Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit.  Following receipt of such
notice and prior to the issuance of the requested Letter of Credit, the
Administrative Agent shall calculate the Dollar Equivalent of such Letter of
Credit and shall notify the Parent Borrower, the relevant Borrower and the
applicable Issuing Lender of the amount of the Total Domestic Exposure after
giving effect to (i) the issuance of such Letter of Credit, (ii) the issuance or
expiration of any other Letter of Credit that is to be issued or will expire
prior to the requested date of issuance of such Letter of Credit and (iii) the
borrowing or repayment of any Domestic Revolving Loans or Swingline Loans that
(based upon notices delivered to the Administrative Agent by the Parent
Borrower) are to be borrowed or repaid prior to the requested date of issuance
of such Letter of Credit.  A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Parent Borrower and the relevant Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (A) the aggregate outstanding principal amount of all
Domestic Revolving Loans plus the amount of all LC Exposure shall not exceed
$300,000,000 and (B) the Total Domestic Exposure shall not exceed the total
Domestic Revolving Commitments.  No Issuing Lender shall be under any obligation
to issue any Letter of Credit if any Domestic Revolving Lender is at that time a
Defaulting Lender, unless such Issuing Lender has entered into arrangements,
including the delivery of cash collateral or other credit support to the
Administrative Agent, satisfactory to such Issuing Lender (in its reasonable
discretion) with the Parent Borrower or such Lender to eliminate such Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Domestic
Revolving Maturity Date.  Notwithstanding the foregoing sentence, the Long Term
Letters of Credit shall be deemed to be “Letters of Credit” for all purposes of
this Agreement and the other Loan Documents.  The Parent Borrower agrees that on
the earlier of the Domestic Revolving Maturity Date or other termination of this
Agreement the Parent Borrower shall either (A) cause each such Long Term Letter
of Credit to be surrendered for cancellation to the Parent Borrower, (B) provide
Letter of Credit Cash Cover (as defined below) or (C) provide a back to back
letter

 

50

--------------------------------------------------------------------------------


 

of credit on reasonably acceptable terms and conditions from a financial
institution approved by the applicable Issuing Lender (such approval not to be
unreasonably withheld in accordance with such Issuing Lender’s existing banking
practice consistently applied) or other credit support reasonably satisfactory
to the Administrative Agent in an amount equal to at least 103% of the Face
Amount of each such Long Term Letter of Credit.  Upon notice to the
Administrative Agent of the termination, reduction or expiration (without any
pending drawing) of any such Long Term Letter of Credit, the Administrative
Agent shall release the whole or relevant part of the Letter of Credit Cash
Cover (or other relevant credit support) within three Business Days of the
relevant date of termination, reduction or expiration, and the Administrative
Agent shall use the Letter of Credit Cash Cover (or other relevant credit
support) to promptly reimburse the applicable Issuing Lender honoring any Long
Term Letter of Credit.  If the Parent Borrower is obliged to provide for Letter
of Credit Cash Cover pursuant to the preceding provisions, the Parent Borrower
shall pay the relevant amount for which it shall provide Letter of Credit Cash
Cover in Dollars to an account of the Administrative Agent, in the name of the
Parent Borrower, to be maintained for the benefit of the applicable Issuing
Lender (such deposited amount, the “Letter of Credit Cash Cover”).  Such account
shall be an interest bearing account (subject to the preceding provisions with
the amount of interest to be determined by the Administrative Agent in
accordance with its standard business practice) in the name of the Parent
Borrower and such account shall be pledged to the Administrative Agent on the
basis of a pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Parent Borrower.  For the avoidance of doubt, the
parties hereto agree that the obligation of the Domestic Revolving Lenders
hereunder to reimburse the applicable Issuing Lender for any unreimbursed LC
Disbursements with respect to any Long Term Letter of Credit shall terminate on
the Domestic Revolving Maturity Date with respect to any drawings occurring
after that date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Lender or
the Lenders, the applicable Issuing Lender hereby grants to each Domestic
Revolving Lender, and each Domestic Revolving Lender hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Domestic Revolving Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in Dollars, for the account of such Issuing Lender,
such Lender’s Applicable Percentage of (i) each LC Disbursement made by such
Issuing Lender in Dollars and (ii) the Dollar Equivalent, using the Exchange
Rates on the date such payment is required, of each LC Disbursement made by such
Issuing Lender in an Alternative Currency and, in each case, not reimbursed by
the relevant Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to such
Borrower for any reason (or, if such reimbursement payment was refunded in an
Alternative Currency, the Dollar Equivalent thereof using the Exchange Rates on
the date of such refund).  Each Domestic Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Domestic Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Lender shall make any LC Disbursement in respect of a Letter of Credit, the
relevant Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement plus any interim
interest incurred pursuant to paragraph (h) of this Section for (x) LC
Disbursements made in Dollars, in Dollars, or (y) LC Disbursements made in an
Alternative Currency, in an amount equal to the Dollar Equivalent, calculated
using the applicable Exchange Rate on the date such LC Disbursement is made, of
such LC Disbursement, in each case, not later than 12:00 noon, New York City
time or the relevant local time, as

 

51

--------------------------------------------------------------------------------


 

applicable, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time or the relevant local time, as applicable, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time or the relevant local time,
as applicable, on the Business Day immediately following the day that such
Borrower receives such notice; provided that, in the case of any LC Disbursement
made in Dollars, the relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or 2.4 that
such payment be financed in Dollars with a Borrowing of ABR Domestic Revolving
Loans or Swingline Loan in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Borrowing of ABR Domestic Revolving Loans or Swingline Loan. 
If the relevant Borrower fails to make such payment when due, then (i) if such
payment relates to an Alternative Currency Letter of Credit, automatically and
with no further action required, such Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rates on the date
when such payment was due, of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Lender and each other
Domestic Revolving Lender of the applicable LC Disbursement, the Dollar
Equivalent thereof (if such LC Disbursement relates to an Alternative Currency
Letter of Credit), the payment then due from such Borrower in respect thereof
and such Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Domestic Revolving Lender shall pay to the Administrative
Agent in Dollars its Applicable Percentage of the payment then due from the
relevant Borrower (determined as provided in clause (i) above, if such payment
relates to an Alternative Currency Letter of Credit), in the same manner as
provided in Section 2.7 with respect to Loans made by such Lender (and
Section 2.7 shall apply, mutatis mutandis, to the payment obligations of the
Domestic Revolving Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender in Dollars the amounts so received by it from the
Domestic Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Domestic Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear.  Any payment made
by a Domestic Revolving Lender pursuant to this paragraph to reimburse any
Issuing Lender for any LC Disbursement (other than the funding of ABR Domestic
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve any Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)                                   Obligations Absolute.  A Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any application for the issuance of a
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any

 

52

--------------------------------------------------------------------------------


 

error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that
neither of the foregoing sentences shall be construed to excuse such Issuing
Lender from liability to a Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Lender’s gross negligence, willful
misconduct or failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Lender (as finally determined by a
court of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Lender shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Lender shall promptly notify the Administrative Agent and
the relevant Borrower by telephone (confirmed by telecopy promptly thereafter)
of such demand for payment and whether such Issuing Lender has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the relevant Borrower of its obligation to
reimburse such Issuing Lender and the Domestic Revolving Lenders with respect to
any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Lender
shall make any LC Disbursement, then, unless the relevant Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Domestic Revolving Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement (including any interim interest incurred in
connection with such LC Disbursement pursuant to this paragraph) when due
pursuant to paragraph (e) of this Section, then Section 2.15(c) shall apply;
provided further that, in the case of an LC Disbursement made under an
Alternative Currency Letter of Credit, the amount of interest due with respect
thereto shall (i) in the case of any LC Disbursement that is reimbursed on or
before the Business Day immediately succeeding such LC Disbursement, (A) be
payable in an amount equal to the Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement and (B) if not reimbursed on the date of such LC Disbursement, bear
interest at a rate equal to the rate reasonably determined by the applicable
Issuing Lender to be the cost to such Issuing Lender of funding such LC
Disbursement plus the Applicable Rate applicable to Eurocurrency Revolving Loans
at such time and (ii) in the case of any LC Disbursement that is reimbursed
after the Business Day immediately succeeding such LC Disbursement (A) be
payable in Dollars, (B) accrue on the Dollar Equivalent, calculated using the
Exchange Rates on the date such LC Disbursement was made, of such LC
Disbursement and (C) bear interest at the rate per annum then applicable to ABR
Revolving Loans, subject to Section 2.15(c).  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Domestic Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Lender shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of any Issuing Lender.  Any
Issuing Lender may be replaced at any time by written agreement among the Parent
Borrower, the Administrative Agent, the replaced Issuing Lender and

 

53

--------------------------------------------------------------------------------


 

the successor Issuing Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of such Issuing Lender.  At the time any such
replacement shall become effective, the Parent Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Lender pursuant to
Section 2.14(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
such Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require. 
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that a Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Domestic Revolving Lenders with
LC Exposure representing at least 51% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, such Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Domestic Revolving Lenders, an
amount in Dollars and in cash equal to the LC Exposure of such Borrower as of
such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Alternative Currency Letters of
Credit or LC Disbursements in an Alternative Currency that the Borrowers are not
late in reimbursing shall be deposited in the applicable Alternative Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Parent Borrower described in paragraph (h) or (i) of
Article VII.  For the purposes of this paragraph, the Alternative Currency LC
Exposure shall be calculated using the Exchange Rates on the date notice
demanding cash collateralization is delivered to a Borrower.  Each Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.12(c).  Each such deposit pursuant to this paragraph or
pursuant to Section 2.12(c) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the applicable
Borrower under this Agreement.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the relevant Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Domestic Revolving
Lenders with LC Exposure representing at least 51% of the total LC Exposure), be
applied to satisfy other obligations of such Borrower under this Agreement.  If
a Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived.  If a Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.12(c), such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower as and to the extent that, after giving effect to such
return, such Borrower would remain in compliance with Section 2.12(c), and no
Event of Default shall have occurred and be continuing.  Furthermore, if any
Letter of Credit is outstanding on the date that the Parent Borrower terminates
the Domestic Revolving Commitments pursuant to Section 2.9(b), the Parent
Borrower shall, on the date of such termination, either (A) cause any such
Letter of Credit to be surrendered for cancellation to the

 

54

--------------------------------------------------------------------------------


 

applicable Issuing Lender, (B) provide cash collateral pursuant to the terms of
this paragraph (or other credit support reasonably satisfactory) to the
Administrative Agent for the benefit of such Issuing Lender in an amount equal
to at least 103% of the Face Amount of such Letter of Credit pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or (C) provide a backup letter of credit on reasonably
acceptable terms and conditions to such Issuing Lender in an amount equal to at
least 103% of the Face Amount of such Letter of Credit from a financial
institution approved by such Issuing Lender (such approval not to be
unreasonably withheld or delayed in accordance with such Issuing Lender’s
existing banking practice consistently applied).  The Parent Borrower hereby
grants to the Administrative Agent a security interest in all such cash
collateral and all proceeds thereof.  Such cash collateral shall be maintained
in a blocked interest-bearing deposit account at Bank of America.  Upon notice
to the Administrative Agent of the termination, reduction or expiration (without
a pending drawing) of any such Letter of Credit, the Administrative Agent shall
release the relevant cash collateral within three Business Days of the relevant
date of termination, reduction or expiration, and the Administrative Agent shall
use such cash collateral to promptly reimburse any Issuing Lender honoring any
drawing under any such Letter of Credit.  Notwithstanding the foregoing, no
Foreign Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.

 

(k)                                 Conversion.  In the event that the Loans
become immediately due and payable on any date pursuant to Article VII, all
amounts (i) that a Borrower is at the time or thereafter becomes required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Alternative Currency Letter of Credit (other than
amounts in respect of which such Borrower has deposited cash collateral pursuant
to Section 2.5(j), if such cash collateral was deposited in the applicable
Alternative Currency to the extent so deposited or applied), (ii) that the
Domestic Revolving Lenders are at the time or thereafter become required to pay
to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to the applicable Issuing Lender
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Alternative Currency Letter of Credit and (iii) of
each Domestic Revolving Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts.  On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the applicable Issuing Lender or any Lender in
respect of the Obligations described in this paragraph shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder.

 

(l)                                     Additional Issuing Lenders.  The Parent
Borrower may, at any time and from time to time with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Domestic Revolving Lender, designate one or more additional Domestic Revolving
Lenders to act as an Issuing Lender under the terms of this Agreement; provided
that the total number of Domestic Revolving Lenders so designated at any time
plus the total number of Issuing Lenders pursuant to clause (c) of the
definition of the term “Issuing Lenders” at such time shall not exceed five. 
Any Domestic Revolving Lender designated as Issuing Lender pursuant to this
paragraph (1) shall be deemed to be an “Issuing Lender” for the purposes of this
Agreement (in addition to being a Domestic Revolving Lender) with respect to
Letters of Credit issued by such Domestic Revolving Lender.

 

(m)                             Reporting.  Each Issuing Lender will report in
writing to the Administrative Agent (i) on the first Business Day of each week,
the aggregate face amount of Letters of Credit issued by it and outstanding as
of the last Business Day of the preceding week, (ii) on or prior to each
Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such

 

55

--------------------------------------------------------------------------------


 

issuance or amendment, and the aggregate face amount of Letters of Credit to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and such Issuing Lender shall
advise the Administrative Agent on such Business Day whether such issuance,
amendment, renewal or extension occurred and whether the amount thereof
changed), (iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement and (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Lender on
such day, the date of such failure, the relevant Borrower and amount of such LC
Disbursement.

 

Section 2.6                                   Foreign Credit Instruments.

 

(a)                                 Foreign Credit Instrument Issuing
Commitments.  Subject to the terms and conditions set forth herein, (i) each
Bilateral Foreign Issuing Lender severally agrees to issue Bilateral Foreign
Credit Instruments and Bilateral Joint Signature Foreign Credit Instruments;
provided that after giving effect to any issuance of any Bilateral Foreign
Credit Instrument or Bilateral Joint Signature Foreign Credit Instrument, the
Dollar Equivalent of the aggregate outstanding amount of the Bilateral Foreign
Credit Reimbursement Obligations of such Bilateral Foreign Issuing Lender,
Bilateral Foreign Credit Instruments of such Bilateral Foreign Issuing Lender
and Bilateral Joint Signature Foreign Credit Instruments of such Bilateral
Foreign Issuing Lender shall not exceed the principal amount of the Bilateral
Foreign Credit Instrument Issuing Commitment of such Bilateral Foreign Issuing
Lender at such time and (ii) each Participation Foreign Issuing Lender severally
agrees to issue Participation Foreign Credit Instruments and Joint Signature
Foreign Credit Instruments; provided that after giving effect to any issuance of
any Participation Foreign Credit Instrument or Joint Signature Foreign Credit
Instrument, the Dollar Equivalent of the aggregate outstanding amount of
Participation Foreign Credit Reimbursement Obligations of such Participation
Foreign Issuing Lender, Participation Foreign Credit Instruments of such
Participation Foreign Issuing Lender and Joint Signature Foreign Credit
Instruments of such Participation Foreign Issuing Lender shall not exceed the
lesser of (x) the aggregate principal amount of the Participation Foreign Credit
Instrument Issuing Commitments at such time and (y) the amount of the Foreign
Credit Commitment of such Participation Foreign Issuing Lender at such time. 
Each Existing Foreign Credit Instrument issued by a Participation Foreign
Issuing Lender shall be deemed for all purposes of this Agreement to constitute
a Participation Foreign Credit Instrument issued by such Participation Foreign
Issuing Lender pursuant hereto for the applicable Borrower (and such Borrower,
whether or not it is the Borrower for which such Existing Foreign Credit
Instrument was originally issued under the Existing Credit Agreement, shall be
obligated and liable in respect of such Existing Foreign Credit Instrument under
the terms and conditions of this Agreement as if such Existing Foreign Credit
Instrument had been originally issued at its request under this Agreement) and
the Participation Foreign Credit Instrument Issuing Commitment of such
Participation Foreign Issuing Lender shall be deemed utilized in an amount equal
to the Dollar Equivalent of all Existing Foreign Credit Instruments issued by it
and determined as of the Effective Date, subject to subsequent determinations of
such Dollar Equivalent pursuant to Section 2.6(n).  Each Foreign Issuing Lender,
as applicable, after consultation with the Parent Borrower or the applicable
Foreign Subsidiary Borrower, may issue any Bilateral Foreign Credit Instrument,
Bilateral Joint Signature Foreign Credit Instruments, Participation Foreign
Credit Instrument and/or Participation Joint Signature Foreign Credit
Instrument, as applicable, by causing any domestic or foreign branch or
Affiliate of such Foreign Issuing Lender to issue such Bilateral Foreign Credit
Instrument, Bilateral Joint Signature Foreign Credit Instruments, Participation
Foreign Credit Instrument and/or Participation Joint Signature Foreign Credit
Instrument if in the judgment of such Foreign Issuing Lender such designation
(i) would eliminate or reduce amounts payable pursuant to Section 2.17, 2.19 or
2.19A as the case may be and (ii) would not subject such Foreign Issuing Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Foreign Issuing Lender; provided that any exercise of such option shall
not affect the obligations of the relevant Borrower or such Foreign Issuing
Lender under this Section 2.6.  Each Participation Foreign Issuing Lender hereby
confirms that

 

56

--------------------------------------------------------------------------------


 

the Existing Foreign Credit Instruments issued by it conform to the Mandatory
Requirements.  Furthermore, if (v) any letter of credit, guarantee or surety has
been previously issued by a Foreign Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original Foreign Credit Instrument
Account Party”) relating to such letter of credit, guarantee or surety have been
or are assumed in writing by the Parent Borrower or any Subsidiary (such
assuming Person, the “Foreign Credit Instrument Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under the Credit Agreement,
(x) there is sufficient availability hereunder for the inclusion of such letter
of credit, guarantee or surety as a Foreign Credit Instrument hereunder,
(y) such letter of credit, guarantee or surety satisfies all of the requirements
of a Foreign Credit Instrument hereunder, and (z) the conditions of Sections
4.2(a) and 4.2(b) are satisfied, then upon the written request of the Parent
Borrower to such Foreign Issuing Lender (consented to in writing by such Foreign
Issuing Lender), the submission by the Parent Borrower to the Foreign Trade
Facility Agent of a copy of such request bearing such consent and the submission
by a Borrower to the Foreign Trade Facility Agent of a completed Utilization
Request including a statement that the foregoing requirements (v) through (z),
inclusive, have been satisfied and that such Borrower submitting such
Utilization Request shall be treated as a Borrower hereunder with respect to
such letter of credit, guarantee or surety, such letter of credit, guarantee or
surety shall be (from the date of such consent of such Foreign Issuing Lender)
deemed a Bilateral Foreign Credit Instrument or Participation Foreign Credit
Instrument (such designation as a Bilateral Foreign Credit Instrument or
Participation Foreign Credit Instrument to be in the sole discretion of the
applicable Foreign Issuing Lender) for all purposes of this Agreement and the
other Loan Documents and considered issued hereunder at the request of the
Borrower that submitted such Utilization Request pursuant to the terms hereof
(the terms hereof and of the other Loan Documents shall govern and prevail in
the case of any conflict with the provisions of the agreement(s) pursuant to
which such letter of credit, guarantee or surety had been issued (such
agreement(s), the “Original Foreign Credit Instrument Agreements”), and such
Foreign Issuing Lender shall be deemed to have released the Original Foreign
Credit Instrument Account Party and the Foreign Credit Instrument Assuming
Person from the Original Foreign Credit Instrument Agreements to the extent of
such conflict).  Any Utilization Request submitted to the Foreign Trade Facility
Agent pursuant to the immediately preceding sentence shall be reviewed and
processed in accordance with Section 2.6(c), Section 2.6(d), Section 2.6(e) and
Section 2.6(f), as applicable.  Notwithstanding that any such assumed letter of
credit, guarantee or surety is in support of any obligations of, or is for the
account of, a Subsidiary or a Joint Venture, the Parent Borrower and the Foreign
Subsidiary Borrowers agree that the applicable Borrower (as identified in the
Utilization Request referenced above) shall be obligated to reimburse the
applicable Foreign Issuing Lender hereunder for any and all drawings under such
letter of credit, guarantee or surety.

 

(b)                                 Extension Option.

 

(i)                                     The Parent Borrower may from time to
time during the term of this Agreement, by written notice to the Administrative
Agent and the Foreign Trade Facility Agent (such notice being an “Extension
Notice”) delivered no later than 60 days prior to the Foreign Credit Maturity
Date (the date of such notice, the “Notice Date”), request the Lenders with a
Foreign Credit Commitment and the Foreign Issuing Lenders to extend the then
applicable Foreign Trade Maturity Date for an additional year (the “Extended
Foreign Trade Maturity Date”).  The Foreign Trade Facility Agent shall promptly
transmit any Extension Notice to each Lender with a Foreign Credit Commitment
and each Foreign Issuing Lender.  Each Foreign Issuing Lender and each Lender
with a Foreign Credit Commitment shall notify the Foreign Trade Facility Agent
whether it wishes to extend the then applicable Foreign Trade Maturity Date at
least 30 days (or such earlier date as directed by the Parent Borrower) prior to
the then applicable Foreign Trade Maturity Date, and any such notice given by a
Foreign Issuing Lender or a Lender with a Foreign Credit Commitment to the
Foreign Trade Facility Agent, once given, shall be irrevocable as to such
Lender.  The Foreign Trade Facility Agent shall promptly notify the
Administrative Agent

 

57

--------------------------------------------------------------------------------


 

and the Parent Borrower of the notice of each Foreign Issuing Lender and each
Lender with a Foreign Credit Commitment that it wishes to extend (each, an
“Extension Acceptance Notice”).  Any Foreign Issuing Lender and any Lender with
a Foreign Credit Commitment which does not expressly notify the Foreign Trade
Facility Agent on or before the date that is 30 days (or such earlier date as
directed by the Parent Borrower) prior to the then applicable Foreign Trade
Revolving Maturity Date that it wishes to so extend the then applicable Foreign
Trade Maturity Date shall be deemed to have rejected the Parent Borrower’s
request for extension of such Foreign Trade Maturity Date.  If all the Lenders
with a Foreign Credit Commitment and all the Foreign Issuing Lenders have
elected (in their sole and absolute discretion) to so extend the then applicable
Foreign Trade Maturity Date, the Foreign Trade Facility Agent shall notify the
Administrative Agent and the Parent Borrower of such election by the Lenders
with a Foreign Credit Commitment and the Foreign Issuing Lenders no later than
five Business Days after the date when Extension Acceptance Notices are due, and
effective on the date of such notice by the Foreign Trade Facility Agent to the
Administrative Agent and the Parent Borrower (the “Extension Date”), the Foreign
Trade Maturity Date shall be automatically and immediately so extended to the
Extended Foreign Trade Maturity Date.  No extension will be permitted hereunder
without the consent of all the Lenders with a Foreign Credit Commitment and all
the Foreign Issuing Lenders (after giving effect to the replacement of any
non-extending Lender or non-extending Foreign Issuing Lender pursuant to
paragraph (iii) or (iv) below, as applicable) unless, at the election of the
Parent Borrower, in writing to the Administrative Agent and the Foreign Trade
Facility Agent, the Parent Borrower removes from the Foreign Trade Facility each
Lender with a Foreign Credit Commitment and each Foreign Issuing Lender that has
not so consented to the Extended Foreign Trade Maturity Date, in which case the
Foreign Credit Commitments, Bilateral Foreign Credit Instrument Issuing
Commitments and Participation Foreign Credit Instrument Issuing Commitments of
each such removed Lenders and Foreign Issuing Lenders, as applicable, will be
automatically terminated as of the then applicable Foreign Trade Maturity Date
(not giving effect to the proposed extension), and the aggregate Foreign Credit
Commitments, Bilateral Foreign Credit Instrument Issuing Commitments and
Participation Foreign Credit Instrument Issuing Commitments hereunder shall be
reduced as of the then applicable Foreign Trade Maturity Date (not giving effect
to the proposed extension) by the amounts of the Foreign Credit Commitments,
Bilateral Foreign Credit Instrument Issuing Commitments and Participation
Foreign Credit Instrument Issuing Commitments of such removed Lenders and
removed Foreign Issuing Lenders, as applicable; provided, that, (x) after giving
effect to any such removal by the Parent Borrower and resulting termination of
the Foreign Credit Commitment, Bilateral Foreign Credit Instrument Issuing
Commitment or Participation Foreign Credit Instrument Issuing Commitment of any
such removed Lender or Foreign Issuing Lender, (A) the total Foreign Trade
Exposures with respect to Participation Foreign Credit Instruments of all the
Participation Foreign Issuing Lenders (including those non-extending
Participation Foreign Issuing Lenders that have not, at the election of the
Parent Borrower in its sole discretion, received a Counter-Guarantee to support
the outstanding Participation Foreign Credit Instruments and/or Participation
Joint Signature Foreign Credit Instruments, issued by such non-extending
Participation Foreign Issuing Lender) does not exceed the total Foreign Credit
Commitments of all the extending Lenders with Foreign Credit Commitments,
(B) each outstanding Bilateral Foreign Credit Instrument, Bilateral Joint
Signature Foreign Credit Instrument, Participation Foreign Credit Instrument
and/or Participation Joint Signature Foreign Credit Instrument issued by a
Foreign Issuing Lender removed in accordance with this Section shall continue to
be considered an issued Bilateral Foreign Credit Instrument, Bilateral Joint
Signature Foreign Credit Instrument, Participation Foreign Credit Instrument
and/or Participation Joint Signature Foreign Credit Instrument hereunder and
part of the Foreign Trade Exposure hereunder unless the Parent Borrower elects
in its sole discretion to have a Counter-Guarantee issued hereunder in favor of
such removed Foreign Issuing Lender to support such Bilateral

 

58

--------------------------------------------------------------------------------


 

Foreign Credit Instruments, Bilateral Joint Signature Foreign Credit
Instruments, Participation Foreign Credit Instruments and/or Participation Joint
Signature Foreign Credit Commitments, in which case such Bilateral Foreign
Credit Instruments, Bilateral Joint Signature Foreign Credit Instruments,
Participation Foreign Credit Instruments and/or Participation Joint Signature
Foreign Credit Instruments shall no longer be considered to be Bilateral Foreign
Credit Instruments, Bilateral Joint Signature Foreign Credit Instruments,
Participation Foreign Credit Instruments or Participation Joint Signature
Foreign Credit Instruments issued pursuant to this Agreement except that for
purposes of Section 2.6(p)(iii), (iv) and (v) and Section 2.6(h) such Bilateral
Foreign Credit Instruments, Bilateral Joint Signature Foreign Credit
Instruments, Participation Foreign Credit Instruments and/or Participation Joint
Signature Foreign Credit Instruments shall continue to be considered as issued
pursuant to this Agreement and the Borrowers’ obligations under such Sections
with respect to fees, costs, expenses, reimbursement and indemnification
obligations shall continue to apply with respect to such Bilateral Foreign
Credit Instruments, Bilateral Joint Signature Foreign Credit Instruments,
Participation Foreign Credit Instruments and Participation Joint Signature
Foreign Credit Instruments and (C) the Borrowers, the Administrative Agent and
the Foreign Trade Facility Agent shall have entered into such agreements, if
any, as any of them shall have reasonably requested to reflect such extension of
the Foreign Trade Facility with reduced Foreign Credit Commitments, Bilateral
Foreign Credit Instrument Issuing Commitments and Participation Foreign Credit
Instrument Issuing Commitments, as the case may be, reflecting the removal of
such Lenders with Foreign Credit Commitments and Foreign Issuing Lenders, as the
case may be (and any participations purchased under this Agreement shall be
automatically appropriately adjusted in amount to reflect such changed
Commitments) and (y) any such removed Lender or removed Foreign Issuing Lender,
as applicable, shall have received payment of all amounts owing to such removed
Lender or Foreign Issuing Lender with respect to its Foreign Credit Commitment,
Bilateral Foreign Credit Instrument Issuing Commitment and/or Participation
Foreign Credit Instrument Issuing Commitment, as applicable, including the
repayment of an amount equal to the outstanding funded participations of all
Foreign Credit Disbursements made by such removed Lender or funded Foreign
Credit Disbursements made by such removed Foreign Issuing Lender, as applicable,
any accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents in connection with such
Commitment.  Upon the delivery of an Extension Notice and upon the extension of
the Foreign Trade Maturity Date pursuant to this Section 2.6(b)(i), the Parent
Borrower shall be deemed to have represented and warranted on and as of the
Notice Date and the Extension Date, as the case may be, that no Default or Event
of Default has occurred and is continuing.  Notwithstanding anything contained
in this Agreement to the contrary, no Lender with a Foreign Credit Commitment or
Foreign Issuing Lender shall have any obligation to extend the Foreign Trade
Maturity Date, and each Lender with a Foreign Credit Commitment and each Foreign
Issuing Lender may (with respect to its respective Foreign Credit Commitment,
Bilateral Foreign Credit Instrument Issuing Commitment and/or Participation
Foreign Credit Instrument Issuing Commitment) at its option, unconditionally and
without cause, decline to extend the Foreign Trade Maturity Date.

 

(ii)           If the Foreign Trade Maturity Date shall have been extended in
accordance with Section 2.6(b)(i), all references herein to the “Foreign Trade
Maturity Date” shall refer to the Extended Foreign Trade Maturity Date.

 

(iii)          The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Lender with
a Foreign Credit Commitment with one or more Persons (A) reasonably satisfactory
to the Parent Borrower, the Administrative Agent and the Foreign Trade Facility
Agent and (B) satisfactory to the Participation Foreign Issuing Lenders in their
sole discretion (the “Additional Commitment Lender”), as provided in

 

59

--------------------------------------------------------------------------------


 

Section 2.21(b), each of which such Additional Commitment Lenders shall have
entered into an Assignment and Assumption pursuant to which such Additional
Commitment Lender shall, effective as of the applicable Foreign Trade Maturity
Date, undertake a Foreign Credit Commitment (and if any such Additional
Commitment Lender is already a Lender, its new Commitment shall be in addition
to any other Commitment of such Lender on such date).

 

(iv)          The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Foreign
Issuing Lender with one or more Persons reasonably satisfactory to the Parent
Borrower, the Administrative Agent and the Foreign Trade Facility Agent (the
“Additional Foreign Issuing Lender”), as provided in Section 2.21(b), each of
which such Additional Foreign Issuing Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Foreign Issuing
Lender shall, effective as of the applicable Foreign Trade Maturity Date,
undertake a Bilateral Foreign Credit Instrument Issuing Commitment and/or
Participation Foreign Credit Instrument Issuing Commitment (and if any such
Additional Foreign Issuing Lender is already a Foreign Issuing Lender, its new
Commitment shall be in addition to any other Commitment of such Foreign Issuing
Lender on such date).

 

(c)           Procedure for Issuance and Reversals. Each Borrower may, at any
time and from time to time during the period from the Effective Date until the
Foreign Trade Maturity Date, request the issuance of Foreign Credit Instruments
or an extension or other amendment of any outstanding Foreign Credit Instrument
by sending to the Foreign Trade Facility Agent a duly completed request for
issuance (each, a “Utilization Request”) by electronic transfer using the db
direct internet or replacement communications facility in accordance with the
terms of the DB Direct Internet Agreement.  If for technical reasons it should
not be possible to make a request for issuance through db direct internet (or
such replacement communications facility), such request may be made (to be
pre-advised by the relevant Borrower) via fax, via email or by letter, in
substantially the form of Exhibit I, in each case to the Foreign Trade Facility
Agent as specified in Section 9.1 (or to a fax number, email address or other
address agreed with the Foreign Trade Facility Agent for this purpose), receipt
of such fax, email or letter to be promptly confirmed by the Foreign Trade
Facility Agent to the relevant Borrower for this purpose; provided that in such
case explicit reference has to be made to this Agreement and the Foreign Trade
Facility Agent shall in such case not be held responsible for a delayed
processing of such Utilization Request unless such delayed processing is caused
by gross negligence or willful misconduct on the part of the Foreign Trade
Facility Agent following the confirmation of the receipt of the relevant fax,
email or letter.  As the Foreign Trade Facility Agent will not, in the event a
Utilization Request is submitted by fax, or email, be in a position to verify
whether such Utilization Request has been duly authorized and sent by the
relevant Borrower, each Borrower hereby agrees that the Foreign Trade Facility
Agent shall be entitled to execute all Utilization Requests received by fax or
email if on their face such fax letters or emails seem to be duly authorized and
executed or sent by persons acting on behalf of such Borrower who have been
identified as authorized signatories in annex 1.3.1 (or any replacement annex)
to the DB Direct Internet Agreement or in the officer’s certificate furnished
pursuant to Section 4.1(h).  Neither the Foreign Trade Facility Agent nor any of
the Lenders shall be held liable for the execution of any forged Utilization
Request received by fax or email except where the forgery is evident on the face
of the forged Utilization Request furnished to such Person or the Foreign Trade
Facility Agent or the respective Foreign Issuing Lender acted with gross
negligence or willful misconduct with respect to such Utilization Request.  No
Utilization Request will be regarded as having been duly completed unless:

 

(i)            the requested undertaking would constitute a Warranty Guarantee,
a Performance Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a
Counter-Guarantee or a General Purpose Guarantee;

 

60

--------------------------------------------------------------------------------


 

(ii)           the terms and conditions for the requested Foreign Credit
Instrument are in the case of a Participation Foreign Credit Instrument, in
accordance with the Mandatory Requirements;

 

(iii)          the requested Foreign Credit Instrument is denominated in a
Permitted Currency or any other currency agreed by the applicable Foreign
Issuing Lender and the Foreign Trade Facility Agent;

 

(iv)          the specific expiry date of the requested Foreign Credit
Instrument, which must not be stated by reference to any events in the
underlying contract and which is not subject to any interpretation, or, if the
requested Foreign Credit Instrument does not provide for such determination of a
specific expiry date, the Commercial Lifetime, shall fall within the Permitted
Maturity;

 

(v)           the obligor of the obligations to be supported by the requested
Foreign Credit Instrument is named;

 

(vi)          upon issuance of the requested Foreign Credit Instrument (for this
purpose such Foreign Credit Instrument is deemed to be issued at the time of
receipt of the Utilization Request therefor by the Foreign Trade Facility
Agent), the thresholds for the different types of Foreign Credit Instruments set
forth under Section 2.6(d) would not be exceeded;

 

(vii)         a Foreign Issuing Lender is determined pursuant to the terms
hereof;

 

(viii)        the Utilization Request is in compliance with Section 2.6(d); and

 

(ix)          the Utilization Request indicates whether a Borrower requests a
Bilateral Foreign Credit Instrument or Participation Foreign Credit Instrument
to be issued.

 

Only one Foreign Credit Instrument may be requested in each Utilization
Request.  A Utilization Request may only be revoked by the relevant Borrower
(x) until the Foreign Trade Facility Agent has forwarded the Utilization Request
to the relevant Foreign Issuing Lender in accordance with Section 2.6(g), by
giving notice to the Foreign Trade Facility Agent or (y) thereafter, by giving
notice to the relevant Foreign Issuing Lender which has to be received by such
Foreign Issuing Lender at a time when such Foreign Issuing Lender will, with
reasonable efforts, still be in a position to stop the delivery of the relevant
Foreign Credit Instrument to the relevant beneficiary or any other Person as
instructed by such Borrower.  In such case, the relevant Foreign Issuing Lender
shall promptly inform the Foreign Trade Facility Agent and the relevant Borrower
that the requested Foreign Credit Instrument has not been issued.  No Foreign
Issuing Lender shall be required to issue a Foreign Credit Instrument in any
jurisdiction that would impose withholding taxes on any payments in respect of
such Foreign Credit Instrument.

 

(d)           Limitations on Use.  The Borrowers may only request the issuance
of Foreign Credit Instruments if:

 

(i)            with respect to the issuance of a Bilateral Foreign Credit
Instrument, the Dollar Equivalent of such requested Bilateral Foreign Credit
Instrument, when aggregated with the Dollar Equivalent of all other outstanding
Bilateral Foreign Credit Instruments and unreimbursed Foreign Credit
Disbursements with respect to Bilateral Foreign Credit Instruments as of the
time of receipt of the relevant Utilization Request, does not exceed the total
Bilateral Foreign Credit Instrument Issuing Commitments; and

 

61

--------------------------------------------------------------------------------


 

(ii)           with respect to any Foreign Credit Instrument (other than any
Bilateral Foreign Credit Instrument), (A) the Dollar Equivalent of such
requested Foreign Credit Instrument, when aggregated with the Dollar Equivalent
of all other outstanding Foreign Credit Instruments and unreimbursed Foreign
Credit Disbursements with respect to Participation Foreign Credit Instruments as
of the time of receipt of the relevant Utilization Request, does not exceed the
total Participation Foreign Credit Instrument Issuing Commitments and (B) the
Dollar Equivalent of such requested Foreign Credit Instrument, when aggregated
with the Dollar Equivalent of all other outstanding Foreign Credit Instruments
(other than any Bilateral Foreign Credit Instrument) and unreimbursed Foreign
Credit Disbursements with respect to Participation Foreign Credit Instruments as
of the time of receipt of the relevant Utilization Request, does not exceed the
total Foreign Credit Commitments.

 

If the Foreign Trade Facility Agent is of the opinion that a requested Foreign
Credit Instrument is not of the type as specified in the Utilization Request by
a Borrower or if the type of Foreign Credit Instrument is not clearly specified
in the relevant Utilization Request, the Foreign Trade Facility Agent shall
reasonably determine the type of the requested Foreign Credit Instrument based
on the purpose (or, if such Foreign Credit Instrument is intended to serve more
than one purpose, the primary purpose) assumed by the Foreign Trade Facility
Agent on the basis of the wording of the relevant requested Foreign Credit
Instrument and the facts and circumstances known to it at the time of the
receipt of such Utilization Request, and the Foreign Trade Facility Agent shall
inform such Borrower accordingly of such determination.  No Borrower shall make
a Utilization Request for Foreign Credit Instruments to serve as security for
obligations of any Person other than a Borrower or a Subsidiary or a Joint
Venture.

 

(e)           Deviations from Foreign Credit Instrument Requirements.  No
Foreign Credit Instrument shall be issued by any Foreign Issuing Lender if, in
the case of a Participation Foreign Credit Instrument, the Mandatory
Requirements are not fulfilled.  No Foreign Issuing Lender shall be obliged to
issue a Foreign Credit Instrument (i) which does not fulfill the Dispensable
Requirements, (ii) which shall be issued in a currency other than a Permitted
Currency, or (iii) if the issuance of the relevant Foreign Credit Instrument is
not permitted pursuant to its internal rules and guidelines.  In order to avoid
a rejection of any issuance of a Foreign Credit Instrument requested by a
Borrower due to non-compliance of its terms with the Dispensable Requirements,
each Borrower hereby undertakes that, with respect to any Foreign Credit
Instrument to be issued where the Borrower considers it reasonably likely that
it will not be in a position to negotiate with the relevant future beneficiary
terms for the relevant Foreign Credit Instrument which will meet the Dispensable
Requirements, such Borrower will as soon as possible approach the Foreign Trade
Facility Agent and designate a Foreign Issuing Lender to issue such Foreign
Credit Instrument pursuant to the terms of Section 2.6(f).  Each Borrower shall
seek advice from the Foreign Issuing Lender designated by such Borrower as the
relevant Foreign Issuing Lender with respect to all Foreign Credit Instrument
related issues during its negotiations of the underlying contract with the
potential beneficiary of such Foreign Credit Instrument.  In cases where, in
spite of such Borrower’s commercially reasonable efforts, fulfillment of the
Dispensable Requirements appears unachievable, the relevant Foreign Issuing
Lender and such Borrower shall try to reach an agreement on an indemnity in
favor of such Foreign Issuing Lender which allows such Foreign Issuing Lender to
issue the relevant Foreign Credit Instrument in its contractual relationship
with such Borrower; provided that the right of the relevant Foreign Issuing
Lender to reject the issuance of the requested Foreign Credit Instrument shall
remain unaffected.

 

(f)            Receipt of Utilization Request.

 

(i)            Following the receipt of a Utilization Request, the Foreign Trade
Facility Agent shall determine whether in its opinion the Utilization Request is
duly completed.  If the Foreign Trade Facility Agent is of the opinion that the
Utilization Request is not duly completed, it shall

 

62

--------------------------------------------------------------------------------


 

promptly inform the relevant Borrower and shall liaise with such Borrower with a
view to agree on a modification of such Utilization Request.  If no such
agreement can be reached, the Foreign Trade Facility Agent shall reject the
Utilization Request.  If the Foreign Trade Facility Agent is of the opinion (as
the case may be, following a modification of such Utilization Request) that the
Utilization Request is duly completed, it shall forward such Utilization Request
to the determined Foreign Issuing Lender(s).

 

(ii)           If the Foreign Trade Facility Agent determines that, due to the
amount of the requested Foreign Credit Instrument, the requested Foreign Credit
Instrument cannot be issued by a single Foreign Issuing Lender, it shall
promptly inform the relevant Borrower and such Borrower shall then either
withdraw the relevant Utilization Request or instruct the Foreign Trade Facility
Agent that the relevant Foreign Credit Instrument shall be split into two or, if
necessary due to the amount of the Foreign Credit Instrument, more Foreign
Credit Instruments issued by two or more Foreign Issuing Lenders.

 

(iii)          In no event shall the aggregate amount (without duplication) of
the sum of the Dollar Equivalent of all Bilateral Foreign Credit Instruments
issued by all Foreign Issuing Lenders plus the Dollar Equivalent of all
unreimbursed Foreign Credit Disbursements of all such Foreign Issuing Lenders
with respect to Bilateral Foreign Credit Instruments exceed the aggregate amount
of the Bilateral Foreign Credit Instrument Issuing Commitments.

 

(iv)          In no event shall the aggregate amount (without duplication) of
the sum of the Dollar Equivalent of all Participation Foreign Credit Instruments
and Participation Joint Signature Foreign Credit Instruments issued by all
Foreign Issuing Lenders plus the Dollar Equivalent of all unreimbursed Foreign
Credit Disbursements of all such Foreign Issuing Lenders with respect to
Participation Foreign Credit Instruments exceed the aggregate amount of the
Participation Foreign Credit Instrument Issuing Commitments or the Foreign
Credit Commitments.

 

(g)           Issuance of Foreign Credit Instruments.

 

(i)            The Foreign Trade Facility Agent shall promptly forward each
Utilization Request to the relevant Foreign Issuing Lender no later than
3:00 p.m., Düsseldorf time, on the Business Day following the day it has
received such Utilization Request (or, if such day is not a Business Day, on the
Business Day following the first Business Day after the day the Foreign Trade
Facility Agent has received the Utilization Request).  The Foreign Trade
Facility Agent shall determine in its notice to the relevant Foreign Issuing
Lender the day on which the requested Foreign Credit Instrument shall be issued
(such day being the “Utilization Date”) which shall be the second Business Day
of such Foreign Issuing Lender immediately following its receipt of the
Utilization Request.  Such Foreign Issuing Lender(s) shall issue the respective
Foreign Credit Instrument(s) on the Utilization Date unless such Foreign Issuing
Lender informs the Foreign Trade Facility Agent and the relevant Borrower on or
prior to 5:00 p.m., Düsseldorf time, on the Utilization Date that (and
specifying the reasons) (x) it will not be able to issue the relevant Foreign
Credit Instrument on the Utilization Date (in which case the Foreign Issuing
Lender shall inform the Foreign Trade Facility Agent and such Borrower when it
will be able to issue the relevant Foreign Credit Instrument) or (y) it will not
be able to issue the Foreign Credit Instrument at all (1) due to its internal
rules and guidelines, (2) due to any applicable law or regulation with which it
has to comply, (3) due to the currency (other than any Permitted Currency) in
which the Foreign Credit Instrument shall be issued, (4) because it is of the
opinion that, in the case of Participation Foreign Credit Instruments, the
Mandatory Requirements are not fulfilled, or (5) because it is of the opinion
that the Dispensable Requirements are not fulfilled.  No Foreign Issuing Lender
shall be under any obligation to issue any Participation Foreign Credit

 

63

--------------------------------------------------------------------------------


 

Instrument if any Lender with a Foreign Credit Commitment is at that time a
Defaulting Lender, unless such Foreign Issuing Lender has entered into
arrangements, including the delivery of cash collateral or other credit support
to the Foreign Trade Facility Agent, satisfactory to such Foreign Issuing Lender
(in its reasonable discretion) with the Parent Borrower or such Lender to
eliminate such Foreign Issuing Lender’s actual or potential Fronting Exposure
(after giving effect to Section 2.24(a)(iv)) with respect to the Defaulting
Lender arising from either the Foreign Credit Instrument then proposed to be
issued or that Foreign Credit Instrument and all other Foreign Credit Exposure
as to which such Foreign Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

(ii)           If a Foreign Credit Instrument shall be issued on the same day
the Utilization Request is delivered to the Foreign Trade Facility Agent (or if
such day is not a Business Day, the following Business Day), the relevant
Borrower shall inform the Foreign Trade Facility Agent in advance that the
requested Foreign Credit Instrument shall be issued on the same day (or if such
day is not a Business Day, the following Business Day).  The Foreign Trade
Facility Agent shall promptly inform the relevant Foreign Issuing Lender
accordingly which shall be obliged to use commercially reasonable efforts to
issue the Foreign Credit Instrument on the same day as it receives the
Utilization Request.

 

(iii)          (A) In the cases referred to in clause (x) or clause (y)(3) of
Section 2.6(g)(i) above, the Foreign Trade Facility Agent shall obtain, and
follow, instructions from the relevant Borrower, (B) in the cases referred to in
clause (y)(1), (2), (4) and (5) of Section 2.6(g)(i) above, the relevant
Borrower shall agree with the relevant Foreign Issuing Lender any amendments
necessary to the respective Foreign Credit Instrument to enable the relevant
Foreign Issuing Lender to issue the relevant Foreign Credit Instrument and, in
the case of sub-paragraph (y)(5), Section 2.6(e) shall apply mutatis mutandis,
(C) if, in the cases referred to under (A) or (B) above, no agreement can be
reached between the relevant Foreign Issuing Lender and the relevant Borrower,
such Foreign Issuing Lender shall reject the request to issue the requested
Foreign Credit Instrument and the relevant Borrower shall promptly advise the
Foreign Trade Facility Agent and shall designate another Foreign Issuing Lender
and the time for issuance of the Foreign Credit Instrument shall be postponed to
the extent necessary for practical reasons.  Such Foreign Issuing Lender shall
promptly inform the Foreign Trade Facility Agent about all changes agreed with
such Borrower with respect to a Utilization Request in accordance with this
clause (iii).

 

(iv)          The relevant Foreign Issuing Lender may either issue the Foreign
Credit Instrument directly or, if requested by and agreed with the relevant
Borrower, arrange that the Foreign Credit Instrument (an “Indirect Foreign
Credit Instrument”) be issued by a second bank (including one of such Foreign
Issuing Lender’s domestic or foreign branches or affiliates) or financial
institution (the “Indirect Foreign Issuing Lender”) against its corresponding
Counter-Guarantee (which may support one or more Indirect Foreign Credit
Instruments and which may be for a longer or shorter tenor than such Indirect
Foreign Credit Instrument(s) so long as the tenor of such Counter-Guarantee is
permitted under this Agreement) in the form satisfactory to the Indirect Foreign
Issuing Lender.  In addition, in the case that an issued and outstanding letter
of credit, guaranty or surety is being rolled into the Foreign Trade Facility as
a Foreign Credit Instrument in accordance with the provisions of this Agreement,
then if requested by and agreed with the relevant Borrower, the relevant Foreign
Issuing Lender may arrange that one or more corresponding Counter-Guarantees
(which may support one or more Indirect Foreign Credit Instruments and which may
be for a longer or shorter tenor than such Indirect Foreign Credit
Instrument(s) so long as the tenor of such Counter-Guarantee is permitted under
this Agreement) in the form satisfactory to the issuer of such existing letter
of credit, guaranty or surety be issued

 

64

--------------------------------------------------------------------------------


 

by such Foreign Issuing Lender, in which event (A) the issued letter of credit,
guaranty or surety shall be treated as an Indirect Foreign Credit Instrument,
(B) the issuer thereof shall be treated as an Indirect Foreign Issuing Lender,
and (C) such Foreign Issuing Lender rather than the Foreign Trade Facility Agent
shall be responsible for checking for compliance with the Mandatory Requirements
(except that only the Mandatory Requirements under the headings “Permitted Types
of Instruments” and “Expiry” need to be complied with; for the avoidance of
doubt, the Mandatory Requirements under the headings “Rules”, “Reference to
Underlying Transaction/Purpose Clause” and “Payment Obligations”, as well as the
Dispensable Requirements need not be complied with) with respect to such
Indirect Foreign Credit Instruments in accordance with the provisions of this
Agreement, but the Foreign Trade Facility Agent shall be responsible for
checking for compliance with all the Mandatory Requirements with respect to the
corresponding Counter-Guarantee(s) in accordance with the provisions of this
Agreement.  In case of an Indirect Foreign Credit Instrument, such Foreign
Issuing Lender is entitled to receive, for payment to the Indirect Foreign
Issuing Lender, separate fees and expenses in respect of such Indirect Foreign
Credit Instrument in addition to the fees and expenses pursuant to
Section 2.6(p).  In line with international practices, the validity of a
Counter-Guarantee in favor of the Indirect Foreign Issuing Lender may exceed the
validity of the Indirect Foreign Credit Instrument by at least ten calendar days
so long as such tenor is permitted under this Agreement.

 

(v)           If a Utilization Request is made to request an amendment
(including an extension) of any outstanding Foreign Credit Instrument, the
Foreign Trade Facility Agent shall forward the Utilization Request to the
relevant Foreign Issuing Lender if the requirements of Section 2.6(d) are
fulfilled.  Clauses (i) through (iii) of this Section 2.6(g) shall apply mutatis
mutandis.

 

(vi)          Each Foreign Issuing Lender shall comply at all times with the
obligations set forth on Schedule 2.6(g).

 

(vii)         If the relevant Foreign Issuing Lender has not rejected the
request to issue a Foreign Credit Instrument, the requested currency of which is
not a Permitted Currency, the relevant Borrower assumes all risks related
thereto and shall reimburse all costs reasonably incurred in connection with the
procurement of such currency for honoring such Foreign Credit Instrument in such
specific currency.

 

(h)           Borrower Liabilities.

 

(i)            If a Foreign Issuing Lender receives a request for payment under
any Foreign Credit Instrument (including from an Indirect Foreign Issuing Lender
under a Counter-Guarantee) issued by it, it shall promptly (and before any
payment is made in respect thereof) inform the relevant Borrower, the Foreign
Trade Facility Agent and the Administrative Agent accordingly.  A Borrower’s
obligation to reimburse any payment made by a Foreign Issuing Lender under a
Foreign Credit Instrument (each, a “Foreign Credit Disbursement”) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Foreign Credit Instrument, any request for the issuance thereof or this
Agreement, or any term or provision therein, or (if any) underlying agreement
(ii) any draft or other document presented under a Foreign Credit Instrument
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Foreign Issuing Lender under a Foreign Credit Instrument against
presentation of a draft or other document that does not comply with the terms of
such Foreign Credit Instrument, or (iv) any other event or circumstance
whatsoever, whether or not similar to

 

65

--------------------------------------------------------------------------------


 

any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, such Borrower’s obligations hereunder.  Neither the Foreign Trade
Facility Agent, the Lenders nor any Foreign Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Foreign Credit Instrument or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Foreign Credit Instrument
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in the finding of true facts or law
or any consequence arising from causes beyond the control of the applicable
Foreign Issuing Lender; provided that neither of the foregoing sentences shall
be construed to excuse such Foreign Issuing Lender from liability to the
applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Foreign Issuing Lender’s gross negligence, willful
misconduct or failure to exercise care when determining whether drafts and other
documents presented under a Foreign Credit Instrument comply with the terms
thereof, or if the obligation to honor a request for payment under a Foreign
Credit Instrument depends upon non-documentary conditions, whether questions of
facts or law at issue in the underlying transaction justify the payment by the
Foreign Issuing Lender.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, (i) with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Foreign Credit Instrument, a Foreign Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Foreign Credit Instrument; or (ii) if the obligation to honor a request for
payment under a Foreign Credit Instrument depends upon non-documentary
conditions, a Foreign Issuing Lender may, in its sole discretion, either accept
and make payment upon such facts presented in connection with the request for
payment, without responsibility for further investigation, regardless of any
notice or information to the contrary; provided, however, that the applicable
Borrower does not promptly provide irrefutable evidence that facts presented in
connection with the request for payment are not true, or refuse to accept and
make payment upon such facts.  Without limiting any rights that the applicable
Foreign Issuing Lender may have under applicable law, (i) the applicable
Borrower’s aggregate remedies against the applicable Foreign Issuing Lender for
wrongfully honoring a presentation or wrongfully retaining honored documents
shall in no event exceed the aggregate amount paid by such Borrower to such
Foreign Issuing Lender with respect to the honored presentation, plus interest
at the rate equal to the Adjusted LIBO Rate for Interest Periods of one month,
(ii) may accept as a draft any written or electronic demand or request for
payment under a Foreign Credit Instrument, even if non-negotiable or not in the
form of a draft, and may disregard any requirement that such draft, demand or
request bear any or adequate reference to the Foreign Credit Instrument, and
(iii) may purchase or discount an accepted draft or deferred payment obligation
incurred under a Foreign Credit Instrument without affecting the amount or
timing of the reimbursement due from the applicable Borrower.

 

(ii)           The relevant Borrower shall, upon demand from the relevant
Foreign Issuing Lender, reimburse such Foreign Issuing Lender for, and
irrevocably and unconditionally indemnify such Foreign Issuing Lender against
any sum paid or payable in accordance with clause (i) above under a Foreign
Credit Instrument issued by such Foreign Issuing Lender at the request of such
Borrower and against all other liabilities, reasonable costs (including any
costs incurred in funding any amount paid by such Foreign Issuing Lender under
or in connection with

 

66

--------------------------------------------------------------------------------


 

such Foreign Credit Instrument), claims, losses and expenses which such Foreign
Issuing Lender may at any time (whether before, on or after the Foreign Trade
Maturity Date) reasonably incur or sustain in connection with or arising out of
any such Foreign Credit Instrument.  Each such reimbursement shall be made in
the currency in which the applicable Foreign Credit Instrument was issued.  If a
Foreign Issuing Lender shall make any Foreign Credit Disbursement, then, unless
the relevant Borrower shall reimburse such Foreign Credit Disbursement in full
on the date such Foreign Credit Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such Foreign
Credit Disbursement is made to but excluding the date that such Borrower
reimburses such Foreign Credit Disbursement, at a fluctuating per annum rate
equal to the Alternate Base Rate plus 1.0%; provided that if such Borrower fails
to reimburse such Foreign Credit Disbursement within five calendar days
(including any interim interest incurred in connection with such Foreign Credit
Disbursement pursuant to this sentence), then the unpaid amount thereof shall
bear interest, for each day from and including the sixth calendar day after the
date such Foreign Credit Disbursement is made to but excluding the date that
such Borrower reimburses such Foreign Credit Disbursement, at a fluctuating per
annum rate equal to the Alternate Base Rate plus 2.0%.

 

(i)            Participations.  (i) By the issuance of a Participation Foreign
Credit Instrument or Participation Joint Signature Foreign Credit Instrument (or
an amendment to a Participation Foreign Credit Instrument or Participation Joint
Signature Foreign Credit Instrument increasing the amount thereof) and without
any further action on the part of the applicable Foreign Issuing Lender or the
Lenders with Foreign Credit Commitments, the applicable Foreign Issuing Lender
hereby grants to each Lender with a Foreign Credit Commitment, and each Lender
with a Foreign Credit Commitment hereby acquires from such Foreign Issuing
Lender, a participation in such Participation Foreign Credit Instrument or
Participation Joint Signature Foreign Credit Instrument equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Participation Foreign Credit Instrument or Participation Joint Signature Foreign
Credit Instrument.  In consideration and in furtherance of the foregoing, each
Lender with a Foreign Credit Commitment hereby absolutely and unconditionally
agrees to pay to the Foreign Trade Facility Agent in Dollars, for the account of
such Foreign Issuing Lender, such Lender’s Applicable Percentage of (i) each
Foreign Credit Disbursement with respect to any Participation Foreign Credit
Instrument or Participation Joint Signature Foreign Credit Instrument made by
such Foreign Issuing Lender in Dollars and (ii) the Dollar Equivalent of each
Foreign Credit Disbursement with respect to any Participation Foreign Credit
Instrument or Participation Joint Signature Foreign Credit Instrument made by
such Foreign Issuing Lender in a Permitted Currency or in another currency
permitted under Section 2.6(g)(vii) and, in each case, not reimbursed or
indemnified by the relevant Borrower on the date due as provided in paragraph
(h) of this Section, or of any such reimbursement or indemnity payment required
to be refunded to such Borrower for any reason.  Each Lender with a Foreign
Credit Commitment acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participation Foreign
Credit Instruments and Participation Joint Signature Foreign Credit Instruments
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Participation
Foreign Credit Instrument or Participation Joint Signature Foreign Credit
Instrument and continuance of a Default or Event of Default or reduction or
termination of the Foreign Credit Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(j)            Reimbursement.  If the applicable Foreign Issuing Lender shall
make any payment in respect of a Participation Foreign Credit Instrument or
Participation Joint Signature Foreign Credit Instrument in accordance with
Section 2.6(h), and if the relevant Borrower fails to reimburse or to indemnify
such Foreign Issuing Lender for such payment in accordance with Section 2.6(h),
the Foreign Trade Facility Agent shall promptly notify the applicable Foreign
Issuing Lender and each other Lender

 

67

--------------------------------------------------------------------------------


 

with a Foreign Credit Commitment of the applicable unreimbursed amount, the
Dollar Equivalent thereof, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender with a Foreign Credit Commitment shall pay
to the Foreign Trade Facility Agent in Dollars its Applicable Percentage of the
payment then due from the relevant Borrower, and the Foreign Trade Facility
Agent shall promptly pay to the applicable Foreign Issuing Lender in Dollars the
amounts so received by it from each such Lender.  Each Lender with a Foreign
Credit Commitment at its option (after consultation with the Parent Borrower)
may perform any reimbursement obligation pursuant to this Section 2.6(j) by
causing any domestic or foreign branch or Affiliate of such Lender to perform
such reimbursement obligation if in the judgment of such Lender such designation
(i) would eliminate or reduce amounts payable pursuant to Section 2.17, 2.19 or
2.19A, as the case may be and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that any exercise of such option shall not affect the
obligations of the relevant Borrower or such Lender under this Section 2.6. 
Promptly following receipt by the Foreign Trade Facility Agent of any payment
from any Borrower pursuant to Section 2.6(h), the Foreign Trade Facility Agent
shall distribute such payment to the Lenders that have made payments pursuant to
this paragraph to reimburse such Foreign Issuing Lender as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
any Foreign Issuing Lender for any payment or indemnity made by the applicable
Foreign Issuing Lender pursuant to Section 2.6(h) shall not relieve any Borrower
of its obligation to make any reimbursement or indemnity pursuant to
Section 2.6(h).

 

(k)                                 Reversal of Foreign Credit Instruments.

 

(i)                                     Each Foreign Issuing Lender will notify
the Foreign Trade Facility Agent on each Business Day about any expiration or
reduction of the Face Amount of any Foreign Credit Instrument or
Counter-Guarantee issued by it which became effective the preceding Business Day
(a “Utilization Reduction Notice”). With respect to:

 

(A)                               a Foreign Credit Instrument (other than a
Counter-Guarantee or an Indirect Foreign Credit Instrument) which under its
terms expires without any doubt if no demand has been received by such Foreign
Issuing Lender on or before a specified expiry date, such Foreign Issuing Lender
will give a Utilization Reduction Notice on the Business Day following the
effectiveness of the reversal of the Foreign Credit Instrument, unless such
Foreign Credit Instrument does not qualify for a reversal due to its governing
law and/or jurisdiction (in which case clause (B) below shall apply mutatis
mutandis);

 

(B)                               a Foreign Credit Instrument (other than a
Counter-Guarantee or an Indirect Foreign Credit Instrument) which, under its
terms either does not provide for a specific expiry date or does not otherwise
expire without any doubt if no demand for payment has been received by such
Foreign Issuing Lender on or before a definite expiry date or in the case of a
release of a Foreign Credit Instrument before the expiry date specified therein,
such Foreign Issuing Lender will give a Utilization Reduction Notice (1) as and
when the original of the Foreign Credit Instrument including all amendments, if
any, is received by it from the beneficiary or the relevant Borrower, or
(2) after having received any explicit notice of release from the beneficiary in
form and substance substantially in accordance with the form provided in
Schedule 2.6(k);

 

(C)                               a Counter-Guarantee, such Foreign Issuing
Lender will give a Utilization Reduction Notice only upon being unconditionally
discharged in writing from any respective liability by the Indirect Foreign
Issuing Lender, or upon such Foreign Issuing

 

68

--------------------------------------------------------------------------------


 

Lender having paid the amount available under the Counter-Guarantee to the
Indirect Foreign Issuing Lender; provided that if the Foreign Issuing Lender has
been prevented from effecting such payment without delay, the Utilization
Reduction Notice is subject to any assertion of damages on account of delay by
the Indirect Foreign Issuing Lender;

 

(D)                               a Foreign Credit Instrument (other than a
Counter-Guarantee or an Indirect Foreign Credit Instrument) issued in connection
with legal proceedings in Germany, such Foreign Issuing Lender will give a
Utilization Reduction Notice only upon receipt of the original of the Foreign
Credit Instrument for discharge from the beneficiary or upon the beneficiary’s
consent to the discharge or upon establishment of the expiry of the Foreign
Credit Instrument by an executory order according to §109(2) of the German Code
of Civil Procedure;

 

(E)                                a Foreign Credit Instrument (other than a
Counter-Guarantee or an Indirect Foreign Credit Instrument), expressly subject
to the Uniform Rules for Demand Guarantees, International Chamber of Commerce
Publication No. 758, such Foreign Issuing Lender will give a Utilization
Reduction Notice if under said rules and due to the governing law and/or
jurisdiction of such Foreign Credit Instrument a termination of a guarantee
would have to be made;

 

(F)                                 a Foreign Credit Instrument (other than a
Counter-Guarantee or an Indirect Foreign Credit Instrument), expressly subject
to the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600 or the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590, such Foreign Issuing Lender will give a Utilization
Reduction Notice (1) as and when the original of the Foreign Credit Instrument
including all amendments, if any, is being received by it for cancellation from
the beneficiary or the relevant Borrower prior to its stated expiration date (if
any), or (2) after having received any explicit notice of release from the
beneficiary in form and substance substantially in accordance with the form
provided in Schedule 2.6(k);

 

(G)                               reductions of a Foreign Credit Instrument or
an Indirect Foreign Credit Instrument/Counter-Guarantee, such Foreign Issuing
Lender will give a Utilization Reduction Notice only if (1) the terms and
conditions of any reduction clause of the terms of the Foreign Credit Instrument
are, without any doubt, complied with or if the beneficiary or, in the case of
an Indirect Foreign Credit Instrument, the Indirect Foreign Issuing Lender has
certified in writing and unconditionally the reduction of the Foreign Credit
Instrument or Counter-Guarantee respectively or (2) the Foreign Issuing Lender
has effected partial payment pursuant to a demand; and

 

(H)                              any Foreign Credit Instrument in relation to
which such Foreign Issuing Lender has effected full payment pursuant to a demand
so that the beneficiary would not be entitled to claim any further payment, such
Foreign Issuing Lender will give a Utilization Reduction Notice.

 

(ii)                                  If a claim under a Foreign Credit
Instrument is lodged with the relevant Foreign Issuing Lender after such Foreign
Issuing Lender has given a Utilization Reduction Notice with respect to such
Foreign Credit Instrument:

 

69

--------------------------------------------------------------------------------


 

(A)                               such Foreign Issuing Lender shall effect
payment only if such payment is expressly authorized by the relevant Borrower or
ordered by a court decision, enforceable in the country where it was rendered;
and

 

(B)                               the relevant Borrower shall (1) indemnify such
Foreign Issuing Lender in accordance with Section 2.6(h) and (2) pay to such
Foreign Issuing Lender an amount (without duplication) equal to the Foreign
Credit Commitment Fee such Foreign Issuing Lender would have received if the
relevant Foreign Credit Instrument or Joint Signature Foreign Credit Instrument
had been outstanding from the date the relevant Utilization Reduction Notice was
given until the date payment is made by such Borrower to the Foreign Issuing
Lender in accordance with Section 2.6(h).

 

(l)                                     Permitted Maturity.  Each Foreign Credit
Instrument shall have an expiry date that complies with the definition of
Permitted Maturity, unless any such Foreign Credit Instrument does not provide
for a specific expiry date, in which case the Commercial Lifetime of such
Foreign Credit Instrument shall fall within the Permitted Maturity.

 

(m)                             Joint Signature Foreign Credit Instruments.

 

(i)                                     If a Utilization Request has been made
for a Foreign Credit Instrument to be issued as a Joint Signature Foreign Credit
Instrument, then the relevant Borrower will approach the relevant beneficiary to
ascertain whether such beneficiary is prepared to accept a Joint Signature
Foreign Credit Instrument.  In case of the beneficiary’s acceptance, the Foreign
Trade Facility Agent will, in close coordination with such Borrower, select the
relevant Bilateral Foreign Issuing Lenders or Participation Foreign Issuing
Lenders (the “Joint Foreign Issuing Lenders”) prepared to issue the Joint
Signature Foreign Credit Instrument and acceptable to the beneficiary.

 

(ii)                                  The Joint Foreign Issuing Lenders so
selected will then appoint one of the Joint Foreign Issuing Lenders to act as
their agent (the “Joint Foreign Trade Facility Agent”) in connection with the
Joint Signature Foreign Credit Instrument acting on terms to be agreed between
the Joint Foreign Issuing Lenders and the Joint Foreign Trade Facility Agent
pursuant to an agreement substantially in the form of Schedule 2.6(m).  The
Joint Foreign Trade Facility Agent shall be responsible for coordinating the
Joint Foreign Issuing Lenders and shall represent the Joint Foreign Issuing
Lenders vis-à-vis the beneficiary, and the Joint Foreign Trade Facility Agent
shall be responsible for processing the Joint Signature Foreign Credit
Instrument.  In such capacity, the Joint Foreign Trade Facility Agent shall give
to the Foreign Trade Facility Agent the notices otherwise to be given by each
Foreign Issuing Lender hereunder, in particular under Sections 2.6(j),
2.6(k)(i), 2.6(p)(vi) and 2.6(s).

 

(iii)                               Any liability of the Joint Foreign Issuing
Lenders under a Joint Signature Foreign Credit Instrument, and the rights
resulting from honoring a demand made thereunder, shall be several.  Each Joint
Foreign Issuing Lender shall be responsible for the proportionate amount
demanded by the beneficiary under a Joint Signature Foreign Credit Instrument in
the proportion the amount of the Joint Signature Foreign Credit Instrument
allocated to it bears to the total Dollar Equivalent of such Joint Signature
Foreign Credit Instrument.  The Foreign Trade Facility Agent shall, with respect
to the determination of the utilization of the individual Bilateral Foreign
Credit Instrument Issuing Commitment or individual Participation Foreign Credit
Instrument Issuing Commitment, as applicable, of each Joint Foreign Issuing
Lender and with respect to the calculation of any Excess Amount, treat each
Joint Foreign Issuing Lender in the Joint Signature Foreign Credit Instrument as
if each Joint Foreign Issuing Lender had issued a Foreign Credit

 

70

--------------------------------------------------------------------------------


 

Instrument in the amount equal to the amount of its proportionate amount in the
Joint Signature Foreign Credit Instrument.

 

(n)                                 Determination of Dollar Equivalent.  On each
Business Day on which any Foreign Credit Instrument is outstanding under this
Agreement, or there is any other Foreign Trade Exposure, the Foreign Trade
Facility Agent shall determine the amount of the Dollar Equivalent of all
outstanding Foreign Credit Instruments and unreimbursed Foreign Credit
Disbursements (in each case adjusted to reflect any repayment, prepayment or
reversal of any relevant Foreign Credit Instrument) on the basis of the foreign
exchange rates for the previous Business Day which shall be determined as
follows:

 

(i)                                     if the conversion rate of the respective
currency into Dollars is published on the internet page “www.db-markets.com” (on
the sub-page “Markets,” sub-page “FX Rates,” sub-page “DB Fixings” or on any
other internet page replacing such internet page, the calculation shall be based
on the rates displayed on such internet page; and

 

(ii)                                  if the conversion rate of the respective
currency into Dollars is not published on the internet page “www.db-markets.com”
(on the sub-page “Markets,” sub-page “FX Rates,” sub-page “DB Fixings” or on any
other internet page replacing such internet page, the calculation shall be based
on the previous month’s foreign exchange rates published on the same internet
page on the sub-page “DB Fixings” under the heading “Overview for Historic
Rates” for “End of month prices”.

 

If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.

 

(o)                                 Cash Cover.

 

(i)                                     If, pursuant to a Daily Report issued on
the last Business Day of any calendar month (each a “Rebasing Date”), (A) the
aggregate Dollar Equivalent of the Foreign Trade Exposure of the Bilateral
Foreign Issuing Lenders exceeds the aggregate amount of the Bilateral Foreign
Credit Instrument Issuing Commitments of the Bilateral Foreign Issuing Lenders,
(B) the aggregate Dollar Equivalent of the Foreign Trade Exposure of the
Participation Foreign Issuing Lenders exceeds the aggregate amount of the
Participation Foreign Credit Instrument Issuing Commitments of the Participation
Foreign Issuing Lenders or the aggregate amount of the Foreign Credit
Commitments of the Lenders, or (C) the aggregate Dollar Equivalent of the
Participation Foreign Credit Instruments and Participation Joint Signature
Foreign Credit Instruments outstanding plus the aggregate Dollar Equivalent of
the outstanding unreimbursed Foreign Credit Disbursements with respect to
Participation Foreign Credit Instruments exceeds the amount of the Foreign
Credit Commitments of the Lenders, in each case, by more than $500,000 (any such
exceeding amount being the “Excess Amount”), the Foreign Trade Facility Agent
shall request in writing from the Parent Borrower, within a period of five
Business Days following receipt of the respective Daily Report, Cash Cover with
respect to such Excess Amount, and the Parent Borrower shall, within a period of
four Business Days following receipt of the demand from the Foreign Trade
Facility Agent, provide for Cash Cover in accordance with clause (iv) below.

 

(ii)                                  Clause (i) above shall be applicable
mutatis mutandis if, in respect of any Rebasing Date subsequent to a Rebasing
Date in respect of which Cash Cover had been provided, the Excess Amount has
increased by an amount equal to $500,000 of the aggregate Bilateral Foreign
Credit Instrument Issuing

 

71

--------------------------------------------------------------------------------


 

Commitments, Participation Foreign Credit Instrument Issuing Commitments or
Foreign Credit Commitments, as applicable, due to fluctuation of currency
exchange rates.

 

(iii)                               If in respect of any Rebasing Date
subsequent to a Rebasing Date in respect of which Cash Cover had been provided
pursuant to clause (i) above to the Foreign Trade Facility Agent, the Excess
Amount (as shown in the relevant Daily Report) has been reduced to zero (either
through fluctuation of currency exchange rates or through the reduction or
expiration of any Foreign Credit Instruments), the Foreign Trade Facility Agent
shall release the whole or relevant part of the Cash Cover within three Business
Days of the relevant Rebasing Date.

 

(iv)                              If a Borrower is obliged to provide for Cash
Cover under this Agreement, such Borrower shall pay the relevant amount for
which it shall provide Cash Cover in Dollars or in the Dollar Equivalent of the
currency of the respective Foreign Credit Instrument for which Cash Cover has to
be provided to an account with the Foreign Trade Facility Agent, in the name of
such Borrower or the Parent Borrower (at the election of the Parent Borrower),
to be maintained for the benefit of the Bilateral Foreign Issuing Lenders or
Participation Foreign Issuing Lenders and Lenders with a Foreign Credit
Commitment, as applicable (such deposited amount, the “Cash Cover”).  Such
account shall be an interest bearing account in the name of such Borrower or the
Parent Borrower (at the election of the Parent Borrower) and such account shall
be pledged to the Foreign Trade Facility Agent on the basis of a pledge
agreement in form and substance reasonably satisfactory to the Foreign Trade
Facility Agent and such Borrower or the Parent Borrower, as applicable. 
Notwithstanding the foregoing, no Foreign Subsidiary Borrower shall be required
to deposit cash in support of any obligation of any other Borrower and no
collateral or other credit support provided by any Foreign Subsidiary Borrower
shall serve as security for any obligation of any other Borrower.

 

(v)                                 If the term on any Foreign Credit Instrument
or Joint Signature Foreign Credit Instrument extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, or if any obligation of
any Foreign Issuing Lender with respect to any Foreign Credit Instrument or
Joint Foreign Credit Instrument governed by the laws of the People’s Republic of
China or any other Governmental Authority extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, the applicable Borrower
shall, on the earlier of the Foreign Trade Maturity Date or the date of such
other termination of this Agreement, do one of the following:  (A) cause such
Foreign Credit Instrument or Joint Signature Foreign Credit Instrument to be
surrendered for cancellation to the applicable Foreign Issuing Lender or
(B) provide Cash Cover (or other credit support reasonably satisfactory) to the
Foreign Trade Facility Agent in an amount equal to at least 103% of the Dollar
Equivalent of the Face Amount of such Foreign Credit Instrument or Joint
Signature Foreign Credit Instrument or (C) provide the applicable Foreign
Issuing Lender with a back-up letter of credit or other analogous undertaking on
reasonably acceptable terms and conditions in an amount at least equal to 103%
of the Dollar Equivalent of the Face Amount of such Foreign Credit Instrument or
Joint Signature Foreign Credit Instrument from a financial institution approved
by the applicable Foreign Issuing Lender (such approval not to be unreasonably
withheld in accordance with such Foreign Issuing Lender’s existing banking
practice consistently applied).  Upon notice to the Foreign Trade Facility Agent
of the termination, reduction or expiration (without any pending drawing) of
such Foreign Credit Instrument or Joint Signature Foreign Credit Instrument
issued by such Foreign Issuing Lender, the Foreign Trade Facility Agent shall
release the whole or relevant part of the Cash Cover (or other credit back-stop)
within three Business Days of the relevant date of termination, reduction or
expiration, and the Foreign Trade Facility Agent shall use Cash Cover to
promptly reimburse any Foreign Issuing Lender honoring any Foreign Credit
Instrument or Joint Signature Foreign Credit Instrument.

 

72

--------------------------------------------------------------------------------


 

(p)                                 Fees; Termination.

 

(i)                                     Commitment Fees.  (A) The Parent
Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay) to the
Foreign Trade Facility Agent, for the account of each Lender with a Foreign
Credit Commitment, a commitment fee (the “Foreign Credit Commitment Fee”) which
shall accrue at the Applicable Rate on the average daily unused amount of each
Foreign Credit Commitment of such Lender during the period from and including
the Effective Date to but excluding the date on which the Foreign Credit
Commitments terminate.  Accrued Foreign Credit Commitment Fees shall be paid
quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Foreign Credit Commitments
terminate, commencing on the first such date to occur after the Effective Date. 
Foreign Credit Commitment Fees shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  (B)  The
Parent Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay)
to each Bilateral Foreign Issuing Lender, a commitment fee (the “Bilateral
Foreign Credit Commitment Fee”) which shall accrue at the Applicable Rate (or
such other rate as may be agreed in writing from time to time between the Parent
Borrower and the applicable Bilateral Foreign Issuing Lender) on the average
daily unused amount of the Bilateral Foreign Credit Instrument Issuing
Commitment of such Bilateral Foreign Issuing Lender during the period from and
including the Effective Date to but excluding the date on which such Bilateral
Foreign Credit Instrument Issuing Commitment terminates.  Accrued Bilateral
Foreign Credit Commitment Fees shall be paid quarterly in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Bilateral Foreign Credit Instrument Issuing Commitments terminate,
commencing on the first such date to occur after the Effective Date.  Bilateral
Foreign Credit Commitment Fees shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(ii)                                  Foreign Credit Instrument Fee.  (A) The
Parent Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay)
to the Foreign Trade Facility Agent, for the account of each Lender with a
Foreign Credit Commitment, a participation fee (the “Foreign Credit Instrument
Fee”) with respect to its participation in Participation Foreign Credit
Instruments and Participation Joint Signature Foreign Credit Instrument which
shall accrue at the Applicable Rate on the average daily Face Amount of each
such Participation Foreign Credit Instrument and Participation Joint Signature
Foreign Credit Instrument outstanding (i.e. unexpired and not terminated) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Foreign Credit Commitment terminates and the
date on which such Lender ceases to have any participation risk with respect to
Participation Foreign Credit Instruments and Participation Joint Signature
Foreign Credit Instruments issued hereunder.  Accrued Foreign Credit Instrument
Fees shall be paid quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Foreign Credit
Commitments terminate, commencing on the first such date to occur after the
Effective Date.  Foreign Credit Instrument Fees shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(B)                               The Parent Borrower agrees to pay (or to cause
a Foreign Subsidiary Borrower to pay) to each Bilateral Foreign Issuing Lender,
a fee (the “Bilateral Foreign Credit Instrument Fee”) with respect to its
issuance of Bilateral Foreign Credit Instruments and Bilateral Joint Signature
Foreign Credit Instrument which shall accrue at the Applicable Rate (or such
other rate as may be agreed in writing from time to time

 

73

--------------------------------------------------------------------------------


 

between the Parent Borrower and the applicable Bilateral Foreign Issuing Lender)
on the average daily Face Amount of each such Bilateral Foreign Credit
Instrument and Bilateral Joint Signature Foreign Credit Instrument issued by
such Bilateral Foreign Credit Issuing Lender and outstanding (i.e. unexpired and
not terminated) during the period from and including the date of issuance of any
such Bilateral Foreign Credit Instrument or Bilateral Joint Signature Foreign
Credit Instrument hereunder and the termination of any such Bilateral Joint
Signature Foreign Credit Instrument or Bilateral Joint Signature Foreign Credit
Instrument, as applicable.  Accrued Bilateral Foreign Credit Instrument Fees
shall be paid quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Bilateral
Foreign Credit Instrument Issuing Commitment terminates.  Bilateral Foreign
Credit Instrument Fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(iii)                               Foreign Credit Fronting Fee.  With respect
to each issuance of a Participation Foreign Credit Instrument requested by a
Borrower, such Borrower shall pay, in arrears for each calendar quarter in
accordance with clause (vi) below, a fronting fee in the amount of 0.25% per
annum on the Dollar Equivalent of such Participation Foreign Credit Instrument
(the “Foreign Credit Fronting Fee”).  With respect to any such calculation,
clause (i) above shall apply mutatis mutandis.

 

(iv)                              Foreign Credit Handling Fee.  Each Borrower
shall, with respect to the issuance or amendment of any Foreign Credit
Instrument by a Foreign Issuing Lender, pay to such Foreign Issuing Lender,
quarterly in arrears in accordance with clause (vi) below, a handling fee of
$150 with respect to each Foreign Credit Instrument so issued, and $100 with
respect to each Foreign Credit Instrument so amended, by such Foreign Issuing
Lender during the previous calendar quarter (the “Foreign Credit Handling Fee”).

 

(v)                                 Other Fees and Expenses.  Each Borrower
shall, within three Business Days following written demand from a Foreign
Issuing Lender that has issued a Foreign Credit Instrument for such Borrower,
reimburse such Foreign Issuing Lender for all reasonable costs (including
internal costs) and expenses (including legal fees) incurred by such Lender and
evidenced to such Borrower in connection with the handling of any claims made
against such Lender under any Foreign Credit Instrument issued by it.

 

(vi)                              Payment of Foreign Credit Fees.  Each Foreign
Issuing Lender shall notify the Foreign Trade Facility Agent in writing about
the amount of all Foreign Credit Handling Fees payable by any Borrower with
respect to each previous calendar quarter not later than on the fifth Business
Day of each calendar quarter.  In the case of each Foreign Issuing Lender, the
notification needs to include only the sum of all such fees payable to such
Foreign Issuing Lender and the respective amounts owing from each Borrower.  The
Foreign Trade Facility Agent shall calculate the Foreign Credit Commitment Fee,
the Foreign Credit Instrument Fee and the Foreign Credit Fronting Fee payable by
the Borrowers with respect to the previous calendar quarter.  The Foreign Trade
Facility Agent shall, not later than the seventh Business Day of each calendar
quarter, inform the Parent Borrower in writing about the amount of the Foreign
Credit Commitment Fee, Foreign Credit Instrument Fee and the Foreign Credit
Fronting Fee payable with respect to the previous quarter and the aggregate
amount of the Foreign Credit Handling Fee, as notified to it by the Foreign
Issuing Lenders pursuant to the first sentence of this clause (vi), and the
Parent Borrower shall pay (or shall cause the relevant Borrower to pay) such
amounts to the Foreign Trade Facility Agent for distribution to the Foreign
Issuing Lenders and the

 

74

--------------------------------------------------------------------------------


 

applicable Lenders not later than the fifth Business Day following the receipt
by the Parent Borrower of the notification from the Foreign Trade Facility
Agent.

 

(vii)                           Termination.  (A) With respect to each Foreign
Credit Instrument issued and which is or under which claims are still
outstanding on the earlier of (I) the Foreign Trade Maturity Date or (II) the
date of termination or cancellation of the Bilateral Foreign Credit Instrument
Issuing Commitments and/or Participation Foreign Credit Instrument Issuing
Commitments and Foreign Credit Commitments, as applicable, or (B) if an Event of
Default has occurred and is continuing, upon the request of the Required Lenders
to the Administrative Agent, the Parent Borrower or other relevant Borrower,
will on such applicable date provide Cash Cover to (or other credit support
reasonably satisfactory to) the Foreign Trade Facility Agent in an amount equal
to at least 103% of the Face Amount of all such Foreign Credit Instruments. 
Section 2.6(o)(v) shall apply mutatis mutandis.

 

(q)                                 Cancellation.

 

(i)                                     The Parent Borrower may, by giving to
the Administrative Agent, with a copy to the Foreign Trade Facility Agent, not
less than 3 Business Days’ prior written notice, cancel the whole or any part
(being a minimum of $10,000,000) of the then unused Bilateral Foreign Credit
Instrument Issuing Commitments, Participation Foreign Credit Instrument Issuing
Commitments and/or the Foreign Credit Commitments without premium or penalty (it
being understood and agreed that any cancellation or termination of the Foreign
Credit Commitments pursuant to this Section 2.6(q) shall be done on a pro rata
basis but a cancellation or termination of a Bilateral Foreign Credit Instrument
Issuing Commitment or a Participation Foreign Credit Instrument Issuing
Commitment need not be done on a pro rata basis); provided that a notice of
termination of the unused Bilateral Foreign Credit Instrument Issuing
Commitments, Participation Foreign Credit Instrument Issuing Commitments and/or
the Foreign Credit Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon the effectiveness or closing of other credit
facilities, debt financings or Dispositions, in which case such notice may be
revoked or the date specified therein extended by the Parent Borrower (by notice
to the Administrative Agent and the Foreign Trade Facility Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(ii)                                  If any Foreign Issuing Lender claims a
payment or indemnification from any Borrower under Section 2.17, the Parent
Borrower may, within 30 days thereafter and by not less than 15 days’ prior
written notice to the Administrative Agent, with a copy to the Foreign Trade
Facility Agent, cancel such Foreign Issuing Lender’s unused Bilateral Foreign
Credit Instrument Issuing Commitment and/or unused Participation Foreign Credit
Facility Instrument Issuing Commitment whereupon such Foreign Issuing Lender
shall cease to be obliged to issue further Bilateral Foreign Credit Instruments
or Participation Foreign Credit Instruments, as applicable, and its unused
Bilateral Foreign Credit Instrument Issuing Commitment and/or unused
Participation Foreign Credit Instrument Issuing Commitment, as applicable, shall
be reduced to zero.  The remaining amount of such Foreign Issuing Lender’s
Bilateral Foreign Credit Instrument Issuing Commitment and/or Participation
Foreign Credit Instrument Issuing Commitment, as applicable, shall be cancelled
automatically in whole, or, as the case may be, in part with the receipt by the
Foreign Trade Facility Agent of the Utilization Reduction Notice(s) with respect
to the Bilateral Foreign Credit Instruments or Participation Foreign Credit
Instruments, as applicable, issued by such Foreign Issuing Lender and still
outstanding.

 

(iii)                               Any notice of cancellation given by the
Parent Borrower pursuant to clause (i) or (ii) above shall be irrevocable and
shall specify the date upon which such cancellation is to be

 

75

--------------------------------------------------------------------------------


 

made and the amount of such cancellation; provided, however, that any such
notice of cancellation delivered by the Parent Borrower may state that such
notice is conditioned upon the effectiveness or closing of other credit
facilities, debt financings or Dispositions, in which case such notice may be
revoked or the date specified therein extended by the Parent Borrower (by notice
to the Administrative Agent and the Foreign Trade Facility Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(iv)                              Cancelled Bilateral Foreign Credit Instrument
Issuing Commitments and cancelled Participation Foreign Credit Instrument
Issuing Commitments cannot be reinstated and cancelled Foreign Credit
Commitments cannot be reinstated.

 

(r)                                    Reports.  (i) The Foreign Trade Facility
Agent shall send to the Foreign Issuing Lenders, Lenders with Foreign Credit
Commitments, the Parent Borrower and the Administrative Agent, via e-mail to the
addresses and persons notified for this purpose by such Persons to the Foreign
Trade Facility Agent,

 

(A)                               on each Business Day, a report (the “Daily
Report”)

 

(I)                                   stating the Dollar Equivalent for all
outstanding Bilateral Foreign Credit Instruments and outstanding Participation
Foreign Credit Instruments outstanding as determined for such Business Day,

 

(II)                              listing, for each Foreign Issuing Lender, as
of such Business Day, the Dollar Equivalent of the outstanding Foreign Credit
Instruments issued by such Foreign Issuing Lender and the Dollar Equivalent of
each such Foreign Issuing Lender’s utilized Bilateral Foreign Credit Instrument
Issuing Commitment and/or Participation Foreign Credit Instrument Issuing
Commitment, as applicable, and

 

(III)                         containing further information about the
utilization of the Foreign Trade Facility, in substantially the form set out in
Schedule 2.6(r),

 

(B)                               on each Business Day, a daily activity report
of the previous Business Day, in a form as substantially set out in Schedule
2.6(r), and

 

(C)                               not later than the fifth Business Day of each
calendar month, a report stating all expired Foreign Credit Instruments and all
Foreign Credit Instruments expiring within such month.

 

(ii)                                  The Parent Borrower and each Foreign
Issuing Lender shall inform the Foreign Trade Facility Agent by 5:00 p.m.,
Düsseldorf time, on the fifth Business Day following receipt of any such report
if it does not agree with any information contained in such report.

 

(iii)                               The respective Foreign Issuing Lender shall
use commercially reasonable efforts to support the applicable Borrower’s efforts
to achieve the return of its expired Foreign Credit Instruments to the Foreign
Issuing Lender.

 

(s)                                   Unreimbursed Foreign Credit
Disbursements.  Each Foreign Issuing Lender shall promptly notify the Foreign
Trade Facility Agent and the Administrative Agent of any Foreign Credit
Disbursement of such Foreign Issuing Lender that has not been reimbursed by or
on behalf of the relevant Borrower and shall include in such notice (i) the date
of the Foreign Credit Disbursement, (ii) the name of

 

76

--------------------------------------------------------------------------------


 

the relevant Borrower and (iii) the amount (including the currency) of such
Foreign Credit Disbursement and the Dollar Equivalent thereof as calculated by
such Foreign Issuing Lender in accordance with this Agreement.

 

(t)                                    Additional Foreign Issuing Lenders.  Upon
notice to the Administrative Agent and the Foreign Trade Facility Agent (which
shall promptly notify the Lenders with Foreign Credit Commitments with respect
to any addition of a Participation Foreign Issuing Lender), the Parent Borrower
may, designate additional Foreign Issuing Lenders to (i) provide additional
Bilateral Foreign Credit Instrument Issuing Commitments hereunder and/or
designate existing Bilateral Foreign Issuing Lenders to provide an increase to
its existing Bilateral Foreign Credit Instrument Issuing Commitment hereunder
and/or (ii) provide additional Participation Foreign Credit Instrument Issuing
Commitments hereunder and/or designate existing Participation Foreign Issuing
Lenders to provide an increase to its existing Participation Foreign Credit
Instrument Issuing Commitment hereunder.  No Person shall have any obligation
hereunder to become a Foreign Issuing Lender or to provide any such additional
or increased Bilateral Foreign Credit Instrument Issuing Commitment or
Participation Foreign Credit Instrument Issuing Commitment.  The Foreign Issuing
Lender or other Person that in its sole discretion agrees to provide any such
increased or additional Bilateral Foreign Credit Instrument Issuing Commitment
and/or Participation Foreign Credit Instrument Issuing Commitment shall enter
into a Foreign Issuing Lender Joinder Agreement with completions reasonably
acceptable to the Administrative Agent, the Foreign Trade Facility Agent and the
Parent Borrower.  No such designation shall be made to (i) the Parent Borrower
or the Parent Borrower’s Affiliates or Subsidiaries or (ii) a natural person. 
Upon consummation of any such Foreign Issuing Lender Joinder Agreement, Schedule
1.1A shall be deemed revised to reflect the applicable Bilateral Foreign Credit
Instrument Issuing Commitment and/or Participation Foreign Credit Instrument
Issuing Commitment added pursuant to such Foreign Issuing Lender Joinder
Agreement.  If all the conditions precedent to issuance of a new Foreign Credit
Instrument are satisfied, then in lieu of issuing a new Foreign Credit
Instrument, such additional Bilateral Foreign Issuing Lender or Participation
Foreign Issuing Lender may, at the written request of the Parent Borrower or the
applicable Foreign Subsidiary Borrower and with the written consent of the
Foreign Trade Facility Agent, roll into the Bilateral Foreign Trade Facility or
the Foreign Trade Facility, as applicable, an outstanding undertaking that meets
all of the requirements to be a Foreign Credit Instrument hereunder, in which
case such undertaking shall thereafter be treated as if it were issued
hereunder, and such Bilateral Foreign Issuing Lender or Participation Foreign
Issuing Lender, as applicable, shall be deemed to represent and warrant that
each such Foreign Credit Instrument that is rolled into the Bilateral Foreign
Trade Facility or the Foreign Trade Facility, as applicable, complies with
Section 2.6(c), Section 2.6(d), Section 2.6(e) and Section 2.6(f), as
applicable.

 

(u)                                 Transfer of Foreign Credit Instruments.  If
the Bilateral Foreign Credit Issuing Commitment is increased pursuant to
Section 2.1(b), the Parent Borrower shall have the option of transferring
existing Participation Foreign Credit Instruments from the Participation Foreign
Credit Instrument Issuing Commitment to the Bilateral Foreign Credit Issuing
Commitment; provided that after giving effect to any such transfer, (i) the
outstanding aggregate principal amount of the Bilateral Foreign Credit
Instruments under the Bilateral Foreign Trade Facility does not exceed the
Bilateral Foreign Credit Instrument Issuing Commitment and (ii) the outstanding
aggregate principal amount of the Bilateral Foreign Credit Instruments under the
Bilateral Foreign Trade Facility of each Bilateral Foreign Issuing Lender shall
not exceed its Bilateral Foreign Credit Instrument Issuing Commitment.  The
Parent Borrower may also transfer existing Bilateral Foreign Credit Instruments
from the Bilateral Foreign Credit Instrument Issuing Commitment to the
Participation Foreign Credit Instrument Issuing Commitment; provided that after
giving effect to any such transfer, (i) the outstanding aggregate principal
amount of the Participation Foreign Credit Instruments shall not exceed (A) the
aggregate Participation Foreign Credit Instrument Issuing Commitments or (B) the
aggregate Foreign Credit Commitments, (ii) the outstanding aggregate principal
amount of the Participation Foreign Credit Instruments of any Foreign

 

77

--------------------------------------------------------------------------------


 

Issuing Lender shall not exceed the Participation Foreign Credit Instrument
Issuing Commitment of such Foreign Issuing Lender and (iii) the outstanding
aggregate principal amount of the Bilateral Foreign Credit Instruments under the
Bilateral Foreign Trade Facility of any Bilateral Foreign Issuing Lender shall
not exceed the Bilateral Foreign Credit Instrument Issuing Commitment of such
Bilateral Foreign Issuing Lender.  Any transfer described in either of the
preceding two sentences shall be subject to notice to the Foreign Trade Facility
Agent.  Additionally, any transfer of any Participation Foreign Credit
Instrument from a Participation Foreign Credit Instrument Issuing Commitment to
a Bilateral Foreign Credit Issuing Commitment shall be subject to the consent of
the Bilateral Foreign Issuing Lender that issued such Foreign Credit Instrument.

 

Section 2.7                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan (other than
any Incremental Term Loan) to be made by it hereunder on the proposed date
thereof by wire transfer to the Administrative Agent in same day funds at the
Administrative Agent’s Office for the applicable currency most recently
designated by it for such purpose by notice to the Lenders, in immediately
available funds, not later than 12:00 noon, New York City time, in the case of
any Loan denominated in Dollars and not later than the Applicable Time specified
by the Administrative Agent in the case of any Loan denominated in a Qualified
Global Currency; provided that Swingline Loans shall be made as provided in
Section 2.4.  The Administrative Agent will make such Loans available to the
relevant Borrower by wiring the amounts so received, in like funds, to an
account designated by such Borrower in the applicable Borrowing Request;
provided that ABR Domestic Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.  Any funding of
Incremental Term Loans shall be made pursuant to such procedures as shall be
agreed to by the Parent Borrower, the relevant Incremental Term Lenders and the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount in the required currency.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon in such currency, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error) or (ii) in the case of a Borrower, the
interest rate applicable to such Borrowing.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.8                                   Interest Elections.

 

(a)                                 Each Revolving Borrowing, Term Loan A
Borrowing, Delayed Draw Term Loan A Borrowing and Incremental Term Loan
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, a Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such

 

78

--------------------------------------------------------------------------------


 

portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  Notwithstanding the foregoing, a Borrower may
not (i) elect to convert the currency in which any Loans are denominated,
(ii) elect to convert Qualified Global Currency Loans from Eurocurrency Loans to
ABR Loans, (iii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.2(d), (iv) elect to convert any ABR Loans to Eurocurrency
Loans that would result in the number of Eurocurrency Borrowings exceeding the
maximum number of Eurocurrency Borrowings permitted under Section 2.2(c),
(v) elect an Interest Period for Eurocurrency Loans unless the aggregate
outstanding principal amount of Eurocurrency Loans (including any Eurocurrency
Loans made to such Borrower in the same currency on the date that such Interest
Period is to begin) to which such Interest Period will apply complies with the
requirements as to minimum principal amount set forth in Section 2.2(c) or
(vi) elect to convert or continue any Swingline Borrowings.

 

(b)                                 To make an election pursuant to this
Section, a Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.3 if such Borrower were requesting a Borrowing of Domestic Revolving
Loans or Global Revolving Loans of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.3 and paragraph (a) of this Section:  (i) the Borrowing to which such
Interest Election Request applies; (ii) the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.  If any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest Period, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.  If
the relevant Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing denominated in a Qualified Foreign Global
Currency prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall automatically continue as a Eurocurrency Loan having
an Interest Period of one month.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Parent Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) no Borrowing denominated in a Qualified Global
Currency having an Interest Period in excess of one month may be made or
continued.

 

79

--------------------------------------------------------------------------------


 

Section 2.9                                   Termination and Reduction of
Commitments.

 

(a)                                 (i) The Domestic Revolving Commitments shall
terminate on the Domestic Revolving Maturity Date, (ii) the Global Revolving
Commitments shall terminate on the Global Revolving Maturity Date, (iii) the
Bilateral Foreign Credit Instrument Issuing Commitments, the Participation
Foreign Credit Instrument Issuing Commitments and the Foreign Credit Commitments
shall terminate on the Foreign Trade Maturity Date, (iv) the Term Loan A
Commitments shall terminate on the Effective Date and (v) the Delayed Draw Term
Loan A Commitments shall terminate upon the expiration of the Delayed Draw Term
Loan A Availability Period.

 

(b)                                 The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments (other than Bilateral Foreign Credit
Instrument Issuing Commitments or Participation Foreign Credit Instrument
Issuing Commitments) of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000, (ii) the Parent Borrower
shall not terminate or reduce (A) the Domestic Revolving Commitments if, after
giving effect to any concurrent prepayment of the Domestic Revolving Loans in
accordance with Section 2.12, the Domestic Revolving Exposure would exceed the
total Domestic Revolving Commitments, (B) the Global Revolving Commitments if,
after giving effect to any concurrent prepayment of the Global Revolving Loans
in accordance with Section 2.12, the Global Revolving Exposure would exceed the
total Global Revolving Commitments, (C) the Participation Foreign Credit
Instrument Issuing Commitments or the Foreign Credit Commitments if the Total
Foreign Trade Exposure with respect to the Participation Foreign Credit
Instruments would exceed (1) the total Participation Foreign Credit Instrument
Issuing Commitments or (2) the total Foreign Credit Commitments or (D) the
Bilateral Foreign Credit Instrument Issuing Commitments if the Total
Foreign Trade Exposure with respect to the Bilateral Foreign Credit Instruments
would exceed the total Bilateral Foreign Credit Instrument Issuing Commitments
and (iii) each reduction of Participation Foreign Credit Instrument Issuing
Commitments and the Foreign Credit Commitments shall be made in accordance with
Section 2.6(q).

 

(c)                                  The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section, at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Parent Borrower may state that such notice is conditioned upon the
effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.10                            Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made, and each Foreign
Credit Instrument issued, by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent, on behalf of the
Borrowers, shall maintain the Register pursuant to Section 9.4(c) and a
subaccount for each Lender in which it shall record (i) the amount of

 

80

--------------------------------------------------------------------------------


 

each Loan made hereunder (whether or not evidenced by a promissory note), the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal and/or interest due and payable or to become due and
payable from each Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.  The Foreign Trade Facility Agent shall
maintain records in which it shall record all relevant details about each
Foreign Credit Instrument issued hereunder and, upon the request of the
Administrative Agent, the Foreign Trade Facility Agent shall make such records
(or copies thereof) available to the Administrative Agent.

 

(c)                                  The entries made in the Register maintained
pursuant to paragraph (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(d)                                 Upon the request of any Lender made through
the Administrative Agent, the Parent Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each such
promissory note shall (i) in the case of Domestic Revolving Loans, be in the
form of Exhibit J (a “Domestic Revolving Note”), (ii) in the case of Global
Revolving Loans, be in the form of Exhibit K (a “Global Revolving Note”),
(iii) in the case of the Term Loan A, be in the form of Exhibit L (a “Term A
Note”), (iv) in the case of the Delayed Draw Term Loan A, be in the form of
Exhibit M (a “Delayed Draw Term A Note”), (v) in the case of Swingline Loans, be
in the form of Exhibit N (a “Swingline Note”) and (vi) in the case of
Incremental Term Loans, be in the form of Exhibit O (an “Incremental Term
Note”).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.  In the event that a Lender received a note under
the Existing Credit Agreement, any Note provided pursuant to this clause
(d) shall be an amended and restated Note, and each Lender with a note under the
Existing Credit Agreement shall endeavor to return its note to the applicable
Borrower marked “cancelled” within thirty (30) days after the Effective Date.

 

Section 2.11                            Repayment of Loans.

 

(a)                                 The Parent Borrower shall repay any
Incremental Term Loans in consecutive installments (which shall be no more
frequent than quarterly) as specified in the applicable Incremental Facility
Activation Notice pursuant to which such Incremental Term Loans were made.

 

(b)                                 The Parent Borrower shall repay (i) the then
unpaid principal amount of the Domestic Revolving Loans on the Domestic
Revolving Maturity Date and (ii) the then unpaid principal amount of each
Swingline Loan on the earlier of the Domestic Revolving Maturity Date and the
first date after such Swingline Loan is made that is the last Business Day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Borrowing of Domestic Revolving Loans is
made, the Parent Borrower shall repay all Swingline Loans then outstanding.

 

(c)                                  Each Borrower shall repay the then unpaid
principal amount of the Global Revolving Loans applicable to such Borrower on
the Global Revolving Maturity Date.

 

(d)                                 The Parent Borrower shall repay the
outstanding principal amount of the Term Loan A in equal quarterly installments,
commencing with the fiscal quarter ending March 31, 2015, equal to 1.25% of the
outstanding amount of the Term Loan A as of the Effective Date (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.12) with the outstanding

 

81

--------------------------------------------------------------------------------


 

principal balance of the Term Loan A due in full on the Term Loan A Maturity
Date, unless accelerated sooner pursuant to Article VII.

 

(e)                                  The Parent Borrower shall repay the
outstanding principal amount of the Delayed Draw Term Loan A in equal quarterly
installments, commencing with the fiscal quarter ending March 31, 2015, equal to
1.25% of the outstanding amount of the Delayed Draw Term Loan A funded pursuant
to Section 2.1(f) on the date of such funding (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.12)
with the outstanding principal balance of the Delayed Draw Term Loan A due in
full on the Term Loan A Maturity Date, unless accelerated sooner pursuant to
Article VII.

 

Section 2.12                            Prepayment of Loans.

 

(a)                                 Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b)                                 If on any date any Net Proceeds are received
by or on behalf of the Parent Borrower or any Subsidiary in respect of any
Prepayment Event, the Parent Borrower shall, within ten Business Days after such
Net Proceeds are received, apply an amount equal to the aggregate amount of such
Net Proceeds, first, to prepay the Term Loans in the manner and the order as
directed in writing by the Parent Borrower to the Administrative Agent, and
second, (after the Term Loans have been paid in full) to the Domestic Revolving
Loans and/or the Global Revolving Loans as directed in writing by the Parent
Borrower to the Administrative Agent (without a corresponding permanent
reduction in the aggregate Domestic Revolving Commitments or the aggregate
Global Revolving Commitments); provided that, in the case of any event described
in clause (a) or (b) of the definition of the term Prepayment Event, if the
Parent Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Parent Borrower and the Subsidiaries
intend to apply the Net Proceeds from such event (“Reinvestment Net Proceeds”),
within 360 days after receipt of such Net Proceeds, to make Permitted
Acquisitions or Investments permitted by Section 6.5 or acquire real property,
equipment or other assets to be used in the business of the Parent Borrower and
the Subsidiaries, and certifying that no Default or Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of such event except to the extent of any Net Proceeds
therefrom that have not been so applied by the end of such 360-day period, at
which time a prepayment shall be required in an amount equal to the Net Proceeds
that have not been so applied.  Notwithstanding the foregoing, from and after
the date during any fiscal year of the Parent Borrower on which the aggregate
gross proceeds (inclusive of amounts of the type described in the first
parenthetical of Section 6.6(e)) from Dispositions pursuant to
Section 6.6(e) received during such fiscal year exceed the aggregate amount for
such fiscal year specified in clause (i) of the proviso in Section 6.6(e), the
Net Proceeds from each subsequent Prepayment Event occurring during such fiscal
year resulting from Dispositions pursuant to Section 6.6(e) (and a ratable
amount of Net Proceeds from any Prepayment Event that first causes the
aforementioned threshold to be exceeded, which ratable amount shall be
determined by reference to a fraction, the numerator of which shall be the
portion of the gross proceeds from such Prepayment Event representing the excess
above such threshold and the denominator of which shall be the aggregate gross
proceeds from such Prepayment Event) may not be treated as Reinvestment Net
Proceeds.

 

(c)                                  If on any Determination Date relating to
the Global Revolving Facility, the Total Global Exposure exceeds the total
Global Revolving Commitments by more than $500,000, the Parent Borrower shall,
upon notice by the Administrative Agent, within three Business Days after such
Determination Date, prepay (or cause the relevant Foreign Subsidiary Borrower to
prepay) the Borrowings of Global Revolving Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.5(j)) in an aggregate amount such that, after giving
effect

 

82

--------------------------------------------------------------------------------


 

thereto, the Total Global Exposure does not exceed the total Global Revolving
Commitments.  If on any Determination Date relating to the Domestic Revolving
Facility, the Total Domestic Exposure exceeds the total Domestic Revolving
Commitments, the Parent Borrower shall, without notice or demand, within three
Business Days after such Determination Date, prepay (or cause the relevant
Foreign Subsidiary Borrower to prepay) the Borrowings of Domestic Revolving
Loans or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.5(j)) in an aggregate amount such that, after giving effect thereto,
the Total Domestic Exposure does not exceed the total Domestic Revolving
Commitments.

 

(d)                                 A Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy promptly thereafter) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time (or 11:00 a.m., London time, as applicable),
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the Business Day of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments as contemplated by Section 2.9, then such notice of prepayment may
be revoked (or the date specified therein extended) if such notice of
termination is revoked (or the date specified therein extended) in accordance
with Section 2.9.  Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2, except as
necessary to apply fully the required amount of a mandatory prepayment.

 

Section 2.13                            Certain Payment Application Matters.

 

(a)                                 Each repayment or prepayment of a Borrowing
by any Borrower shall be applied ratably to the Loans included in the repaid
Borrowing of such Borrower.  It is understood that, in the case of Global
Revolving Loans, the relevant Borrower may select the particular currency of
Loans to be prepaid, and such prepayment shall then be applied ratably to such
Loans.  Repayments and prepayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

(b)                                 Each mandatory prepayment of any Term Loans
shall be applied among the Classes of the Term Loans as directed in writing by
the Parent Borrower to the Administrative Agent and to the installments thereof
in each case in the order as directed in writing by the Parent Borrower to the
Administrative Agent.  Any optional prepayment of any Term Loans shall be
applied to the installments of the applicable Term Loans in each case in the
order as directed in writing by the Parent Borrower to the Administrative Agent.

 

Section 2.14                            Fees.

 

(a)                                 The Parent Borrower agrees to pay to the
Administrative Agent for the account of each relevant Lender (i) a commitment
fee (the “Domestic Revolving Commitment Fee”), which shall accrue at the
Applicable Rate on the actual daily unused amount of the Domestic Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Domestic Revolving Maturity Date and (ii) a commitment
fee (the “Global Revolving Commitment Fee”), which shall accrue at the
Applicable Rate on the actual daily unused amount of the Global Revolving

 

83

--------------------------------------------------------------------------------


 

Commitment of such Lender during the period from and including the Effective
Date to but excluding the Global Revolving Maturity Date.  Accrued commitment
fees shall be payable in arrears on the last Business Day of March, June,
September and December of each year and on the Domestic Revolving Maturity Date
and the Global Revolving Maturity Date, as applicable, commencing on the first
such date to occur after the Effective Date.  Domestic Revolving Commitment Fees
and Global Revolving Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing commitment
fees (x) in respect of the Domestic Revolving Commitments, the Domestic
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Domestic Revolving Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose) and
(y) in respect of the Global Revolving Commitments, the Global Revolving
Commitments of a Lender shall be deemed to be used to the extent of the
outstanding Global Revolving Loans of such Lender.  For the avoidance of doubt,
the Foreign Credit Commitment Fee is set forth in Section 2.6(p)(i).

 

(b)                                 Each Borrower agrees to pay:

 

(i)                                     to the Administrative Agent for the
account of each Domestic Revolving Lender a participation fee with respect to
its participations in Letters of Credit (“Letter of Credit Fees”), which shall
accrue at the same Applicable Rate as interest on Eurocurrency Revolving Loans
on the actual daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Domestic Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral satisfactory to the applicable Issuing Lender pursuant
to Section 2.5(j) shall be payable, to the maximum extent permitted by
applicable laws, to the other Lenders with a Domestic Revolving Commitment in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.24(a)(iv),
with the balance of such fee, if any, payable to the applicable Issuing Lender
for its own account.

 

(ii)                                  to the applicable Issuing Lender a
fronting fee, which shall accrue at the rate of 0.125% per annum on the actual
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Domestic Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder; and

 

(iii)                               to the applicable Foreign Issuing Lender and
the other Lenders, the fees set forth in Section 2.6(p).

 

Participation fees and fronting fees pursuant to clauses (i) and (ii) above
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments terminate and any such fees accruing after the date on
which the Domestic Revolving Commitments terminate shall be payable on demand. 
Except as otherwise provided in Section 2.6(p), any other fees payable to the
applicable Issuing Lender or Foreign Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the

 

84

--------------------------------------------------------------------------------


 

basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  For the purposes
of calculating the actual daily amount of the LC Exposure for any period under
this Section 2.14(b), the actual daily amount of the Alternative Currency LC
Exposure for such period shall be calculated by multiplying (x) the actual daily
balance of each Alternative Currency Letter of Credit (expressed in the currency
in which such Alternative Currency Letter of Credit is denominated) by (y) the
Exchange Rate for each such Alternative Currency in effect on the last Business
Day of such period or by such other reasonable method that the Administrative
Agent deems appropriate.

 

(c)                                  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each relevant Lender (i) a commitment
fee (the “Delayed Draw Term Loan A Commitment Fee”), which shall accrue at the
Applicable Rate on the actual daily unused amount of the Delayed Draw Term Loan
A Commitment of such Lender beginning with the date that is ninety (90) days
after the Effective Date and ending upon the expiration of the Delayed Draw Term
Loan A Availability Period.  Accrued commitment fees shall be payable in arrears
on the last Business Day of March, June, September and December of each year and
on the final day of the Delayed Draw Term Loan A Availability Period, as
applicable, commencing on the first such date to occur after the Effective
Date.  Delayed Draw Term Loan A Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(d)                                 The Parent Borrower agrees to pay to the
Administrative Agent and MLPFS, for their own respective accounts, fees payable
in the amounts and at the times specified in the Fee Letter.

 

(e)                                  The Parent Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times specified in the Fee Letter.

 

(f)                                   The Parent Borrower agrees to pay to the
Foreign Trade Facility Agent, for its own account, fees payable in the amounts
and at the times specified in the Deutsche Bank Fee Letters.

 

(g)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Lender, applicable Foreign Issuing Lender or the
Foreign Trade Facility Agent, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Except as otherwise provided in Section 2.6(p), fees
paid shall not be refundable under any circumstances.

 

Section 2.15                            Interest.

 

(a)                                 ABR Loans shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)                                 Eurocurrency Loans shall bear interest at
the Adjusted LIBO Rate for the applicable Interest Period plus the Applicable
Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest (or premium, if any) on any Loan or any fee or other
amount payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount (except as specified in Section 2.6(h)(ii)), 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (or, in the case of amounts denominated in a Qualified Foreign
Global Currency due under the Global Revolving Facility, the rate that would
apply to Loans in such currency pursuant to clause (i) above), in each case,
with respect to

 

85

--------------------------------------------------------------------------------


 

clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Domestic Revolving Commitments or
the Global Revolving Commitments, and in the case of the Term Loans, upon the
Term Loan A Maturity Date or the Incremental Term Loan Maturity Date, as
applicable; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Domestic Revolving Availability Period or Global Revolving
Availability Period, as applicable), accrued interest (and premium, if any) on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(f)                                   If, as a result of any restatement of or
other adjustment to the financial statements of the Parent Borrower or for any
other reason, the Parent Borrower or the Administrative Agent at the direction
of the Required Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Parent Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Parent Borrower under the Bankruptcy Code of the United States,
automatically and without further action by any Person), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lenders, as the case may be, under Section 2.5(c), 2.14(b) or
2.15(c) or under Article VII.  The Parent Borrower’s obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.

 

Section 2.16                            Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period;

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; or

 

86

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that deposits in the
principal amounts of the Loans comprising such Borrowing and in the currency in
which such Loans are to be denominated are not generally available in the
relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist (which notice shall be promptly given by the Administrative Agent when
such circumstances no longer exist), then, in the case of the relevant Facility,
any request by a Borrower for a Eurocurrency Borrowing of the affected Type or
in the affected currency, or a conversion to or continuation of a Eurocurrency
Borrowing of the affected Type or in the affected currency, pursuant to
Section 2.3 or 2.8, shall be deemed rescinded; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Section 2.17                            Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender, Issuing Lender or
Foreign Issuing Lender or the London (or other relevant) interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit, Foreign Credit Instrument or participation
therein;

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such
Lender, Issuing Lender or Foreign Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or Foreign Credit Instrument or to reduce the
amount of any sum received or receivable by such Lender, Issuing Lender or
Foreign Issuing Lender hereunder (whether of principal, interest, premium or
otherwise), then each relevant Borrower will pay to such Lender, Issuing Lender
or Foreign Issuing Lender such additional amount or amounts as will compensate
such Lender, Issuing Lender or Foreign Issuing Lender, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender, Issuing Lender or Foreign
Issuing Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Person’s capital or on the capital of such Person’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Foreign Credit Instruments held by, such Lender, or the
Letters of Credit issued by such Issuing Lender, or the Foreign Credit
Instruments issued by such Foreign Issuing Lender, to a level below that which
such Lender, Issuing Lender or Foreign Issuing Lender or such Lender’s, Issuing
Lender’s or Foreign Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Person’s policies and the
policies of such Person’s holding company with respect to capital adequacy),
then from time to time the relevant Borrower will pay to such Lender, Issuing
Lender or Foreign Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Person or such Person’s holding company for any
such reduction suffered.

 

87

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender, Issuing Lender
or Foreign Issuing Lender setting forth in reasonable detail the basis for and
computation of the amount or amounts necessary to compensate such Person or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error.  Such Borrower shall pay such Lender, Issuing Lender or
Foreign Issuing Lender the amount shown as due on any such certificate within 10
days after receipt thereof.  All amounts payable by any Borrower pursuant to
paragraph (a) or (b) of this Section shall be deemed to constitute interest
expense in respect of the Loans.

 

(d)                                 Failure or delay on the part of any
Lender, Issuing Lender or Foreign Issuing Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Person’s right to demand
such compensation; provided that no Borrower shall be required to compensate a
Lender, Issuing Lender or Foreign Issuing Lender pursuant to this Section for
any increased costs or reductions incurred more than 270 days prior to the date
that such Person notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Person’s intention to claim
compensation therefor;

 

provided that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.18                            Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Domestic Revolving Loan,
Global Revolving Loan, Term Loan A, Delayed Draw Term Loan A or any Incremental
Term Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.12(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Parent Borrower pursuant to Section 2.21, then, in any such
event, the relevant Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
relevant market.  A certificate of any Lender setting forth in reasonable detail
the basis for and computation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the relevant
Borrower and shall be conclusive absent manifest error, and shall be so
delivered as promptly as reasonably practicable after such Lender obtains actual
knowledge of such amount.  Such Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

Section 2.19                            Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if a Borrower shall be required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or the relevant Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with

 

88

--------------------------------------------------------------------------------


 

applicable law. The provisions of this Section 2.19(a) shall not apply to any
payment of a UK Obligor, as defined in Section 2.19A, and such payment shall
instead be subject to the provisions of Section 2.19A.

 

(b)                                 In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law and indemnify the Lender from and against any Other Taxes and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.

 

(c)                                  Each Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of a Borrower hereunder or under any other Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
basis for and computation of the amount of such payment or liability delivered
to a Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error, and shall be
so delivered as promptly as reasonably practicable after such Lender or the
Administrative Agent, as the case may be, obtains actual knowledge of such
amount.  The provisions of this Section 2.19(c) shall not apply to any payment
of a UK Obligor, as defined in Section 2.19A, and such payment shall instead be
subject to the provisions of Section 2.19A.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.  The provisions of this
Section 2.19(d) shall not apply to any payment of a UK Obligor, as defined in
Section 2.19A, and such payment shall instead be subject to the provisions of
Section 2.19A.

 

(e)                                  Each Lender that is not a United States
person within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Parent Borrower and the Administrative Agent, on
or before the date on which it becomes a party to this Agreement either:

 

(A)                               two duly completed and signed original copies
of either Internal Revenue Service Form W-8BEN (including Form W-8BEN-E, as
applicable) or Internal Revenue Service Form W-8ECI (relating to such Non-U.S.
Lender and entitling it to a complete exemption from or reduction of withholding
of United States federal income taxes on all amounts to be received by such
Non-U.S. Lender pursuant to this Agreement and the other credit documents), or
successor and related applicable forms, as the case may be (including, where
applicable any such forms required to be provided to certify to such exemption
on behalf of such Non-U.S. Lender’s beneficial owners).

 

(B)                               in the case of a Non-U.S. Lender that is not a
“Bank” within the meaning of Section 881(c)(3)(A) of the Code and that does not
comply with the requirements of clause (A) hereof, (x) a statement in the form
of Exhibit D (and any similar statements required to certify to the exemption of
its beneficial owners) or such other form of statement as shall be reasonably
requested by the Parent Borrower from time to time to the effect that such
Non-U.S. Lender (and, where applicable, its beneficial owners) is eligible for a
complete exemption from withholding of United States federal income taxes under
Code Section 871(h) or 881(c), and (y) two duly completed and signed original
copies of Internal Revenue Service Form W-8BEN or successor and related
applicable

 

89

--------------------------------------------------------------------------------


 

forms (including, where applicable, copies of such forms with respect to such
entity’s beneficial owners).

 

Further, each Non-U.S. Lender agrees (i) to deliver to the Parent Borrower and
the Administrative Agent, and if applicable, the assigning Lender two further
duly completed and signed original copies of such Forms W-8BEN or W-8ECI, as the
case may be (and, where applicable, any such forms on behalf of its beneficial
owners) or successor and related applicable forms, on or before the date that
any such form expires or becomes obsolete and promptly after the occurrence of
any event requiring a change from the most recent form(s) previously delivered
by it to the Parent Borrower in accordance with applicable U.S. laws and
regulations, (ii) in the case of a Non-U.S. Lender that delivers a statement in
the form of Exhibit D (or such other form of statement as shall have been
requested by the Parent Borrower), to deliver to the Parent Borrower and the
Administrative Agent, and if applicable, the assigning Lender, such statement
(and where applicable, any such statements from its beneficial owners) on the
two year anniversary of the date on which such Non-U.S. Lender became a party to
this Agreement and to deliver promptly to the Parent Borrower and the
Administrative Agent, such additional statements and forms as shall be
reasonably requested by the Parent Borrower from time to time, and (iii) to
notify promptly the Parent Borrower and the Administrative Agent if it (or, as
applicable, its beneficial owners) is no longer able to deliver, or if it is
required to withdraw or cancel, any form of statement previously delivered by it
pursuant to this Section 2.19(e).  Notwithstanding anything herein to the
contrary, no Non-U.S. Lender shall be required to provide any forms,
certification or documentation which it is not legally entitled or able to
deliver.

 

(f)                                   The Administrative Agent and each Lender
which is not a Non-U.S. Lender shall deliver to Parent Borrower and the
Administrative Agent (and if applicable the assigning or participating Lender)
two copies of a statement which shall contain the address of the Administrative
Agent’s or such Lender’s office or place of business in the United States, which
shall be signed by an authorized officer of the Administrative Agent or such
Lender, as applicable, together with two duly completed and signed original
copies of Internal Revenue Service Form W-9 (or applicable successor form)
unless (i) it establishes to the satisfaction of the Parent Borrower that it is
otherwise eligible for an exemption from backup withholding tax or other
applicable withholding tax or (ii) it is treated as an exempt recipient based on
the indicators described in the United States Treasury Regulation
Section 1.6049-4(c)(1)(ii), except as otherwise required by United States
Treasury Regulation Section 1.1441-1(d)(4) (and any successor provision).  The
Administrative Agent and each such Lender shall deliver to the Parent Borrower
and Administrative Agent two further duly completed and signed forms and
statements (or successor form) at or before the time any such form or statement
becomes obsolete.

 

(g)                                  Each Non-U.S. Lender agrees to indemnify
and hold harmless each Borrower from and against any Taxes imposed by or on
behalf of the United States or any taxing jurisdiction thereof, penalties,
additions to tax, fines, interest or other liabilities, costs or losses
(including, without limitation, reasonable attorney’s fees and expenses)
incurred or payable by such Borrower as a result of the failure of such Borrower
to comply with its obligations to deduct or withhold any Taxes imposed by or on
behalf of the United States or any taxing jurisdiction thereof (including
penalties, additions to tax, fines or interest on such Taxes) from any payments
made pursuant to this Agreement or any other Loan Document to such Non-U.S.
Lender or the Administrative Agent which failure resulted from (i) such
Borrower’s reliance on an Exemption Certificate in the Form of Exhibit D
pursuant to Section 2.19(e) or (ii) such Lender being a “conduit entity” within
the meaning of Treasury Reg. Section 1.881-3 or any successor provision thereto;
and, provided additionally, that, without limitation, no amounts shall be due
and owing to such Lender pursuant to this Section 2.19 if either provisions
(i) or (ii) are applicable.

 

90

--------------------------------------------------------------------------------


 

(h)                                 If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund in respect of
Indemnified Taxes or Other Taxes paid by a Borrower, it shall promptly pay such
refund, together with any other amounts paid by such Borrower in connection with
such refunded Indemnified Taxes or Other Taxes, to such Borrower, net of all
out-of-pocket expenses incurred in obtaining such refund; provided, however,
that each Borrower agrees to promptly return such refund to the Administrative
Agent or the applicable Lender as the case may be, if it receives notice from
the Administrative Agent or applicable Lender that such Administrative Agent or
Lender is required to repay such refund.  This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information that it deems confidential) to the applicable
Borrower or any Person.

 

(i)                                     If the Administrative Agent or any
Lender is entitled to an exemption from or reduction in the rate of the
imposition, deduction or withholding of any Indemnified Tax or Other Tax under
the laws of the jurisdiction in which a Foreign Subsidiary Borrower is organized
or engaged in business, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement or any other Loan Document, then
the Administrative Agent or such Lender (as the case may be) shall deliver to
such Foreign Subsidiary Borrower or the relevant Governmental Authority, in the
manner and at the time or times prescribed by applicable law or as reasonably
requested by the Foreign Subsidiary Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Foreign Subsidiary Borrower as will permit such payments to be made without
the imposition, deduction or withholding of such Indemnified Tax or Other Tax or
at a reduced rate; provided that the Administrative Agent or such Lender is
legally entitled to complete, execute and deliver such documentation and in its
reasonable judgment such completion, execution or submission would not
materially prejudice its commercial or legal position or require disclosure of
information it considers confidential or proprietary.  The Parent Borrower or
such Foreign Subsidiary Borrower shall use commercially reasonable efforts to
take such actions as are requested by the Administrative Agent or any Lender to
obtain the benefits of any exemption from or reduction in the rate of any
Indemnified Tax, Other Tax or Excluded Tax.

 

(j)                                    If a payment made to a Lender or the
Administrative Agent under this Agreement or any other Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA, the Administrative
Agent or such Lender, as the case may be, shall deliver to the Parent Borrower
and the Administrative Agent at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether the Administrative Agent and such Lender have complied with
the Administrative Agent’s and such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after June 30, 2011.

 

Section 2.19A.                 United Kingdom Matters.

 

The provisions of Section 2.19A shall apply only in relation to any Loan which
is at any time outstanding between (i) any Lender and (ii) a Foreign Subsidiary
Borrower resident in the UK or any other Borrower to whom the provisions of
S.874 ITA would apply (ignoring any exceptions) on the payment of any amount of
interest under such Loan, and each such Foreign Subsidiary Borrower or other
Borrower shall be referred to in this Section 2.19A as a “UK Obligor”.

 

(a)                                 Definitions

 

In this Section 2.19A:

 

91

--------------------------------------------------------------------------------


 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“Qualifying Lender” means:

 

(i)                                     a Lender which is beneficially entitled
to interest payable to that Lender in respect of an advance under any Loan
Document and is:

 

(A)                               a Lender:

 

(aa)                          which is a bank (as defined for the purpose of
section 879 of the ITA) making an advance under any Loan Document; or

 

(bb)                          in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the ITA) at the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(B)                               a Lender which is:

 

(cc)                            a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(dd)                          a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom;
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA;

 

(ee)                            a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the CTA)
of that company; or

 

(C)                               a Treaty Lender;

 

(ii)                                  a Lender which is a building society (as
defined for the purposes of section 880 of the ITA) making an advance under a
Loan Document.

 

92

--------------------------------------------------------------------------------


 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under any
Loan Document is either:

 

(i)                                     a company resident in the United Kingdom
for United Kingdom tax purposes;

 

(ii)                                  a partnership each member of which is:

 

a company so resident in the United Kingdom; or

 

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

(iii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under any Loan Document.

 

“Tax Payment” means the increase in a payment made by a UK Obligor to a Lender
under this Section 2.19A(b) (Tax gross-up) or a payment under
Section 2.19(A)(c)(Tax indemnity).

 

“Treaty Lender” means a Lender which:

 

(i)                                     is treated as a resident of a Treaty
State for the purposes of the Treaty; and

 

(ii)                                  does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“UK Non-Bank Lender” means a Lender which gives a Tax Confirmation in the UK Tax
Certification which it executes on becoming a party.

 

“UK Tax Certification means the form attached in Exhibit R.

 

Unless a contrary indication appears, in this Section 2.19A, a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

93

--------------------------------------------------------------------------------


 

(b)                                 Tax gross-up

 

(i)                                     Each UK Obligor shall make all payments
to be made by it without any Tax Deduction unless a Tax Deduction is required by
law.

 

(ii)                                  The Parent Borrower shall promptly upon
becoming aware that a UK Obligor must make a Tax Deduction (or that there is any
change in the rate or the basis of a Tax Deduction) notify the Administrative
Agent accordingly.  Similarly, a Lender shall notify the Administrative Agent on
becoming so aware in respect of a payment payable to that Lender.  If the
Administrative Agent receives such notification from a Lender it shall notify
the Parent Borrower and the relevant UK Obligor.

 

(iii)                               If a Tax Deduction is required by law to be
made by a UK Obligor as a result of a Tax imposed by the United Kingdom or as a
result of any Tax imposed by any jurisdiction other than the United Kingdom that
is not an Excluded Tax pursuant to clause (a), (b), (d) or (e) of the definition
of Excluded Tax, the amount of the payment due from that UK Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(iv)                              A payment shall not be increased under
paragraph (iii) above by reason of a Tax Deduction on account of Taxes imposed
by the United Kingdom, if on the date on which the payment falls due:

 

(A)                               the payment could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty or any published practice or published
concession of any relevant taxing authority, save where (following any such
change) if the UK Obligor can demonstrate that it would have been possible for
the payment to have been made without the relevant Tax Deduction if the relevant
Lender had completed, or co-operated in completing, any necessary procedural
formalities provided that the UK Obligor provides reasonable notice of any such
procedural formalities to such Lender and such Lender is legally entitled to
complete such procedural formalities and in its reasonable judgment such
completion would not materially prejudice its commercial or legal position or
require disclosure of information it considers confidential or proprietary; or

 

(B)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(B) of the definition of Qualifying Lender;
and:

 

(aa)                          an officer of H.M. Revenue & Customs has given
(and not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the UK Obligor making
the payment or from the Parent Borrower a certified copy of that Direction; and

 

(bb)                          the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

94

--------------------------------------------------------------------------------


 

(C)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(B) of the definition of Qualifying Lender and:

 

(aa)                          the relevant Lender has not given a Tax
Confirmation to the Parent Borrower; and

 

(bb)                          the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Parent Borrower, on the basis that the Tax Confirmation would have enabled the
UK Obligor to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the ITA.

 

(D)                               the relevant Lender is a Treaty Lender and the
UK Obligor making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations under paragraph (vii) below; or

 

(E)                                The relevant Lender has not completed the UK
Tax Certification and the payment could have been made to the Lender without any
Tax Deduction if the Lender had completed the UK Tax Certification.

 

(v)                                 If a UK Obligor is required to make a Tax
Deduction, that UK Obligor shall make that Tax Deduction and any payment
required in connection with that Tax Deduction within the time allowed and in
the minimum amount required by law.

 

(vi)                              Within thirty days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the UK
Obligor making that Tax Deduction shall deliver to the Administrative Agent for
the benefit of the Lender entitled to the payment a statement under section 975
of the ITA or other evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

(vii)                           (a) Subject to paragraph (vii)(b) below, a
Treaty Lender and each UK Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that UK Obligor to obtain authorisation to make that payment
without a Tax Deduction.

 

(b)         Nothing in this paragraph shall require a Treaty Lender to:

 

A.            Register under the HRMC DT Treaty Passport Scheme;

 

B.            Apply the HMRC DT Treaty Passport Scheme to any Loan if it has so
registered;

 

C.            File Treaty forms if it has included an indication to the effect
that it wishes to apply the HMRC DT Treaty Passport Scheme to apply this
agreement in accordance with paragraph (x) below or paragraph (d) below (HMRC DT
Treaty Passport Scheme Confirmation) and the UK Obligor making that payment has
not complied with its obligations under paragraph (xi) below or

 

95

--------------------------------------------------------------------------------


 

paragraph (f) (HMRC DT Treaty Passport Scheme Confirmation).

 

(viii)                        A UK Non-Bank Lender which becomes a party on the
day on which it enters into an Assignment and Assumption gives a Tax
Confirmation to the UK Obligor by entering into the UK Tax Certification.

 

(ix)                              A UK Non-Bank Lender shall promptly notify the
Parent Borrower and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

 

(x)                                 A Treaty Lender which becomes a party on the
day on which this Agreement is entered into that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to any UK Obligor) by including its
scheme reference number and its jurisdiction of tax residence opposite its name
in a UK Tax Certification.

 

(xi)                              Where a Lender includes the indication
described in paragraph (x) above in a UK Tax Certification:

 

(a)                                 each UK Obligor shall, to the extent that
that Lender is a Lender under a Facility made available to that UK Obligor
pursuant to Section 2.1 (Commitments; Incremental Facilities), file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of June 30, 2011 and shall promptly provide the Lender with a copy of
that filing; and

 

(b)                                 each UK Obligor which becomes a UK Obligor
after June 30, 2011 shall, to the extent that that Lender is a Lender under a
Facility made available to that UK Obligor pursuant to Section 2.1 (Commitments;
Incremental Facilities), file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of becoming a UK Obligor and
shall promptly provide the Lender with a copy of that filing.

 

(xii)                           If a Lender or an Eligible Assignee has not
included an indication to the effect that it wishes the HMRC DT Treaty Passport
scheme to apply to this Agreement in accordance with paragraph (x) above (or, in
the case of an Eligible Assignee, paragraph (f) (HMRC DT Treaty Passport scheme
confirmation)), no Obligor shall file any form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment(s) or its participation
in any Loan.

 

(c)                                  Tax indemnity

 

(i)                                     The Parent Borrower or UK Obligor shall
(within three Business Days of demand by the Administrative Agent) pay to the
Administrative Agent or a Lender an amount equal to the loss, liability or cost
which the Administrative Agent or the relevant Lender determines will be or has
been (directly or indirectly) suffered for or on account of Tax imposed by the
United Kingdom or any Tax imposed by any jurisdiction other than the United
Kingdom

 

96

--------------------------------------------------------------------------------


 

that is not an Excluded Tax pursuant to clause (a), (b), (d) or (e) of the
definition of Excluded Tax by the Administrative Agent or the relevant Lender in
respect of a Loan Document.

 

(ii)                                  Section (c)(i) above shall not apply:

 

(A)                               with respect to any Tax assessed on the
Administrative Agent or a Lender:

 

(aa)                          under the law of the jurisdiction in which the
Administrative Agent or the relevant Lender is incorporated or, if different,
the jurisdiction (or jurisdictions) in which the Administrative Agent or the
relevant Lender is treated as resident for tax purposes; or

 

(bb)                          under the law of the jurisdiction in which the
Administrative Agent’s or the relevant Lender’s applicable lending office is
located in respect of amounts received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Administrative Agent or the relevant Lender; or

 

(iii)                               to the extent a loss, liability or cost:

 

(A)                               is compensated for by an increased payment
under Section 2.19A(b); or

 

(B)                               would have been compensated for by an
increased payment under Section 2.19A(b) but was not so compensated solely
because one of the exclusions in Section 2.19A(b)(iv) applied.

 

(iv)                              If the Administrative Agent or a Lender makes,
or intends to make a claim under Section (c)(i) above, it shall promptly notify
the Agent of the event which will give, or has given, rise to the claim,
following which the Administrative Agent shall notify the Parent Borrower.

 

(v)                                 A Lender shall, on receiving a payment from
an Obligor under Section (c)(i), notify the Administrative Agent.

 

(d)                                 Tax Credit

 

If a UK Obligor makes a Tax Payment and the relevant Lender determines that:

 

(i)                                     a Tax Credit is attributable either to
an increased payment of which that Tax Payment forms part or to that Tax
Payment; and

 

(ii)                                  that Lender has obtained, utilised and
retained that Tax Credit,

 

That Lender shall pay an amount to the UK Obligor which that Lender determines
will leave it (after that payment) in the same after-Taxes position as it

 

97

--------------------------------------------------------------------------------


 

would have been in had the Tax Payment not been required to be made by the UK
Obligor.

 

(e)                                  Lender Status Confirmation

 

Each Lender which becomes a party to this Agreement after June 30, 2011 (“New
Lender”) shall indicate, in the UK Tax Certification which it executes on
becoming a party, and for the benefit of the Administrative Agent and without
liability to any UK Obligor, which of the following categories it falls in:

 

(i)                                     not a Qualifying Lender;

 

(ii)                                  a Qualifying Lender (other than a Treaty
Lender); or

 

(iii)                               a Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this
Section 2.19A(e) then such New Lender shall be treated for the purposes of this
Agreement (including by each UK Obligor) as if it is not a Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the U.S. Borrower).  For the avoidance of doubt, an Assignment and Assumption
shall not be invalidated by any failure of a Lender to comply with this
Section 2.19A(e).

 

(f)                                   HMRC DT Treaty Passport scheme
confirmation

 

(i)                                     An Eligible Assignee that is a Treaty
Lender that holds a passport under the HMRC DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement, shall include an indication to
that effect (for the benefit of the Administrative Agent and without liability
to any UK Obligor) in the UK Tax Certification which it executes by including
its scheme reference number and its jurisdiction of tax residence in that UK Tax
Certification.

 

(ii)                                  Where an Eligible Assignee includes the
indication described in paragraph (ii) above in the relevant UK Tax
Certification:

 

(A)                               each UK Obligor which is a UK Obligor on the
date on which the Eligible Assignee becomes a Lender under this Agreement shall,
to the extent that the Eligible Assignee becomes a Lender under a Facility which
is made available to the UK Obligor pursuant to Section 2.1 (Commitments;
Incremental Facilities), file a duly completed form DTTP2 in respect of such
Eligible Assignee with HM Revenue & Customs within 30 days from the date on
which the Eligible Assignee becomes a Lender under this Agreement and shall
promptly provide the Lender with a copy of that filing; and

 

(B)                               each UK Obligor which becomes a party to this
Agreement as a UK Obligor after the date on which the Eligible Assignee becomes
a party shall, to the extent that that Eligible Assignee is a Lender under a
Facility which is made available to that UK Obligor pursuant to Section 2.1
(Commitments; Incremental Facilities), file a duly completed form DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of the UK
Obligor

 

98

--------------------------------------------------------------------------------


 

becoming a party to this Agreement and shall promptly provide the Lender with a
copy of that filing.

 

(g)                                  Value Added Tax

 

(i)                                     All amounts set out or expressed in a
Loan Document to be payable by any party to any Lender which (in whole or in
part) constitute the consideration for a supply or supplies for value added tax
(“VAT”) purposes shall be deemed to be exclusive of any VAT which is chargeable
on such supply or supplies, and accordingly, subject to paragraph (ii) below, if
VAT is or becomes chargeable on any supply made by any Lender to any party under
a Loan Document, that party shall pay to the Lender (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of such VAT (and such Lender shall promptly provide an appropriate
VAT invoice to such party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Lender (the “Supplier”) to any other Lender (the “Recipient”)
under a Loan and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT.  The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 

(iii)                               Where a Loan Document requires any party to
reimburse or indemnify a Lender for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(iv)                              Any reference in this Section 2.19A(g) to any
party shall, at any time when such party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the United
Kingdom Value Added Tax Act 1994).

 

Section 2.20                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, premium, fees or reimbursement of LC Disbursements or
Foreign Credit Disbursements, or of amounts payable under Section 2.17, 2.18 or
2.19, or otherwise) prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, local time), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Administrative Agent’s Office, except as otherwise expressly provided
herein.  The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment thereof shall be
extended to the next Business Day, and, in the case of any payment accruing
interest, interest thereon

 

99

--------------------------------------------------------------------------------


 

shall be payable to but excluding such Business Day.  Except as otherwise
specified in this Agreement, each such payment (other than (i) principal of and
interest on Qualified Global Currency Loans and LC Disbursements denominated in
an Alternative Currency, which shall be made in the applicable Qualified Global
Currency or, except as otherwise specified in Section 2.5(e), Alternative
Currency, as the case may be and (ii) payments in respect of the Foreign Credit
Instruments and Foreign Credit Disbursements thereunder, which shall be made in
the currency applicable to such Foreign Credit Instrument) shall be made in
Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements and Foreign Credit Disbursements,
interest, premium and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements and Foreign Credit Disbursements then due
hereunder, and any premium then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements and Foreign Credit Disbursements, and any premium, then due to
such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest (or premium, if any) on any of its Domestic Revolving
Loans, Global Revolving Loans, portion of the Term Loan A, portion of the
Delayed Draw Term Loan A, Incremental Term Loans, participations in LC
Disbursements, participations in Swingline Loans or participations in
Participation Foreign Credit Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Domestic
Revolving Loans, Global Revolving Loans, portion of the Term Loan A, portion of
the Delayed Draw Term Loan A, Incremental Term Loans, participations in LC
Disbursements, participations in Swingline Loans and participations in Foreign
Credit Disbursements and accrued interest (and premium, if any) thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Domestic Revolving Loans, the Global Revolving Loans, the Term Loan A, the
Delayed Draw Term Loan A, any Incremental Term Loans, participations in LC
Disbursements, participations in Swingline Loans and participations in Foreign
Credit Disbursements of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest (and
premium, if any) on their respective Domestic Revolving Loans, Global Revolving
Loans, portion of the Term Loan A, portion of the Delayed Draw Term Loan
A, Incremental Term Loans, participations in LC Disbursements, participations in
Swingline Loans and participations in Foreign Credit Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or any other Loan Document or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
participations in Foreign Credit Disbursements to any assignee or participant,
other than to the Parent Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply).  Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders (or any of

 

100

--------------------------------------------------------------------------------


 

them) hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders the amount due.  In such event, if such
Borrower has not in fact made such payment, then each relevant Lender severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds in the relevant currency (which
determination shall be conclusive absent manifest error).

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it to the Administrative Agent, the Swingline
Lender or any Issuing Lender, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations until all such unsatisfied obligations are
fully paid.

 

Section 2.21                            Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.17, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19 or 2.19A, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.17, 2.19 or 2.19A, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 If (i) any Lender (other than a Foreign
Issuing Lender) requests compensation under Section 2.17, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19 or 2.19A,
(iii) any Lender is a Defaulting Lender, (iv) any Lender becomes a
“Non-Consenting Lender” (as defined below), or (v) any Lender is a non-extending
Lender pursuant to Section 2.1(c), Section 2.1(d) or Section 2.6(b), then the
Parent Borrower may, at its sole expense and effort, upon notice to such Lender
(other than a Foreign Issuing Lender in the case of applicability of clause
(i) above) and the Administrative Agent, require such Lender (other than a
Foreign Issuing Lender in the case of applicability of clause (i) above) to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, and the Foreign Trade Facility Agent in the case of an
assignment of a Foreign Credit Commitment, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans,
participations in Participation Foreign Credit Disbursements, participations in
LC Disbursements and participations Swingline Loans, accrued interest (and
premium, if any) thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (C) in the event of a replacement of a Non-Consenting Lender, in order for
the Parent Borrower to be entitled to replace such a Lender, such replacement
must take place no later than 120 days after the date the Non-Consenting Lender
shall have notified the Parent Borrower and the Administrative Agent of its
failure to agree to any requested consent, waiver or amendment.  A Lender shall
not be

 

101

--------------------------------------------------------------------------------


 

required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling a
Borrower to require such assignment and delegation cease to apply.  In the event
that (x) the Parent Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto (including extensions of any
maturity date), (y) the consent, waiver or amendment in question requires the
agreement of all Lenders (or of a particular affected Lender) in accordance with
the terms of Section 2.6(b) or Section 9.2 and (z) if required, the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

 

Section 2.22                            Change in Law.

 

Notwithstanding any other provision of this Agreement, if, after the Effective
Date, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in a Qualified
Global Currency, or any Foreign Issuing Lender to issue any Foreign Credit
Instruments, or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Lender to issue Letters of
Credit denominated in such Alternative Currency for the account of a Borrower,
or any Global Revolving Lender to make Global Revolving Loans denominated in a
Qualified Global Currency, or any Foreign Issuing Lender to issue any Foreign
Credit Instruments, then by prompt written notice thereof to the Parent Borrower
and to the Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) such Issuing Lender may declare that Letters
of Credit will not thereafter be issued by it in the affected Alternative
Currency or Alternative Currencies, whereupon the affected Alternative Currency
or Alternative Currencies shall be deemed (for the duration of such declaration)
not to constitute an Alternative Currency for purposes of the issuance of
Letters of Credit by such Issuing Lender, (ii) such Global Revolving Lender may
declare that Global Revolving Loans will not thereafter be made by it in the
affected Qualified Global Currency or Qualified Global Currencies, whereupon the
affected Qualified Global Currency or Qualified Global Currencies shall be
deemed (for the duration of such declaration) not to constitute an a Qualified
Global Currency for purposes of the making of Global Revolving Loans by such
Global Revolving Lender, and (iii) such Foreign Issuing Lender may declare that
such affected Foreign Credit Instruments will not thereafter be issued by it and
the commitment of such Foreign Issuing Lender to issue such affected Foreign
Credit Instruments shall forthwith be cancelled (for the duration of such
declaration).

 

Section 2.23                            Foreign Subsidiary Borrowers.

 

(a)                                 Subject to the consent of the Administrative
Agent and the Global Revolving Lenders (such consent not to be unreasonably
withheld, delayed or conditioned), the Parent Borrower may designate any Foreign
Subsidiary of the Parent Borrower as a Foreign Subsidiary Borrower under the
Global Revolving Facility by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary, the Parent Borrower and the
Administrative Agent and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Foreign Subsidiary Borrower under the Global
Revolving Facility and a party to this Agreement until the Parent Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Global Revolving Facility. 
Notwithstanding the preceding sentence, no such Borrowing Subsidiary Termination
will become effective as to any Foreign Subsidiary Borrower under the Global
Revolving Facility at a time when any Obligations of such Foreign Subsidiary
Borrower shall be outstanding thereunder or any Letters of Credit issued for the
account of Such Foreign Subsidiary Borrower shall be outstanding (which shall
not have been cash collateralized in a manner consistent with the terms of
Section 2.5(j)); provided that such Borrowing Subsidiary Termination shall be
effective to terminate such Foreign Subsidiary Borrower’s right to make further
borrowings under the Global Revolving Facility.  The Global Revolving

 

102

--------------------------------------------------------------------------------


 

Lenders agree that each Foreign Subsidiary Borrower identified in Part A of
Schedule 2.23 is an acceptable Foreign Subsidiary Borrower under the Global
Revolving Facility.

 

(b)                                 (i) Subject to the consent of the Foreign
Trade Facility Agent, the Administrative Agent, the Participation Foreign
Issuing Lenders (such consent not to be unreasonably withheld, delayed or
conditioned) and all of the Lenders with a Foreign Credit Commitment (such
consent not to be unreasonably withheld, delayed or conditioned), the Parent
Borrower may designate any Foreign Subsidiary of the Parent Borrower as a
Foreign Subsidiary Borrower under the Foreign Trade Facility by delivery to the
Foreign Trade Facility Agent and the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary, the Parent Borrower, the
Foreign Trade Facility Agent and the Administrative Agent and upon such delivery
such Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower under the Foreign Trade Facility and a party to this Agreement until
the Parent Borrower shall have executed and delivered to the Foreign Trade
Facility Agent and the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Foreign Subsidiary Borrower under the Foreign Trade Facility.

 

(ii)                                  Subject to the consent of the Foreign
Trade Facility Agent, the Administrative Agent and the Bilateral Foreign Issuing
Lenders (such consent not to be unreasonably withheld, delayed or conditioned),
the Parent Borrower may designate any Foreign Subsidiary of the Parent Borrower
as a Foreign Subsidiary Borrower under the Bilateral Foreign Trade Facility by
delivery to the Foreign Trade Facility Agent and the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary, the Parent Borrower,
the Foreign Trade Facility Agent and the Administrative Agent and upon such
delivery such Subsidiary shall for all purposes of this Agreement be a Foreign
Subsidiary Borrower under the Bilateral Foreign Trade Facility and a party to
this Agreement until the Parent Borrower shall have executed and delivered to
the Foreign Trade Facility Agent and the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower under the Bilateral
Foreign Trade Facility.

 

(iii)                               Notwithstanding the preceding clauses
(i) and (ii), no such Borrowing Subsidiary Termination will become effective as
to any Foreign Subsidiary Borrower under the Foreign Trade Facility or the
Bilateral Foreign Trade Facility, as applicable, at a time when any Obligations
of such Foreign Subsidiary Borrower shall be outstanding thereunder or any
applicable Foreign Credit Instruments issued for the account of such Foreign
Subsidiary Borrower shall be outstanding (which shall not have been cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.6(o)(iv) or the obligations of such Foreign Subsidiary Borrower in
respect of each outstanding Foreign Credit Instrument shall not have been
assumed by the Parent Borrower or another Foreign Subsidiary Borrower pursuant
to a written assumption agreement in form and substance reasonably satisfactory
to the Parent Borrower, such terminated Foreign Subsidiary Borrower, any Foreign
Subsidiary Borrower that assumes obligations of such terminated Foreign
Subsidiary Borrower, and the Foreign Trade Facility Agent), provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Foreign
Subsidiary Borrower’s right to request further Foreign Credit Instruments or
other extensions of credit under the Foreign Trade Facility or the Bilateral
Foreign Trade Facility, as applicable.

 

(c)                                  For the avoidance of doubt, no Foreign
Subsidiary Borrower shall be liable for the Obligations of any other Loan Party.

 

(d)                                 The Administrative Agent shall promptly
notify the Global Revolving Lenders of any Foreign Subsidiary Borrower added or
terminated pursuant to Section 2.23(a), and the Foreign Trade

 

103

--------------------------------------------------------------------------------


 

Facility Agent shall promptly notify (i) each Participation Foreign Issuing
Lender and Lenders with Foreign Credit Commitments of any Foreign Subsidiary
Borrower added or terminated pursuant to Section 2.23(b)(i) and (ii) each
Bilateral Foreign Issuing Lender of any Foreign Subsidiary Borrower added or
terminated pursuant to Section 2.23(b)(ii).

 

Section 2.24                            Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.2.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.8), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Agents hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Lender,
the Swingline Lender or any Participation Foreign Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Parent
Borrower or any Issuing Lender, the Swingline Lender or any Participation
Foreign Issuing Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit, Swingline Loan or Participation Foreign Credit Instrument; fourth, as
the Parent Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent or Foreign Trade Facility Agent, as
applicable; fifth, if so determined by the Administrative Agent or Foreign Trade
Facility Agent, as applicable, or requested by the Parent Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, any Issuing Lender, the
Swingline Lender or any Participation Foreign Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender, the Swingline Lender or any Participation Foreign Issuing Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Parent Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Parent Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans, unreimbursed or unrefinanced LC Disbursements or unreimbursed Foreign
Credit Disbursements in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or unrefinanced LC Disbursements
or unreimbursed Foreign Credit Disbursements were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and unreimbursed or unrefinanced LC
Disbursements and unreimbursed Foreign Credit Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or unrefinanced LC Disbursements or

 

104

--------------------------------------------------------------------------------


 

unreimbursed Foreign Credit Disbursements, owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to pay
other amounts or post cash collateral pursuant to this Section 2.24(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any fees pursuant to Section 2.14(a) or
(b) for any period during which such Lender is a Defaulting Lender (and the
Parent Borrower and other Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
and any of the fees described in Section 2.6(p) to the extent as provided in
Section 2.24(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit, Swingline Loans or Participation Foreign Credit Instruments, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitments of that Defaulting Lender; provided, that,
(x) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (y) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, Swingline Loans
and Foreign Credit Instruments shall not exceed (A) the positive difference, if
any, of (1) the Domestic Revolving Commitment of that non-Defaulting Lender
minus (2) the sum of the LC Exposure, Swingline Exposure and the aggregate
principal amount of the outstanding Domestic Revolving Loans of that Lender,
(B) (1) the Global Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate principal amount of the outstanding Global Revolving Loans of
that Lender and/or (C) (1) the Foreign Credit Commitment of that non-Defaulting
Lender minus (2) the Foreign Credit Exposure of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Parent
Borrower, the Administrative Agent, the Swingline Lender, each Issuing Lender
and each Participation Foreign Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit, Swingline Loans and
Foreign Credit Instruments to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.24(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Parent Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  Request for Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within three (3) Business Days of
the request of the Administrative Agent, an Issuing Lender, the Swingline Lender
or the Participation Foreign Issuing Lender, the Parent Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any cash
collateral provided by the Defaulting Lender).

 

105

--------------------------------------------------------------------------------


 

(d)                                 Grant of Security Interest.  All cash
collateral provided pursuant to this Section shall be maintained in blocked,
non-interest bearing deposit accounts at (i) the Administrative Agent, with
respect to cash collateral supporting the Fronting Exposure of the Issuing
Lenders and the Swingline Lender and (ii) the Foreign Trade Facility Agent, with
respect to cash collateral supporting the Fronting Exposure of the Participation
Foreign Issuing Lenders.  The Parent Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
applicable Agent with whom such cash collateral is deposited, for the benefit of
the Administrative Agent, the Issuing Lenders, the Participation Foreign Issuing
Lenders and/or the Lenders (including the Swingline Lender), as applicable, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such cash collateral may be applied
pursuant to Section 2.24(e).  If at any time the applicable Agent determines
that cash collateral is subject to any right or claim of any Person other than
such Agent as herein provided, or that the total amount of such cash collateral
is less than the applicable Fronting Exposure and other obligations secured
thereby, the Parent Borrower or the relevant Defaulting Lender will, promptly
upon demand by the applicable Agent, pay or provide to such Agent additional
cash collateral in an amount sufficient to eliminate such deficiency.

 

(e)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, cash collateral provided under this
Section 2.24 in respect of Letters of Credit, Swingline Loans or Participation
Foreign Credit Instruments shall be held and applied in satisfaction of the
specific obligations for which the cash collateral was so provided, prior to any
other application of such property as may be provided herein or in any other
Loan Document.

 

(f)                                   Release.  Cash collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the applicable Agent’s good faith determination that there exists excess
cash collateral; provided, however, (x) that cash collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.24
may be otherwise applied in accordance with terms of the Loan Documents) and
(y) the Loan Party providing cash collateral and the Issuing Lenders, the
Participation Foreign Issuing Lenders, and the Swingline Lender, as applicable,
may agree that cash collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Parent Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.1                                   Organization; Powers.

 

Each of the Parent Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of Subsidiaries, where the failure to do so,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to carry on its business as
now conducted in all material respects and (c) except where the failure to do
so, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

106

--------------------------------------------------------------------------------


 

Section 3.2                                   Authorization; Enforceability.

 

The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable against such
Borrower or such other Loan Party, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.3                                   Governmental Approvals; No
Conflicts.

 

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except registrations or filings necessary to perfect Liens created under the
Loan Documents or to release Liens, (b) will not violate any applicable law or
regulation in any material respect or the charter, by-laws or other
organizational documents of the Parent Borrower or any of its Subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Parent Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Parent Borrower or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of the Parent Borrower or any of its Subsidiaries, except
Liens created under the Loan Documents.

 

Section 3.4                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 The Parent Borrower has heretofore furnished
to the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2012, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the fiscal quarter ended September 28, 2013,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b)                                 Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum and except for the Disclosed Matters, based on the facts and
circumstances in existence on the Effective Date and taking into consideration
the likelihood of any realization with respect to contingent liabilities, after
giving effect to the Transactions, none of the Parent Borrower or its
Subsidiaries has, as of the Effective Date, any material contingent liabilities,
unusual long-term commitments or unrealized losses to the extent required to be
disclosed in accordance with GAAP.

 

(c)                                  Since December 31, 2012, there has been no
event or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.5                                   Properties.

 

(a)                                 Each of the Parent Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each of the Parent
Borrower and its Subsidiaries owns, or is licensed to use, all trademarks,

 

107

--------------------------------------------------------------------------------


 

tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Parent Borrower and its Subsidiaries does
not infringe upon the rights of any other Person.

 

Section 3.6                                   Litigation and Environmental
Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Parent Borrower, threatened against or affecting the Parent
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, in the aggregate, to have a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, neither the Parent
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability or (iii) has received notice of any claim with
respect to any Environmental Liability.

 

Section 3.7                                   Compliance with Laws and
Agreements.

 

Each of the Parent Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

Section 3.8                                   Investment Company Status.

 

Neither the Parent Borrower nor any of its Subsidiaries is registered or
required to be registered as an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

 

Section 3.9                                   Taxes.

 

Each of the Parent Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.10                            ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.  Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 3.11                            Disclosure.

 

Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information, taken as a whole,
furnished by or on behalf of any Loan Party to any Agent or any Lender

 

108

--------------------------------------------------------------------------------


 

in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that;
(a) with respect to projected financial information and other forward-looking
information, the Parent Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, and (b) with respect to information regarding the general economy or
industry, the Parent Borrower represents only that such information was obtained
from sources believed to be reliable.

 

Section 3.12                            Subsidiaries.

 

Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case as of
the Effective Date after giving effect to the Transactions.

 

Section 3.13                            Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:  (a) there are no strikes, lockouts, slowdowns or other labor
disputes against the Parent Borrower or any Subsidiary pending or, to the
knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; and (c) all
payments due from the Parent Borrower or any Subsidiary, or for which any claim
may be made against the Parent Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent Borrower or such Subsidiary. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any Subsidiary
is bound.

 

Section 3.14                            Solvency.

 

Immediately after the consummation of the Transactions to occur on the Effective
Date and immediately following the making of each Loan made on the Effective
Date and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of the Parent Borrower and its Subsidiaries,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Parent Borrower and its Subsidiaries, taken as a whole, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Parent
Borrower and its Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Parent Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

 

Section 3.15                            Senior Indebtedness.

 

At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.

 

Section 3.16                            Security Documents.

 

The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral to the extent described therein and available under the UCC.  As of
the Effective Date, Schedule 3.16 lists all of the filing jurisdictions in which
UCC-1 Financing Statements are

 

109

--------------------------------------------------------------------------------


 

required to be filed pursuant to the Guarantee and Collateral Agreement.  Upon
filing of such UCC-1 Financing Statements, the Guarantee and Collateral
Agreement creates a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral to the extent
available under the UCC, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case, subject to Permitted
Encumbrances or as otherwise permitted by Section 6.3, prior and superior in
right to any other Person.

 

Section 3.17                            OFAC; Anti-Money Laundering Laws;
Patriot Act; FCPA.

 

(a)                                 Neither the Parent Borrower nor any
Subsidiary nor, to the knowledge of any Responsible Officer of any Borrower or
their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is any Borrower or any Subsidiary located, organized, resident or
doing business in a Designated Jurisdiction, except in the case of doing
business to the extent permitted under the applicable Sanctions program, in each
case to the extent that the aforementioned Sanctions programs are applicable to
such Loan Parties and their respective Subsidiaries.

 

(b)                                 Neither the Parent Borrower nor, to the
knowledge of any Responsible Officer of any Borrower or their Subsidiaries, any
of its Affiliates (i) is under investigation by any Governmental Authority for,
or has been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.  The Parent Borrower has taken reasonable measures appropriate
to the circumstances (in any event as required by applicable Law), to ensure
that the Parent Borrower and its Subsidiaries each is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

 

(c)                                  Each of the Loan Parties and their
respective Subsidiaries is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001), in each case to the extent that the aforementioned acts are applicable
to such Loan Parties and their respective Subsidiaries.

 

(d)                                 No part of the proceeds of the Loans or
other extensions of credit hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1                                   Effective Date.

 

The obligations of the Lenders to make Loans hereunder, of the Issuing Lenders
to issue Letters of Credit hereunder and of the Foreign Issuing Lenders to issue
Foreign Credit Instruments hereunder shall not become effective until the date
on which each of the following conditions is satisfied:

 

110

--------------------------------------------------------------------------------


 

(a)                                 Credit Agreement; Affirmation Agreement. 
The Administrative Agent shall have received (i) this Agreement executed and
delivered by the Administrative Agent, the Foreign Trade Facility Agent, the
Parent Borrower and the Lenders, (ii) the Affirmation Agreement, executed and
delivered by the Parent Borrower, each Foreign Subsidiary Borrower, each
Subsidiary Guarantor and certain Subsidiaries of the Parent Borrower.

 

(b)                                 No Material Adverse Change.  Since
December 31, 2012, there has been no event or condition that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(c)                                  Financial Statements.  The Administrative
Agent (for further distribution to the Lenders) shall have received (i) audited
consolidated financial statements of the Parent Borrower for the 2011 and 2012
fiscal years and (ii) unaudited interim consolidated financial statements of the
Parent Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

 

(d)                                 Projections.  The Administrative Agent (for
distribution to the Lenders) shall have received satisfactory projections
(including written assumptions) for the Parent Borrower and its Subsidiaries.

 

(e)                                  Pledged Stock.  The Administrative Agent
shall have received the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

 

(f)                                   Filings, Registrations and Recordings. 
Each document (including any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.3), shall be in proper
form for filing, registration or recordation.

 

(g)                                  Legal Opinions.  The Administrative Agent
shall have received legal opinions (addressed to the Agents and the Lenders and
dated the Effective Date) (i) from Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel for the Parent Borrower, (ii) from the General Counsel of the Parent
Borrower and (iii) from other local counsel as reasonably requested by the
Administrative Agent.  The Parent Borrower hereby requests each such counsel to
deliver such opinions.

 

(h)                                 Closing Certificates.  The Administrative
Agent shall have received a certificate of each Loan Party, dated the Effective
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments.

 

(i)                                     Fees.  The Administrative Agent, the
Foreign Trade Facility Agent, and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless

 

111

--------------------------------------------------------------------------------


 

the Administrative Agent shall have received notice from such Lender prior to
the proposed Effective Date specifying its objection thereto.

 

Section 4.2                                   Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than any continuation of any Eurocurrency Loan or the conversion of a
Loan to a Eurocurrency Loan), and of the Issuing Lenders and Foreign Issuing
Lenders to issue, amend, renew or extend any Letter of Credit or any Foreign
Credit Instrument, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit or Foreign
Credit Instrument, as applicable.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit or Foreign Credit Instrument, as applicable, no Default or
Event of Default shall have occurred and be continuing.

 

(c)                                  In the case of any initial extension of
credit made under the Global Revolving Facility or the Foreign Trade Facility to
a Foreign Subsidiary Borrower, the Administrative Agent shall have received a
Foreign Subsidiary Opinion and such other documents and information with respect
to such Foreign Subsidiary Borrower as the Administrative Agent may reasonably
request.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or a Foreign Credit Instrument shall be deemed to constitute a
representation and warranty by the Parent Borrower and the relevant Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit and Foreign Credit Instruments
shall have expired (without any pending drawing) or terminated (or been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and Foreign Credit Disbursements shall have been reimbursed, the Parent Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 

Section 5.1                                   Financial Statements and Other
Information.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent:

 

(a)                                 within 90 days after the end of each fiscal
year of the Parent Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the

 

112

--------------------------------------------------------------------------------


 

Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (except as disclosed therein);
provided that delivery within the time period specified above of copies of the
Annual Report on Form 10-K of the Parent Borrower filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 5.1(a);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Parent Borrower, its
consolidated balance sheet and related statements of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, and cash flows for the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as disclosed therein), subject to normal
year-end audit adjustments and the absence of footnotes; provided that delivery
within the time period specified above of copies of the Quarterly Report on
Form 10-Q of the Parent Borrower filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.1(b);

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate (a “Compliance
Certificate”) of a Financial Officer of the Parent Borrower, substantially in
the form of Exhibit P, (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.1, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Parent Borrower’s audited financial statements referred to in
Section 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (iv) with
respect to any Permitted Acquisition for which the aggregate Consideration is
greater than or equal to $100,000,000 and for which a certificate has not been
previously delivered to the Administrative Agent as required by the definition
of Permitted Acquisition, certifying as to the matters specified in
clause (a) of the proviso in such definition;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(e)                                  not later than 60 days after the
commencement of each fiscal year of the Parent Borrower, a consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any significant revisions
of such budget;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Parent Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Parent Borrower to its shareholders generally, as the case
may be; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs, financial
condition and identity of the Parent Borrower or any Subsidiary, or compliance
with the terms of any Loan Document, as any Agent or any Lender may reasonably
request, including any request made by a Lender as contemplated by Section 9.15.

 

113

--------------------------------------------------------------------------------


 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPFS will make available on a confidential basis to the Foreign Trade Facility
Agent, the Lenders, the Issuing Lenders and the Foreign Issuing Lenders
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Parent
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent Borrower or its Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities.  The Parent
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent Borrower shall be deemed to have authorized the Administrative Agent and
MLPFS to treat such Borrower Materials as not containing any material non-public
information with respect to the Parent Borrower or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent and MLPFS shall be entitled
to (and agree to) treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.”  Notwithstanding the foregoing, the Parent Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

Section 5.2                                   Notices of Material Events.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent prompt written notice,
upon any Financial Officer having knowledge of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Parent Borrower or any Affiliate thereof that could reasonably
be expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Parent Borrower and its
Subsidiaries in an aggregate amount exceeding $50,000,000;

 

(d)                                 after the occurrence of the Ratings Event,
any casualty or other insured damage to any material portion of any Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding that could reasonably be expected to
reduce the value of the Collateral by an aggregate amount in excess of
$50,000,000; and

 

(e)                                  any development that has resulted in, or
could reasonably be expected to have, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.3                                   Information Regarding Collateral.

 

(a)                                 The Parent Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
legal name, (ii) in the jurisdiction of organization of any Loan Party, (iii) in
any Loan Party’s company type or (iv) in any Loan Party’s Federal Taxpayer
Identification

 

114

--------------------------------------------------------------------------------


 

Number.  Unless the Parent Borrower shall have provided to the Administrative
Agent at least 15 days’ prior written notice of any such change, the Parent
Borrower agrees not to effect or permit any change referred to in the preceding
sentence until such time as all filings have been made under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral to the same extent as before such change.

 

(b)                                 On each Collateral Date, the Parent Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
of the Parent Borrower setting forth (i) the information required by
Section 5.11 and (ii) a summary of any change referred to in the first sentence
of paragraph (a) above that has occurred since the immediately preceding
Collateral Date (or, in the case of the first Collateral Date, since the
Effective Date).

 

Section 5.4                                   Existence.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.4.

 

Section 5.5                                   Payment of Obligations.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, pay its
material Indebtedness and other obligations, including material Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith in an appropriate
manner, (b) the Parent Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.6                                   Maintenance of Properties.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good condition,
ordinary obsolescence, wear and tear excepted and except where the failure to do
so, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.7                                   Insurance.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents.  The
Parent Borrower will furnish to the Lenders, upon request of the Administrative
Agent but not more frequently than once in any fiscal year, information in
reasonable detail as to the insurance so maintained; provided that upon and
during the continuance of an Event of Default, the Parent Borrower will furnish
promptly such insurance information upon request from time to time.

 

Section 5.8                                   Books and Records; Inspection and
Audit Rights.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Parent Borrower will, and will cause each of its Subsidiaries
to, permit any representatives

 

115

--------------------------------------------------------------------------------


 

designated by any Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

Section 5.9                                   Compliance with Laws and
Contractual Obligations.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
(including Environmental Laws) and all Contractual Obligations applicable to it
or its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.10                            Use of Proceeds and Letters of Credit
and Foreign Credit Instruments.

 

The proceeds of the Domestic Revolving Loans and the Global Revolving Loans will
be used (a) to refinance indebtedness under the Existing Credit Agreement and
(b) for lawful corporate purposes of the Parent Borrower and its Subsidiaries. 
The term loans outstanding under the Existing Credit Agreement immediately
before the Effective Date will remain outstanding as the Term Loan A hereunder. 
The proceeds of the Delayed Draw Term Loan A will be used for lawful corporate
purposes of the Parent Borrower and its Subsidiaries The Letters of Credit will
be used to issue financial and performance letters of credit requested by any
Borrower on behalf of itself or any of its Subsidiaries or Joint Ventures.  The
Foreign Credit Instruments will be used only for the operational business of the
Parent Borrower, its Subsidiaries and Joint Ventures; provided that no Foreign
Credit Instrument may be issued for the benefit of financial creditors, except
for a Counter-Guarantee supporting another Foreign Credit Instrument.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

Section 5.11                            Additional Collateral.

 

(a)                                 On each Collateral Date, the Parent Borrower
will notify the Administrative Agent of the identity of any Wholly Owned
Subsidiary that is not already a Subsidiary Guarantor and promptly after such
Collateral Date will (i) in the case of each such Wholly Owned Subsidiary that
is a Material Subsidiary, cause such Subsidiary (unless it is a Foreign
Subsidiary (or a Subsidiary thereof) or a Receivables Entity) to become a
“Subsidiary Guarantor” and a “Grantor” under the Guarantee and Collateral
Agreement and, after the occurrence of the Ratings Event, each other relevant
Security Document, (ii) cause the Capital Stock of such Wholly Owned Subsidiary
to be pledged pursuant to the Guarantee and Collateral Agreement (except that,
(A) if such Subsidiary is a Foreign Subsidiary (or a Subsidiary thereof), no
Capital Stock of such Subsidiary shall be pledged unless such Subsidiary is a
Material Subsidiary that is directly owned by the Parent Borrower or a
Subsidiary Guarantor, and then the amount of voting stock of such Subsidiary to
be pledged pursuant to the Guarantee and Collateral Agreement shall be limited
to 65% of the outstanding shares of voting stock of such Subsidiary, (B) if such
Subsidiary is a Receivables Entity, no shares of Capital Stock of such
Subsidiary shall be pledged if the documentation relating to the Receivables
sale, factoring or securitization to which such Receivables Entity is a party
expressly prohibits such pledge, (C) if the pledge of the Capital Stock of any
such Wholly Owned Subsidiary would result in a violation of any laws,
regulations or orders of any Governmental Authority, no shares of the Capital
Stock of such Subsidiary shall be pledged), (D) no Capital Stock of SPX
International e.G., a cooperative association established under the laws of
Germany, shall be pledged, (E) neither the Parent Borrower nor any Subsidiary
Guarantor shall be required to pledge any Capital Stock of Ballantyne Holding
Company, and, for the avoidance of doubt, none of Ballantyne Company, SPX Clyde
Luxembourg S.à r.l. or SPX Clyde UK Limited shall be required to be a “Grantor”
under the Guarantee and Collateral Agreement, (F) Capital Stock shall not be
required to be pledged to the extent that the Guarantee and Collateral Agreement
expressly provides that such Capital Stock is not required to be pledged, and
(G) no Capital Stock of any Subsidiary that is not a Material Subsidiary shall
be required to be pledged (notwithstanding anything set forth in the Guarantee
and Collateral Agreement) so long as the aggregate assets of all such
Subsidiaries whose Capital Stock is not

 

116

--------------------------------------------------------------------------------


 

pledged as Collateral pursuant to this clause (G) does not exceed $50,000,000
when taken together for all such Subsidiaries (excluding the assets of any
Subsidiary the Capital Stock of which is not required to be pledged pursuant to
clauses (A) — (F)) on an aggregate basis and (iii) except in the case of a
Foreign Subsidiary (or a Subsidiary thereof) or a Receivables Entity, take all
steps required pursuant to this Section 5.11, Section 5.12 and the relevant
Security Documents to create and perfect Liens in the relevant property of such
Subsidiary; provided that the Parent Borrower and its Subsidiaries shall not be
required to comply with the requirements of this Section 5.11(a) if the
Administrative Agent, in its sole discretion, determines that the cost or other
negative consequence to the Parent Borrower and its Subsidiaries of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.

 

(b)                                 Promptly, and in any event within 60 days
(or such longer period as is reasonably acceptable to the Administrative Agent),
following the first date on which the corporate family rating of the Parent
Borrower from Moody’s is less than “Ba2” (or not rated by Moody’s) and the
corporate credit rating of the Parent Borrower from S&P is less than “BB” (or
not rated by S&P) (such date, the “Ratings Event”), the Parent Borrower shall
(i) execute and deliver, and cause each Subsidiary Guarantor to execute and
deliver, to the Administrative Agent security documents, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which the
Parent Borrower and each Subsidiary Guarantor shall grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in all property of
such Person (including any parcel of owned domestic real property having a fair
market value in excess of $10,000,000 but excluding (A) all other real property
(whether owned or leased) and leaseholds, (B) Capital Stock not required to be
pledged pursuant to Section 5.11(a), (C) assets for which the pledge thereof or
grant, or perfection, of a Lien thereon would result in a default, breach or
other violation or right of termination under then existing Contractual
Obligations or laws, regulations or orders of any Governmental Authority,
(D) titled vehicles, (E) any intellectual property to the extent a security
interest therein is not perfected by filing a UCC financing statement or, in
respect of registered intellectual property, a filing in the USPTO (if required)
or the U.S. Copyright Office, (F) any intellectual property if the grant, or
perfection, of a security interest therein shall constitute or result in (i) the
abandonment, invalidation or rendering unenforceable of any right, title or
interest of any Grantor (as defined in the Guarantee and Collateral Agreement)
therein, (ii) the breach or termination pursuant to the terms of, or a default
under, any intellectual property or (iii) the violation of any applicable law,
(G) any general intangible if the grant, or perfection, of a security interest
therein (i) shall violate any applicable law or be prohibited by any contract,
agreement, instrument or indenture governing such General Intangible, (ii) would
give any other party to such contract, agreement, instrument or indenture the
right to terminate its obligations thereunder or (iii) is permitted only with
the consent of another party to such contract, if such consent has not been
obtained; provided in any such case the prohibition is not rendered ineffective
by the UCC (including the provisions of Section 9-407 and 9-408) or other
applicable laws, (H) any lease, license, contract, property rights or agreement
to which any Grantor (as defined in the Guarantee and Collateral Agreement) is a
party or any of its rights or interests thereunder if the grant, or perfection,
of a security interest therein (i) shall violate any applicable law or be
prohibited by any contract, agreement, instrument or indenture governing such
lease, license, contract, property rights or agreement, (ii) would give any
other party to such contract, agreement, instrument or indenture the right to
terminate its obligations thereunder, (iii) is permitted only with the consent
of another party to such contract, if such consent has not been obtained,
(iv) shall constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor (as defined in
the Guarantee and Collateral Agreement) therein or (v) shall constitute or
result in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement; provided in any
such case the prohibition is not rendered ineffective by the UCC (including the
provisions of Section 9-407 and 9-408) or other applicable laws, (I) any Exempt
Deposit Accounts and (J) those other assets that are, in the reasonable judgment
of the Administrative Agent, customarily excluded from security documents) that
is not already subject to a perfected first priority Lien (except as permitted
by Section 6.3) in favor of the Administrative Agent and (ii) take, and cause
the relevant Subsidiaries to take,

 

117

--------------------------------------------------------------------------------


 

such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
Section 5.12, all at the expense of the Loan Parties; provided that the Parent
Borrower and its Subsidiaries shall not be required to comply with the
requirements of this Section 5.11(b) if the Administrative Agent, in its sole
discretion, determines that the cost or other negative consequence to the Parent
Borrower and its Subsidiaries of such compliance is excessive in relation to the
value of the collateral security to be afforded thereby.

 

(c)                                  If, as of any Collateral Date following the
Ratings Event, any property of the Parent Borrower, any Subsidiary Guarantor
that is a “Grantor” under any Security Document or any Subsidiary that is
required to become a “Grantor” pursuant to Section 5.11(a) is not already
subject to a perfected first priority Lien (except to the same extent as not
required pursuant to Section 5.11(b) or as permitted by Section 6.3) in favor of
the Administrative Agent, the Parent Borrower will notify the Administrative
Agent thereof, and, promptly after such Collateral Date, will cause such assets
to become subject to a Lien under the relevant Security Documents and will take,
and cause the relevant Subsidiary to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties; provided that the Parent Borrower and its Subsidiaries shall not
be required to comply with the requirements of this Section 5.11(c) if the
Administrative Agent, in its sole discretion, determines that the cost or other
negative consequences to the Parent Borrower and its Subsidiaries of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.

 

(d)                                 Notwithstanding anything to the contrary in
this Section 5.11 or any other Loan Document, prior to the occurrence of the
Ratings Event, no property other than Capital Stock (subject to the exceptions
specified in Section 5.11(a)) shall be required to become Collateral.

 

(e)                                  Promptly, and in any event within 60 days
(or such longer period as is reasonably acceptable to the Administrative Agent),
following the first date after the Release Date on which the corporate family
rating of the Parent Borrower from Moody’s is less than “Ba2” (or not rated by
Moody’s) and the corporate credit rating of the Parent Borrower from S&P is less
than “BB” (or not rated by S&P), the Parent Borrower shall (i) execute and
deliver, and cause each Subsidiary Guarantor to execute and deliver, to the
Administrative Agent security documents, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which the Parent Borrower
and each Subsidiary Guarantor shall grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in all property (and types of
property) of such Person that constituted Collateral under the Guarantee and
Collateral Agreement as in effect immediately prior to the Release Date (and,
for the avoidance of doubt, shall not include Capital Stock not required to be
pledged pursuant to Section 5.11(a) or other assets not required to be subjected
to a Lien pursuant to Section 5.11(b)) and (ii) take, and cause the relevant
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 5.11 or any other Loan Document, the Administrative Agent and
the Lenders shall not have Liens on (and shall, at the request and expense of
the Parent Borrower, timely release any purported Liens on): (i) the assets
transferred to a Receivables Entity and assets of such Receivables Entity,
(ii) the Receivables and related assets (of the type specified in the definition
of “Qualified Receivables Transaction”) transferred, or in respect of which
security interests are granted, pursuant to a Qualified Receivables Transaction
or a European Securitization, (iii) if the documentation relating to the
Receivables sale, factoring or securitization to which such Receivables Entity
is a party expressly prohibits such a Lien, the Capital Stock or debt (whether
or not represented by promissory notes) of or issued by a Receivables Entity to
the Parent Borrower or any of its Subsidiaries, in each case in connection with
a Qualified Receivables Transaction

 

118

--------------------------------------------------------------------------------


 

permitted by Section 6.6(c) and (iv) Capital Stock not required to be pledged
pursuant to Section 5.11(a), (b) or (c).  Notwithstanding anything to the
contrary in this Section 5.11 or any other Loan Document, neither the Parent
Borrower nor any of the Subsidiary Guarantors shall be required to take any
action to perfect the security interest of the Administrative Agent in the
Collateral other than (i) filing UCC financing statements, (ii) delivering
Capital Stock required to be pledged pursuant to Sections 5.11(a), (b) and (c),
(iii) executing, delivering, filing and recording mortgages with respect to
owned real property in which a security interest is required to be granted
pursuant to this Section 5.11 and (iv) executing, delivering, filing and
recording notices of grants of security interest with the United States Patent
Office and/or United States Copyright Office.

 

(g)                                  Notwithstanding anything herein to the
contrary, no Foreign Subsidiary (or any Subsidiary thereof) shall, or shall be
deemed to,  guarantee any Borrowing by the Parent Borrower, and no assets of any
Foreign Subsidiary (or Subsidiary thereof) shall be given as security for such
Borrowing. This provision is meant to prevent any inclusions pursuant to
Section 956 of the Code and shall be interpreted in accordance therewith.

 

Section 5.12                            Further Assurances.

 

The Parent Borrower will, and will cause each of the Subsidiaries to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties. 
The Parent Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder have
been paid in full and all Letters of Credit and Foreign Credit Instruments have
expired (without any pending drawing) or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and Foreign Credit Disbursements shall have been reimbursed, the Parent Borrower
covenants and agrees with the Lenders that:

 

Section 6.1                                   Financial Condition Covenants.

 

(a)                                 Consolidated Leverage Ratio.  The Parent
Borrower will not permit the Consolidated Leverage Ratio as at the last day of
any fiscal quarter of the Parent Borrower to exceed 3.25 to 1.0; provided that
the Consolidated Leverage Ratio as of the last day of any fiscal quarter of the
Parent Borrower ending within the four fiscal quarters immediately following a
Permitted Acquisition with Consideration in excess of $250,000,000 may increase
to no more than 3.50 to 1.0; provided, further that the Consolidated Leverage
Ratio as at the last day of any fiscal quarter of the Parent Borrower shall be
3.25 to 1.0 for at least one full fiscal quarter before the Consolidated
Leverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Parent Borrower ending within the four fiscal quarters
immediately following a Permitted Acquisition in excess of $250,000,000 may
again increase to 3.50 to 1.0 for a new period of four consecutive fiscal
quarters of the Parent Borrower.

 

119

--------------------------------------------------------------------------------


 

(b)                                 Consolidated Interest Coverage Ratio.  The
Parent Borrower will not permit the Consolidated Interest Coverage Ratio as of
the last day of any fiscal quarter of the Parent Borrower to be less than 3.50
to 1.0.

 

Section 6.2                                   Indebtedness.

 

The Parent Borrower will not, and will not permit any Subsidiary to, create,
incur, assume (collectively, “Incur”) or permit to exist (except as provided
below) any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 subordinated debt of the Parent Borrower
(including any subordinated debt which extends, renews, replaces or is in
exchange for existing subordinated debt of the Parent Borrower), so long as
(i) such Indebtedness has no scheduled principal payments prior to the date that
is six months after the latest maturity date then in effect for Loans hereunder,
(ii) the covenants and defaults, taken as a whole, contained in the Subordinated
Debt Documents are not materially more restrictive than those contained in this
Agreement, as agreed to by the Administrative Agent acting reasonably, and
(iii) the Subordinated Debt Documents contain subordination terms that are no
less favorable in any material respect to the Lenders than those applicable to
offerings of “high-yield” subordinated debt by similar issuers of similar debt
at or about the same time, as agreed to by the Administrative Agent acting
reasonably;

 

(c)                                  Indebtedness existing on the Effective Date
and set forth in Section 6.2 of the Disclosure Letter and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

 

(d)                                 Indebtedness of the Parent Borrower to any
Subsidiary and of any Subsidiary to the Parent Borrower or any other Subsidiary;
provided that Indebtedness pursuant to this paragraph (d) of any Subsidiary that
is not a Wholly Owned Subsidiary Guarantor shall be subject to Section 6.5;

 

(e)                                  Indebtedness relating to reimbursement and
related obligations in connection with surety, indemnity, performance, warranty,
release and appeal bonds or instruments, bank guarantees, letters of credit, and
guarantees of any of the foregoing in each case supporting obligations not
constituting Indebtedness for borrowed money and obtained in the ordinary course
of business;

 

(f)                                   Guarantees by the Parent Borrower of
Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of the
Parent Borrower or any other Subsidiary; provided that (i) Guarantees pursuant
to this paragraph (f) of Indebtedness of any Subsidiary that is not a Wholly
Owned Subsidiary Guarantor shall be subject to Section 6.5, (ii) a Subsidiary
shall not Guarantee the Indebtedness of any Loan Party unless such Subsidiary
has also Guaranteed the Obligations pursuant to the Guarantee and Collateral
Agreement and (iii) Guarantees pursuant to this paragraph (f) of Subordinated
Debt shall be subordinated to the Guarantee of the Obligations pursuant to the
Guarantee and Collateral Agreement on terms no less favorable to the Lenders
than the subordination provisions of the Subordinated Debt;

 

(g)                                  (i)  Indebtedness of the Parent Borrower or
any Subsidiary Incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness (other than any such extension, renewal or replacement) is Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii)

 

120

--------------------------------------------------------------------------------


 

Attributable Debt in connection with Sale/Leaseback Transactions involving fixed
or capital assets, in the case of either clause (i) or (ii) if at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 15% of the
Total Consolidated Assets;

 

(h)                                 Indebtedness of any Person that becomes a
Subsidiary after the Effective Date and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness (other than any such extension,
renewal or replacement) exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(i)                                     Indebtedness to finance the general
working capital needs of the Parent Borrower and its Subsidiaries, incurred
after the Domestic Revolving Maturity Date and the Global Revolving Maturity
Date, in an aggregate principal amount not to exceed the amount of the total
Revolving Commitments as in effect immediately prior to such date; provided that
(i) the Revolving Commitments shall have been or shall concurrently be
terminated, the Domestic Revolving Loans, Global Revolving Loans and Swingline
Loans shall have been or shall concurrently be repaid in full, all LC
Disbursements shall have been repaid in full and all Letters of Credit shall
have been or shall concurrently be cancelled or replaced or cash collateralized
or other arrangements reasonably satisfactory to the Administrative Agent and
the applicable Issuing Lenders shall have been made and (ii) the terms and
conditions of such replacement working capital facility (including any
arrangements for sharing of collateral, which the Administrative Agent shall
enter into with the Parent Borrower and other relevant Loan Parties and the
applicable lender(s)) are, taken as a whole, not materially less favorable to
the Parent Borrower and its Subsidiaries or the Lenders than the provisions
contained herein;

 

(j)                                    Indebtedness relating to reimbursement
and related obligations in connection with letters of credit, bank guarantees or
surety instruments obtained in the ordinary course of business, and guarantees
of the foregoing, in an aggregate face amount not exceeding $150,000,000 at any
time outstanding (which may be secured); provided that, in the case of any such
Indebtedness pursuant to this clause (j) that is secured, at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 15% of the
Total Consolidated Assets;

 

(k)                                 Indebtedness of Foreign Subsidiaries and any
other Subsidiary that is not a Loan Party; provided that, at the time of
Incurrence thereof, after giving effect thereto, the aggregate principal amount
of all Specified Indebtedness shall not exceed an amount equal to 15% of the
Total Consolidated Assets (with the amount of Indebtedness under overdraft lines
or cash management facilities being determined net of cash held for the benefit
of the relevant Subsidiary by the institution creating such overdraft or cash
management facility);

 

(l)                                     unsecured Indebtedness of the Parent
Borrower (and any unsecured Guarantees of such Indebtedness by Subsidiary
Guarantors to the extent permitted by Section 6.2(f)) and any extensions,
renewals and replacements of any such Indebtedness that are Incurred by the
Parent Borrower, that are unsecured and that do not increase the outstanding
principal amount of such Indebtedness (and any unsecured Guarantees of such
Indebtedness by Subsidiary Guarantors to the extent permitted by
Section 6.2(f)); provided that, with respect to all Indebtedness permitted by
this paragraph (1) (including any extension, renewal or replacement thereof),
(i) such Indebtedness has no scheduled principal payments prior to the latest
maturity date then in effect for Loans hereunder, (ii) the covenants and
defaults, taken as a whole, contained in the documentation for such Indebtedness
are not materially more restrictive than

 

121

--------------------------------------------------------------------------------


 

those contained in this Agreement, as agreed to by the Administrative Agent
acting reasonably, (iii) no Specified Default shall have occurred and be
continuing, or would occur after giving effect to the Incurrence of such
Indebtedness, and (iv) the Parent Borrower shall be in compliance, on a pro
forma basis after giving effect to the Incurrence of such Indebtedness, with the
covenants contained in Section 6.1, in each case recomputed as at the last day
of the most recently ended fiscal quarter of the Parent Borrower for which the
financial statements were (or were required to be) delivered pursuant to
Section 5.1(a) or (b) as if such Incurrence had occurred on the first day of
each relevant period for testing such compliance (as demonstrated in a
certificate of a Financial Officer delivered to the Administrative Agent not
more than two Business Days prior to such Incurrence);

 

(m)                             Receivables Transaction Attributed Indebtedness
and all yield, interest, fees, indemnities and other amounts related thereto;
provided that the related Qualified Receivables Transaction shall be subject to
Section 6.6(c);

 

(n)                                 European Securitization Attributed
Indebtedness and all yield, interest, fees, indemnities and other amounts
related thereto; provided that the related European Securitization shall be
subject to Section 6.6(d);

 

(o)                                 (i) Hedging Agreements, so long as such
agreements are not entered into for speculative purposes and (ii) conveyances of
bank drafts received in the ordinary course of business to financial
institutions in exchange for discounted cash payments;

 

(p)                                 Indebtedness, and any extensions, renewals
and replacements of any such Indebtedness, incurred in connection with the
Chinese Loan Facility in an aggregate principal amount not exceeding $50,000,000
at any time outstanding;

 

(q)                                 other Indebtedness of any Loan Party in an
aggregate principal amount not exceeding $250,000,000 at any time outstanding;
provided that, in the case of any such Indebtedness pursuant to this clause
(q) that is secured, at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(r)                                    borrowed money Indebtedness and/or
Indebtedness relating to reimbursement and related obligations in connection
with letters of credit, bank guarantees or other credit instruments issued for
the account of SPX Corporation (China) Co., Ltd., any Chinese Subsidiary, any
Indian Subsidiary or any other Foreign Subsidiary pursuant to a facility or
facilities provided by one or more financial institutions; provided, that the
aggregate principal amount of such borrowed money Indebtedness and the face
amount of such letters of credit, bank guarantees or other credit instruments at
any time outstanding under one or more facilities pursuant to this clause
(r) shall not exceed $200,000,000; and

 

(s)                                   to the extent constituting Indebtedness
not created under this Agreement or the other Loan Documents, any Thermal Credit
Support.

 

Section 6.3                                   Liens.

 

The Parent Borrower will not, and will not permit any Subsidiary to, Incur or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Receivables)
or rights in respect of any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

122

--------------------------------------------------------------------------------


 

(c)                                  any Lien on any property or asset of the
Parent Borrower or any Subsidiary existing on the Effective Date and set forth
in Section 6.3 of the Disclosure Letter; provided that (i) such Lien shall not
apply to any other property or asset of the Parent Borrower or any Subsidiary
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto) and (ii) such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)                                 any Lien existing on any property prior to
the acquisition thereof by the Parent Borrower or any Subsidiary or existing on
any property of any Person that becomes a Subsidiary after the Effective Date
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property of the Parent Borrower or any Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Parent Borrower or any Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by Section 6.2(g), (ii) such Liens
and the Indebtedness secured thereby (other than extensions, renewals and
replacements) are Incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Parent Borrower or any Subsidiary (other
than improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto);

 

(f)                                   Liens on the property or assets of a
Person that becomes a Subsidiary after the Effective Date securing Indebtedness
permitted by Section 6.2(h); provided that (i) such Liens existed at the time
such Person (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto) became
a Subsidiary and were not created in contemplation t thereof, (ii) any such Lien
is not expanded to cover any property or assets of such Person after the time
such Person becomes a Subsidiary and (iii) any such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(g)                                  Liens securing Indebtedness permitted by
Section 6.2(i); provided that, if any such Liens are on property that is not
Collateral, then, contemporaneously with the Incurrence of such Liens, effective
provision is made to secure the Obligations equally and ratably with the
Indebtedness secured by such Liens for so long as such Indebtedness is so
secured;

 

(h)                                 Liens securing Indebtedness permitted by
Section 6.2(j).

 

(i)                                     Liens on property of any Foreign
Subsidiary or any other Subsidiary that is not a Subsidiary Guarantor securing
Indebtedness of such Subsidiary permitted by Section 6.2(e), (k), (p) or (r);

 

(j)                                    Liens on assets transferred to a
Receivables Entity or other Person in connection with a Qualified Receivables
Transaction or on assets of a Receivables Entity, in each case Incurred in
connection with a Qualified Receivables Transaction securing Indebtedness
permitted by Section 6.2(m);

 

123

--------------------------------------------------------------------------------


 

(k)                                 Liens on assets transferred to a Receivables
Entity or other Person in connection with a European Securitization or on assets
of a Receivables Entity, in each case incurred in connection with a European
Securitization securing Indebtedness permitted by Section 6.2(n);

 

(l)                                     Liens securing Thermal Credit Support,
so long as such Liens (x) were permitted to be incurred prior to the Disposition
of the relevant portion of the Thermal Business in accordance with this
Agreement (other than this clause (l)), (y) are in existence as of the date of
the Disposition of the relevant portion of the Thermal Business and (z) apply
only to assets subject to the Disposition of the relevant portion of the Thermal
Business; and

 

(m)                             Liens securing Indebtedness or other obligations
or liabilities (other than Indebtedness) in an aggregate principal amount not
exceeding $250,000,000 at any time outstanding.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), (j), and (k) may be Incurred only to the extent the corresponding
Indebtedness is expressly permitted to be Incurred pursuant to Section 6.2.

 

Section 6.4                                   Fundamental Changes.

 

The Parent Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing;

 

(a)                                 any Person may merge into the Parent
Borrower in a transaction in which the Parent Borrower is the surviving
corporation;

 

(b)                                 any Person (other than the Parent Borrower)
may merge or consolidate with any Subsidiary Guarantor so long as the surviving
entity is or becomes a Subsidiary Guarantor;

 

(c)                                  any Subsidiary may Dispose of its assets to
the Parent Borrower or any Subsidiary Guarantor pursuant to a transaction of
liquidation or dissolution;

 

(d)                                 the Parent Borrower or any Subsidiary may
Dispose of any Subsidiary pursuant to a merger of such Subsidiary in a
Disposition permitted by Section 6.6;

 

(e)                                  any Foreign Subsidiary or other Subsidiary
that is not a Subsidiary Guarantor (x) may merge or consolidate with any other
Person so long as the surviving entity is a Subsidiary; provided that in the
case of a merger or consolidation involving a Foreign Subsidiary Borrower, the
surviving entity is a Borrower, or (y) may Dispose of its assets to any other
Subsidiary pursuant to a transaction of liquidation or dissolution; and

 

(f)                                   the Parent Borrower may merge or
consolidate into any other Person so long as (i) the surviving entity assumes
all the Obligations of the Parent Borrower hereunder and under the other Loan
Documents pursuant to a written agreement reasonably satisfactory to the
Administrative Agent, (ii) the surviving entity is organized under the laws of a
jurisdiction within the United States of America, (iii) no Default or Event of
Default shall have occurred and be continuing, or would occur after giving
effect to such merger, (iv) the Parent Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, as applicable,
with the covenants contained in Section 6.1, in each case recomputed as at the
last day of the most recently ended fiscal quarter of the Parent Borrower for
which the financial statements were (or were required to be) delivered pursuant
to Section 5.1(a) or (b) as if such merger or consolidation had occurred on the
first day of each relevant period for testing such compliance (as demonstrated
in a certificate of a Financial Officer delivered to the Administrative Agent at
least five

 

124

--------------------------------------------------------------------------------


 

Business Days prior to such merger or consolidation) and (v) all filings have
been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such merger or
consolidation to have a valid, legal and perfected security interest in all the
Collateral to the same extent as prior to such merger or consolidation.

 

It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or Section 6.6, as applicable.

 

Section 6.5                                   Investments, Loans, Advances,
Guarantees and Acquisitions.

 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Capital Stock of or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (collectively, “Investments”),
except:

 

(a)                                 Permitted Investments;

 

(b)                                 Investments existing on the Effective Date
and set forth in Section 6.5 of the Disclosure Letter;

 

(c)                                  Investments in any Wholly Owned Subsidiary,
provided that, if and to the extent applicable, the requirements set forth in
Section 5.11 with respect to such Wholly Owned Subsidiary are satisfied;

 

(d)                                 loans and advances to employees of the
Parent Borrower or any Subsidiary in the ordinary course of business (including
for travel, entertainment and relocation expenses) in an aggregate amount for
the Parent Borrower and its Subsidiaries not to exceed $20,000,000 at any time
outstanding;

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.2; provided that (i) a Subsidiary shall not Guarantee the
Senior Notes, any Subordinated Debt or any Other Permitted Debt unless (A) such
Subsidiary also has Guaranteed the Obligations pursuant to the Guarantee and
Collateral Agreement, (B) in the case of any Guarantee of Subordinated Debt,
such Guarantee of the Subordinated Debt is subordinated to such Guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Subordinated Debt and (C) such Guarantee provides for the
release and termination thereof, without action by any party, upon Disposition
of the relevant Subsidiary, (ii) the aggregate principal amount of Indebtedness
of Subsidiaries that are not Wholly Owned Subsidiary Guarantors that is
Guaranteed by any Loan Party shall be subject to the limitations set forth in
clauses (c), (g), (l) or (o) of this Section 6.5 and (iii) a Subsidiary shall
not Guarantee the Indebtedness of any Parent Borrower or any Subsidiary
Guarantor unless such Subsidiary has also Guaranteed the Obligations pursuant to
the Guarantee and Collateral Agreement;

 

(f)                                   Permitted Acquisitions (including any
related Investment in any Subsidiary in order to provide all or any portion of
(but not more than) the Consideration for such Permitted Acquisition);

 

(g)                                  (i) Guarantees by the Parent Borrower and
any of its Subsidiaries of any Contractual Obligations (not constituting
Indebtedness) of the Parent Borrower or any Subsidiary and (ii) Guarantees by
the Parent Borrower of any obligations of any of its Foreign Subsidiaries under
any foreign currency Hedging Agreements of such Foreign Subsidiaries or cash
pooling arrangements among Foreign Subsidiaries (sometimes intermediated by a
commercial bank);

 

125

--------------------------------------------------------------------------------


 

(h)                                 Investments in the Emerson JV as at the
Effective Date and additional Investments in the Emerson JV in an aggregate
amount from the Effective Date through and including the date of such Investment
not to exceed $75,000,000;

 

(i)                                     Investments financed with Capital Stock
of the Parent Borrower (or the net proceeds of the issuance of Capital Stock of
the Parent Borrower); provided that (i) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to such Investment, with
the covenants contained in Section 6.1, in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
the financial statements were (or were required to be) delivered pursuant to
Section 5.1(a) or (b) as if such Investment had occurred on the first day of
each relevant period for testing such compliance (as demonstrated, in the case
of any Investment for which the aggregate cost is greater than or equal to
$100,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such Investment) and (ii) no
Event of Default shall occur after giving effect to such Investment;

 

(j)                                    Investments comprised of capital
contributions (whether in the form of cash, a note or other assets) to a
Receivables Entity or otherwise resulting from transfers of assets permitted by
Section 6.6(c) or Section 6.6(d).

 

(k)                                 Investments comprised of non-cash
consideration received by the Parent Borrower or any Subsidiary in connection
with any Disposition permitted by Section 6.6(e) or (f);

 

(l)                                     (i) Guarantees by the Parent Borrower
and any of its Subsidiaries of Indebtedness permitted by subsections (j),
(p) and (r) of Section 6.2 and (ii) Guarantees in the form of Foreign Credit
Instruments or Joint Signature Foreign Credit Instruments caused to be issued by
the Parent Borrower or any Foreign Subsidiary Borrower pursuant to Section 2.6
to support the Indebtedness of SPX Corporation (China) Co., Ltd., any other
Chinese Subsidiary or other Foreign Subsidiary permitted by Section 6.2(r);

 

(m)                             To the extent constituting an Investment, the
Disposition of the Thermal Business;

 

(n)                                 (i) Thermal Credit Support until drawn, paid
or reimbursable by any Loan Party or any of their Subsidiaries and (ii) any
Thermal Credit Support that is or has become drawn, paid, payable or
reimbursable by any Loan Party or any of their Subsidiaries, so long as the
amount that has become drawn, paid, payable or reimbursable by any Loan Party or
any of their Subsidiaries (and not repaid or reimbursed by a Person other than
the Loan Parties and their Subsidiaries) does not exceed $100,000,000 in the
aggregate;

 

(o)                                 (i) other Investments if, after giving
effect to any such Investment on a pro forma basis in each case recomputed as at
the last day of the most recently ended fiscal quarter of the Parent Borrower
for which the financial statements were (or were required to be) delivered
pursuant to Section 5.1(a) or (b) as if such Investment had occurred on the
first day of each relevant period, the Consolidated Leverage Ratio is less than
2.50 to 1.0 and (ii) other Investments in the aggregate not to exceed an amount
equal to 10% of Total Consolidated Assets of the Parent Borrower and its
Subsidiaries if, after giving effect to any such Investment on a pro forma basis
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the financial statements were (or were
required to be) delivered pursuant to Section 5.1(a) or (b) as if such
Investment had occurred on the first day of each relevant period, the
Consolidated Leverage Ratio is greater than or equal to 2.50 to 1.0.

 

The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment (such original cost to be determined at the
time any such Investment is originally committed to be made by the applicable
Person), plus (y) the cost of all additions thereto, minus (z) any cash

 

126

--------------------------------------------------------------------------------


 

proceeds from the disposition of or other cash or non-cash (at the fair market
value thereof as reasonably determined in good faith by the Parent Borrower)
distributions on or return of such Investment, without any adjustments for
increases or decreases in value or write—ups, write—downs or write-offs with
respect to such Investment; provided that the amount of any Investment shall not
be less than zero.

 

Section 6.6                                   Disposition of Assets.

 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
Dispose of any asset, including any Capital Stock owned by it (other than
Capital Stock of the Parent Borrower held in treasury by the Parent Borrower),
nor will the Parent Borrower permit any of its Subsidiaries to issue any
additional Capital Stock of such Subsidiary, except:

 

(a)                                 (i) sales of inventory, obsolete or worn out
equipment and Permitted Investments, (ii) leases or licenses of real or personal
property and (iii) conveyances of bank drafts received in the ordinary course of
business to financial institutions in exchange for discounted cash payments, in
each case in the ordinary course of business;

 

(b)                                 Dispositions to the Parent Borrower or a
Subsidiary; provided that any such Dispositions by a Loan Party to a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.5;

 

(c)                                  sales of Receivables and related assets or
an interest therein of the type specified in the definition of “Qualified
Receivables Transaction” pursuant to a Qualified Receivables Transaction;
provided that (i) each such transaction shall be a Qualified Receivables
Transaction, as agreed by the Administrative Agent acting reasonably, and
(ii) the aggregate amount of Receivables Transaction Attributed Indebtedness at
any time outstanding in respect of all such Qualified Receivables Transactions
shall not exceed $300,000,000;

 

(d)                                 sales of Receivables and related assets or
an interest therein in connection with European Securitizations; provided that
the aggregate amount of Receivables Transaction Attributed Indebtedness at any
time outstanding in respect of all such European Securitizations shall not
exceed $300,000,000;

 

(e)                                  Dispositions of assets that are not
permitted by any other paragraph of this Section 6.6; provided that (i) the
aggregate gross proceeds (including any non-cash proceeds, determined on the
basis of face amount in the case of notes or similar consideration and on the
basis of fair market value in the case of other non-cash proceeds) of all assets
Disposed of in reliance upon this paragraph (e) shall not exceed in any fiscal
year of the Parent Borrower 15% of the Total Consolidated Assets; provided,
however, that Dispositions of assets, if not made to the extent permitted in any
fiscal year as provided above in this paragraph (e) (for the avoidance of doubt,
starting with the fiscal year ending December 31, 2013), may be made in any
subsequent fiscal year on a cumulative basis with the Disposition of assets
permitted in such subsequent fiscal year and (ii) all Dispositions permitted by
this paragraph (e) shall be made for fair value and for at least 75% cash
consideration;

 

(f)                                   Dispositions by the Parent Borrower of all
or any portion of its interest in the Emerson JV, the Discontinued Businesses
and/or the Thermal Business; and

 

(g)                                  Dispositions of assets to any joint venture
of the Parent Borrower; provided that any such Disposition pursuant to this
clause (g) constitutes an Investment permitted under Section 6.5;

 

For purposes of paragraph (e) of this Section 6.6,

 

(i)                                     the following will be deemed to be cash:

 

127

--------------------------------------------------------------------------------


 

(A)                               the assumption by the transferee of
Indebtedness (other than subordinated Indebtedness or preferred stock) of the
Parent Borrower or of any Subsidiary (in which case, the Parent or such
Subsidiary will, without further action, be deemed to have applied such deemed
cash to Indebtedness in accordance with clause (b)(ii) of the definition of “Net
Proceeds”; provided that the amount of assumed Indebtedness that is deemed to be
cash shall not exceed $200,000,000 in the aggregate from and after the Effective
Date;

 

(B)                               securities, notes or other obligations
received by the Parent Borrower or any Subsidiary from the transferee that are
converted, sold or exchanged within 90 days of receipt thereof by the Parent
Borrower or such Subsidiary into cash (to the extent of the cash received in
such conversion, sale or exchange); and

 

(C)                               in the case of any particular Disposition,
promissory notes received by the Parent Borrower or any Subsidiary from the
transferee having an aggregate principal amount not to exceed $20,000,000; and

 

(ii)                                  in the case of a Disposition consisting of
an Asset Swap, the Parent Borrower or such Subsidiary shall only be required to
receive cash in an amount equal to at least 75% of the proceeds of such
Disposition which are not part of the Asset Swap, provided that at the time of
such Asset Swap, after giving effect thereto, the aggregate fair value (as
determined at the time of such related Asset Swap and not subject to later
revaluation) of the assets of the Parent Borrower and its Subsidiaries that are
the subject of all such Asset Swaps from and after the Effective Date shall not
exceed an amount equal to 15% of the Total Consolidated Assets.

 

Section 6.7                                   Sale and Leaseback Transactions.

 

The Parent Borrower will not, and will not permit any Subsidiary to, enter into
any arrangement (each, a “Sale/Leaseback Transaction”) providing for the leasing
to the Parent Borrower or any Subsidiary of real or personal property that has
been or is to be (a) sold or transferred by the Parent Borrower or any
Subsidiary or (b) constructed or acquired by a third party in anticipation of a
program of leasing to the Parent Borrower or any Subsidiary, in each case unless
the Attributable Debt resulting therefrom is permitted by Section 6.2(d),
Section 6.2(g) or Section 6.2(q).

 

Section 6.8                                   Restricted Payments.

 

The Parent Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or Incur any obligation (contingent or otherwise) to do so, except:

 

(a)                                 the Parent Borrower may (i) declare and pay
dividends with respect to its Capital Stock payable solely in shares of its
Capital Stock (or options, warrants or other rights to acquire its Capital
Stock) or (ii) make other distributions or payments payable solely in shares of
its Capital Stock (or options, warrants or other rights to acquire its Capital
Stock);

 

(b)                                 any Wholly Owned Subsidiary may declare and
pay Restricted Payments to its immediate parent;

 

(c)                                  any non-Wholly Owned Subsidiary may declare
and pay Restricted Payments ratably with respect to its Capital Stock;

 

(d)                                 the Parent Borrower may make Restricted
Payments, not exceeding $10,000,000 during any fiscal year, pursuant to and in
accordance with stock option plans, restricted stock plans or other

 

128

--------------------------------------------------------------------------------


 

benefit plans or contracts for current or former management or employees of the
Parent Borrower and its Subsidiaries;

 

(e)                                  the Parent Borrower may repurchase its
Capital Stock and may declare and pay cash dividends to the holders of its
Capital Stock; provided that if the Consolidated Leverage Ratio, (x) on a pro
forma basis immediately after giving effect to such repurchase or dividend
declaration (with the reference period for Consolidated EBITDA being the most
recent period of four consecutive fiscal quarters for which the relevant
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or (b), as applicable), (y) with respect to any calculation of
the Consolidated Leverage Ratio for purposes of making a Restricted Payment
pursuant to this clause (e) after the announcement of, but prior to the
consummation of, the sale of Emerson JV, after giving pro forma effect thereto
(taking into account cash anticipated to be received from such sale and reducing
Consolidated EBITDA to the extent that Emerson JV contributed to Consolidated
EBITDA in the applicable period) as if such sale occurred on the first day of
such reference period without giving effect (unless permitted for pro forma
financial statements prepared in accordance with Regulation S-X) to cost
savings, and (z) with respect to any calculation of the Consolidated Leverage
Ratio for purposes of making a Restricted Payment pursuant to this clause
(e) occurring after consummation of the the sale of Emerson JV, after giving pro
forma effect thereto (taking into account cash actually received from such sale
and reducing Consolidated EBITDA to the extent that Emerson JV contributed to
Consolidated EBITDA in the applicable period) as if such sale occurred on the
first day of such reference period without giving effect (unless permitted for
pro forma financial statements prepared in accordance with Regulation S-X) to
cost savings, is

 

(i)                                     greater than or equal to 2.50 to 1.0,
the aggregate amount of such repurchases and dividend declarations pursuant to
this Section 6.8(e)(i) since the Effective Date shall not exceed
(A) $100,000,000 in any fiscal year plus (B) an additional amount for all such
repurchases and dividend declarations made after the Effective Date that is
equal to the sum of (I) $300,000,000 and (II) a positive amount equal to 50% of
cumulative Consolidated Net Income during the period from July 1, 2011 to the
end of the most recent fiscal quarter preceding the date of such repurchase or
dividend declaration for which financial statements have been (or were required
to be) delivered pursuant to Section 5.1(a) or (b) (or, in case such
Consolidated Net Income is a deficit, minus 100% of such deficit) minus (C) in
the event that a Restricted Payment was made following the announcement of, but
prior to the consummation of, the sale of the Emerson JV utilizing a pro forma
calculation pursuant to clause (y) above, the amount, if any, by which the
Restricted Payment so made exceeded the maximum Restricted Payment that could
have been made had such pro forma calculation been made pursuant to clause
(z) above, as determined at such time as the actual amount of cash received in
connection with any sale of the Emerson JV is known; and

 

(ii)                                  less than 2.50 to 1.0, the aggregate
amount of such repurchases and dividend declarations pursuant to this
Section 6.8(e)(ii) shall be unlimited; and

 

provided further that any such cash dividends shall be paid within 60 days after
the date of declaration thereof; and

 

(f)                                   the Parent Borrower or any Subsidiary may
make Restricted Payments to the extent required by the terms of its joint
venture or similar agreements relating to non-Wholly Owned Subsidiaries;
provided that no such Restricted Payment shall be permitted by this clause
(f) unless any Investment made in connection therewith is also expressly
permitted by Section 6.5.

 

129

--------------------------------------------------------------------------------


 

Section 6.9                                   Payments of Certain Subordinated
Debt; Certain Derivative Transactions.

 

The Parent Borrower will not, nor will it permit any Subsidiary to:

 

(a)                                 make or agree or offer to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Subordinated Debt, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Subordinated Debt, except (i) extensions, renewals,
replacements or exchanges of any Subordinated Debt permitted by Section 6.2(b),
(ii) the payment of regularly scheduled interest and principal payments as and
when due in respect of any Subordinated Debt and (iii) any payments, purchase or
other acquisition of any Subordinated Debt (A) made in consideration for (or
with the proceeds of) the issuance of common stock of the Parent Borrower or
(B) if the Consolidated Leverage Ratio for the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been (or were
required to be) delivered pursuant to Section 5.1(a) or (b) is less than 2.50 to
1.0, other than, in each of clauses (ii) and (iii), any such payments, purchases
or other acquisitions of the Subordinated Debt prohibited by the subordination
provisions thereof; or

 

(b)                                 enter into any derivative transaction or
similar transaction obligating the Parent Borrower or any of its Subsidiaries to
make payments to any other Person as a result of a change in market value of any
Subordinated Debt.

 

Section 6.10                            Transactions with Affiliates.

 

The Parent Borrower will not, and will not permit any Subsidiary to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)                                 transactions that are at prices and on terms
and conditions, taken as a whole, not materially less favorable to the Parent
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

 

(b)                                 transactions between or among the Parent
Borrower and the Subsidiaries (other than a Receivables Entity) not involving
any other Affiliate;

 

(c)                                  any Restricted Payment permitted by
Section 6.8;

 

(d)                                 any Qualified Receivables Transaction
expressly permitted by Section 6.6(c);

 

(e)                                  any European Securitization expressly
permitted by Section 6.6(d); and

 

(f)                                   any other transaction expressly permitted
by Section 6.5.

 

Section 6.11                            Restrictive Agreements.

 

The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to enter into, Incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Subsidiary to
create, Incur or permit to exist any Lien upon any of its property, (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Parent Borrower or any other Subsidiary or

 

130

--------------------------------------------------------------------------------


 

(c) the ability of any Subsidiary to transfer any of its assets to the Parent
Borrower or any other Subsidiary; provided that:

 

(i)                                     the foregoing shall not apply to
restrictions and conditions imposed by law, Permitted Encumbrances, any Loan
Document, the Senior Note Indenture, any Subordinated Debt Document or any Other
Permitted Debt Document; provided that such restrictions and conditions shall
not restrict any Loan Party from complying with the requirements of
Section 5.11(b) (without giving effect to clause (i)(C) thereof);

 

(ii)                                  the foregoing shall not apply to
restrictions and conditions existing on the Effective Date identified in
Section 6.11 of the Disclosure Letter (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition);

 

(iii)                               the foregoing shall not apply to
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is (or the assets that are) to be
sold and such sale is permitted by this Agreement;

 

(iv)                              the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to a Qualified Receivables
Transaction or a European Securitization permitted by this Agreement if such
restrictions or conditions apply only to the relevant Receivables Entity;

 

(v)                                 the foregoing shall not apply to
restrictions and conditions contained in documentation relating to a Subsidiary
acquired in a Permitted Acquisition; provided that such restriction or condition
(x) existed at the time such Person became a Subsidiary, (y) was not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(z) applies only to such Subsidiary;

 

(vi)                              the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to (A) secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness or (B) Indebtedness of a Foreign
Subsidiary permitted by this Agreement if such restrictions or conditions apply
only to such Foreign Subsidiary and its Subsidiaries that are not Loan Parties;

 

(vii)                           clauses (a) and (c) above shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof; and

 

(viii)                        the foregoing shall not apply to customary
provisions in purchase money obligations for property acquired in the ordinary
course of business, Capital Lease Obligations, industrial revenue bonds or
operating leases that impose encumbrances or restrictions on the property so
acquired or covered thereby, restrictions on cash or other deposits or net worth
required by customers under contracts entered into in the ordinary course of
business and joint venture agreements or other similar arrangements if such
provisions apply only to the Person (and the equity interests in such Person)
that is the subject thereof.

 

Section 6.12                            Amendment of Material Documents, etc.

 

The Parent Borrower will not, and will not permit any Subsidiary to, (a) amend,
modify, supplement or waive in any respect that is material and adverse to the
Lenders any of its rights under any Subordinated Debt Document (it being
understood, however, that any amendment to provide Guarantees in respect of any
Subordinated Debt, which Guarantees are permitted by this Agreement, would not
constitute such an amendment) or (b) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents or Indebtedness

 

131

--------------------------------------------------------------------------------


 

permitted pursuant to Section 6.2(i)) as “Designated Senior Indebtedness” (or
any comparable concept) that controls payment blockages for the purposes of any
Subordinated Debt Documents.

 

Section 6.13                            Sanctions.

 

Directly or indirectly, use the proceeds of any Loan or other credit extension
hereunder or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, arranger, Administrative Agent, Foreign Trade Facility Agent, Issuing
Lender, Swingline Lender or otherwise) of Sanctions.  Notwithstanding the
foregoing, this Section 6.13 does not prohibit the direct or indirect use of the
proceeds of any extension of credit in a manner that is permissible under the
Sanctions.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement or
Foreign Credit Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
(or premium, if any) on any Loan or any fee or any other amount (other than an
amount referred to in paragraph (a) of this Article) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Parent Borrower or any Subsidiary in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;

 

(d)                                 the Parent Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.2, 5.4 (with
respect to the existence of any Borrower) or 5.10 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Article), and
such failure shall continue unremedied for a period of 30 days after notice
thereof to the Parent Borrower from the Administrative Agent or the Required
Lenders;

 

(f)                                   the Parent Borrower or any Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, after the giving of notice
and/or the passage of any cure period provided in such Indebtedness;

 

132

--------------------------------------------------------------------------------


 

(g)                                  (i) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with the giving of notice, if required) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (including, in any event, an “Event of Default” under and as defined in
the Senior Note Indenture, any Subordinated Debt Documents or any Other
Permitted Debt Documents) but excluding, in any event, after the Term Loans have
been paid in full, any mandatory repurchases of the Senior Notes (and any other
Indebtedness that ranks pari passu in right of payment to the Obligations) made
in accordance with the Senior Note Indenture or any Other Permitted Debt
Document with “Excess Proceeds” from any “Asset Disposition” pursuant to a
required “Asset Disposition Offer” (as each such term was defined in the Senior
Note Indenture when the Senior Notes were initially issued) (or any comparable
concept in any Other Permitted Debt Document), or (ii) any event or condition
occurs that (A) results in an automatic termination, wind-down or comparable
event with respect to any Qualified Receivables Transaction or any European
Securitization or (B) permits a notice of termination, a notice of wind-down, a
notice of acceleration or any comparable notice to be given under any such
Qualified Receivables Transaction or any such European Securitization prior to
the scheduled termination, wind-down, maturity or comparable event and which
event or condition giving rise to such notice continues for a period of 14
calendar days after such notice; provided that an event or condition described
in clause (ii) of this paragraph (g) shall not at any time constitute an Event
of Default unless, at such time, one or more events or conditions of the type
described in clauses (i) and (ii) of this paragraph (g) shall have occurred and
be continuing with respect to Indebtedness, obligations in respect of Hedging
Agreements, Qualified Receivables Transactions and/or European Securitizations
in an aggregate principal outstanding amount exceeding $100,000,000;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Parent Borrower, any other Loan
Party or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Borrower, any other Loan Party or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)                                     the Parent Borrower, any other Loan
Party or any Material Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Parent Borrower, any other Loan Party or any Material Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)                                    the Parent Borrower, any other Loan Party
or any Material Subsidiary shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $75,000,000 shall be rendered against
the Parent Borrower, any other Loan Party or any Material Subsidiary, or any
combination thereof, and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally

 

133

--------------------------------------------------------------------------------


 

taken by a judgment creditor to attach or levy upon any assets of the Parent
Borrower, any other Loan Party or any Material Subsidiary to enforce any such
judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the reasonable opinion of the Required Lenders, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect;

 

(m)                             the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert;

 

(n)                                 any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or
any Affiliate of any Loan Party not to be, a valid and perfected Lien on any
Collateral (other than immaterial Collateral), with the priority required by the
applicable Security Document;

 

(o)                                 the Subordinated Debt or any Guarantees
thereof shall cease, for any reason, to be validly subordinated to the
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Collateral Agreement, as the case may be, as provided in the Subordinated
Debt Documents, or any Loan Party, any Affiliate of any Loan Party, the trustee
in respect of the Subordinated Debt or the holders of at least 25% in aggregate
principal amount of the Subordinated Debt shall so assert; or

 

(p)                                 a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Parent
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest (and premium, if any) thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to the Parent Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest (and premium, if any)
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

 

ARTICLE VIII

 

THE AGENTS

 

Section 8.1                                   Appointment and Authority.

 

(a)                                 Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as

 

134

--------------------------------------------------------------------------------


 

are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

 

(b)                                 Each of the Lenders and the Foreign Issuing
Lenders hereby irrevocably appoints Deutsche Bank to act on its behalf as the
Foreign Trade Facility Agent hereunder and under the other Loan Documents and
authorizes the Foreign Trade Facility Agent to take such actions on its behalf
and to exercise such powers as are delegated to Foreign Trade Facility Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(c)                                  The provisions of this Article are solely
for the benefit of the Agents, the Lenders and the Issuing Lenders, and neither
the Parent Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

Section 8.2                                   Rights as a Lender.

 

(a)                                 The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

(b)                                 The Person serving as the Foreign Trade
Facility Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Foreign Trade Facility Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Foreign Trade Facility Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Foreign
Trade Facility Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.3                                   Exculpatory Provisions.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, neither
the Administrative Agent nor the Foreign Trade Facility Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Foreign Trade Facility Agent, as
applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that neither the
Administrative Agent nor the Foreign Trade Facility Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the applicable Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

135

--------------------------------------------------------------------------------


 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the applicable Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2) or
(ii) in the absence of its own gross negligence, bad faith or willful
misconduct.  The Agents shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agents by the Parent
Borrower or a Lender.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the applicable Agent.

 

Section 8.4                                   Reliance by the Agents.

 

(a)                                 The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment, renewal
or extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or any Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in good faith in accordance with the advice of any such
counsel, accountants or experts.

 

(b)                                 The Foreign Trade Facility Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it in good faith to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  The Foreign
Trade Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the issuance, amendment, renewal or extension of any
Foreign Credit Instrument, that by its terms must be fulfilled to the
satisfaction of a Lender or any Foreign Issuing Lender, the Foreign Trade
Facility Agent may presume that such condition is satisfactory to such Lender or
any Foreign Issuing Lender unless the Foreign Trade Facility Agent shall have
received notice to the contrary from such Lender or such Foreign Issuing Lender
prior to the issuance of such Foreign Credit Instrument.  The Foreign Trade
Facility Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other experts

 

136

--------------------------------------------------------------------------------


 

selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

 

Section 8.5                                   Delegation of Duties.

 

(a)                                 The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

(b)                                 The Foreign Trade Facility Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Foreign Trade Facility Agent.  The Foreign Trade Facility Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Foreign Trade Facility Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Foreign Trade
Facility Agent.

 

Section 8.6                                   Resignation of Agents.

 

(a)                                 Resignation of Administrative Agent. 
(i) The Administrative Agent may at any time give notice of its resignation to
the Foreign Trade Facility Agent, the Lenders, the Issuing Lenders and the
Parent Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Parent Borrower
(such consent not to be unreasonably withheld), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lenders directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective

 

137

--------------------------------------------------------------------------------


 

Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

 

(ii)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (A) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (B) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (C) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

(b)                                 Resignation of Foreign Trade Facility
Agent.  The Foreign Trade Facility Agent may at any time give notice of its
resignation to the Administrative Agent, the Foreign Issuing Lenders, the
Lenders with Foreign Credit Commitments and the Parent Borrower.  Upon receipt
of any such notice of resignation, the Foreign Issuing Lenders and the Lenders
with Foreign Credit Commitments (acting by a majority in interest thereof) shall
have the right, subject to the consent of the Parent Borrower (such consent not
to be unreasonably withheld), to appoint a successor.  If no such successor
shall have been so appointed by the Foreign Issuing Lenders and the Lenders with
Foreign Credit Commitments (acting by a majority in interest thereof) and shall
have accepted such appointment within 30 days after the retiring Foreign Trade
Facility Agent gives notice of its resignation, then the retiring Foreign Trade
Facility Agent may on behalf of the Foreign Issuing Lenders and the Lenders with
Foreign Credit Commitments, appoint a successor Foreign Trade Facility Agent
meeting the qualifications set forth above; provided that if the Foreign Trade
Facility Agent shall notify the Parent Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Foreign Trade Facility Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Foreign Trade Facility Agent shall instead be made by or to each Foreign Issuing
Lender and each Lender with a Foreign Credit Commitment and the Issuing Lenders
directly, until such time as the Foreign Issuing Lenders and the Lenders with
Foreign Credit Commitments appoint a successor Foreign Trade Facility Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Foreign Trade Facility Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Foreign Trade Facility Agent, and the
retiring Foreign Trade Facility Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Parent Borrower to a successor Foreign Trade Facility Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor.  After the retiring Foreign Trade Facility
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.3 shall continue in effect for the benefit of such
retiring Foreign Trade Facility Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Foreign Trade Facility Agent was acting as Foreign Trade
Facility Agent.

 

Section 8.7                                   Non-Reliance on Agents and Other
Lenders.

 

Each Lender, each Foreign Issuing Lender and each Issuing Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter

 

138

--------------------------------------------------------------------------------


 

into this Agreement.  Each Lender, each Foreign Issuing Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their respective affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Section 8.8                                   No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Foreign Trade Facility Agent, a Lender, an Issuing Lender or a Foreign
Issuing Lender hereunder.

 

Section 8.9                                   Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any proceeding under the Bankruptcy Code of the
United States or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan, Foreign
Trade Exposure or LC Exposure shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Parent Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Foreign Trade Exposure, LC Exposure and all other Obligations (other than
obligations under Hedging Agreements or Specified Cash Management Agreements to
which the Administrative Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Foreign Issuing Lenders, the Issuing Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Foreign Issuing Lenders, the
Issuing Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Lenders and the Administrative Agent
under Sections 2.10, 2.14 and 9.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Agent, each Foreign Issuing Lender and each Issuing Lender to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Foreign Issuing Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of the Foreign Trade
Facility Agent, any Lender, any Issuing Lender or any Foreign Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10                            Collateral and Guaranty Matters.

 

The Lenders, the Issuing Lenders, the Foreign Issuing Lenders and the Foreign
Trade Facility Agent irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

139

--------------------------------------------------------------------------------


 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Delayed Draw Term Loan A Commitments, the Domestic Revolving
Commitments, the Global Revolving Commitments, the Foreign Credit Commitments,
the Bilateral Foreign Credit Instrument Issuing Commitments and the
Participation Foreign Credit Instrument Issuing Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration (without any pending drawing) or termination (or cash
collateralization or provision of other credit support as contemplated by this
Agreement) of all Letters of Credit, Foreign Credit Instruments and Joint
Signature Foreign Credit Instruments, (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any involuntary disposition, or (iii) that
is required or contemplated to be released pursuant to the terms of this
Agreement or any other Loan Document, or (iv) as approved in accordance with
Section 9.2;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property (i) that is permitted by Section 6.3(d),
(e), (f), (j), (k), (l) and (m) or (ii) as approved in accordance with
Section 9.2;

 

(c)                                  to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement (i) if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder,
(ii) if such release is required or contemplated pursuant to the terms of this
Agreement or the Guarantee and Collateral Agreement or (iii) as approved in
accordance with Section 9.2; or

 

(d)                                 to enter into, on behalf of itself and the
Lenders, the Issuing Lenders, the Foreign Issuing Lenders and the Foreign Trade
Facility Agent, an intercreditor agreement or other agreements for the sharing
of collateral pursuant to Section 6.2(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                   Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                 if to the Parent Borrower, to it at 13320
Ballantyne Corporate Place, Charlotte, North Carolina 28277, attention of
Treasurer and Chief Financial Officer (Telecopy No. 704-7527487), and if to any
Foreign Subsidiary Borrower, to it at its address (or telecopy number) specified
in the relevant Borrowing Subsidiary Agreement with a copy to the Parent
Borrower at its address (or telecopy number) specified above;

 

(b)                                 if to the Administrative Agent (i) for
payments and requests for credit extensions, to Bank of America, N.A., Mail
Code: TX1-492-14-12, Bank of America Plaza, 901 Main St., Dallas, TX 75202-3714,
to the attention of Jared L. McClure (Telecopy No. 214-290-9413; E-mail:
jared.l.mcclure@baml.com) or (ii) for all other notices, to Bank of America,
N.A., Agency Management,

 

140

--------------------------------------------------------------------------------


 

Mail Code: CA5-701-05-19, 1455 Market Street, San Francisco, CA 94103-1399, to
the attention of Robert J. Rittelmeyer (Telecopy No. 415-503-5099; E-mail:
robert.j.rittelmeyer@baml.com);

 

(c)                                  if to the Foreign Trade Facility Agent, to
Deutsche Bank AG, Trade Advisory, Königsallee 45-47, 40212 Düsseldorf, Germany,
attention of Roland Stephan or Irmgard Kleinsteinberg (Telecopy
No. 49-211-883-9386; E-mail: spx-ftf.agent@db.com); and

 

(d)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
such date is a Business Day at the place of such receipt (or otherwise on the
first Business Day after such receipt).  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Any Agent or any
Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any such liability to the Parent Borrower, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

Section 9.2                                   Waivers; Amendments.

 

(a)                                 No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit or a Foreign Credit
Instrument shall not be construed as a waiver of any

 

141

--------------------------------------------------------------------------------


 

Default or Event of Default, regardless of whether any Agent or any Lender may
have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Required Lenders and each Loan Party to the relevant
Loan Document, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document;
provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce the principal amount of or
subordinate the principal of any Loan, LC Disbursement or Foreign Credit
Disbursement, or reduce the rate of interest thereon (other than the application
of any default rate of interest pursuant to Section 2.15(c)), or reduce any
premium or fees payable hereunder, without the written consent of each Lender
directly affected thereby; it being acknowledged and agreed that amendments or
modifications of the Consolidated Leverage Ratio test (and all related
definitions) is not addressed by this clause (ii);

 

(iii)                               extend the final scheduled date of maturity
of any Loan, or postpone the scheduled date of payment of the principal amount
of any Loan, LC Disbursement or Foreign Credit Disbursement, or any interest (or
premium, if any) thereon, or any fees payable hereunder, or reduce the amount
of, waive, excuse or subordinate any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby;

 

(iv)                              require any Lender to make Loans having an
Interest Period of one year or longer, without the written consent of such
Lender;

 

(v)                                 amend, modify or waive any provision of this
Agreement in any manner that would change the application of any prepayment
hereunder disproportionately as among the Facilities without the written consent
of the Required Lenders in respect of each Facility adversely affected thereby;

 

(vi)                              amend, modify or waive the first sentence of
Section 2.13(a) without the written consent of each Lender directly affected
thereby;

 

(vii)                           change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

 

(viii)                        release or subordinate the Guarantee from the
Parent Borrower or all or substantially all of the Guarantees from the
Subsidiary Guarantors under the Guarantee and Collateral Agreement (except as
expressly provided in the Loan Documents), without the written consent of each
Lender;

 

(ix)                              release or subordinate all or substantially
all of the Liens of the Security Documents on the Collateral (except as
expressly provided in the Loan Documents), without the written consent of each
Lender; or

 

142

--------------------------------------------------------------------------------


 

(x)                                 amend, modify or waive the rights or duties
of any Agent under this Agreement or any other Loan Document in its capacity as
Agent unless also signed by such Agent; or amend, modify or waive the rights or
duties of any Issuing Lender or Foreign Issuing Lender under this Agreement or
any other Loan Document in its capacity as Issuing Lender or Foreign Issuing
Lender, as applicable, unless also signed by such Issuing Lender or Foreign
Issuing Lender, as applicable.

 

(c)                                  In addition, notwithstanding the foregoing:

 

(i)                                     this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Parent Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding
Incremental Term Loans (“Refinanced Term Loans”) with a replacement “A” or “B”
term loan tranche, as applicable, hereunder (“Replacement Term Loans”); provided
that (A) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (B) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (C) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except with respect to Applicable Rate or other pricing
terms or to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of any Incremental Term
Loans in effect immediately prior to such refinancing;

 

(ii)                                  this Agreement and the other Loan
Documents may be amended to provide for the increases in the Commitments and/or
Incremental Term Loans contemplated by Section 2.1(b), and matters related
thereto, upon (A) execution and delivery by the Parent Borrower, the
Administrative Agent and each Lender increasing its Commitment and/or providing
Incremental Term Loans of an Incremental Facility Activation Notice and (B) such
other documents with respect thereto as the Administrative Agent shall
reasonably request;

 

(iii)                               (A) this Agreement and the other Loan
Documents may be amended to remove any Subsidiary as a Foreign Subsidiary
Borrower under the Global Revolving Facility upon (I) written notice by the
Parent Borrower and such Subsidiary to the Administrative Agent to such effect
and (II) repayment in full of all outstanding Obligations of such Foreign
Subsidiary Borrower under the Global Revolving Facility and (B) a Foreign
Subsidiary may become a Foreign Subsidiary Borrower under the Global Revolving
Facility in accordance with the terms of (including the consents required by)
Section 2.23(a);

 

(iv)                              (A) this Agreement and the other Loan
Documents may be amended to remove any Subsidiary as a Foreign Subsidiary
Borrower under the Foreign Trade Facility upon (I) written notice by the Parent
Borrower and such Subsidiary to the Foreign Trade Facility Agent and the
Administrative Agent to such effect, (II) (x) repayment in full of all
outstanding Obligations of such Foreign Subsidiary Borrower under the Foreign
Trade Facility or (y) assumption in full of all outstanding Obligations of such
Foreign Subsidiary Borrower under the Foreign Trade Facility by the Parent
Borrower, any existing Foreign Subsidiary Borrower or any new Foreign Subsidiary
Borrower approved by the Agents, each Foreign Issuing Lender and the Lenders
with a Foreign Credit Commitment and (III) the expiration or termination (or
full cash collateralization or provision of other credit support in a manner
consistent with the terms of Section 2.6(o)(iv)) of all Foreign Credit
Instruments issued for the account of such Foreign Subsidiary Borrower and (B) a
Foreign Subsidiary may become a Foreign Subsidiary Borrower

 

143

--------------------------------------------------------------------------------


 

under the Foreign Trade Facility in accordance with(including the consents
required by) Section 2.23(b);

 

(v)                                 this Agreement and the other Loan Documents
may be amended (A) to change any of the mechanics applicable to Foreign Credit
Instruments set forth in Section 2.6, with the written consent of the
Administrative Agent, the Foreign Trade Facility Agent, the Foreign Issuing
Lenders, the Parent Borrower and a majority-in-interest of the Lenders with
Foreign Credit Commitments, and (B) to change any of the mechanics applicable to
Foreign Credit Instruments set forth in Section 2.6 solely to the extent
necessary to permit a Foreign Credit Instrument to be issued in a particular
country in accordance with applicable local Requirements of Law, with the
written consent of the Administrative Agent, the Foreign Trade Facility Agent,
each Foreign Issuing Lender directly affected thereby, Lenders holding at least
a majority of the Foreign Credit Commitments and the Parent Borrower; provided
that (x) no amendment pursuant to this clause (v) shall have the effect of
making any change described in the proviso to Section 9.2(b) and (y) no
amendment pursuant to clause (B) above shall have the effect of making any
change to Section 2.6 in respect of Foreign Credit Instruments (and any related
Foreign Trade Exposure) issued or to be issued outside of such country;

 

(vi)                              the Fee Letter and each of the Deutsche Bank
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto;

 

(vii)                           no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (w) the Commitments of any Defaulting
Lender may not be increased or extended without the consent of such Lender,
(x) the principal amount of Loans, Reimbursement Obligations, Bilateral Foreign
Credit Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations held by any Defaulting Lender may not be decreased without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender, and (z) no amendment, consent, waiver or other modification
of this Section 9.2(c)(vii) shall be effective without the prior written consent
of each Defaulting Lender; and

 

(viii)                        this Agreement and the other Loan Documents may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Foreign Trade Facility Agent, the
Borrowers and the other Loan Parties (x) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loan A, the Delayed Draw Term Loan A, the Domestic Revolving
Loans, the Global Revolving Loans, the Letters of Credit, the Foreign Credit
Instruments and the Incremental Term Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (y) to change,
modify or alter Section 2.20 or any other provision hereof or in any Loan
Document relating to pro-rata sharing of payments among the Lenders to the
extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in clause (x) above.

 

144

--------------------------------------------------------------------------------


 

Section 9.3                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Parent Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), including
the reasonable fees and disbursements of one counsel for the Administrative
Agent and its Affiliates and one counsel for the Foreign Trade Facility Agent
and its Affiliates and, to the extent reasonably necessary, special and one
local counsel in each jurisdiction for the Agents and their Affiliates (and in
the event of any actual or potential conflict of interest, one additional
counsel for each Agent or its Affiliate subject to such conflict), with
statements with respect to the foregoing to be submitted to the Parent Borrower
prior to the Effective Date (in the case of amounts to be paid on the Effective
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Agents shall deem appropriate, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender or Foreign Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Foreign Credit Instrument or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by any Agent or any Lender,
including the fees, charges and disbursements of one counsel for the Agents and
their respective Affiliates and the Lenders, (and, to the extent reasonably
necessary, special and one local counsel in each jurisdiction to the Agents and
the Lenders (and in the event of any actual or potential conflict of interest,
one additional counsel for each Agent or Lender subject to such conflict)) in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit or Foreign Credit Instruments issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or Foreign Credit Instruments.

 

(b)                                 The Parent Borrower shall indemnify each
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (“Losses”), including but limited to the fees, charges
and disbursements of one counsel to the Indemnitees and, to the extent
reasonably necessary, special and one local counsel in each jurisdiction to the
Indemnitees (and in the event of any actual or potential conflict of interest,
one additional counsel for each Indemnitee subject to such conflict), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution, delivery, enforcement, performance and
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan, Letter of Credit or Foreign Credit
Instrument or the use of the proceeds therefrom (including any refusal by an
Issuing Lender or Foreign Issuing Lender to honor a demand for payment under a
Letter of Credit or Foreign Credit Instrument if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit or Foreign Credit Instrument, as applicable), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently owned or operated by the Parent Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Parent Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Losses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  Notwithstanding
the foregoing, this Section 9.3(b) shall not apply to Taxes other than
Indemnified Taxes imposed on amounts payable under this Section 9.3(b).

 

145

--------------------------------------------------------------------------------


 

(c)                                  To the extent that the Parent Borrower
fails to pay any amount required to be paid by it to any Agent, any Issuing
Lender, any Participation Foreign Issuing Lender or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
applicable Agent, such Issuing Lender, Participation Foreign Issuing Lender or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Issuing Lender,
such Participation Foreign Issuing Lender or the Swingline Lender in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures, the
outstanding amount of its portion of the Term Loan A and the Delayed Draw Term
Loan A, any outstanding Incremental Term Loans and unused Commitments at the
time; provided that (i) in the case of amounts owing to any Issuing Lender or
the Swingline Lender, in each case in its capacity as such, a Lender’s “pro rata
share” shall be determined based solely upon its share of the sum of Domestic
Revolving Exposures, unused Domestic Revolving Commitments, Global Revolving
Exposures and unused Global Revolving Commitments at the time and (ii) in the
case of amounts owing to any Participation Foreign Issuing Lender, in its
capacity as such, a Lender’s “pro rata share” shall be determined based solely
upon its share of the sum of the unused Foreign Credit Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, Letter of Credit or
Foreign Credit Instrument or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 15 days after written demand therefor.  Statements
payable by the Parent Borrower pursuant to this Section shall be sent to
Attention of Treasurer and Chief Financial Officer (Telephone No. 704-752-4400)
(Telecopy No. 704-752-7487), at the address of the Parent Borrower set forth in
Section 9.1, or to such other Person or address as may be hereafter designated
by the Parent Borrower in a written notice to the Administrative Agent.

 

Section 9.4                                   Successors and Assigns;
Participations and Assignments.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Parent Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or
thereunder (except in accordance with Section 6.4(f)) without the prior written
consent of each Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsections (e) and (f) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(e) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

146

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit, Foreign Credit Instruments
and Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (1) $5,000,000 in the
case of an assignment of Revolving Loans, (2) $5,000,000 in the case of an
assignment of any Term Loans and (3) $5,000,000 in the case of an assignment in
respect of the Foreign Trade Facility unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) and subsection (j) of this Section and, in addition:

 

(A)                               the consent of the Parent Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender (or, in the case of the Term
Loan A, the Delayed Draw Term Loan A and an Incremental Term Loan, to an
Affiliate of a Lender or an Approved Fund);

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Term Loan A Commitment, Delayed Draw Term Loan
A Commitment, Incremental Term Loan Commitment, Domestic Revolving Commitment or
Global Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such assignment
and (ii) the Term Loan A, Delayed Draw Term Loan A or any Incremental Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the Issuing Lenders (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment (other than any assignment to the Administrative Agent) after the
Effective Date that increases the obligation of the

 

147

--------------------------------------------------------------------------------


 

assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding) if such assignment is to a Person that is not a Lender
with a Commitment in respect of the Commitment subject to such assignment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

 

(D)                               the consent of the Foreign Issuing Lenders in
their sole discretion shall be required for any assignment (other than any
assignment to the Foreign Trade Facility Agent) after the Effective Date that
increases the obligation of the assignee to participate in exposure under one or
more Foreign Credit Instruments or Joint Signature Foreign Credit Instruments
(whether or not then outstanding);

 

(E)                                the consent of the Swingline Lender (such
consent not to unreasonably withheld or delayed) shall be required for any
assignment in respect of the Domestic Revolving Commitment if such assignment is
to a Person that is not a Domestic Revolving Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

 

(F)                                 the consent of the Foreign Trade Facility
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for all assignments in respect of any Bilateral Foreign Credit
Instrument Issuing Commitments, Participation Foreign Credit Instrument Issuing
Commitments or Foreign Credit Commitment.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall complete
Exhibit R (UK Tax Certification) and deliver it to the Administrative Agent.

 

(iv)                              No Assignment to Borrower.  No such assignment
shall be made to the Parent Borrower or any of the Parent Borrower’s Affiliates
or Subsidiaries.

 

(v)                                 No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vi)                              No Assignment to a Defaulting Lender.  No such
assignment shall be made to a Defaulting Lender.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the applicable Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
Borrower and the applicable Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agents or any Lenders hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit, Swingline Loans and Foreign Credit
Instruments in

 

148

--------------------------------------------------------------------------------


 

accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19, 2.19A and 9.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Parent Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsections (e) and (f) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Parent Borrower, shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans, Foreign
Trade Exposure and LC Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Parent Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Notes.  If after giving effect to any
Assignment and Assumption, the relevant assignor no longer has any Commitments
with respect to the Commitments being assigned, such assignor shall, upon the
request of the Parent Borrower, return each Note (if any) with respect to each
such Commitment to the Parent Borrower marked “cancelled”.

 

(e)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, any Borrower or any Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender,
or the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
Foreign Trade Exposure, LC Exposure and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent Borrower,
the Administrative Agent, the Foreign Trade Facility Agent, the other Lenders
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement

 

149

--------------------------------------------------------------------------------


 

and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the proviso to Section 9.2(b) (and
other than application of any default rate of interest pursuant to
Section 2.15(c)) that affects such Participant.  Subject to subsection (f) of
this Section, the Parent Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.17, 2.18, 2.19 and 2.19A to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that, in the case of Section 2.19 or
2.19A, such Participant shall have complied with the requirements of said
section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.20(c) as though it were a
Lender.

 

(f)                                   Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
2.17, 2.19 or 2.19A than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.19 or Section 2.19A unless the Parent Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent Borrower, to comply with Sections 2.19(e). 2.19(f) and
2.19(i) (or, if the relevant Borrower under the Commitment and/or Loans is a UK
Obligor, with Sections 2.19A(b)(x), 2.19A(e) and 2.19A(f)), as though it were a
Lender.

 

(g)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Notes, if any) to secure obligations
of such Lender to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(h)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act

 

(i)                                     Resignation as Issuing Lender or
Swingline Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
days’ notice to the Parent Borrower and the Lenders, resign as Issuing Lender
and/or (ii) upon thirty days’ notice to the Parent Borrower, resign as Swingline
Lender.  In the event of any such resignation as Issuing Lender or Swingline
Lender, the Parent Borrower shall be entitled to appoint from among the Lenders
a successor Issuing Lender or Swingline Lender hereunder; provided, however,
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of Bank of America as Issuing Lender or Swingline Lender,
as the case may be.  If Bank of America resigns as Issuing Lender, it shall
retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all LC Exposure with respect
thereto (including the right to require the Lenders to make ABR Loans or fund
risk participations in unreimbursed amounts pursuant to Section 2.5(d)).  If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the

 

150

--------------------------------------------------------------------------------


 

Lenders to make ABR Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.4(c).  Upon the appointment of a successor Issuing
Lender and/or Swingline Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swingline Lender, as the case may be, and (2) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

(j)                                    Assignments by Foreign Issuing Lenders. 
Any Foreign Issuing Lender may at any time assign to one or more assignees all
or a portion of its Bilateral Foreign Credit Instrument Issuing Commitment to
issue future Bilateral Foreign Credit Instruments (and related rights and
obligations with respect to such Bilateral Foreign Credit Instrument Issuing
Commitment) and/or its Participation Foreign Credit Instrument Issuing
Commitment to issue future Participation Foreign Credit Instruments (and related
rights and obligations with respect to such Participation Foreign Credit
Instrument Issuing Commitment); provided that any such assignment shall be
subject to the consent of the Parent Borrower (such consent not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing at the time of such assignment and to the consent of the Foreign
Trade Facility Agent (such consent not to be unreasonably withheld or delayed).
 The parties to each assignment shall execute and deliver to the Administrative
Agent and the Foreign Trade Facility Agent an assignment agreement, together
with a processing and recordation fee in the aggregate amount of $3,500 payable
to the Administrative Agent; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any such assignment.  The assignee, if it is not already a
Foreign Issuing Lender, shall deliver to the Administrative Agent and the
Foreign Trade Facility Agent an Administrative Questionnaire.  No such
assignment by a Foreign Issuing Lender shall be made to (i) the Parent Borrower
or any of the Parent Borrower’s Affiliates or Subsidiaries or (ii) a natural
person.  Upon consummation of any such assignment, Schedule 1.1A shall be deemed
revised to reflect the Bilateral Foreign Credit Instrument Issuing Commitments
and/or Participation Foreign Credit Instrument Issuing Commitments after giving
effect to such assignment.  From and after the effective date specified in each
such Assignment and Assumption, the assignee Foreign Issuing Lender thereunder
shall be a party to this Agreement and, to the extent of the Bilateral Foreign
Credit Instrument Issuing Commitment and/or Participation Foreign Credit
Instrument Issuing Commitment assigned by such assignment, have the rights and
obligations of a Bilateral Foreign Issuing Lender and/or Participation Foreign
Issuing Lender, as applicable, under this Agreement, and the assigning Bilateral
Foreign Issuing Lender thereunder shall, to the extent of the Bilateral Foreign
Credit Instrument Issuing Commitment and/or Participation Foreign Credit
Instrument Issuing Commitments assigned by such assignment, be released from its
obligations under this Agreement but shall continue to be entitled to the
benefits of Sections 2.17, 2.18, 2.19, 2.19A and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment and shall
continue to have the rights and obligations of a Foreign Issuing Lender with
respect to any Foreign Credit Instruments issued by it prior to the time of such
assignment.

 

(k)                                 Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Parent Borrower,
maintain a register on which it enters the name and address of each Participant,
and the rights and/or obligations under this Agreement or any other Loan
Documents sold to such Participant (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that the applicable obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement and any other Loan Document notwithstanding any notice to the
contrary.

 

151

--------------------------------------------------------------------------------


 

Section 9.5                                   Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit and Foreign Credit
Instruments, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest (or premium, if any) on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit or Foreign Credit Instrument is outstanding
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.17, 2.18, 2.19, 2.19A and 9.3 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit, the Foreign Credit Instruments or the
Commitments or the termination of this Agreement or any provision hereof.  The
provisions of Section 9.11 shall survive and remain in full force and effect for
two years after the termination of this Agreement.

 

Section 9.6                                   Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Document and any separate letter agreements with
respect to fees payable to any Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto (including the Lenders) and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.

 

Section 9.7                                   Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 9.7, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by the Bankruptcy Code of the United States (or similar
debtor relief laws of the United States or other applicable jurisdictions), as
determined in good faith by the applicable Agent, the applicable Issuing Lender,
the Swingline Lender or the applicable Foreign Issuing Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section 9.8                                   Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any of and all the obligations of a
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the applicable
Agent a

 

152

--------------------------------------------------------------------------------


 

statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 9.9                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (i) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section, (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and (iii) any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages (as
opposed to direct or actual damages).

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  In addition, each Foreign Subsidiary Borrower agrees that service
of process may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the Parent
Borrower at its address for notices in Section 9.1.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

Section 9.10                            Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 9.11                            Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other advisors on
a reasonable need to know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or rating agency, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating

 

153

--------------------------------------------------------------------------------


 

to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) subject to an agreement
containing provisions substantially the same as those of this Section, to any
direct or indirect contractual counterparty in Hedging Agreements or other swap
agreements relating to this Agreement or such counterparty’s professional
advisor, (h) with the consent of the Parent Borrower, and (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) is or becomes available to any Agent or any Lender on a
nonconfidential basis from a source (believed in good faith by such Agent or
Lender not to have any duty of confidentiality to any Borrower) other than a
Borrower.  For the purposes of this Section, “Information” means all information
received from or on behalf of any Borrower relating to a Borrower or its
business; provided that such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.12                            Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.13                            Release of Collateral.

 

(a)                                 On the first date (the “Release Date”) on
which the corporate family rating of the Parent Borrower from Moody’s is “Baa3”
or better or the corporate credit rating of the Parent Borrower from S&P is
“BBB-” or better, so long as no Default or Event of Default exists on such date
or after giving effect to the release of Liens contemplated hereby, all
Collateral shall be released from the Liens created by the Guarantee and
Collateral Agreement and any other Security Document, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.  At the request and sole expense of
any Loan Party following any such release, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such release.

 

(b)                                 If any of the Collateral shall be Disposed
of by any Loan Party in a transaction permitted by this Agreement, then the
Administrative Agent, at the request and sole expense of such Loan Party, shall
execute and deliver to such Loan Party all releases or other documents
reasonably necessary or desirable for the release of the Liens created by the
Guarantee and Collateral Agreement and any other Security Document on such
Collateral.  At the request and sole expense of the Parent Borrower, a
Subsidiary Guarantor shall be released from its obligations under the Guarantee
and Collateral Agreement and any other Security Document in the event that such
Subsidiary Guarantor ceases to be a Wholly Owned Subsidiary pursuant to a
transaction expressly permitted by this Agreement and if, as a result of such
transaction, the Parent Borrower and its Subsidiaries own less than 75% of the
outstanding voting Capital Stock of such Subsidiary Guarantor.  In addition, at
the request and sole expense of the Parent Borrower, not more than twice during
the term of this Agreement after the Effective Date, a Subsidiary Guarantor and
the Subsidiaries of such Subsidiary Guarantor shall be released from their
respective

 

154

--------------------------------------------------------------------------------


 

obligations under the Guarantee and Collateral Agreement and any other Security
Document in the event that a portion of the Capital Stock of such Subsidiary
Guarantor is Disposed of in a transaction expressly permitted by
Section 6.6(e) or (g) (but which does not satisfy the requirements of the
preceding sentence); provided that the aggregate Consolidated EBITDA for the
most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.1 (in each case
determined at the time of such transaction) that is attributable to the
Subsidiaries released from their obligations hereunder pursuant to this sentence
shall not exceed $40,000,000.  Notwithstanding the foregoing, in no event shall
any Subsidiary be released from its obligations under the Guarantee and
Collateral Agreement or any other Security Document, in the event that such
Subsidiary is a guarantor of any other Indebtedness of any Loan Party.

 

(c)                                  At such time as the Loans, the
Reimbursement Obligations, the Bilateral Foreign Credit Reimbursement
Obligations, the Participation Foreign Credit Reimbursement Obligations and the
other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit or Foreign Credit Instruments shall be
outstanding (or shall have been fully cash collateralized or otherwise supported
in a manner consistent with the terms of Section 2.5(j) or Section 2.6(o)(iv),
as applicable), the Collateral shall be released from the Liens created by the
Guarantee and Collateral Agreement and any other Security Document, and each
Security Document and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party
thereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Loan Parties.  At the request and sole expense of any Loan Party
following any such termination, the Administrative Agent shall deliver to such
Loan Party any Collateral held by the Administrative Agent under any Security
Document, and execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such termination.

 

Section 9.14                            Judgment Currency.

 

(a)                                 The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the applicable Agent or a Lender of
the full amount of the Obligation Currency expressed to be payable to such Agent
or such Lender under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the date on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Borrowers covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

155

--------------------------------------------------------------------------------


 

(c)                                  For purposes of determining any rate of
exchange or currency equivalent for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

 

Section 9.15                            USA Patriot Act Notice.

 

Each Lender hereby notifies each Borrower that, pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other applicable foreign Requirements of Law, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act or such other Requirements of Law, as applicable.

 

Section 9.16                            No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Parent Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Foreign Trade Facility Agent and MLPFS, are arm’s-length commercial
transactions between the Parent Borrower and its Subsidiaries, on the one hand,
and the Administrative Agent, the Foreign Trade Facility Agent and MLPFS, on the
other hand, (ii) the Parent Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Parent Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, the Foreign Trade
Facility Agent and MLPFS each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Parent
Borrower or any of Subsidiaries or any other Person and (ii) neither the
Administrative Agent, the Foreign Trade Facility Agent nor MLPFS has any
obligation to the Parent Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Foreign Trade Facility Agent and MLPFS and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Parent Borrower and its Subsidiaries, and neither the
Administrative Agent, the Foreign Trade Facility Agent nor MLPFS has any
obligation to disclose any of such interests to the Parent Borrower or its
Subsidiaries.  To the fullest extent permitted by law, the Parent Borrower
hereby waives and releases, any claims that it may have against the
Administrative Agent, the Foreign Trade Facility Agent or MLPFS with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9.17                            Amendment and Restatement.

 

The parties hereto agree that, on the Effective Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all Obligations under
the Existing Credit Agreement outstanding on the Effective Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; (c) the guaranties made pursuant to the Guarantee and Collateral
Agreement to the holders of the Obligations (as defined in the Existing Credit
Agreement) shall remain in full force and effect with respect to the Obligations
and are hereby reaffirmed; (d) the Security Documents and the Liens created
thereunder in favor of Bank of America, as administrative agent for the benefit
of the holders of the Obligations (as defined in the Existing Credit Agreement)
shall remain in full force and effect with respect to the Obligations and are
hereby reaffirmed; (e) all Existing Letters of Credit outstanding under the
Existing Credit Agreement on the Effective Date shall be deemed to be Letters of
Credit outstanding on the Effective Date under this Agreement; (f) all Existing
Foreign Credit Instruments outstanding under the Existing Credit Agreement on
the Effective Date shall be deemed to be Foreign Credit Instruments outstanding
on the Effective Date under this

 

156

--------------------------------------------------------------------------------


 

Agreement and (g) all references in the other Credit Documents to the Existing
Credit Agreement shall be deemed to refer without further amendment to this
Agreement.

 

Section 9.18                            Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guarantee
under the Guarantee and Collateral Agreement is entered into by any Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act (a “Specified Loan Party”) or at the time any such Specified Loan Party
grants a security interest under the Loan Documents, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guarantee and Collateral Agreement
voidable under the Bankruptcy Code of the United States (or similar debtor
relief laws of the United States or other applicable jurisdictions), and not for
any greater amount). The obligations and undertakings of each applicable Loan
Party under this Section shall remain in full force and effect until such time
as the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement) have been paid in full, the
Commitments have expired or terminated and all Letters of Credit and Foreign
Credit Instruments shall have expired (without any pending drawing) or
terminated (or been fully cash collateralized or otherwise supported in a manner
consistent with the terms of Section 2.5(j) or Section 2.6(o)(iv), as
applicable). Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

[SIGNATURE PAGES FOLLOW]

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PARENT BORROWER:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Jeremy Smeltser

 

Name:

Jeremy Smeltser

 

Title:

Vice President, Chief Financial Officer

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

BANK OF AMERICA, N.A.,

AGENT:

as Administrative Agent

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FOREIGN TRADE

FACILITY AGENT:

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

BRANCH, as Foreign Trade Facility Agent

 

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Director

 

 

 

 

 

By:

/s/ Roland Stephan

 

Name:

Roland Stephan

 

Title:

Assistant Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender, Issuing Lender and Participation Foreign Issuing
Lender

 

 

 

By:

/s/ Marc Sanchez

 

Name:

Marc Sanchez

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

BRANCH, as a Lender, Participation Foreign Issuing Lender and Bilateral Foreign
Issuing Lender

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Director

 

 

 

By:

/s/ Roland Stephan

 

Name:

Roland Stephan

 

Title:

Assistant Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a lender

 

 

 

By:

/s/ Kirk L. Tashjian

 

Name:

Kirk L. Tashjian

 

Title:

Vice President

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and Issuing Lender

 

 

 

By:

/s/ Aized A. Rabbani

 

Name:

Aized A. Rabbani

 

Title:

Executive Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ George Stoecklein

 

Name:

George Stoecklein

 

Title:

Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Kirk J. Vogel

 

Name:

Kirk J. Vogel

 

Title:

Senior Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK PLC,

 

as a Bilateral Foreign Issuing Lender

 

 

 

By:

/s/ Doug Baikie

 

Name:

Doug Baikie

 

Title:

Head of Corporate Banking Scotland

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC

 

NEW YORK AND CAYMAN BRANCHES,

 

as a Lender

 

 

 

By:

/s/ Mogens Reinhold Jensen

 

Name:

Mogens Reinhold Jensen

 

Title:

Head of Corporate & Institutional Banking

 

 

 

By:

/s/ Gerald Chelius

 

Name:

Gerald Chelius

 

Title:

Head of Credit and Risk Control

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

US BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Steven Dixon

 

Name:

Steven Dixon

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender and Participation Foreign Issuing Lender

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

First Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD.

 

LOS ANGELES BRANCH,

 

as a Lender

 

 

 

By:

/s/ Homer K.J. Hou

 

Name:

Homer K.J. Hou

 

Title:

Vice President & Credit Manager

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Li-Chuan Wang

 

Name:

Li-Chuan Wang

 

Title:

VP & Deputy General Manager

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD. NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Angela Chen

 

Name:

Angela Chen

 

Title:

VP & DGM

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Lender

 

 

 

By:

/s/ Juliette Cohen

 

Name:

Juliette Cohen

 

Title:

Managing Director

 

 

 

 

By:

/s/ Michael Madnick

 

Name:

Michael Madnick

 

Title:

Managing Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A.,

 

as a Lender

 

 

 

By:

/s/ Brian Reed

 

Name:

Brian Reed

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/ Mary Kathryn Wicker

 

Name:

Mary Kathryn Wicker

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

By:

/s/ Tenya Mitsuboshi

 

Name:

Tenya Mitsuboshi

 

Title:

Deputy General Manager

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, FRANKFURT BRANCH,

 

as a Lender, Participation Foreign Issuing Lender and Bilateral Foreign Issuing
Lender

 

 

 

By:

/s/ Thomas Müldner

 

Name:

Thomas Müldner

 

Title:

Director

 

 

 

 

By:

/s/ Matthias Hopfgarten

 

Name:

Matthias Hopfgarten

 

Title:

Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Jessica Fabrizi Sidhom

 

Name:

Jessica Fabrizi Sidhom

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH,

 

as a Lender

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

VP & GM

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DNB BANK ASA GRAND CAYMAN BRANCH,

 

as a Participation Foreign Issuing Lender

 

 

 

By:

/s/ Philip F. Kurpiewski

 

Name:

Philip F. Kurpiewski

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Kristie Li

 

Name:

Kristie Li

 

Title:

First Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

as a Lender

 

 

 

By:

/s/ Philip F. Kurpiewski

 

Name:

Philip F. Kurpiewski

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Kristie Li

 

Name:

Kristie Li

 

Title:

First Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Michael Dixon

 

Name:

Michael Dixon

 

Title:

Senior Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI TRUST BANK, LIMITED NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Albert C. Tew II

 

Name:

Albert C. Tew II

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

 

as a Lender

 

 

 

By:

/s/ Diane Pockaj

 

Name:

Diane Pockaj

 

Title:

Managing Director

 

 

 

 

By:

/s/ Vanessa De La Ossa

 

Name:

Vanessa De La Ossa

 

Title:

Associate

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

By:

/s/ Matthew A. Rybinski

 

Name:

Matthew A. Rybinski

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/ Mary Ramsey

 

Name:

Mary Ramsey

 

Title:

Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Scott Santa Cruz

 

Name:

Scott Santa Cruz

 

Title:

Managing Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Cristina Cignoli

 

Name:

Cristina Cignoli

 

Title:

VP & Relationship Manager

 

 

 

 

By:

/s/ Sergio Maggioni

 

Name:

Sergio Maggioni

 

Title:

FVP

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Rolf Siebert

 

Name:

Rolf Siebert

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Michael Hintz

 

Name:

Michael Hintz

 

Title:

First Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Mark Hogan

 

Name:

Mark Hogan

 

Title:

Senior Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

By:

/s/ David Mahmood

 

Name:

David Mahmood

 

Title:

Managing Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC.,

 

as a Lender

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUT COMPANY,

 

as a Lender

 

 

 

By:

/s/ John Canty

 

Name:

John Canty

 

Title:

Senior Vice President

 

SPX CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Commitments

 

Lender

 

Domestic Revolving
Commitments

 

Applicable
Percentages for
Domestic Revolving
Commitments

 

Global Revolving
Commitments

 

Applicable
Percentages for
Global Revolving
Commitments

 

Bank of America, N.A.

 

$

10,210,000.00

 

3.403333333

%

$

15,950,000.00

 

7.975000000

%

Deutsche Bank AG New York Branch

 

$

10,840,000.00

 

3.613333333

%

$

14,540,000.00

 

7.270000000

%

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

HSBC Bank USA, National Association

 

$

8,000,000.00

 

2.666666667

%

$

5,330,000.00

 

2.665000000

%

HSBC Bank PLC

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

The Bank of Nova Scotia

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

Scotiabanc Inc.

 

$

13,560,000.00

 

4.520000000

%

$

12,370,000.00

 

6.185000000

%

JPMorgan Chase Bank, N.A.

 

$

13,560,000.00

 

4.520000000

%

$

12,370,000.00

 

6.185000000

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

10,560,000.00

 

3.520000000

%

$

7,040,000.00

 

3.520000000

%

Commerzbank AG, Frankfurt Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

Credit Agricole Corporate and Investment Bank

 

$

13,560,000.00

 

4.520000000

%

$

12,370,000.00

 

6.185000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch

 

$

13,560,000.00

 

4.520000000

%

$

12,370,000.00

 

6.185000000

%

Mizuho Bank, Ltd.

 

$

16,000,000.00

 

5.333333333

%

$

10,670,000.00

 

5.335000000

%

DNB Bank ASA Grand Cayman Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

DNB Capital LLC

 

$

14,400,000.00

 

4.800000000

%

$

9,600,000.00

 

4.800000000

%

TD Bank, National Association

 

$

14,400,000.00

 

4.800000000

%

$

9,600,000.00

 

4.800000000

%

SunTrust Bank

 

$

14,400,000.00

 

4.800000000

%

$

9,600,000.00

 

4.800000000

%

Wells Fargo Bank, National Association

 

$

14,400,000.00

 

4.800000000

%

$

9,600,000.00

 

4.800000000

%

Sumitomo Mitsui Banking Corporation

 

$

14,400,000.00

 

4.800000000

%

$

9,600,000.00

 

4.800000000

%

Nordea Bank Finland PLC, New York and Grand Cayman Branches

 

$

11,520,000.00

 

3.840000000

%

$

7,680,000.00

 

3.840000000

%

PNC Bank, National Association

 

$

20,090,000.00

 

6.696666667

%

$

13,400,000.00

 

6.700000000

%

Citibank N.A.

 

$

13,850,000.00

 

4.616666667

%

$

9,230,000.00

 

4.615000000

%

Fifth Third Bank

 

$

8,480,000.00

 

2.826666667

%

$

5,650,000.00

 

2.825000000

%

US Bank, National Association

 

$

8,000,000.00

 

2.666666667

%

$

5,330,000.00

 

2.665000000

%

Bayerische Landesbank, New York Branch

 

$

13,330,000.00

 

4.443333333

%

$

0

 

0.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Domestic Revolving
Commitments

 

Applicable
Percentages for
Domestic Revolving
Commitments

 

Global Revolving
Commitments

 

Applicable
Percentages for
Global Revolving
Commitments

 

Compass Bank

 

$

4,480,000.00

 

1.493333333

%

$

0

 

0.000000000

%

Intesa Sanpaolo S.P.A., New York Branch

 

$

5,770,000.00

 

1.923333333

%

$

3,850,000.00

 

1.925000000

%

The Northern Trust Company

 

$

5,770,000.00

 

1.923333333

%

$

3,850,000.00

 

1.925000000

%

Comerica Bank

 

$

8,570,000.00

 

2.856666667

%

$

0

 

0.000000000

%

Bank of China, New York Branch

 

$

3,580,000.00

 

1.193333333

%

$

0

 

0.000000000

%

Bank of Taiwan, New York Branch

 

$

2,690,000.00

 

0.896666667

%

$

0

 

0.000000000

%

E. Sun Commercial Bank, Ltd. Los Angeles Branch

 

$

2,690,000.00

 

0.896666667

%

$

0

 

0.000000000

%

Taiwan Cooperative Bank Los Angeles Branch

 

$

5,140,000.00

 

1.713333333

%

$

0

 

0.000000000

%

Mega International Commercial Bank Co. Ltd. New York Branch

 

$

1,790,000.00

 

0.596666667

%

$

0

 

0.000000000

%

Sumitomo Mitsui Trust Bank, Limited New York Branch

 

$

2,400,000.00

 

0.800000000

%

$

0

 

0.000000000

%

Total

 

$

300,000,000.00

 

100.000000000

%

$

200,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Term Loan A
Commitments

 

Applicable
Percentages for
Term Loan A
Commitments

 

Delayed Draw Term
Loan A
Commitments

 

Applicable
Percentages for
Delayed Draw Term
Loan A
Commitments

 

Bank of America, N.A.

 

$

38,148,695.65

 

8.031304347

%

$

8,031,304.35

 

8.031304350

%

Deutsche Bank AG New York Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

HSBC Bank USA, National Association

 

$

12,672,173.91

 

2.667826086

%

$

2,667,826.09

 

2.667826090

%

HSBC Bank PLC

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

The Bank of Nova Scotia

 

$

0

 

0.000000000

%

$

7,057,391.33

 

7.057391330

%

Scotiabanc Inc.

 

$

33,522,608.67

 

7.057391299

%

$

0

 

0.000000000

%

JPMorgan Chase Bank, N.A.

 

$

33,522,608.70

 

7.057391305

%

$

7,057,391.30

 

7.057391300

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

16,720,000.00

 

3.520000000

%

$

3,520,000.00

 

3.520000000

%

Commerzbank AG, Frankfurt Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

Credit Agricole Corporate and Investment Bank

 

$

33,522,608.70

 

7.057391305

%

$

7,057,391.30

 

7.057391300

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch

 

$

33,522,608.70

 

7.057391305

%

$

7,057,391.30

 

7.057391300

%

Mizuho Bank, Ltd.

 

$

25,327,826.09

 

5.332173914

%

$

5,332,173.91

 

5.332173910

%

DNB Bank ASA Grand Cayman Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

DNB Capital LLC

 

$

22,800,000.00

 

4.800000000

%

$

4,800,000.00

 

4.800000000

%

TD Bank, National Association

 

$

22,800,000.00

 

4.800000000

%

$

4,800,000.00

 

4.800000000

%

SunTrust Bank

 

$

22,800,000.00

 

4.800000000

%

$

4,800,000.00

 

4.800000000

%

Wells Fargo Bank, National Association

 

$

22,800,000.00

 

4.800000000

%

$

4,800,000.00

 

4.800000000

%

Sumitomo Mitsui Banking Corporation

 

$

22,800,000.00

 

4.800000000

%

$

4,800,000.00

 

4.800000000

%

Nordea Bank Finland PLC, New York and Grand Cayman Branches

 

$

18,240,000.00

 

3.840000000

%

$

3,840,000.00

 

3.840000000

%

PNC Bank, National Association

 

$

31,812,608.70

 

6.697391305

%

$

6,697,391.30

 

6.697391300

%

Citibank N.A.

 

$

8,260,869.57

 

1.739130436

%

$

1,739,130.43

 

1.739130430

%

Fifth Third Bank

 

$

13,432,173.91

 

2.827826086

%

$

2,827,826.09

 

2.827826090

%

US Bank, National Association

 

$

12,672,173.91

 

2.667826086

%

$

2,667,826.09

 

2.667826090

%

Bayerische Landesbank, New York Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

Compass Bank

 

$

7,087,826.09

 

1.492173914

%

$

1,492,173.91

 

1.492173910

%

Intesa Sanpaolo S.P.A., New York Branch

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

The Northern Trust Company

 

$

0

 

0.000000000

%

$

0

 

0.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Term Loan A
Commitments

 

Applicable
Percentages for
Term Loan A
Commitments

 

Delayed Draw Term
Loan A
Commitments

 

Applicable
Percentages for
Delayed Draw Term
Loan A
Commitments

 

Comerica Bank

 

$

13,572,608.70

 

2.857391305

%

$

2,857,391.30

 

2.857391300

%

Bank of China, New York Branch

 

$

5,675,217.39

 

1.194782608

%

$

1,194,782.61

 

1.194782610

%

Bank of Taiwan, New York Branch

 

$

4,254,347.83

 

0.895652175

%

$

895,652.17

 

0.895652170

%

E. Sun Commercial Bank, Ltd. Los Angeles Branch

 

$

4,254,347.83

 

0.895652175

%

$

895,652.17

 

0.895652170

%

Taiwan Cooperative Bank Los Angeles Branch

 

$

8,145,217.39

 

1.714782608

%

$

1,714,782.61

 

1.714782610

%

Mega International Commercial Bank Co. Ltd. New York Branch

 

$

2,833,478.26

 

0.596521739

%

$

596,521.74

 

0.596521740

%

Sumitomo Mitsui Trust Bank, Limited New York Branch

 

$

3,800,000.00

 

0.800000000

%

$

800,000.00

 

0.800000000

%

Total

 

$

475,000,000.00

 

100.000000000

%

$

100,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Foreign Credit Commitments

 

Applicable Percentages for
Foreign Credit Commitments

 

Bank of America, N.A.

 

$

77,660,000.00

 

9.707500000

%

Deutsche Bank AG New York Branch

 

$

0

 

0.000000000

%

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

40,620,000.00

 

5.077500000

%

HSBC Bank USA, National Association

 

$

21,330,000.00

 

2.666250000

%

HSBC Bank PLC

 

$

0

 

0.000000000

%

The Bank of Nova Scotia

 

$

49,490,000.00

 

6.186250000

%

Scotiabanc Inc.

 

$

0

 

0.000000000

%

JPMorgan Chase Bank, N.A.

 

$

49,490,000.00

 

6.186250000

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

28,160,000.00

 

3.520000000

%

Commerzbank AG, Frankfurt Branch

 

$

0

 

0.000000000

%

Credit Agricole Corporate and Investment Bank

 

$

49,490,000.00

 

6.186250000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch

 

$

49,490,000.00

 

6.186250000

%

Mizuho Bank, Ltd.

 

$

42,670,000.00

 

5.333750000

%

DNB Bank ASA Grand Cayman Branch

 

$

38,400,000.00

 

4.800000000

%

DNB Capital LLC

 

$

0

 

0.000000000

%

TD Bank, National Association

 

$

38,400,000.00

 

4.800000000

%

SunTrust Bank

 

$

38,400,000.00

 

4.800000000

%

Wells Fargo Bank, National Association

 

$

38,400,000.00

 

4.800000000

%

Sumitomo Mitsui Banking Corporation

 

$

38,400,000.00

 

4.800000000

%

Nordea Bank Finland PLC, New York and Grand Cayman Branches

 

$

30,720,000.00

 

3.840000000

%

PNC Bank, National Association

 

$

0

 

0.000000000

%

Citibank N.A.

 

$

26,920,000.00

 

3.365000000

%

Fifth Third Bank

 

$

22,610,000.00

 

2.826250000

%

US Bank, National Association

 

$

21,330,000.00

 

2.666250000

%

Bayerische Landesbank, New York Branch

 

$

26,670,000.00

 

3.333750000

%

Compass Bank

 

$

11,940,000.00

 

1.492500000

%

Intesa Sanpaolo S.P.A., New York Branch

 

$

15,380,000.00

 

1.922500000

%

The Northern Trust Company

 

$

15,380,000.00

 

1.922500000

%

Comerica Bank

 

$

0

 

0.000000000

%

Bank of China, New York Branch

 

$

9,550,000.00

 

1.193750000

%

Bank of Taiwan, New York Branch

 

$

7,160,000.00

 

0.895000000

%

E. Sun Commercial Bank, Ltd. Los Angeles Branch

 

$

7,160,000.00

 

0.895000000

%

Taiwan Cooperative Bank Los Angeles Branch

 

$

0

 

0.000000000

%

Mega International Commercial Bank Co. Ltd. New York Branch

 

$

4,780,000.00

 

0.597500000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Foreign Credit Commitments

 

Applicable Percentages for
Foreign Credit Commitments

 

Sumitomo Mitsui Trust Bank, Limited New York Branch

 

$

0

 

0.000000000

%

Total

 

$

800,000,000.00

 

100.000000000

%

 

Lender

 

Participation Foreign Credit Instrument
Issuing Commitments

 

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

325,000,000.00

 

Bank of America, N.A.

 

$

325,000,000.00

 

Commerzbank AG, Frankfurt Branch

 

$

220,000,000.00

 

DNB Bank ASA Grand Cayman Branch

 

$

50,000,000.00

 

Bank of China, New York Branch

 

$

20,000,000.00

 

Total

 

$

940,000,000.00

 

 

Lender

 

Bilateral Foreign Credit
Instrument Issuing
Commitments

 

Applicable Percentages for
Bilateral Foreign Credit
Instrument Issuing
Commitments

 

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

50,000,000.00

 

25.000000000

%

HSBC Bank PLC

 

$

100,000,000.00

 

50.000000000

%

Commerzbank AG, Frankfurt Branch

 

$

50,000,000.00

 

25.000000000

%

Total

 

$

200,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 1.1B

 

Material Subsidiaries

 

Company Name

 

Jurisdiction of Organization

Ballantyne Holding Company §

 

Cayman Islands

Clyde Union (Holdings) S.à r.l. §

 

Luxembourg

Flash Technology, LLC

 

Delaware

General Signal Ireland BV §

 

Netherlands

Kayex China Holdings, Inc.

 

Delaware

Marley Cooling Tower (Holdings), Limited §

 

United Kingdom

Marley Engineered Products LLC

 

Delaware

MCT Services LLC

 

Delaware

SPX Cooling Technologies, Inc.

 

Delaware

SPX Corporation (China) Co Ltd. §

 

China

SPX Flow Technology Systems, Inc.

 

Delaware

SPX Heat Transfer LLC

 

Delaware

SPX Holding Inc.

 

Connecticut

SPX International EG ¨

 

Germany

SPX Technologies Pty Ltd. §

 

South Africa

SPX Transformer Solutions, Inc. (f/k/a Waukesha Electric Systems, Inc.)

 

Wisconsin

The Marley Company LLC

 

Delaware

The Marley—Wylain Company

 

Delaware

United Dominion Industries Corporation §

 

Canada

 

--------------------------------------------------------------------------------

§  Directly owned by Parent Borrower or a Subsidiary Guarantor.

¨  Directly owned by Subsidiary Guarantor but stock of SPX International EG is
not being pledged.

 

--------------------------------------------------------------------------------


 

Schedule 1.1C

 

Foreign Credit Instrument Requirements

 

Part A.  Mandatory Requirements

 

Permitted Types of Instruments:

 

The Foreign Credit Instrument must qualify as a surety, a surety payable on
first demand, a guarantee or stand-by letter of credit in favor of third
parties, or, in case of issuance under foreign law, the foreign law equivalent
of the said classification.

 

 

 

Rules:

 

If any rules are specified in a Foreign Credit Instrument to govern such Foreign
Credit Instrument, then such rules shall be the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600, the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590, or the Uniform Rules for Demand
Guarantees, International Chamber of Commerce Publication No. 758. Such chosen
rules shall also apply to the rights and obligations of the applicable Foreign
Issuing Lender under this Agreement with respect to such Foreign Credit
Instrument, unless they are inconsistent with the terms of this Agreement, in
which case the terms of this Agreement shall control.

 

 

 

Reference to Underlying Transaction/Purpose Clause:

 

The terms of a Foreign Credit Instrument must contain a narrative reference to
what has been reported to the Foreign Issuing Lender about the underlying
transaction as well as a purpose clause describing those of the relevant
Borrower’s obligations that are covered by such Foreign Credit Instrument.

 

 

 

Payment obligation:

 

The payment obligation of a Foreign Issuing Lender must be worded as an
irrevocable obligation to pay a specific maximum amount of money and not for
specific performance of the underlying contract.

 

 

 

Expiry:

 

Each Foreign Credit Instrument must contain a provision stating when the
guarantee shall terminate, e.g.

 

 

 

 

 

(a)         return of the guarantee document for cancellation,

 

 

 

 

 

(b)         on a fixed expiry date,

 

 

 

 

 

(c)          when no amount remains payable under the guarantee,

 

 

 

 

 

(d)         on presentation to the Foreign Issuing Lender of the beneficiary’s
signed release from liability under the Foreign Credit Instrument, and/or

 

 

 

 

 

(e)          on the other expiry event stated in the Foreign Credit Instrument,
or, if the required Foreign Credit Instrument does not provide for a

 

--------------------------------------------------------------------------------


 

 

 

calendar expiry date, the Commercial Lifetime of such Foreign Credit Instrument,
which is to be mentioned in the Utilisation Request, shall fall within the
Permitted Maturity.

 

 

 

Part B. Dispensable Requirements

 

 

 

Arbitration:

 

In no event shall an arbitration clause in respect of the payment obligation of
the Foreign Issuing Lender be applicable.

 

 

 

Maturity/Demand:

 

The payment obligation of a Foreign Issuing Lender shall be determinable by
reliance on the terms of the relevant Foreign Credit Instrument issued by it
and, as the case may be, any other document simultaneously to be presented
together with a demand.

 

 

 

 

 

Such payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents.

 

 

 

 

 

The terms of such Foreign Credit Instrument shall provide that receipt of a
formally valid demand for payment has to be made to such Foreign Issuing Lender
by the expiry date at the latest and confirm that thereafter no further demand
shall be honored.

 

 

 

Transfers:

 

Transfer of rights and claims under any Foreign Credit Instrument shall
expressly be subject to the prior written consent of the relevant Foreign
Issuing Lender.

 

 

 

Governing Law/Jurisdiction:

 

The terms of each Foreign Credit Instrument shall contain a clause stating the
governing law and jurisdiction for the resolution of disputes under the Foreign
Credit Instrument.

 

 

 

Miscellaneous:

 

The terms of the Foreign Credit Instrument shall not provide for a combination
of more than three purposes.

 

The terms of the Foreign Credit Instrument shall not provide that a Foreign
Issuing Lender has to verify the occurrence of events that are beyond such
Foreign Issuing Lender’s control, to determine whether the payment obligation of
such Foreign Issuing Lender has become due.

 

--------------------------------------------------------------------------------


 

Schedule 1.1D

 

Additional Currencies

 

Country

 

Currency

Australia

 

Australian Dollar (AUD)

Canada

 

Canadian Dollar (CAD)

Denmark

 

Danish Krona (DKK)

Japan

 

Yen (JPY)

New Zealand

 

New Zealand Dollar (NZD)

Sweden

 

Swedish Krona (SEK)

Switzerland

 

Swiss Franc (CHF)

 

--------------------------------------------------------------------------------


 

Schedule 2.6(g)

 

Obligations of Foreign Issuing Lenders

 

Booking:

 

Upon the execution of the instructions to issue a Foreign Credit Instrument, the
relevant Foreign Issuing Lender shall debit the amount of the Foreign Credit
Instrument to the Foreign Credit Instrument account of the relevant Borrower
maintained by it. Execution in this context refers to handing over or sending
the Foreign Credit Instrument to the beneficiary, the relevant Borrower or any
third party nominated by such Borrower or instructing the Indirect Foreign
Issuing Lender to issue a Foreign Credit Instrument.

 

 

 

Examination of Documents:

 

Demands, statements and other documents which are to be presented under any
Foreign Credit Instrument shall be examined by the relevant Foreign Issuing
Lender to ascertain whether they appear on their face to conform to the terms of
such Foreign Credit Instrument and do not appear to be inconsistent with one
another (to the extent that examination for inconsistency is required by the
express terms of such Foreign Credit Instrument or by any rules applicable to
such Foreign Credit Instrument such as the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600 or the Uniform Rules for Demand Guarantees, 2010
Revision, International Chamber of Commerce Publication No. 758. Such Foreign
Issuing Lender is entitled to treat documents transmitted by teletransmission
(e.g. SWIFT-Messages) as originals.

 

 

 

Notice to the Borrower:

 

Each Foreign Issuing Lender will inform the Foreign Trade Facility Agent and the
relevant Borrower promptly of any debiting, reduction and reversal of a Foreign
Credit Instrument issued by it as well as of the receipt of any documents (in
particular payment demands) from a beneficiary or an Indirect Foreign Credit
Instrument which comply with the terms of the Foreign Credit Instrument and are
of relevance to such Borrower. Such Foreign Issuing Lender will make available
the originals of such documents, upon request, to such Borrower to the extent
that such Foreign Issuing Lender does not require them for the preservation of
its rights or is not bound to keep them itself.

 

 

 

Reversal in the Foreign Credit Instrument Account:

 

Each Foreign Issuing Lender shall reduce the amount of each Foreign Credit
Instrument in the Foreign Credit Instrument account of the relevant Borrower
maintained by it in accordance with Section 2.6(k).

 

 

 

Foreign Credit Instruments under Paris Rules:

 

In case a Foreign Issuing Lender is instructed, and prepared to execute the
instructions, that either a Foreign Credit Instrument (other than a
Counter-Guarantee) or a Counter-Guarantee together with a corresponding Indirect
Foreign Credit Instrument be expressly subject to

 

--------------------------------------------------------------------------------


 

 

 

the Uniform Rules for Demand Guarantees of the International Chamber of Commerce
in Paris, (Publication No. 758), then the latter apply with respect to reversals
of such Foreign Credit Instrument in the Foreign Credit Instrument Account.
Unless otherwise stipulated in such Foreign Credit Instrument, such Foreign
Issuing Lender may then in case of an ‘extend or pay’ demand effect payment 10
calendar days after giving notice thereof to the relevant Borrower, unless such
Borrower has instructed such Foreign Issuing Lender beforehand to extend such
Foreign Credit Instrument and such Foreign Issuing Lender has accepted such
instructions.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(k)

 

Procedures for Release of Foreign Credit Instruments

 

[Date]

 

Letter of Release

 

Re: your                    No                            ,
for                            

Dated:                                   

in favor of:                          

by order of:                            

hereinafter the “Foreign Credit Instrument”

 

To: [Foreign Issuing Lender]

 

Ladies and Gentlemen:

 

We hereby confirm that we have neither assigned, transferred, encumbered nor
otherwise disposed of any of our rights or claims in connection with the
captioned Foreign Credit Instrument or the underlying obligations secured by
such Foreign Credit Instrument, and we are not aware that any third parties have
claimed any rights with respect to such Foreign Credit Instrument or the
underlying obligations.

 

We hereby irrevocably and unconditionally release and discharge you with legally
binding and immediate effect from any and all obligations and liabilities in
connection with the captioned Foreign Credit Instrument.

 

 

 

 

Place and date

stamp and legally binding

 

signatures [ of Beneficiary]

 

We hereby confirm that the signatures give on this document correspond to those
deposited with us. The signatories are empowered to represent the company and to
issue the above letter of release.

 

 

 

 

Place and date

stamp and legally binding

 

signatures [of Beneficiary’s bank

 

--------------------------------------------------------------------------------


 

Schedule 2.6(m)

 

Form of Agreement for Joint Signature Foreign Credit Instruments

 

Agreement, dated as of                           , 201 , among [Foreign Issuing
Lender], [Foreign Issuing Lender] and [Foreign Issuing Lender] (collectively,
the “Joint Issuing Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, the Joint Issuing Lenders are party to the Amended and Restated Credit
Agreement, dated as of December [    ], 2013 (the “Credit Agreement”), among SPX
Corporation, a Delaware corporation (the “Parent Borrower”),
                               (the “Requesting Borrower”), the other Foreign
Subsidiary Borrowers party thereto (together with the Requesting Borrower and
the Parent Borrower, the “Borrowers”), the Lenders (including the Joint Issuing
Lenders) party thereto, Bank of America, N.A., as Administrative Agent, and the
other agents party thereto;

 

WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Requesting
Borrower has requested the issuance of a Joint Signature Foreign Credit
Instrument in the form of a [type of Foreign Credit Instrument] to [name of
beneficiary] (the “Beneficiary”) in the amount of                             
(the “Joint Instrument”); and

 

WHEREAS, the Joint Issuing Lenders have appointed [name of relevant Joint
Issuing Lender] to as act their Joint Foreign Trade Facility Agent (the “Joint
Agent”) in accordance with Section 2.6(m)(ii) of the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms:  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Cooperation.  Each party hereto shall
use its commercially reasonable efforts to provide for an orderly administration
of requests to issue or amend, or otherwise in respect of, the Joint Instrument.

 

3.                                      Obligations of the Joint Agent.  In
addition to the requirements set forth in Section 2.6(m) of the Credit
Agreement, the Joint Agent hereby agrees to:

 

(a)                                 coordinate the instruction process in
respect of the Joint Instrument by (i) representing the Joint Issuing Lenders in
any related discussions with the Foreign Trade Facility Agent and/or the
Requesting Borrower aimed at achieving final instruction and (ii) cooperating
and consulting with the Joint Issuing Lenders accordingly;

 

(b)                                 coordinate the issuance and amendment
processes in respect of the Joint Instrument by (i) representing the Joint
Issuing Lenders in any related discussions with the Beneficiary,
(ii) cooperating and consulting with the Joint Issuing Lenders accordingly and,
to the extent necessary, with the Requesting Borrower in order to obtain such
Requesting Borrower’s consent, (iii) drafting and negotiating the terms of the
Joint Instrument in accordance with Annex I hereto and (iv) delivering the Joint
Instrument to the Beneficiary;

 

(c)                                  if the Beneficiary demands payment under
the Joint Instrument, coordinate among the Joint Issuing Lenders by
(i) receiving from the Beneficiary, and promptly delivering to the Joint Issuing

 

--------------------------------------------------------------------------------


 

Lenders, such payment demand, (ii) informing the Requesting Borrower of such
payment demand and, to the extent required by the Joint Instrument, obtaining
such Requesting Borrower’s consent, (iii) cooperating and consulting with the
Joint Issuing Lenders with respect to decisions relating to the Joint
Instrument, (iv) representing the Joint Issuing Lenders in any related
correspondence, discussions, honoring or dishonoring with respect to the Joint
Instrument and (v) collecting the relevant proportional amounts from the Joint
Issuing Lenders in the event any payment demand is honored;

 

(d)                                 coordinate the reduction, cancellation,
expiry and release processes by (i) representing the Joint Issuing Lenders in
any related discussions with the Beneficiary, (ii) cooperating and consulting
with the Joint Issuing Lenders and the Requesting Borrower accordingly; and

 

(e)                                  receive, distribute and send any and all
correspondence related to its aforesaid duties.

 

4.                                      Authorization of Joint Agent by Joint
Issuing Lenders.  Each Joint Issuing Lender hereby authorizes the Joint Agent to
represent it in connection with all matters described under Section 3 above
vis-à-vis the Beneficiary, the Requesting Borrower, the Administrative Agent,
the Foreign Trade Facility Agent and the other Joint Issuing Lenders.

 

5.                                      Responsibility and Liability.  (a) Each
Joint Issuing Lender is severally responsible for promptly notifying the
Requesting Borrower, pursuant to Section 2.6(h)(i) of the Credit Agreement, of
any request for payment made in respect of the Joint Instrument.  Each Joint
Issuing Lender has made its own and independent assessment with respect to any
risk related to the Joint Instrument and its respective obligations thereunder.

 

(b)                                 The Joint Agent shall be liable to each
Joint Issuing Lender and vice versa only to the extent of its gross negligence
or willful misconduct.

 

(c)                                  Each Joint Issuing Lender agrees to
promptly provide all information received by it related to the Joint Instrument,
including any demand for payment thereunder, to the Joint Agent for distribution
to the other Joint Issuing Lenders, the Requesting Borrower and the Foreign
Trade Facility Agent.

 

6.                                      Miscellaneous.  (a) Neither this
Agreement, nor any provision hereof, may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by each Joint
Issuing Lender and the Joint Agent.

 

(b)                                 Sections 9.9 and 9.12 of the Credit
Agreement shall be applicable mutatis mutandis.

 

(c)                                  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender and Joint Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Joint Instrument Requirements

 

Each Joint Instrument shall:

 

1.                                      provide that any demand for payment
shall be made by the Beneficiary to the Joint Agent, and any payment thereunder
shall be made by each Joint Issuing Lender based on its pro rata share in the
Joint Instrument.

 

2.                                      set forth the respective pro rata share
of each Joint Issuing Lender in the Joint Instrument; and

 

3.                                      provide that each Joint Issuing Lender
shall be severally liable to the Beneficiary only for its pro rata share in the
Joint Instrument.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(r)

 

Daily Reports

 

Total Bilateral
Facility

 

utilization

 

facility

 

available

 

 

 

 

 

 

 

 

 

 

 

Categories

 

 

 

 

 

 

 

 

 

 

 

Warranty Obligations

 

 

 

 

 

 

 

 

 

Performance Obligations

 

 

 

 

 

 

 

 

 

Advance Payment Obligations

 

 

 

 

 

 

 

 

 

Tender Obligations

 

 

 

 

 

 

 

 

 

other obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments

 

 

 

 

 

 

 

 

 

with a remaining lifetime >48 months

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments
per Foreign Issuing Lender

 

 

 

 

 

 

 

details:

 

utilization

 

limit

 

available

 

 

 

Foreign Issuing Lender 1

 

 

 

 

 

 

 

 

 

Foreign Issuing Lender 2

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments
issued per Borrower

 

 

 

 

 

 

 

details:

 

utilization

 

 

 

 

 

 

 

Borrower 1

 

 

 

 

 

 

 

 

 

Borrower 2

 

 

 

 

 

 

 

 

 

Borrower 3

 

 

 

 

 

 

 

 

 

Borrower 4

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Bilateral Foreign Credit Instruments
issued per Third Party

 

 

 

 

 

 

 

details:

 

utilization

 

 

 

 

 

 

 

Third Party 1

 

 

 

 

 

 

 

 

 

Third Party 2

 

 

 

 

 

 

 

 

 

Third Party 3

 

 

 

 

 

 

 

 

 

Third Party 4

 

 

 

 

 

 

 

 

 

Third Party 5

 

 

 

 

 

 

 

 

 

Third Party 6

 

 

 

 

 

 

 

 

 

Third Party 7

 

 

 

 

 

 

 

 

 

Third Party 8

 

 

 

 

 

 

 

 

total Participation Facility

 

utilization

 

facility

 

available

 

 

 

 

 

 

 

 

 

Categories

 

 

 

 

 

 

 

Warranty Obligations

 

 

 

 

 

 

 

Performance Obligations

 

 

 

 

 

 

 

Advance Payment Obligations

 

 

 

 

 

 

 

Tender Obligations

 

 

 

 

 

 

 

other obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participation Foreign Credit Instruments

 

 

 

 

 

 

 

with a remaining lifetime >48 months

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Participation Foreign Credit Instruments
per Foreign Issuing Lender

 

 

 

 

 

 

 

details:

 

utilization

 

fronting limit

 

available

 

Foreign Issuing Lender 1

 

 

 

 

 

 

 

Foreign Issuing Lender 2

 

 

 

 

 

 

 

Foreign Issuing Lender 3

 

 

 

 

 

 

 

Foreign Issuing Lender 4

 

 

 

 

 

 

 

Foreign Issuing Lender 5

 

 

 

 

 

 

 

Foreign Issuing Lender 6

 

 

 

 

 

 

 

Foreign Issuing Lender 7

 

 

 

 

 

 

 

Foreign Issuing Lender 8

 

 

 

 

 

 

 

 

Participation Foreign Credit Instruments
issued per Borrower

 

 

 

 

 

 

 

details:

 

utilization

 

 

 

 

 

Borrower 1

 

 

 

 

 

 

 

Borrower 2

 

 

 

 

 

 

 

Borrower 3

 

 

 

 

 

 

 

Borrower 4

 

 

 

 

 

 

 

 

Participation Foreign Credit Instruments
issued per Third Party

 

 

 

 

 

 

 

details:

 

utilization

 

 

 

 

 

Third Party 1

 

 

 

 

 

 

 

Third Party 2

 

 

 

 

 

 

 

Third Party 3

 

 

 

 

 

 

 

Third Party 4

 

 

 

 

 

 

 

Third Party 5

 

 

 

 

 

 

 

Third Party 6

 

 

 

 

 

 

 

Third Party 7

 

 

 

 

 

 

 

Third Party 8

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Date

 

Ref.-No.
of
Agent

 

Lender

 

Ref.-No
of
Lender

 

Borrower

 

Ref.-No
of
Borrower

 

Third
Party

 

Reservation

 

Currency

 

Amount
in
currency

 

Amount
in Base
Currency

 

Type of
Guarantee

 

Issue
Date

 

Expiry
Date

 

Commercial
Lifetime

 

Beneficiary

 

Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Date of Transaction

 

Amount of the TNX in Currency

 

Handling Fee

 

Postage/SWIFT/Courier

 

Other Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.23

 

Foreign Subsidiary Borrowers

 

(a)  Under Global Revolving Facility

 

Foreign Subsidiary Borrower

 

Jurisdiction of Organization

 

 

 

SPX Clyde UK Limited

 

United Kingdom

 

(b)  Under Foreign Trade Facility

 

Foreign Subsidiary Borrower

 

Jurisdiction of Organization

 

 

 

SPX Cooling Technologies GmbH

 

Germany

Balcke-Dürr GmbH

 

Germany

SPX Flow Technology Crawley Limited

 

United Kingdom

SPX Clyde UK Limited

 

United Kingdom

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Subsidiaries

 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

Administraciones Directas Interactive Especializadas, S.C.

 

100

 

Mexico

 

No

Anhydro China Co., Ltd.

 

100

 

China

 

No

Anhydro (Hong Kong) Ltd.

 

100

 

Hong Kong

 

No

Anhydro North America, Inc.

 

100

 

Delaware

 

No

Anhydro S.A.S.

 

100

 

France

 

No

APV Benelux B.V.

 

100

 

Netherlands

 

No

APV Benelux NV

 

100

 

Belgium

 

No

APV (China) Co., Ltd.

 

100

 

China

 

No

APV Hill & Mills (Malaysia) Sdn Bhd

 

100

 

Malaysia

 

No

APV Middle East Limited

 

75

 

Saudi Arabia

 

No

APV Overseas Holdings Ltd.

 

100

 

United Kingdom

 

No

Arrendadora Korco, S.A. de C.V.

 

49

 

Mexico

 

No

Balcke-Duerr Italiana, S.r.1.

 

100

 

Italy

 

No

Balcke-Dürr GmbH

 

100

 

Germany

 

No

Balcke-Dürr Polska Sp. z o.o.

 

100

 

Poland

 

No

Ballantyne Company

 

90

 

Cayman Islands

 

No

Ballantyne Holding Company

 

90

 

Cayman Islands

 

No

Ballantyne Holdings LLC

 

100

 

California

 

No

BDT Limited

 

90.66

 

India

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

Carnoustie Finance Limited

 

100

 

United Kingdom

 

No

Clyde Pumps India Pvt Limited

 

60

 

India

 

No

Clyde Pumps Limited

 

100

 

United Kingdom

 

No

Clyde Pumps, Inc.

 

100

 

Delaware

 

No

Clyde Union (France) S.A.S.

 

100

 

France

 

No

Clyde Union (Holdings) Limited

 

100

 

Scotland

 

No

Clyde Union (Holdings) S.à r.l.

 

100

 

Luxembourg

 

No

Clyde Union (Indonesia) (Holdings) Limited

 

100

 

Scotland

 

No

Clyde Union (US) Inc.

 

100

 

Delaware

 

No

Clyde Union Canada Limited

 

100

 

Canada

 

No

Clyde Union China Holdings Limited

 

100

 

Scotland

 

No

Clyde Union DB Limited

 

100

 

United Kingdom

 

No

Clyde Union Inc.

 

100

 

Michigan

 

No

Clyde Union Limited

 

100

 

Scotland

 

No

Clyde Union Middle East LLC

 

49

 

United Arab Emirates

 

No

Clyde Union Pumps Middle East FZE

 

100

 

United Arab Emirates

 

No

Clyde Union Pumps Technology (Beijing) Co. Limited

 

100

 

China

 

No

Clyde Union S.à r.l.

 

100

 

Luxembourg

 

No

Clyde Union S.A.S.

 

100

 

France

 

No

Clyde Union South East Asia Pte. Ltd.

 

100

 

Singapore

 

No

Dbt Technologies (Pty) Ltd.

 

74.9

 

South Africa

 

No

Delaney Holdings Co.

 

100

 

Delaware

 

No

Drysdale & Company Limited

 

100

 

Scotland

 

No

Fairbanks Morse Pump Corporation

 

100

 

Kansas

 

No

Flash Technology, LLC

 

100

 

Delaware

 

Yes

General Signal (China) Co., Ltd.

 

100

 

China

 

No

General Signal India Private Limited

 

100

 

India

 

No

General Signal Ireland B.V.

 

100

 

Netherlands

 

No

Genfare Holdings, LLC

 

100

 

Delaware

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

Girdlestone Pumps Limited

 

90

 

Scotland

 

No

GS Automation A/S

 

100

 

Denmark

 

No

Hangzhou Kayex Zheda Electromechanical Co., Ltd.

 

53.3

 

China

 

No

Heat Transfer Services Pte. Ltd.

 

60

 

Singapore

 

No

Invensys Philippines, Inc.

 

100

 

Philippines

 

No

Johnson Pumps of America, Inc.

 

100

 

Delaware

 

No

Johnston Ballantyne Holdings Limited

 

90

 

United Kingdom

 

No

Jurubatech Technologia Automotiva Ltda.

 

100*

 

Brazil

 

No

Kayex China Holdings, Inc.

 

100

 

Delaware

 

Yes

Kayex Holdings LLC

 

100

 

Delaware

 

No

Kent-Moore Brasil Industria e Comércio Ltda.

 

100*

 

Brazil

 

No

Kiawah Holding Company

 

100

 

Cayman Islands

 

No

Mactek Pty Limited

 

100

 

Australia

 

No

Marley Canadian Inc.

 

100

 

Canada

 

No

Marley Cooling Tower (Holdings) Limited

 

100

 

United Kingdom

 

No

Marley Engineered Products LLC

 

100

 

Delaware

 

Yes

Marley Engineered Products (Shanghai) Co. Ltd.

 

100

 

China

 

No

Marley Mexicana S.A. de C.V.

 

100

 

Mexico

 

No

Mather & Platt Machinery Limited

 

100

 

Scotland

 

No

MCT Services LLC

 

100

 

Delaware

 

Yes

Medinah Holding Company

 

100

 

Cayman Islands

 

No

Medinah Holding GmbH

 

100

 

Germany

 

No

Merion Finance S.à r.l.

 

100

 

Luxembourg

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

Muirfield Finance Company Limited

 

100

 

United Kingdom

 

No

Newlands Junior College Limited

 

100

 

Scotland

 

No

Oakmont Finance S.à.r.l.

 

100

 

Luxembourg

 

No

Pinehurst Holding Company

 

100

 

Cayman Islands

 

No

PT. Clyde Union Pumps Indonesia

 

60

 

Indonesia

 

No

Radiodetection (Canada) Ltd.

 

100

 

Canada

 

No

Radiodetection (China) Limited

 

100*

 

Hong Kong

 

No

Radiodetection Australia Pty Limited

 

100

 

Australia

 

No

Radiodetection B.V.

 

100

 

Netherlands

 

No

Radiodetection Limited

 

100

 

United Kingdom

 

No

Radiodetection Sarl

 

100

 

France

 

No

S & N International, L.L.C.

 

100

 

Delaware

 

No

S & N Pump Company

 

100

 

Texas

 

No

S & N Pump Middle East, LLC

 

90

 

Texas

 

No

S & N Pump (Africa) Ltda.

 

50

 

South Africa

 

No

S & N Pump and Rewind Limited

 

90

 

United Kingdom

 

No

Seminole Holding Company

 

100

 

Cayman Islands

 

No

Shanghai SEC-SPX Engineering & Technologies Co., Ltd.

 

45

 

China

 

No

Shinnecock Holding Company

 

100

 

Cayman Islands

 

No

South Eastern Europe Services Limited.

 

100

 

United Kingdom

 

No

SPX (China) Industrial Manufacturing Center Co., Ltd.

 

100

 

China

 

No

SPX (Guangzhou) Cooling Technologies Co., Ltd.

 

100

 

China

 

No

SPX (Shanghai) Flow Technology Co. Ltd.

 

100

 

China

 

No

SPX (Tianjin) Cooling Technologies Co. Ltd.

 

100

 

China

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

SPX Air Treatment Limited

 

100

 

United Kingdom

 

No

SPX Canada Co.

 

100

 

Canada

 

No

SPX Chile Limitada

 

100

 

Chile

 

No

SPX Cooling Technologies (Beijing) Co. Ltd.

 

100

 

China

 

No

SPX Cooling Technologies (Zhangjiakou) Co., Ltd.

 

80.84

 

China

 

No

SPX Cooling Technologies Belgium SPRL

 

100

 

Belgium

 

No

SPX Cooling Technologies Belgium S.A.

 

100

 

Belgium

 

No

SPX Cooling Technologies France SAS

 

99.88

 

France

 

No

SPX Cooling Technologies GmbH

 

100

 

Germany

 

No

SPX Cooling Technologies Leipzig GmbH

 

100

 

Germany

 

No

SPX Cooling Technologies Malaysia Sdn. Bhd.

 

100

 

Malaysia

 

No

SPX Cooling Technologies Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Cooling Technologies UK Limited

 

100

 

United Kingdom

 

No

SPX Cooling Technologies, Inc.

 

100

 

Delaware

 

Yes

SPX Corporation (China) Co., Ltd.

 

100

 

China

 

No

SPX Corporation (Shanghai) Co., Ltd.

 

100

 

China

 

No

SPX Denmark Holdings ApS

 

90

 

 

 

No

SPX Europe Shared Services Limited

 

100

 

United Kingdom

 

No

SPX Flow Technology (India) Private Limited

 

100

 

India

 

No

SPX Flow Technology (Pty) Limited

 

100

 

South Africa

 

No

SPX Flow Technology (Thailand) Limited

 

100

 

Thailand

 

No

SPX Flow Technology Argentina S.A.

 

100

 

Argentina

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

SPX Flow Technology Assen B.V.

 

100

 

Netherlands

 

No

SPX Flow Technology Australia Pty Ltd.

 

100

 

Australia

 

No

SPX Flow Technology Belgium NV

 

100

 

Belgium

 

No

SPX Flow Technology Canada, Inc.

 

50

 

Canada

 

No

SPX Flow Technology Copenhagen A/S

 

100

 

Denmark

 

No

SPX Flow Technology Crawley Limited

 

100

 

United Kingdom

 

Yes

SPX Flow Technology Danmark A/S

 

100

 

Denmark

 

No

SPX Flow Technology do Brasil Industria e Comércio Ltda.

 

100

 

Brazil

 

No

SPX Flow Technology Dublin Limited

 

100

 

Ireland

 

No

SPX Flow Technology Etten-Leur B.V.

 

100

 

Netherlands

 

No

SPX Flow Technology Finland Oy

 

100

 

Finland

 

No

SPX Flow Technology Hanse GmbH

 

100

 

Germany

 

No

SPX Flow Technology Hong Kong Limited

 

100

 

Hong Kong

 

No

SPX Flow Technology Hungary Kft.

 

100

 

Hungary

 

No

SPX Flow Technology Iberica S.A.

 

100

 

Spain

 

No

SPX Flow Technology Italia S.p.A.

 

100

 

Italy

 

No

SPX Flow Technology Kerry Limited

 

100

 

Ireland

 

No

SPX Flow Technology Limited

 

100

 

United Kingdom

 

No

SPX Flow Technology London Limited

 

100

 

United Kingdom

 

No

SPX Flow Technology Mexico, S. A. de C.V.

 

100

 

Mexico

 

No

SPX Flow Technology Moers GmbH

 

100

 

Germany

 

No

SPX Flow Technology New Zealand Limited

 

100

 

New Zealand

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

SPX Flow Technology Norderstedt GmbH

 

100

 

Germany

 

No

SPX Flow Technology Norway AS

 

100

 

Norway

 

No

SPX Flow Technology Poland Sp. z.o.o.

 

100

 

Poland

 

No

SPX Flow Technology Rosista GmbH

 

100

 

Germany

 

No

SPX Flow Technology s.r.o.

 

100

 

Czech Republic

 

No

SPX Flow Technology Santorso S.r.l.

 

100

 

Italy

 

No

SPX Flow Technology SAS

 

100

 

France

 

No

SPX Flow Technology Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Flow Technology Sweden AB

 

100

 

Sweden

 

No

SPX Flow Technology Systems, Inc.

 

100

 

Delaware

 

Yes

SPX Flow Technology Unna GmbH

 

100

 

Germany

 

No

SPX Flow Technology USA, Inc.

 

100

 

Delaware

 

No

SPX Flow Technology Warendorf GmbH

 

100

 

Germany

 

No

SPX France Holdings SAS

 

100

 

France

 

No

SPX Heat Transfer LLC

 

100

 

Delaware

 

Yes

SPX Holding HK Limited

 

100

 

Hong Kong

 

No

SPX Holding Inc.

 

100

 

Connecticut

 

Yes

SPX India Private Limited

 

100

 

India

 

No

SPX Industrial Equipment Manufacturing (Suzhou) Co., Ltd.

 

100

 

China

 

No

SPX International (Thailand) Limited

 

100

 

Thailand

 

No

SPX International e.G.

 

100

 

Germany

 

No

SPX International Holding GmbH

 

100

 

Germany

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

SPX International Limited

 

100

 

United Kingdom

 

No

SPX International Management LLC

 

100

 

Delaware

 

No

SPX Korea Co. Ltd.

 

100

 

Korea

 

No

SPX Latin America Corporation

 

100

 

Delaware

 

No

SPX Luxembourg Acquisition Company S.a.r.I.

 

100

 

Luxembourg

 

No

SPX Luxembourg Holding Company S.a.r.l.

 

100

 

Luxembourg

 

No

SPX Middle East FZE

 

100

 

Dubai

 

No

SPX Netherlands B.V.

 

100

 

Netherlands

 

No

SPX Pension Trust Company Limited

 

50

 

United Kingdom

 

No

SPX Precision Components LLC

 

100

 

Delaware

 

No

SPX Process Equipment Pty. Ltd.

 

100

 

Australia

 

No

SPX Rail Systems HK Limited

 

100

 

Hong Kong

 

No

SPX Receivables, LLC

 

100

 

Delaware

 

No

SPX Russia Limited

 

100

 

Russia

 

No

SPX Serviços Industriais Ltda.

 

100

 

Brazil

 

No

SPX Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Technologies (Pty) Ltd.

 

100

 

South Africa

 

No

SPX TPS HK Limited

 

100

 

Hong Kong

 

No

SPX Transformer Solutions, Inc.

 

100

 

Wisconsin

 

Yes

SPX U.L.M. GmbH

 

100

 

Germany

 

No

SPX UK Holding Limited

 

100

 

United Kingdom

 

No

TCI International, Inc.

 

100

 

Delaware

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary Guarantor

The Harland Engineering Co. Limited

 

100

 

Scotland

 

No

The Marley Company LLC

 

100

 

Delaware

 

Yes

The Marley-Wylain Company

 

100

 

Delaware

 

Yes

Thermax SPX Energy Technologies Limited

 

49

 

India

 

No

Tiros Sdn. Bhd.

 

100

 

Malaysia

 

No

Torque Tension Systems (Asia Pacific) Pty Limited

 

100

 

Australia

 

No

Torque Tension Systems Limited

 

100

 

United Kingdom

 

No

Torque Tension Systems (SEA) Sdn BHD

 

100

 

Malaysia

 

No

TPS, LLC

 

100

 

Delaware

 

No

Turnberry Rubicon Limited

 

100

 

Scotland

 

No

Turnberry Rubicon Limited Partnership

 

100

 

Scotland

 

No

U.D.I. Mauritius Limited

 

100

 

Mauritius

 

No

UD-RD Holding Company Limited

 

100

 

United Kingdom

 

No

Union Pump Limited

 

100

 

United Kingdom

 

No

United Dominion Industries Corporation

 

100

 

Canada

 

No

Valhalla Holding Company

 

100

 

Cayman Islands

 

No

Vokes Limited

 

100

 

United Kingdom

 

No

Wuxi Balcke Durr Technologies Company, Ltd.

 

100

 

China

 

No

XCel Erectors, Inc.

 

100

 

Delaware

 

No

 

--------------------------------------------------------------------------------

* A de minimus amount of the outstanding shares of this company are held by a
third party.

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

UCC Filing Jurisdictions

 

Company Name

 

Jurisdiction of Organization

Flash Technology, LLC

 

Delaware

Kayex China Holdings, Inc.

 

Delaware

Marley Engineered Products LLC

 

Delaware

MCT Services LLC

 

Delaware

SPX Cooling Technologies, Inc.

 

Delaware

SPX Corporation

 

Delaware

SPX Flow Technology Systems, Inc.

 

Delaware

SPX Heat Transfer LLC

 

Delaware

SPX Holding Inc.

 

Connecticut

SPX Transformer Solutions, Inc.

 

Wisconsin

The Marley Company LLC

 

Delaware

The Marley-Wylain Company

 

Delaware

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
CLOSING CERTIFICATE

 

I, the undersigned, do hereby certify that I am the duly elected and qualified
[President/Executive Vice President/Chief Financial Officer] of [Name of Loan
Party], a [corporation] organized and existing under the laws of [the State
of]                          (the “Company”) and do hereby certify on behalf of
the Company that:

 

1.                                      This Certificate is furnished pursuant
to the Amended and Restated Credit Agreement, dated as of December 23, 2013,
among SPX Corporation, a Delaware corporation (the “Parent Borrower”), the
Lenders party thereto, Bank of America, N.A., as Administrative Agent, Deutsche
Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and such
other parties thereto from time to time (such Credit Agreement, as in effect on
the date of this Certificate, being herein called the “Credit Agreement”). 
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

 

2.                                      The following named individuals are
elected or appointed officers of the Company, each holds the office of the
Company set forth opposite his name and each such officer is duly authorized to
execute and deliver on behalf of the Company each of the Loan Documents to which
it is a party and any certificate or other document to be delivered by the
Company pursuant to the Loan Documents to which it is a party.  The signature
written opposite the name and title of each such officer is his/her genuine
signature.

 

Name(1)

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Attached hereto as Exhibit A is a true,
complete and certified copy of the Certificate of [Incorporation] [Formation] of
the Company as in effect on the date hereof and as filed in the Office of the
Secretary of State of [the State of]                    , together with all
amendments thereto adopted through the date hereof.

 

4.                                      Attached hereto as Exhibit B is a true
and correct copy of the [by-laws] [limited liability company agreement],
together with all amendments thereto, of the Company which [were] [was] duly
adopted and [are] [is] in full force and effect on the date hereof.

 

5.                                      Attached hereto as Exhibit C is a true
and correct copy of resolutions approving the execution, delivery and
performance of the Credit Agreement and the other Loan Documents relating
thereto, which were duly adopted on                            ,           [by
unanimous written consent of the

 

--------------------------------------------------------------------------------

(1)                                 Include name, office and signature of each
officer who will sign any Loan Document, including the officer who will sign the
certification at the end of this Certificate or related documentation.

 

--------------------------------------------------------------------------------


 

[Board of Directors] [Managers] of the Company] [by a meeting of the [Board of
Directors] [Managers] of the Company at which a quorum was present and acting
throughout], and said resolutions have not been rescinded, amended or modified. 
Except as attached hereto as Exhibit C, no resolutions have been adopted by the
[Board of Directors] [Managers] of the Company which deal with the execution,
delivery or performance of any of the Loan Documents to which the Company is
party.

 

6.                                      On the date hereof, all of the
conditions set forth in Sections 4.2(a) and (b) of the Credit Agreement have
been satisfied.

 

7.                                      On the date hereof, the representations
and warranties [of each Loan Party] [of the Company](1) set forth in the Credit
Agreement and in the other Loan Documents are true and correct with the same
effect as though such representations and warranties had been made on the date
hereof.

 

8.                                      On the date hereof, no Default or Event
of Default has occurred and is continuing or would result from any Borrowing to
occur on the date hereof or the application of the proceeds thereof, or the
issuance of any Letter of Credit or Foreign Credit Instrument to occur on the
date hereof, as applicable.

 

9.                                      There is no proceeding for the
dissolution or liquidation of the Company or threatening its existence.

 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of December,
2013.

 

 

[NAME OF LOAN PARTY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify that:

 

10.                               [Name of Person making above certifications]
is the duly elected and qualified [President/Executive Vice President/Chief
Financial Officer] of the Company and the signature above is his genuine
signature.

 

11.                               The certifications made by [name of Person
making above certifications] in Items 2, 3, 4, 5, 6, 7, 8 and 9 above are true
and correct.

 

IN WITNESS WHEREOF, I have hereunto set my hand this         day of December,
2013.

 

 

[NAME OF LOAN PARTY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 The Parent Borrower brings down the
representations and warranties for each Loan Party, and each other Loan Party
brings down the representations and warranties made by it.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, Foreign Credit Instruments and/or the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Parent Borrower:       SPX Corporation

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------


 

5.                                      Credit
Agreement:                                             Amended and Restated
Credit Agreement, dated as of December 23, 2013 by and among SPX Corporation, a
Delaware corporation (as the “Parent Borrower”), the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and such other
parties thereto from time to time

 

6.                                      Assigned Interest:

 

Assignor[s](1)

 

Assignee[s](2)

 

Facility
Assigned(3)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(4)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(5)

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:                           ](6)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 List each Assignor, as appropriate.

(2)                                 List each Assignee, as appropriate.

(3)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment and Assumption (e.g. “Domestic Revolving Commitment”, “Global
Revolving Commitment”, etc.).

(4)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(5)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(6)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](1) Accepted:

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](2)

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(2)                                 To be added only if the consent of the
Parent Borrower and/or other parties (e.g. Swingline Lender, Issuing
Lender, etc.) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Parent Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Parent Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.4(b)(iv), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.4(b)(ii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be construed in accordance with and
governed by, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]
CERTIFICATE RE NON-BANK STATUS

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 23, 2013 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SPX
Corporation, a Delaware corporation (the “Parent Borrower”), the financial
institutions listed therein as Lenders, Bank of America, N.A., as Administrative
Agent, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility
Agent, the other agents party thereto and such other parties thereto from time
to time.  Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.  [Name of Non-U.S. 
Person] (the “Lender”) is providing this certificate pursuant to subsection
2.19(e)(B) of the Credit Agreement.  The Lender hereby represents and warrants
that:

 

(i)                                     The Lender is the sole record and
beneficial owner of the Note(s) in respect of which it is providing this
certificate and it shall remain the sole beneficial owner of the Notes at all
times during which it is the record holder of such Note.

 

(ii)                                  The Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Lender represents and warrants that:

 

(a)                                 the Lender is not subject to regulatory or
other legal requirements as a bank in any jurisdiction; and

 

(b)                                 the Lender has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any governmental authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

 

(iii)                               The Lender meets all of the requirements
under Code Section 871(h) or 881(c) to be eligible for a complete exemption from
withholding of Taxes on interest payments made to it under the Credit Agreement
(i.e., no Borrower will be required to withhold any amounts under U.S.  tax law
with respect to such interest payments), including without limitation that it is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) or the
Code) of the Parent Borrower and is not a controlled foreign corporation related
to the Parent Borrower (within the meaning of Section 864(d)(4) of the Code).

 

(iv)                              The Lender shall promptly notify the Parent
Borrower and the Administrative Agent if any of the representations and
warranties made herein are no longer true and correct.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of
the     day of                                 ,          .

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
BORROWING SUBSIDIARY AGREEMENT(1)

 

BORROWING SUBSIDIARY AGREEMENT, dated as
of                                20     (this “Agreement”), among [NAME OF
FOREIGN SUBSIDIARY BORROWER], a                                     (the
“Subsidiary”), SPX CORPORATION, a Delaware corporation (the “Parent Borrower”),
[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as foreign trade facility agent
(in such capacity, the “Foreign Trade Facility Agent”),] and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the several banks and other financial institutions or entities (the “Lenders”)
from time to time parties to the Amended and Restated Credit Agreement, dated as
of December 23, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, the
Lenders, the Administrative Agent, the Foreign Trade Facility Agent and such
other parties thereto from time to time.

 

The parties hereto hereby agree as follows:

 

1.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

2.                                    Pursuant to Section 2.23[(a)][(b)] of the
Credit Agreement, the Parent Borrower hereby designates the Subsidiary as a
Foreign Subsidiary Borrower in respect of the [Global Revolving
Facility][Foreign Trade Facility] [Bilateral Foreign Trade Facility] under the
Credit Agreement.

 

3.                                    The Parent Borrower and the Subsidiary,
jointly and severally, represent and warrant that the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof to the extent such
representations and warranties relate to the Subsidiary and this Agreement.

 

4.                                    The Parent Borrower agrees that the
guarantee of the Parent Borrower contained in the Guarantee and Collateral
Agreement will apply to the obligations of the Subsidiary as a Foreign
Subsidiary Borrower.

 

5.                                    For the avoidance of doubt, each party
hereto acknowledges and agrees that (a) the Subsidiary shall not be liable for
the Obligations of any other Loan Party and (b) the Obligations of the
Subsidiary in respect of extensions of credit under the Credit Agreement shall
not be secured by any assets of such Subsidiary.

 

6.                                    Upon execution of this Agreement by the
Parent Borrower, the Subsidiary [, the Foreign Trade Facility Agent], the
Administrative Agent [the Global Revolving Lenders] [the Foreign Issuing
Lenders] [Lenders with a Foreign Credit Commitment], (a) the Subsidiary shall be
a party to the Credit Agreement and shall be a Foreign Subsidiary Borrower and a
Borrower, in each case under the [Global Revolving Facility] [Foreign Trade
Facility] [Bilateral Foreign Trade Facility], for all purposes thereof, and
(b) the Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

--------------------------------------------------------------------------------

(1)The following agreement may be subject to adjustments that are customary for
similar agreements entered into in the Foreign Subsidiary Borrower’s
jurisdiction of organization or formation, provided that such adjustments are,
in the reasonable opinion of counsel to such Borrower, required for the validity
or enforceability of such agreement and are reasonably satisfactory to the
Administrative Agent

 

--------------------------------------------------------------------------------


 

7.                                    In the event of any inconsistency between
the terms and conditions of the Credit Agreement and the terms and conditions of
this Agreement, any form of [Letter of Credit] [Foreign Credit Instrument]
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable [Foreign] Issuing Lender relating to any [Letter
of Credit] [Foreign Credit Instrument], the terms and conditions of the Credit
Agreement shall control.

 

8.                                    This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

9.                                    This Agreement may be executed in any
number of counterparts (including by facsimile, pdf or other electronic
transmission), each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH],

 

as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[GLOBAL REVOLVING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

[FOREIGN ISSUING LENDERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[LENDERS WITH A FOREIGN CREDIT COMMITMENT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices to Subsidiary:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]
BORROWING SUBSIDIARY TERMINATION

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent

 

 

 

 

                                          

]

 

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 23, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Lenders from time to time parties
thereto, Bank of America, N.A., as Administrative Agent, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, and such other
parties thereto from time to time.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings set forth in the Credit Agreement.

 

[The Parent Borrower hereby terminates the status and rights
of                                              (the “Terminated Subsidiary
Borrower”) as a Foreign Subsidiary Borrower under the Global Revolving
Facility.  [The Parent Borrower represents and warrants that no Letters of
Credit issued for the account of the Terminated Subsidiary Borrower are
outstanding as of the date hereof (other than Letters of Credit that have been
cash collateralized or otherwise supported in a manner consistent with the terms
of the Credit Agreement), that no Loans made to the Terminated Subsidiary
Borrower are outstanding as of the date hereof and that all Obligations payable
by the Terminated Subsidiary Borrower in respect of interest and/or fees under
the Global Revolving Facility (and, to the extent notified by the Administrative
Agent or any Lender, any other amounts payable by the Terminated Subsidiary
Borrower under the Global Revolving Facility) and all LC Disbursements pursuant
to the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Parent Borrower acknowledges that the Terminated Subsidiary Borrower shall
continue to be a Foreign Subsidiary Borrower under the Global Revolving Facility
until such time as all Letters of Credit issued for the account of the
Terminated Subsidiary Borrower shall have expired or terminated (or been cash
collateralized or otherwise supported in a manner consistent with the terms of
the Credit Agreement), all Loans made to the Terminated Subsidiary Borrower
shall have been prepaid and all amounts payable by the Terminated Subsidiary
Borrower in respect of interest and/or fees under the Global Revolving Facility
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable by the Terminated Subsidiary Borrower under the Global
Revolving Facility) and all LC Disbursements pursuant to the Credit Agreement
shall have been paid in full, provided that the Terminated Subsidiary Borrower
shall not have the right to make further borrowings as a Foreign Subsidiary
Borrower under the Global Revolving Facility or request further Letters of
Credit.]]

 

[The Parent Borrower hereby terminates the status and rights
of                                  (the “Terminated Subsidiary Borrower”) as a
Foreign Subsidiary Borrower under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

[The Parent Borrower represents and warrants that no Foreign Credit Instruments
issued for the account of the Terminated Subsidiary Borrower are outstanding as
of the date hereof (other than Foreign Credit Instruments that have been cash
collateralized or otherwise supported in a manner consistent with the terms of
the Credit Agreement) and that all Obligations payable by the Terminated
Subsidiary Borrower in respect of Foreign Credit Disbursements and/or fees under
the Foreign Trade Facility (and, to the extent notified by the Foreign Trade
Facility Agent, the Administrative Agent or any Lender, any other amounts
payable by the Terminated Subsidiary Borrower under the Foreign Trade Facility)
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof.] [The Parent Borrower acknowledges that the Terminated Subsidiary
Borrower shall continue to be a Foreign Subsidiary Borrower under the Foreign
Trade Facility until such time as all Foreign Credit Instruments issued for the
account of the Terminated Subsidiary Borrower shall have expired or terminated
(or been cash collateralized or otherwise supported in a manner consistent with
the terms of the Credit Agreement) and all Obligations payable by the Terminated
Subsidiary Borrower in respect of Foreign Credit Disbursements and/or fees under
the Foreign Trade Facility (and, to the extent notified by Foreign Trade
Facility Agent, the Administrative Agent or any Lender, any other amounts
payable by the Terminated Subsidiary Borrower under the Foreign Trade Facility)
pursuant to the Credit Agreement shall have been paid in full, provided that the
Terminated Subsidiary Borrower shall not have the right to request further
Foreign Credit Instruments or other extensions of credit as a Foreign Subsidiary
Borrower under the Foreign Trade Facility.]]

 

This Borrowing Subsidiary Termination shall be construed in accordance with and
governed by, the law of the State of New York.  This Borrowing Subsidiary
Termination may be executed in any number of counterparts, each of which shall
be an original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this Borrowing Subsidiary
Termination by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

 

Very truly yours,

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

Acknowledged and Agreed:

 

 

 

[TERMINATED SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]
INCREMENTAL FACILITY ACTIVATION NOTICE

 

To:          BANK OF AMERICA, N.A.,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 23, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Lenders from time to time parties
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, and such other parties thereto from time to time.  Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Parent Borrower and each of the Lenders party hereto
hereby notify you that:

 

1.                                      Each Lender party hereto agrees to
[increase the amount of its [Domestic Revolving][Global Revolving][Foreign
Credit] [Bilateral Foreign Credit Issuing] Commitment by
$                          , such that its aggregate [Domestic Revolving][Global
Revolving][Foreign Credit] [Bilateral Foreign Credit Issuing] Commitment is
$                 ] [make an Incremental Term Loan in the amount set forth
opposite such Lender’s name below under the caption “Incremental Term Loan
Amount.”]

 

2.                                      The closing date for [such increase]
[the Incremental Term Loan Facility] is                                 ,
20      .

 

3.                                      [The Incremental Term Loan Maturity Date
is                , 20      .]

 

4.                                      [The proposed original issue discount,
if any, for the Incremental Term Loan Facility is        %.]

 

[Each of the Lenders party hereto and the Parent Borrower hereby agrees that
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto and (b) the Applicable Rate for this
Incremental Term Loan shall be                .]

 

The undersigned [Chief Financial Officer][Vice President — Finance] of the
Parent Borrower certifies as follows:

 

1.                                        I am the duly elected, qualified and
acting [Chief Financial Officer][Vice President — Finance] of the Parent
Borrower.

 

2.                                        I have reviewed and am familiar with
the contents of this Incremental Facility Activation Notice.

 

3.                                        I have reviewed the terms of the
Credit Agreement and the other Loan Documents and have made or caused to be made
under my supervision, a review in reasonable detail of the transactions and
condition of the Parent Borrower during the accounting period

 

--------------------------------------------------------------------------------


 

ended                                        , 20       [insert most recent
period for which financial statements have been delivered].  Such review did not
disclose the existence during or at the end of the accounting period covered by
the Parent Borrower’s most recent financial statements delivered pursuant to
Section 5.1(a) or (b) of the Credit Agreement, and I have no knowledge of the
existence, as of the date of this Incremental Facility Activation Notice, of any
Default or Event of Default, both on the date hereof and after giving pro forma
effect to any Loans made pursuant to this Incremental Facility Activation Notice
and the application of the proceeds therefrom.

 

4.                                        Attached hereto as Attachment 1 are
the computations showing that after giving pro forma effect to the making of any
such [increase][Incremental Term Loans], the Parent Borrower shall be in
compliance with the financial covenants contained in Section 6.1 of the Credit
Agreement as of the last day of the most recent period of four consecutive
fiscal quarters of the Parent Borrower for which financial statements have been
delivered pursuant to Section 5.1 (calculated as if such [increase in
Commitments and any Loans thereunder had been made] [Incremental Term Loans had
been incurred] on the first day of such period).

 

IN WITNESS WHEREOF, the undersigned have executed this Incremental Facility
Activation Notice this                   day
of                                               , 20        .

 

 

 

 

Name:

 

Title: [Chief Financial Officer] [Vice President-Finance]

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Amount of Commitment Increase]

[NAME OF LENDER]

[Incremental Term Loan Amount]

 

$           

By:

 

 

 

Name:

 

 

Title:

 

 

CONSENTED TO:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent

 

 

 

By

 

 

 

Name:

 

 

Title

 

 

--------------------------------------------------------------------------------


 

[Annex A to

Increased Facility Activation Notice

 

AMORTIZATION SCHEDULE]

 

--------------------------------------------------------------------------------


 

Attachment 1 to
Increased Facility Activation Notice

 

[Set forth Compliance Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated                    ,
201 , to the Amended and Restated Credit Agreement, dated as of December 23,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SPX Corporation, a Delaware corporation
(the “Parent Borrower”), the Lenders from time to time parties thereto, Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Deutsche Bank AG Deutschlandgeschäft Branch, as foreign trade facility
agent (in such capacity, the “Foreign Trade Facility Agent”), and such other
parties thereto from time to time.

 

WITNESSETH:

 

WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent [, the
Foreign Trade Facility Agent](1) and the [Issuing Lenders][Foreign Issuing
Lenders] (which consent shall not be unreasonably withheld) by executing and
delivering to the Parent Borrower and the Administrative Agent a supplement to
the Credit Agreement in substantially the form of this New Lender Supplement;
and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.           The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Parent Borrower [, the Issuing Lenders][, the Foreign Issuing
Lenders][, the Foreign Trade Facility Agent] and the Administrative Agent,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a                           Commitment of
$                        ] [Incremental Term Loans of $                         
]

 

2.           The undersigned (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 3.4 thereof, copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this New Lender Supplement; (c) agrees that
it has made and will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit

 

--------------------------------------------------------------------------------

(1)The consent of the Foreign Trade Facility Agent is required to add any new
Lender under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

Agreement are required to be performed by it as a Lender including, without
limitation, if it is a Non-U.S. Lender, its obligation pursuant to Section
2.19(e) of the Credit Agreement.

 

3.                                    The address of the undersigned for notices
for the purposes of the Credit Agreement is as follows:

 

4.                                    Terms used but not otherwise defined
herein and defined in the Credit Agreement shall have their defined meanings
when used herein.

 

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Accepted this            day of

 

 

                                  , 20      .

 

 

 

 

 

SPX CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Accepted this                   day of

 

 

 

 

 

                                        20      .

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[ISSUING LENDERS]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

[FOREIGN ISSUING LENDERS]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]
UTILIZATION REQUEST

 

From:               [Name of Borrower]

 

To:                             Deutsche Bank AG Deutschlandgeschäft Branch

Trade Advisory

Königsallee 45-47

40212 Düsseldorf, Germany

Attn: Roland Stephan or Irmgard Kleinsteinberg

 

[Date]

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Credit Agreement, dated as of December 23,
2013 (as amended, supplemented or otherwise modified to the date hereof, the
“Credit Agreement”), among SPX Corporation, the Lenders party thereto, Bank of
America, N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, and such other parties thereto from
time to time.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

We hereby give you notice that, pursuant to the Credit Agreement and upon the
terms and subject to the conditions contained therein, we request the
[issuance][amendment] of a Foreign Credit Instrument as specified below [and in
substantially the form attached]:

 

(i)

Our reference:

[

 

]

 

 

 

 

 

(ii)

Type of Foreign Credit Instrument:(1)

[

 

]

 

 

 

 

 

(iii)

Beneficiary:*

[

 

]

 

 

 

 

 

(iv)

Obligor:

[

 

]

 

 

 

 

 

(v)

Face Amount: *

[

 

]

 

 

 

 

 

(vi)

Currency: *

[

 

]

 

 

 

 

 

(vii)

Expiry date: *

[

 

]

 

 

 

 

 

(viii)

Commercial Lifetime:*/**

[

 

]

 

 

 

 

 

(ix)

Reference to underlying transaction:

[

 

]

 

 

 

 

 

(x)

Foreign Credit Instrument deed to be delivered to:

[

 

]

 

--------------------------------------------------------------------------------

(1)Not in case of an amendment.

**In case of any Foreign Credit Instrument that comprises more than one type of
Foreign Credit Instrument the commercial lifetime for the different types to be
included.

 

--------------------------------------------------------------------------------


 

(xi)

Foreign Issuing Lender:

[

 

]

 

 

 

 

 

[In the case of an amendment:]

 

 

 

 

 

 

 

(xii)

Foreign Issuing Lender:

[

 

]

 

 

 

 

 

(xiii)

Reference No.  of Foreign Issuing Lender:

[

 

]

 

 

 

 

 

(xiv)

Reference No. of Foreign Trade Facility Agent:

[

 

]

 

 

 

 

 

(xv)

Amendment details:

[

 

]

 

We confirm that, on and as of the date hereof, before and after giving effect to
the issuance, amendment, renewal or extension, as applicable, of the Foreign
Credit Instrument requested hereby, (a) the representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects and (b) no Default or Event of Default has occurred and is
continuing.

 

 

[SPX CORPORATION][NAME OF FOREIGN SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
[AMENDED AND RESTATED] DOMESTIC REVOLVING NOTE

 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Domestic Revolving Loan from
time to time made by the Lender to the Parent Borrower under that certain
Amended and Restated Credit Agreement dated as of December 23, 2013 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among the Parent Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, and such other parties thereto from
time to time.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Domestic Revolving Loan from the date of such Domestic Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Domestic Revolving Note is one of the Domestic Revolving Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Domestic Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Domestic Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Domestic Revolving Note and endorse thereon the date,
amount and maturity of its Domestic Revolving Loans and payments with respect
thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Domestic Revolving Note.

 

THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[This Domestic Revolving Note amends and restates, and is given in replacement
of, that certain Domestic Revolving Note, dated June 30, 2011, given by the
Parent Borrower in favor of the Lender.]

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Domestic Revolving Note
to be duly executed by its duly authorized officer as of the day and year first
above written.

 

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF]
[AMENDED AND RESTATED] GLOBAL REVOLVING NOTE

 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Global Revolving Loan from time to time
made by the Lender to the Borrower under that certain Amended and Restated
Credit Agreement dated as of December 23, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among SPX
Corporation, a Delaware corporation (the “Parent Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent,
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent,
and such other parties thereto from time to time.  Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Global Revolving Loan from the date of such Global Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
applicable currency in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

 

This Global Revolving Note is one of the Global Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Global Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Global Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Global Revolving Note and endorse thereon the date, amount and maturity
of its Global Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Global Revolving Note.

 

THIS GLOBAL REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[This Global Revolving Note amends and restates, and is given in replacement of,
that certain Global Revolving Note, dated June 30, 2011, given by the Borrower
in favor of the Lender.]

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Global Revolving Note to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

 

[SPX CORPORATION,

 

a Delaware corporation]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Foreign Subsidiary Borrower(s)]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF]
[AMENDED AND RESTATED] TERM A NOTE

 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the portion of the Term Loan A
made by the Lender to the Parent Borrower under that certain Amended and
Restated Credit Agreement dated as of December 23, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Parent Borrower, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, and such other parties thereto from time to time. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
the Term Loan A from the Effective Date until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement.  The portion of the Term Loan A made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term A Note and endorse thereon the date, amount and maturity of the Term Loan A
and payments with respect thereto.

 

The Parent Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Term A Note.

 

THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

[This Term A Note amends and restates, and is given in replacement of, that
certain Incremental Term Note, dated October 5, 2011, given by the Parent
Borrower in favor of the Lender.]

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Term A Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF]
DELAYED DRAW TERM A NOTE

 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the portion of the Delayed Draw
Term Loan A made by the Lender to the Parent Borrower under that certain Amended
and Restated Credit Agreement dated as of December 23, 2013 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among the Parent Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, and such other parties thereto from
time to time.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
the Delayed Draw Term Loan A from the Effective Date until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Delayed Draw Term A Note is one of the Delayed Draw Term A Notes referred
to in the Credit Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Delayed Draw Term A Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement.  The
portion of the Delayed Draw Term Loan A made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Delayed Draw
Term A Note and endorse thereon the date, amount and maturity of the Delayed
Draw Term Loan A and payments with respect thereto.

 

The Parent Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Delayed Draw Term A Note.

 

THIS DELAYED DRAW TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Delayed Draw Term A Note
to be duly executed by its duly authorized officer as of the day and year first
above written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

[FORM OF]
AMENDED AND RESTATED SWINGLINE NOTE

 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                              or registered assigns (the “Swingline
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swingline Loan from time to
time made by the Swingline Lender to the Parent Borrower under that certain
Amended and Restated Credit Agreement dated as of December 23, 2013 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among the Parent Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, and such other parties thereto from
time to time.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swingline Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swingline Lender may also attach schedules
to this Swingline Note and endorse thereon the date, amount and maturity of its
Swingline Loans and payments with respect thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

This Swingline Note amends and restates, and is given in replacement of, that
certain Swingline Note, dated June 30, 2011, given by the Parent Borrower in
favor of the Swingline Lender.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this Swingline Note to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[FORM OF]
INCREMENTAL TERM NOTE

 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned (the “Borrower[(s)]”), hereby promise[s] to
pay to                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Incremental Term Loan made by
the Lender to the Parent Borrower under that certain Amended and Restated Credit
Agreement dated as of December 23 2013 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Parent Borrower,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, and such other parties thereto from time to time. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower[(s)] promise[s] to pay interest on the unpaid principal amount of
the Incremental Term Loans from the date of the Incremental Term Loans until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement and the applicable Incremental Facility
Activation Notice.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable currency in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  The Incremental Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of the Incremental Term Loan and payments with respect thereto.

 

The Borrower[(s)], for [itself][themselves] and [its][their] successors and
assigns, hereby waive[s] diligence, presentment, protest and demand and notice
of protest, demand, dishonor and nonpayment of this Incremental Term Note.

 

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [the][each] Borrower has caused this Incremental Term Note
to be duly executed by its duly authorized officer as of the day and year first
above written.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     , 20  

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Amended and Restated Credit Agreement dated as
of December 23, 2013 (as amended, modified, supplemented or extended from time
to time, the “Credit Agreement”) among SPX Corporation, a Delaware corporation
(the “Parent Borrower”), the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, and such other parties thereto from
time to time.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Financial Officer hereby certifies as of the date hereof that
[he/she] is the                                of the Parent Borrower, and that,
in [his/her] capacity as such, [he/she] is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Parent Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.                                  Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 5.1(a) of the Credit
Agreement for the fiscal year of the Parent Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.                                  Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 5.1(b) of the Credit
Agreement for the fiscal quarter of the Parent Borrower ended as of the above
date.  Such financial statements fairly present in all material respects the
financial condition, results of operations and cash flows of the Parent Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made, a detailed review of the transactions and condition (financial or
otherwise) of the Parent Borrower during the accounting period covered by the
attached financial statements.

 

3.                                      A review of the activities of the Parent
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Parent Borrower performed and observed all its Obligations under the Loan
Documents, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned during such fiscal period, the Parent
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Loan Parties contained in the Credit Agreement or any other Loan Document,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 3.4 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.1 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
calculation of Consolidated Leverage Ratio and Consolidated Interest Coverage
Ratio set forth on Schedule 2 attached hereto are true and accurate on and as of
the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     , 201    .

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

[FORM OF]
FOREIGN ISSUING LENDER JOINDER AGREEMENT

 

THIS FOREIGN ISSUING LENDER JOINDER AGREEMENT (this “Agreement”) dated as of
                   , 20     is among SPX CORPORATION, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers(1) identified on the
signature pages hereto (the “Foreign Subsidiary Borrowers”), the Subsidiary
Guarantors identified on the signature pages hereto (the “Subsidiary
Guarantors”), [                              ] (the “New Foreign Issuing
Lender”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) party to the Credit Agreement (as hereafter defined) and DEUTSCHE
BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as the Foreign Trade Facility Agent (in such
capacity, the “Foreign Trade Facility Agent”).

 

WITNESSETH

 

WHEREAS the Parent Borrower, the Lenders, the Foreign Trade Facility Agent, the
Administrative Agent and such other parties thereto from time to time are
parties to that certain Amended and Restated Credit Agreement, dated as of
December 23, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.6(t) of the Credit Agreement, the Parent Borrower
has the right to designate additional Foreign Issuing Lenders to provide
additional Participation Foreign Credit Instrument Issuing Commitments (an
“Additional Participation Foreign Credit Instrument Issuing Commitment”) and/or
additional Bilateral Foreign Credit Instrument Issuing Commitments (an
“Additional Bilateral Foreign Credit Instrument Issuing Commitment”) and/or
designate existing Foreign Issuing Lenders to provide an increase to its
existing Participation Foreign Credit Instrument Issuing Commitment (an
“Increased Participation Foreign Credit Instrument Issuing Commitment”) and/or
its existing Bilateral Foreign Credit Instrument Issuing Commitments (an
“Increased Bilateral Foreign Credit Instrument Issuing Commitment”); and

 

WHEREAS, the New Foreign Issuing Lender has agreed to provide a
[$                      ] [Participation Foreign Credit Instrument Issuing
Commitment] [Bilateral Foreign Credit Instrument Issuing Commitment] under the
Credit Agreement which is an [Additional Participation Foreign Credit Instrument
Issuing Commitment] [Additional Bilateral Foreign Credit Instrument Issuing
Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment]
on the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

2.                                      Commitment.  The New Foreign Issuing
Lender hereby agrees that from and after the date hereof the New Foreign Issuing
Lender shall have a [Participation Foreign Credit Instrument Issuing

 

--------------------------------------------------------------------------------

(1)         Only include signature pages for those Foreign Subsidiary Borrowers
under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

Commitment] [Bilateral Foreign Credit Instrument Issuing Commitment] of
[$                    ] under the Credit Agreement.  [The Parent Borrower, the
Foreign Subsidiary Borrowers and the New Foreign Issuing Lender hereby
acknowledge, agree and confirm that the New Foreign Issuing Lender shall from
and after the date hereof be deemed to be a party to the Credit Agreement in
such capacity and a “Foreign Issuing Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the rights and
obligations of a Foreign Issuing Lender under the Credit Agreement and the other
Loan Documents as if the New Foreign Issuing Lender had executed the Credit
Agreement] [If such New Foreign Issuing Lender is already a party to the Credit
Agreement, the Parent Borrower, the Foreign Subsidiary Borrowers and the New
Foreign Issuing Lender hereby acknowledge, agree and confirm that the New
Foreign Issuing Lender shall continue to have all of the rights and obligations
of a Foreign Issuing Lender under the Credit Agreement and the other Loan
Documents].

 

3.                                      Conditions Precedent.  This Agreement
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent:

 

(a)                                 receipt by the Administrative Agent of this
Agreement executed by the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New Foreign Issuing Lender, the Foreign Trade
Facility Agent and the Administrative Agent; and

 

(b)                                 receipt by the Administrative Agent of a
certificate dated as of the date of the [Additional Participation Foreign Credit
Instrument Issuing Commitment] [Additional Bilateral Foreign Credit Instrument
Issuing Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment]
from a Responsible Officer of the Parent Borrower, certifying that, before and
after giving effect to the [Additional Participation Foreign Credit Instrument
Issuing Commitment] [Additional Bilateral Foreign Credit Instrument Issuing
Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment] ,
(A) the representations and warranties contained in Article III of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date of the [Additional Participation Foreign Credit
Instrument Issuing Commitment] [Additional Bilateral Foreign Credit Instrument
Issuing Commitment] [Increased Participation Foreign Credit Instrument Issuing
Commitment] [Increased Bilateral Foreign Credit Instrument Issuing Commitment],
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (B) no Default or Event of Default shall
have occurred and be continuing.

 

4.                                      Notices.  The applicable address,
facsimile number and electronic mail address of the New Foreign Issuing Lender
for purposes of Section 9.1 of the Credit Agreement are as set forth in the
administrative questionnaire delivered by the New Foreign Issuing Lender to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower
on or before the date hereof or to such other address, facsimile number and
electronic mail address as shall be designated by the New Foreign Issuing Lender
in a notice to the Administrative Agent, the Foreign Trade Facility Agent and
the Parent Borrower.

 

5.                                      Reaffirmation of Guarantee.  Each
Subsidiary Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement and (b) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Subsidiary Guarantor’s obligations under the Loan Documents.

 

--------------------------------------------------------------------------------


 

6.                                      Schedule 1.1A.  The parties hereto agree
that Schedule 1.1A to the Credit Agreement is hereby deemed to be amended to
reflect the [Additional Participation Foreign Credit Instrument Issuing
Commitment] [Additional Bilateral Foreign Credit Instrument Issuing Commitment]
[Increased Participation Foreign Credit Instrument Issuing Commitment]
[Increased Bilateral Foreign Credit Instrument Issuing Commitment] of the New
Foreign Issuing Lender.

 

7.                                      Acknowledgment by Agents.  Each of the
Administrative Agent and the Foreign Trade Facility Agent hereby acknowledge and
agree that the New Foreign Issuing Lender is reasonably acceptable to the
Administrative Agent and the Foreign Trade Facility Agent.

 

8.                                      Governing Law.  This Agreement shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance, with the laws of the State of New York.

 

9.                                      Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one contract.  Delivery of
any executed counterparts of this Agreement by telecopier, pdf or other
electronic transmission shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New Foreign Issuing Lender, the Foreign Trade
Facility Agent and the Administrative Agent have caused this Agreement to be
executed by their officers thereunto duly authorized as of the date hereof.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[FOREIGN SUBSIDIARY BORROWER(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[SUBSIDIARY GUARANTOR(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NEW FOREIGN ISSUING LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

[FORM OF]
UK TAX CERTIFICATION

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 23, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Lenders from time to time parties
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, and such other parties thereto from time to time.  Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.

 

Pursuant to Section 2.19A of the Credit Agreement, the undersigned hereby
certifies that

 

1. The Assignee confirms, for the benefit of the Administrative Agent and
without liability to any UK Obligor (as defined in Section 2.19A), that it is:

 

(a) [a Qualifying Lender falling within paragraph (i)(A) or paragraph (ii) of
the definition of Qualifying Lender];

 

(b) [a Treaty Lender];

 

(c) [not a Qualifying Lender].

 

[Delete as appropriate].

 

2. The Assignee confirms that the person beneficially entitled to interest
payable to that Lender in respect of Loan is either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(b) a partnership each member of which is:

 

(i) a company so resident in the United Kingdom; or

 

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company. (For
these purposes “CTA” has the same meaning as defined in Section 2.19A).[Include
the confirmation in paragraph 2 above if Assignee comes within definition of
paragraph (i)(B) of the definition of Qualifying Lender in Section 2.19A].

 

--------------------------------------------------------------------------------


 

3. The Assignee confirms (for the benefit of the Administrative Agent and
without liability to any UK Obligor) that it is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme (reference number [    ]) and
is tax resident in [      ], so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax and notifies the
Parent Borrower that:

 

(a) each UK Obligor which is a UK Obligor on the date on which the Assignee
becomes a Lender under this Agreement must, to the extent that the Assignee
becomes a Lender under a Facility which is made available to that UK Obligor
pursuant to Section 2.1 (Commitments; Incremental Facilities) of this Agreement,
make an application to HM Revenue & Customs under form DTTP2 within 30 days of
the date on which the Assignee becomes a Lender under this Agreement; and

 

(b) each UK Obligor which becomes a party to this Agreement as a UK Obligor
after the date on which the Assignee becomes a party must, to the extent that
the Assignee becomes a Lender under a Facility which is made available to that
UK Obligor pursuant to Section 2.1 (Commitments; Incremental Facilities) of this
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 days of the UK Obligor becoming a party to this Agreement.

 

(For these purposes “UK Obligor” has the same meaning as defined in
Section 2.19A).

 

[The confirmation in the paragraph 3 above must be included if the Assignee
holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme
to apply to the Agreement].

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
     day of                       .

 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------